 

Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of

 

August 1, 2020

among

ELANCO ANIMAL HEALTH INCORPORATED,
as Borrower,

 

ELANCO US INC.,

as Co-Borrower,

THE LENDERS AND ISSUING BANKS FROM TIME TO TIME PARTY HERETO,

and

GOLDMAN SACHS BANK USA,
as Term Loan Administrative Agent and Collateral Agent

 

JPMORGAN CHASE BANK, N.A.,
as Revolver Administrative Agent,

 



 

 

GOLDMAN SACHS BANK USA,
CITIBANK, N.A.

and

JPMORGAN CHASE BANK, N.A.,
as Joint Lead Arrangers

 



 

 

BARCLAYS BANK PLC,

BOFA SECURITIES, INC.,

and

BNP PARIBAS SECURITIES CORP.,
as Senior Managing Agents

 



 

 

MIZUHO BANK, LTD.,
MUFG BANK, LTD.

and

STIFEL, NICOLAUS & COMPANY INCORPORATED,
as Co-Managers

 



 

 

 

TABLE OF CONTENTS

 

  Page     ARTICLE I Definitions 1 Section 1.01 Defined Terms 1 Section 1.02
Terms Generally 72 Section 1.03 Effectuation of Transactions 72 Section 1.04
Exchange Rates; Currency Equivalents 72 Section 1.05 Additional Alternate
Currencies for Loans 73 Section 1.06 Change of Currency 74 Section 1.07 Timing
of Payment or Performance 74 Section 1.08 Times of Day 74 Section 1.09 Election
Date 74 Section 1.10 Administrative Agents 75 Section 1.11 Australian Terms 75
Section 1.12 Canadian Province of Québec Terms 75 Section 1.13 Agreed Guarantee
and Security Principles 76 Section 1.14 [Reserved] 76 Section 1.15 German Terms
76 Section 1.16 Effect of Benchmark Transition Event 76       ARTICLE II The
Credits 78 Section 2.01 Commitments 78 Section 2.02 Loans and Borrowings 78
Section 2.03 Requests for Borrowings 79 Section 2.04 Swingline Loans. 80 Section
2.05 Letters of Credit 82 Section 2.06 Funding of Borrowings 87 Section 2.07
Interest Elections 87 Section 2.08 Termination and Reduction of Commitments 89
Section 2.09 Repayment of Loans; Evidence of Debt 89 Section 2.10 Repayment of
Term Loans and Revolving Facility Loans 90 Section 2.11 Prepayment of Loans 92
Section 2.12 Fees 93 Section 2.13 Interest 95 Section 2.14 Alternate Rate of
Interest 96 Section 2.15 Increased Costs 97 Section 2.16 Break Funding Payments
98 Section 2.17 Taxes 99 Section 2.18 Payments Generally; Pro Rata Treatment;
Sharing of Set-offs 103 Section 2.19 Mitigation Obligations; Replacement of
Lenders 105 Section 2.20 Illegality 106 Section 2.21 Incremental Commitments 106
Section 2.22 Defaulting Lender 116       ARTICLE III Representations and
Warranties 118 Section 3.01 Organization; Powers 118 Section 3.02 Authorization
118 Section 3.03 Enforceability 119 Section 3.04 Governmental Approvals 119
Section 3.05 Financial Statements 119

 



i

 

 

Section 3.06 No Material Adverse Effect 119 Section 3.07 Title to Properties;
Possession Under Leases 119 Section 3.08 Subsidiaries 120 Section 3.09
Litigation; Compliance with Laws 120 Section 3.10 Federal Reserve Regulations
121 Section 3.11 Investment Company Act 121 Section 3.12 Use of Proceeds 121
Section 3.13 Tax Returns 121 Section 3.14 No Material Misstatements 121 Section
3.15 Employee Benefit Plans 122 Section 3.16 Environmental Matters 123 Section
3.17 Security Documents 123 Section 3.18 Location of Real Property 124 Section
3.19 Solvency 124 Section 3.20 Labor Matters 125 Section 3.21 Insurance 125
Section 3.22 No Default 125 Section 3.23 Intellectual Property; Licenses, Etc.
125 Section 3.24 Senior Debt 125 Section 3.25 USA PATRIOT Act; Anti-Money
Laundering Laws; Sanctions; Foreign Corrupt Practices Act 126 Section 3.26
Financial Assistance 126       ARTICLE IV Conditions of Lending 126 Section 4.01
All Credit Events 127 Section 4.02 First Credit Event 127       ARTICLE V
Affirmative Covenants 132 Section 5.01 Existence; Business and Properties;
Performance 132 Section 5.02 Insurance 132 Section 5.03 Taxes 133 Section 5.04
Financial Statements, Reports, etc. 134 Section 5.05 Litigation and Other
Notices 135 Section 5.06 Compliance with Laws 136 Section 5.07 Maintaining
Records; Access to Properties and Inspections 136 Section 5.08 Use of Proceeds
136 Section 5.09 Compliance with Environmental Laws 136 Section 5.10 Further
Assurances; Additional Security 136 Section 5.11 Ratings 139 Section 5.12
Post-Closing 139 Section 5.13 Centre of Main Interests and Establishments 139
Section 5.14 Lender Meetings 139 Section 5.15 [Reserved] 139 Section 5.16
Compliance with USA PATRIOT Act, FCPA, Sanctions, Anti-Terrorism and Anti-Money
Laundering Laws 139       ARTICLE VI Negative Covenants 139 Section 6.01
Indebtedness 139 Section 6.02 Liens 146 Section 6.03 Sale and Lease-Back
Transactions 153 Section 6.04 Investments, Loans and Advances 153 Section 6.05
Mergers, Consolidations, Sales of Assets and Acquisitions 158

 



ii

 

 

Section 6.06 Dividends, Distributions and Payments of Certain Indebtedness 161
Section 6.07 Transactions with Affiliates 163 Section 6.08 Business of the
Borrower and the Subsidiaries 166 Section 6.09 Limitation on Payments and
Modifications of Indebtedness; Modifications of Certificate of Incorporation,
By-Laws and Certain Other Agreements; etc. 166 Section 6.10 Fiscal Year 169
Section 6.11 Financial Covenant 169       ARTICLE VII Events of Default 169
Section 7.01 Events of Default 169 Section 7.02 Treatment of Certain Payments
172 Section 7.03 Right to Cure 173 Section 7.04 Clean-Up Period 173      
ARTICLE VIII The Agents 173 Section 8.01 Appointment 173 Section 8.02 Term Loan
Administrative Agent and Revolver Administrative Agent 177 Section 8.03
Delegation of Duties 177 Section 8.04 Exculpatory Provisions 178 Section 8.05
Reliance by Agents 179 Section 8.06 Notice of Default 179 Section 8.07
Non-Reliance on Agents and Other Lenders 179 Section 8.08 Indemnification 180
Section 8.09 Agent in Its Individual Capacity 180 Section 8.10 Successor Agents
180 Section 8.11 Arrangers 181 Section 8.12 Security Documents and Collateral
Agent 181 Section 8.13 Right to Realize on Collateral and Enforce Guarantees 181
Section 8.14 Withholding Tax 182 Section 8.15 Certain ERISA Matters 182 Section
8.16 Payments Set Aside 183       ARTICLE IX Miscellaneous 184 Section 9.01
Notices; Communications 184 Section 9.02 Survival of Agreement 185 Section 9.03
Binding Effect 185 Section 9.04 Successors and Assigns 185 Section 9.05
Expenses; Indemnity 190 Section 9.06 Right of Set-off 192 Section 9.07
Applicable Law 193 Section 9.08 Waivers; Amendment 193 Section 9.09 Interest
Rate Limitation 197 Section 9.10 Entire Agreement 197 Section 9.11 WAIVER OF
JURY TRIAL 197 Section 9.12 Severability 197 Section 9.13 Counterparts;
Electronic Execution of Assignments and Certain Other Documents 198 Section 9.14
Headings 198 Section 9.15 Jurisdiction; Consent to Service of Process 198
Section 9.16 Confidentiality 199 Section 9.17 Platform; Borrower Materials 200
Section 9.18 Release of Liens and Guarantees 200

 



iii

 

 

Section 9.19 Judgment Currency 202 Section 9.20 USA PATRIOT Act Notice 203
Section 9.21 No Advisory or Fiduciary Responsibility 203 Section 9.22 Agency of
the Borrower for the Loan Parties 204 Section 9.23 No Liability of the Issuing
Banks 204 Section 9.24 Acknowledgment and Consent to Bail-In of Affected
Financial Institutions 204 Section 9.25 No Swiss Borrowers 205 Section 9.26
Exclusion of the Australian PPSA Provisions 205 Section 9.27 Acknowledgment
Regarding any Supported QFCs 205

 



iv

 

 

Exhibits and Schedules

 

Exhibit A Form of Assignment and Acceptance Exhibit B Form of Administrative
Questionnaire Exhibit C Form of Solvency Certificate Exhibit D-1 Form of
Borrowing Request Exhibit D-2 Form of Swingline Borrowing Request Exhibit E Form
of Interest Election Request Exhibit F Form of Permitted Loan Purchase
Assignment and Acceptance Exhibit G Form of First Lien/First Lien Intercreditor
Agreement Exhibit H Form of First Lien/Second Lien Intercreditor Agreement
Exhibit I Form of Intercompany Subordination Terms     Schedule 1.01(A) Certain
Excluded Equity Interests Schedule 1.01(B)(i) Certain Subsidiaries
Schedule 1.01(C) Subsidiary Loan Parties Schedule 1.01(D) Closing Date
Unrestricted Subsidiaries Schedule 1.01(E) Closing Date Mortgaged Properties
Schedule 1.01(F) Specified L/C Sublimit Schedule 1.01(G) Existing Roll-Over
Letters of Credit Schedule 1.13 Agreed Guarantee and Security Principles
Schedule 2.01 Commitments Schedule 3.01 Organization and Good Standing
Schedule 3.04 Governmental Approvals Schedule 3.05 Financial Statements Schedule
3.07(c) Notices of Condemnation Schedule 3.08(a) Subsidiaries Schedule 3.08(b)
Subscriptions Schedule 3.13 Taxes Schedule 3.21 Insurance Schedule 3.23
Intellectual Property Schedule 5.12 Post-Closing Items Schedule 6.01
Indebtedness Schedule 6.02(a) Liens Schedule 5.10 Certain Properties
Schedule 6.04 Investments Schedule 6.07 Transactions with Affiliates
Schedule 9.01 Notice Information

 



v

 

 

  

CREDIT AGREEMENT, dated as of August 1, 2020 (this “Agreement”), among ELANCO
ANIMAL HEALTH INCORPORATED, a corporation formed under the laws of Indiana (the
“Borrower”), ELANCO US INC., a corporation formed under the laws of Delaware
(the “Co-Borrower”), the LENDERS party hereto from time to time, GOLDMAN SACHS
BANK USA, as term facility agent (in such capacity, the “Term Loan
Administrative Agent”) and as collateral agent and security trustee (in such
capacities, the “Collateral Agent”) for the Secured Parties and JPMORGAN CHASE
BANK, N.A., as revolving facility agent (in such capacity, the “Revolver
Administrative Agent”) for the Lenders.

 

WHEREAS, the Borrower (the “Purchaser”) and others have entered into the
Acquisition Agreement (as defined below) pursuant to which the Borrower and
certain of its subsidiaries shall acquire certain assets, including certain
Equity Interests (the “Acquired Business”) from Bayer Aktiengesellschaft, a
German stock corporation (the “Seller”); and

 

WHEREAS, in connection with the consummation of the transactions contemplated by
the Acquisition Agreement, the Borrowers have requested the Lenders to extend
credit as set forth herein;

 

NOW, THEREFORE, the Lenders, the Swingline Lender and the Issuing Banks are
willing to extend such credit to the Borrowers on the terms and subject to the
conditions set forth herein. Accordingly, the parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01    Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

 

“ABR” shall mean, for any day, a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect for such day plus 0.50%,
(b) the Prime Rate in effect on such day and (c) the Adjusted LIBO Rate for a
one-month Interest Period applicable to Loans denominated in Dollars on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%; provided, that for the avoidance of doubt, the LIBO Rate for any day
shall be based on the rate determined on such day at approximately 11:00 a.m.
(Local Time) by reference to the ICE Benchmark Administration Interest
Settlement Rates (or the successor thereto if the ICE Benchmark Administration
is no longer making a LIBO Rate available) for deposits in Dollars (as set forth
by any service selected by the applicable Administrative Agent that has been
nominated by the ICE Benchmark Administration (or the successor thereto if the
ICE Benchmark Administration is no longer making a LIBO Rate available) as an
authorized vendor for the purpose of displaying such rates). Any change in such
rate due to a change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate applicable to Dollars shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate applicable to Dollars, as the case may be.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan, ABR Revolving Loan or Swingline Loan.

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 



1

 

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Acquired Business” shall have the meaning assigned to such term in the recitals
hereto.

 

“Acquisition” shall mean the acquisition of certain assets, including certain
Equity Interests, pursuant to the terms of the Acquisition Agreement.

 

“Acquisition Agreement” shall mean that Share and Asset Purchase Agreement,
dated August 20, 2019, by and between the Borrower and Seller, and any other
agreements or instruments contemplated thereby, in each case, as may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Additional Term A Loans” shall mean Other Term Loans that have scheduled
amortization of 2.50% or more per annum, a final maturity date of five years or
less and that are primarily syndicated to commercial banks, farm credit
associations or industry credit unions in connection with the primary
syndication thereof (as reasonably determined by the Borrower and the Term Loan
Administrative Agent).

 

“Adjusted LIBO Rate” shall mean with respect to any Eurocurrency Borrowing
denominated in:

 

(i) Dollars for any Interest Period, an interest rate per annum equal to (a) the
LIBO Rate in effect for such Interest Period divided by (b) one minus the
Statutory Reserves applicable to such Eurocurrency Borrowing, if any; and

 

(ii) Euros for any Interest Period, the EURIBO Rate in effect for such Interest
Period; and

 

provided that, in each case, if such LIBO Rate or EURIBO Rate shall be less than
zero, such interest rate shall be deemed to be zero.

 

“Adjustment Date” shall have the meaning assigned to such term in the definition
of “Pricing Grid.”

 

“Administrative Agent” shall mean the Revolver Administrative Agent or the Term
Loan Administrative Agent, as the context may require, and “Administrative
Agents” shall mean the Revolver Administrative Agent and Term Loan
Administrative Agent, collectively.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B or such other form supplied by the applicable Administrative
Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any U.K. Financial Institution.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agency Fees” shall have the meaning assigned to such term in Section 2.12(c).

 

“Agents” shall mean the Administrative Agents and the Collateral Agent.

 



2

 

 

“Agreed Guarantee and Security Principles” shall mean the Agreed Guarantee and
Security Principles set forth on Schedule 1.13.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning assigned to such term in Section
9.19.

 

“All-in Yield” shall mean, as to any Loans (or Pari Term Loans, if applicable),
the yield thereon payable to all Lenders (or other lenders, as applicable)
providing such Loans (or Pari Term Loans, if applicable) in the primary
syndication thereof, as reasonably determined by the Term Loan Administrative
Agent in consultation with the Borrower, whether in the form of interest rate,
margin, original issue discount, up-front fees, rate floors or otherwise;
provided, that original issue discount and up-front fees shall be equated to
interest rate assuming a 4-year life to maturity (or, if less, the life of such
Loans (or Pari Term Loans, if applicable)); and provided, further, that “All-in
Yield” shall not include arrangement, commitment, underwriting, structuring or
similar fees and customary consent fees for an amendment paid generally to
consenting lenders.

 

“Alternate Currency” shall mean (i) with respect to any Letter of Credit, any
currency (other than Dollars and Euros) as may be acceptable to the
Administrative Agent and the Issuing Bank that is approved in accordance with
Section 1.05, and (ii) with respect to any Revolving Facility Loan or
Incremental Term Loan, any currency (other than Dollars and Euros) that is
approved in accordance with Section 1.05.

 

“Alternate Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternate Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternate Currency with Dollars.

 

“Alternate Currency Letter of Credit” shall mean any Letter of Credit
denominated in an Alternate Currency.

 

“Alternate Currency Loan” shall mean any Revolving Facility Loan denominated in
an Alternate Currency.

 

“Amortizing Notes” shall mean the senior unsecured amortizing notes issued by
the Borrower on January 27, 2020, pursuant to the second supplemental indenture,
dated as of January 27, 2020, to the indenture, dated as of August 28, 2018,
between the Borrower and Deutsche Bank Trust Company Americas, as trustee.

 

“Antitrust Divestiture” shall mean any Disposition consummated by the Borrower
or any Subsidiary thereof in order to comply with any order of any Governmental
Authority or any applicable law as a condition to, or in connection with, the
consummation of the Transactions, in each case, that has been identified to the
Administrative Agents by the Borrower in writing prior to the date hereof.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Loan Parties concerning or relating to bribery or
corruption including, without limitation, the US Foreign Corrupt Practices Act
of 1977, the Corruption of Foreign Public Officials Act (Canada), the Freezing
Assets of Corrupt Foreign Public Officials Act (Canada) and the UK Bribery Act
2010.

 



3

 

 

“Anti-Money Laundering Laws” shall mean any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties including those that: (i) limit the use of and/or seek the forfeiture
of proceeds from illegal transactions; (ii) prohibit transactions that are
intended to conceal or disguise the nature, location, source, ownership, or
control of the proceeds of unlawful activity; (iii) require identification and
documentation of the parties with whom a Loan Party conducts business; or (iv)
are designed to disrupt the flow of funds to terrorist organizations or other
criminal organizations or parties. Such laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
shall be deemed to include (i) financial recordkeeping and reporting
requirements of the Bank Secrecy Act as amended by the USA PATRIOT Act of 2001,
the Money Laundering Control Act of 1986 including the laws relating to
prevention and detection of money laundering under 18 USC Section 1956 and 1957,
(ii) Part II.1 of the Criminal Code (Canada), (iii) the Canada PCTFA, (iv) the
Regulations Implementing the United Nations Resolutions on the Suppression of
Terrorism (Canada) and (v) United Nations Al-Qaida and Taliban Regulations
(Canada).

 

“Applicable Commitment Fee” shall mean for any day (i) with respect to any
Revolving Facility Commitments relating to Initial Revolving Loans, 0.50% per
annum; provided, however, that on and after the first Adjustment Date occurring
after delivery of the financial statements and certificates required by Section
5.04 upon the completion of one full fiscal quarter of the Borrower after the
Closing Date, the “Applicable Commitment Fee” will be determined pursuant to the
Pricing Grid; or (ii) with respect to any Other Revolving Facility Commitments,
the “Applicable Commitment Fee” set forth in the applicable Incremental
Assumption Agreement.

 

“Applicable Date” shall have the meaning assigned to such term in Section
9.08(f).

 

“Applicable Margin” shall mean for any day,

 

(a)with respect to any Term Loan, 1.75% per annum in the case of any
Eurocurrency Loan and 0.75% per annum in the case of any ABR Loan;

 

(b)with respect to any Initial Revolving Loan, (i) 1.75% per annum in the case
of any Eurocurrency Loan and (ii) 0.75% per annum in the case of any ABR Loan;
provided, however, that on and after the final date of the first full fiscal
quarter of the Borrower after the Closing Date, the “Applicable Margin” with
respect to an Initial Revolving Loan will be determined pursuant to the Pricing
Grid; and

 

(c)with respect to any Other Term Loan or Other Revolving Loan, the “Applicable
Margin” set forth in the Incremental Assumption Agreement relating thereto.

 

“Applicable Period” shall mean an Excess Cash Flow Period or an Excess Cash Flow
Interim Period, as the case may be.

 

“Approved Fund” shall have the meaning assigned to such term in Section
9.04(b)(ii).

 

“Arrangers” shall mean, collectively, Goldman Sachs Bank USA, Citigroup Global
Markets, Inc., JPMorgan Chase Bank, N.A., Barclays Bank PLC, BofA Securities,
Inc., BNP Paribas Securities Corp., Mizuho Securities USA, LLC, MUFG Securities
Americas Inc. and Stifel, Nicolaus & Company, Incorporated.

 

“Asset Sale” shall mean any loss, damage, destruction or condemnation of, or any
Disposition (including any sale and leaseback of assets) to any person of, any
asset or assets of the Borrowers or any Subsidiary.

 



4

 

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the applicable Administrative Agent
and the Borrower (if required by Section 9.04), in the form of Exhibit A or such
other form (including electronic documentation generated by use of an electronic
platform) as shall be approved by the applicable Administrative Agent and
reasonably satisfactory to the Borrower.

 

“Assignor” shall have the meaning assigned to such term in Section 9.04(i).

 

“Australia” shall mean the Commonwealth of Australia.

 

“Australian Controller” has the meaning given to the term “controller” in
section 9 of the Australian Corporations Act.

 

“Australian Corporations Act” shall mean the Corporations Act 2001 (Cth).

 

“Australian Insolvency Event” shall mean in respect of an Australian Loan Party,
any of the following events:

 

(a)       [reserved];

 

(b)       an Australian Controller, liquidator, provisional or interim
liquidator, receiver, statutory manager or administrator is appointed in respect
of the corporation or any of its assets;

 

(c)       an application or petition is made to a court, a meeting is convened
or a resolution is passed for the corporation to be wound up or dissolved or for
the appointment of an Australian Controller, liquidator, provisional or interim
liquidator, receiver, receiver and manager, statutory manager or administrator
to the corporation or all or substantially all of its assets and such
application is not withdrawn or dismissed within 90 days;

 

(d)       the corporation:

 

(i)       resolves to enter into, or enters into a scheme of arrangement with
its creditors (or any class thereof);

 

(ii)       proposes or is subject to a moratorium of its debts; or

 

(iii)       takes proceedings or actions similar to those mentioned in this
paragraph as a result of which the corporation’s assets are, or are proposed to
be, submitted to the control of its creditors (or any class thereof);

 

(e)       the corporation seeks or obtains protection from its creditors (or any
class thereof) under any statute or any other law;

 

(f)       [reserved];

 

(g)       the corporation is taken (under section 459F(1) of the Australian
Corporations Act) to have failed to comply with a statutory demand;

 

(h)       the corporation is the subject of an event described in section
459C(2)(b) or section 585 of the Australian Corporations Act; or

 



5

 

 

(i)        an event occurs in relation to the corporation which is analogous to
anything referred to above or which has a substantially similar effect.

 

“Australian Loan Parties” shall mean each Loan Party which is incorporated under
the laws of Australia (and individually, an “Australian Loan Party”).

 

“Australian PPSA” shall mean the Personal Property Securities Act 2009 (Cth) and
any regulations in force at any time under the Australian PPSA, including the
Personal Property Securities Regulations 2010 (Cth).

 

“Australian PPS Register” shall mean the “register” as defined in the Australian
PPSA.

 

“Australian PPS Security Interest” shall mean a mortgage, charge, pledge, lien
or other security interest securing any obligation of any person or any other
agreement, notice or arrangement having a similar effect, including any
“security interest” under sections 12(1) or (2) of the Australian PPSA but
excluding anything which is a security interest by operation of section 12(3) of
the Australian PPSA which does not (in either case) in substance secure payment
or performance of an obligation.

 

“Australian Security Documents” shall mean each agreement or instrument governed
by the laws of Australia (or a state thereof) pursuant to or in connection with
which any Loan Party grants a security interest in any Collateral for any of the
Obligations and any security trust deed related thereto, each as amended,
restated, supplemented or otherwise modified from time to time.

 

“Australian Tax Act” shall mean the Income Tax Assessment Act 1997 (Cth), the
Income Tax Assessment Act 1936 (Cth) or the Taxation Administration Act 1953
(Cth), as applicable.

 

“Availability Period” shall mean, with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such Class
and, in the case of each of the Revolving Facility Loans, Revolving Facility
Borrowings, Swingline Loans, Swingline Borrowings and Letters of Credit, the
date of termination of the Revolving Facility Commitments of such Class.

 

“Available Unused Commitment” shall mean, with respect to a Revolving Facility
Lender under any Class of Revolving Facility Commitments at any time, an amount
equal to the Dollar Equivalent of the amount by which (a) the applicable
Revolving Facility Commitment of such Revolving Facility Lender at such time
exceeds (b) the applicable Revolving Facility Credit Exposure of such Revolving
Facility Lender at such time.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable Resolution Authority in respect of any liability of an
Affected Financial Institution.

 

“Bail-In Legislation” shall mean (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



6

 

 

“Benchmark Replacement” shall mean the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative
Agents and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to the
LIBO Rate or the EURIBO Rate, as applicable, for Dollar, Euro- or Alternate
Currency-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” shall mean, with respect to any replacement
of the LIBO Rate or the EURIBO Rate with an Unadjusted Benchmark Replacement for
each applicable Interest Period, the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agents and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate or EURIBO Rate with the
applicable Unadjusted Benchmark Replacement by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the LIBO Rate or EURIBO Rate with the applicable Unadjusted
Benchmark Replacement for Dollar, Euro- or Alternate Currency-denominated
syndicated credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” shall mean, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “ABR,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agents
reasonably decide may be appropriate to reflect the adoption and implementation
of such Benchmark Replacement and to permit the administration thereof by the
Administrative Agents in a manner substantially consistent with market practice
(or, if the Administrative Agents decide that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agents
reasonably determine that no market practice for the administration of the
Benchmark Replacement exists, in such other manner of administration as the
Administrative Agents reasonably decide are reasonably necessary in connection
with the administration of this Agreement).

 

“Benchmark Replacement Date” shall mean the earlier to occur of the following
events with respect to the LIBO Rate or EURIBO Rate, as applicable: (1) in the
case of clause (1) or (2) of the definition of “Benchmark Transition Event,” the
later of (a) the date of the public statement or publication of information
referenced therein and (b) the date on which the administrator of the LIBO Rate
or EURIBO Rate permanently or indefinitely ceases to provide such rate; or (2)
in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

 

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate or EURIBO Rate, as applicable:
(1) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate or EURIBO Rate announcing that such administrator
has ceased or will cease to provide the LIBO Rate or EURIBO Rate, as applicable,
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate or EURIBO Rate, as applicable; (2) a public statement or
publication of information by the regulatory supervisor for the administrator of
the LIBO Rate or EURIBO Rate, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for the LIBO Rate or EURIBO
Rate, a resolution authority with jurisdiction over the administrator for the
LIBO Rate or EURIBO Rate, or a court or an entity with similar insolvency or
resolution authority over the administrator for the LIBO Rate or EURIBO Rate,
which states that the administrator of the LIBO Rate or EURIBO Rate, as
applicable, has ceased or will cease to provide the LIBO Rate or EURIBO Rate, as
applicable, permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the LIBO Rate or EURIBO Rate, as applicable; or (3) a public
statement or publication of information by the regulatory supervisor for the
administrator of the LIBO Rate or EURIBO Rate announcing that the LIBO Rate or
EURIBO Rate, as applicable, is no longer representative.

 



7

 

 

“Benchmark Transition Start Date” shall mean in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication).

 

“Benchmark Unavailability Period” shall mean, if a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to the
LIBO Rate or EURIBO Rate, and solely to the extent that the LIBO Rate or EURIBO
Rate, as applicable, has not been replaced with a Benchmark Replacement, the
period (x) beginning at the time that such Benchmark Replacement Date has
occurred if, at such time, no Benchmark Replacement has replaced the LIBO Rate
or the EURIBO Rate, as applicable, for all purposes hereunder in accordance with
Section 1.16 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate or the EURIBO Rate, as applicable, for all purposes
hereunder pursuant to Section 1.16.

 

“Beneficial Ownership Certification” shall mean a certification regarding
beneficial ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” shall mean 31 C.F.R. § 1010.230.

 

“Benefit Plan” shall mean any of (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA, (b) a “plan” as defined in and
subject to Section 4975 of the Code or (c) any person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan.”

 

“BHC Act Affiliate” of a party shall mean an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors or
other governing body of such person, or if such person is owned or managed by a
single entity, the board of directors or other governing body of such entity.

 

“Borrower” shall mean each of the Borrower and the Co-Borrower.

 

“Borrower Materials” shall have the meaning assigned to such term in Section
9.17(a).

 



8

 

 

“Borrowing” shall mean a group of Loans of a single Type under a single
Facility, and made on a single date to any Borrower and, in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
or €1,000,000, in each case, as such amount corresponds to the denomination of
the applicable Borrowing, (b) in the case of ABR Loans, $1,000,000 and (c) in
the case of Swingline Loans, $500,000. Notwithstanding the foregoing, in the
case of a Borrowing denominated in an Alternate Currency, the Borrowing Minimum
shall be (x) the Alternate Currency Equivalent of the Dollar-denominated amounts
described in the preceding sentence or (y) such other Borrowing Minimum as may
be agreed by the Borrower and the applicable Administrative Agent for the
respective Alternate Currency.

 

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
or €500,000, in each case, as such amount corresponds to the denomination of the
applicable Borrowing, (b) in the case of ABR Loans, $250,000 and (c) in the case
of Swingline Loans, $100,000. Notwithstanding the foregoing, in the case of a
Borrowing denominated in an Alternate Currency, the Borrowing Multiple shall be
(x) the Alternate Currency Equivalent of the Dollar-denominated amounts
described in the preceding sentence or (y) such other Borrowing Multiple as may
be agreed by the Borrower and the applicable Administrative Agent for the
respective Alternate Currency.

 

“Borrowing Request” shall mean a request by a Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit D-1 or another
form approved by the applicable Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the applicable Administrative Agent).

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that, (a) when used in connection with a Eurocurrency
Loan the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the applicable currency in the London interbank
market and (b) when used in connection with a Loan denominated in Euro, the term
“Business Day” shall also exclude any day which is not a Target Day.

 

“Canadian Benefit Plan” shall mean any plan, fund, program or policy, whether
oral or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which the Borrower or any Subsidiary has any liability in Canada with
respect to any employee or former employee, and, for greater certainty, shall
include any Canadian Pension Plans.

 

“Canadian Defined Benefit Plan” shall mean any Canadian Pension Plan which
contains a “defined benefit provision” as defined in subsection 147.1(1) of the
Income Tax Act (Canada).

 

“Canadian Loan Parties” shall mean each Loan Party which is incorporated under
the laws of a province or territory of Canada or the federal laws of Canada (and
individually, a “Canadian Loan Party”).

 

“Canadian Pension Plan” shall mean any “registered pension plan” as defined in
subsection 248(1) of the Income Tax Act (Canada) and any other plan that is
required to be registered under federal or provincial pension standards
legislation in Canada, that is sponsored or maintained by any Borrower or any
Subsidiary or pursuant to which any Borrower or Subsidiary has any liability or
contingent liability, whether existing on the Closing Date or which would be
considered a Canadian Pension Plan thereafter.

 



9

 

 

“Canadian Security Documents” shall mean each agreement or instrument governed
by laws of any Province of Canada pursuant to or in connection with which any
Canadian Loan Party grants a security interest in any Collateral to secure any
of the Obligations including each security document governed by the laws of the
Province of Québec as contemplated by Section 8.01(c), each as amended,
restated, supplemented or otherwise modified from time to time.

 

“Canada PCTFA” shall mean the Proceeds of Crime (money laundering) and Terrorist
Financing Act (Canada).

 

“Capital Expenditures” shall mean, with respect to any person for any period,
any expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations). For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.

 

“Capitalized Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other similar
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such person under GAAP,
and, for purposes hereof, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided that, notwithstanding the foregoing, in no event will any lease (or
similar arrangement) that would have been categorized as an operating lease as
determined in accordance with GAAP as in effect on the Closing Date be
considered a capital lease.

 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Revolving Facility Lenders, as collateral for Revolving L/C Exposure or
obligations of the Revolving Facility Lenders to fund participations in respect
of Revolving L/C Exposure, cash or deposit account balances or, if the
Collateral Agent and each applicable Issuing Bank shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Collateral Agent and each
applicable Issuing Bank. “Cash Collateral” and “Cash Collateralization” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“Cash Interest Expense” shall mean, with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period, Interest Expense for such
period to the extent such amounts are paid in cash for such period, excluding,
without duplication, in any event (a) pay-in-kind Interest Expense or other
non-cash Interest Expense (including as a result of the effects of purchase
accounting), (b) to the extent included in Interest Expense, the amortization of
any financing fees paid by, or on behalf of, the Borrower or any Subsidiary,
including such fees paid in connection with the Transactions or upon entering
into a Permitted Securitization Financing, and (c) the amortization of debt
discounts, if any, or fees in respect of Hedging Agreements; provided, that Cash
Interest Expense shall exclude any one time financing fees, including those paid
in connection with the Transactions or upon entering into a Permitted
Securitization Financing or any amendment or other modification of this
Agreement.

 

“Cash Management Agreement” shall mean any agreement to provide to any Borrower
or any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services,
wire transfer services and any bi-lateral letter of credit facility.

 



10

 

 

“Cash Management Bank” shall mean any person that, at the time it enters into a
Cash Management Agreement (or on the Closing Date with respect to Cash
Management Agreements existing on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Cash Management Agreement.

 

“CFC” shall have the meaning assigned to such term in the definition of Excluded
Subsidiary.

 

“CFC Holdco” shall have the meaning assigned to such term in the definition of
Excluded Subsidiary.

 

A “Change in Control” shall be deemed to occur if:

 

(a)       any person, entity or “group” (within the meaning of Section 13(d) or
14(d) of the Exchange Act, but excluding any employee benefit plan of such
person, entity or “group” and its subsidiaries and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) shall at any time have acquired direct or indirect beneficial
ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange Act) of
voting power of the outstanding Voting Stock of the Borrower having more than
50.1% of the ordinary voting power for the election of members of the Board of
Directors of the Borrower; or

 

(b)       a “Change of Control” (as defined in (i) the Senior Unsecured Notes
Indenture, (ii) any indenture or credit agreement in respect of Permitted
Refinancing Indebtedness with respect to the Senior Unsecured Notes constituting
Material Indebtedness or (iii) any indenture or credit agreement in respect of
any Junior Financing constituting Material Indebtedness) shall have occurred.

 

In addition, notwithstanding the foregoing, a transaction in which the Borrower
or a Parent Entity of the Borrower becomes a subsidiary of another person (such
person, the “New Parent”) shall not constitute a Change of Control if (a) the
equityholders of the Borrower or such Parent Entity immediately prior to such
transaction beneficially own, directly or indirectly through one or more
intermediaries, at least a majority of the total voting power of the Voting
Stock of the Borrower or such New Parent immediately following the consummation
of such transaction, or (b) immediately following the consummation of such
transaction, no person, other than the New Parent or any subsidiary of the New
Parent, beneficially owns, directly or indirectly through one or more
intermediaries, more than 50% of the voting power of the Voting Stock of the
Borrower or such Parent Entity.

 

“Change in Law” shall mean (a) the adoption of any law, treaty, rule or
regulation after the Closing Date, (b) any change in law, treaty, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Closing Date or (c) compliance by any Lender or any Issuing
Bank (or, for purposes of Section 2.15(b), by any Lending Office of such Lender
or such Issuing Bank or by such Lender’s or Issuing Bank’s holding company, if
any) with any written request, guideline or directive (whether or not having the
force of law) of any Governmental Authority made or issued after the Closing
Date; provided, however, that notwithstanding anything herein to the contrary,
(x) all requests, rules, guidelines or directives under or issued in connection
with the Dodd-Frank Wall Street Reform and Consumer Protection Act, all
interpretations and applications thereof and any compliance by a Lender with any
request or directive relating thereto and (y) all requests, rules, guidelines or
directives promulgated under or in connection with, all interpretations and
applications of, or any compliance by a Lender with any request or directive
relating to International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case under clauses (x) and (y) be deemed to be a “Change in Law”
but only to the extent a Lender is imposing applicable increased costs or costs
in connection with capital adequacy or liquidity requirements similar to those
described in clauses (a) and (b) of Section 2.15 generally on other borrowers of
loans under United States of America or European cash flow term loan credit
facilities, which, as a credit matter, are similarly situated to the Borrowers.

 



11

 

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Term Loans, Other Term
Loans, Initial Revolving Loans, Extended Revolving Loans or Other Revolving
Loans; and (b) when used in respect of any Commitment, whether such Commitment
is in respect of a commitment to make Term Loans, Other Term Loans, Initial
Revolving Loans, Extended Revolving Loans or Other Revolving Loans. Other Term
Loans, Extended Revolving Loans or Other Revolving Loans that have different
terms and conditions (together with the Commitments in respect thereof) from the
Term Loans, or the Initial Revolving Loans, respectively, or from other Term
Loans or other Extended Revolving Loans or other Revolving Loans, as applicable,
shall each be construed to be in separate and distinct Classes.

 

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

 

“Clean-Up Period” shall have the meaning assigned to such term in Section 7.04.

 

“Closing Date” shall mean August 1, 2020.

 

“Closing Date Mortgaged Properties” shall mean the Material Real Properties
identified on Schedule 1.01(E) hereto on the Closing Date.

 

“Closing Date Net First Lien Leverage Ratio” shall mean 3.16 to 1.00.

 

“Closing Date Net Secured Leverage Ratio” shall mean 3.16 to 1.00.

 

“Closing Date Net Total Leverage Ratio” shall mean 5.01 to 1.00.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” (or equivalent term) as defined in
any Security Document and shall also include the Mortgaged Properties and all
other property that is now or hereafter subject (or purported to be subject) to
any Lien in favor of the Collateral Agent or any subagent for the benefit of the
Secured Parties pursuant to any Security Documents and which has not been
released from such Lien in accordance with the Loan Documents at the time of
determination.

 

“Collateral Agent” shall mean Goldman Sachs Bank USA, in its capacity as
collateral agent and security trustee for the Secured Parties, together with its
successors and permitted assigns in such capacity and any sub-agent.

 



12

 

 

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case subject to the last paragraph of this definition, the last paragraph of
Section 4.02, Sections 5.10(d) and (g), the Agreed Guarantee and Security
Principles, and Schedule 5.12):

 

(a)       on the Closing Date, the Collateral Agent shall have received, (i)
from the Borrower, the Co-Borrower and each Subsidiary Loan Party that is a
Domestic Subsidiary, a counterpart of the U.S. Collateral Agreement and (ii)
from each Borrower and each Subsidiary Loan Party, a counterpart of the
Subsidiary Guarantee Agreement, in each case duly executed and delivered on
behalf of such person;

 

(b)       on the Closing Date and at all times thereafter, (i) a pledge of all
outstanding Equity Interests other than Excluded Securities, in each case,
directly owned by any Borrower or any Subsidiary Loan Party on the Closing Date
in any Wholly-Owned Subsidiary that is a Material Subsidiary organized under the
laws of a Security Jurisdiction, in each case, pursuant to an Australian
Security Document, a Canadian Security Document, a German Security Document, a
Swiss Security Document, a U.K. Security Document or a U.S. Security Document,
as applicable, and (ii) the Collateral Agent shall have received certificates,
updated share registers (where reasonably necessary under the laws of any
applicable jurisdiction in order to create a perfected security interest in such
Equity Interests) or other instruments (if any) representing such Equity
Interests and any notes or other instruments representing such Indebtedness
required to be delivered pursuant to the applicable Security Documents, together
with stock powers, note powers or other instruments of transfer with respect
thereto (as applicable) endorsed in blank; provided that such obligations in
respect of an entity organized or incorporated in Australia shall be subject to
prior completion of any and all applicable steps and procedures required
pursuant to the Australian Corporations Act in respect of the provisions of
financial assistance (where applicable), it being understood that such steps and
procedures shall be completed no later than 50 Business Days after the date on
which the obligation to comply with the provisions of this clause have arisen
(or such later date as the Collateral Agent may agree in its reasonable
discretion);

 

(c)       after the Closing Date, each direct or indirect Subsidiary of the
Borrower that is not an Excluded Subsidiary, (1) shall become a Subsidiary Loan
Party in accordance with Section 5.10 and the Collateral Agent shall have
received, (i) a supplement to the Subsidiary Guarantee Agreement and
(ii) supplements to one or more of the Security Documents, in the form specified
therefor or otherwise reasonably acceptable to the Collateral Agent (which may
include new Security Documents), in each case, duly executed and delivered on
behalf of such Subsidiary Loan Party and (2) shall deliver, or cause to be
delivered to the Administrative Agents, for the benefit of the Secured Parties,
customary legal opinions, board resolutions (or in the case of an Australian
Loan Party, an extract thereof) and other customary closing certificates,
searches and documentation to the extent reasonably requested by the
Administrative Agents, consistent with those delivered on the Closing Date under
Section 4.02; provided that such obligations in respect of an entity organized
or incorporated in Australia shall be subject to prior completion of any and all
applicable steps and procedures required pursuant to the Australian Corporations
Act in respect of the provision of financial assistance (where applicable), it
being understood that such steps and procedures shall be completed no later than
50 Business Days after the date on which the obligation to comply with the
provisions of this clause have arisen (or such later date as the Collateral
Agent may agree in its reasonable discretion);

 

(d)       after the Closing Date, (x) all outstanding Equity Interests of any
person that becomes a Subsidiary Loan Party after the Closing Date and
(y) subject to Section 5.10(g), all Equity Interests directly acquired by the
Borrower or a Subsidiary Loan Party after the Closing Date, other than Excluded
Securities, (i) shall have been pledged pursuant to an Australian Security
Document, a Canadian Security Document, a German Security Document, a Swiss
Security Document, a U.K. Security Document or a U.S. Security Document, as
applicable, and (ii) the Collateral Agent shall have received certificates,
updated share registers (where reasonably necessary under the laws of any
applicable jurisdiction in order to create a perfected security interest in such
Equity Interests) or other instruments (if any) representing such Equity
Interests and any notes or other instruments representing such Indebtedness
required to be delivered pursuant to the applicable Security Documents, together
with stock powers or other instruments of transfer (if any) with respect thereto
endorsed in blank;

 



13

 

 

(e)       on the Closing Date and at all times thereafter, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code and PPSA financing statements or
financing change statements (or their equivalent in any other applicable
jurisdiction), and filings with the United States Copyright Office, the United
States Patent and Trademark Office and the Canadian Intellectual Property Office
(or their equivalent in any other applicable jurisdiction), and all other
actions required by applicable Requirements of Law or reasonably requested by
the Collateral Agent to be delivered, filed, registered or recorded to create
the Liens intended to be created by the Security Documents (in each case,
including any supplements thereto) and perfect or render opposable to third
parties (in the case of the Canadian Security Documents governed by the laws of
the Province of Québec) such Liens to the extent required by, and with the
priority required by, the Security Documents, shall have been delivered, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording concurrently with, the execution and delivery of each
such Security Document;

 

(f)        within (x) 120 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(E) (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and (y) the
time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) counterparts of each Mortgage to be entered into with respect to
each such Mortgaged Property duly executed and delivered by the record owner of
such Mortgaged Property and suitable for recording or filing in all filing or
recording offices that the Collateral Agent may reasonably deem necessary or
desirable in order to create a valid and enforceable Lien subject to no other
Liens except Permitted Liens, at the time of recordation thereof, (ii) with
respect to the Mortgage encumbering each such Mortgaged Property, opinions of
counsel regarding the enforceability, due authorization, execution and delivery
of the Mortgages and such other matters customarily covered in real estate
counsel opinions as the Collateral Agent may reasonably request, in form and
substance reasonably acceptable to the Collateral Agent, (iii) with respect to
each such Mortgaged Property located in the United States of America, the Flood
Documentation and (iv) such other documents as the Collateral Agent may
reasonably request that are available to the Borrower without material expense
with respect to any such Mortgage or Mortgaged Property;

 

(g)       within (x) 120 days after the Closing Date with respect to each
Closing Date Mortgaged Property set forth on Schedule 1.01(E) (or on such later
date as the Collateral Agent may agree in its reasonable discretion) and (y) the
time periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to said Section 5.10, the Collateral Agent shall have
received (i) a policy or policies or marked up unconditional binder of title
insurance with respect to each such Mortgaged Property located in the United
States of America, in an amount reasonably acceptable to the Collateral Agent
with respect to such Mortgaged Property (not to exceed the fair market value of
the applicable Mortgaged Property, as determined in good faith by the Borrower),
paid for by the Borrower, issued by a nationally recognized title insurance
company, insuring the Lien of each Mortgage as a valid Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such customary endorsements, coinsurance and reinsurance as the
Administrative Agents may reasonably request and which are available in the
jurisdiction where the applicable Mortgaged Property is located, and (ii) an
as-built ALTA survey or “express map” (or other aerial map) of each Mortgaged
Property (including all improvements, easements and other customary matters
thereon reasonably required by the Collateral Agent), as applicable, for which
all necessary fees (where applicable) have been paid with respect to each such
Mortgaged Property located in the United States of America, which is, in each
case, sufficient for such title insurance company to remove all standard survey
exceptions from the title insurance policy relating to such Mortgaged Property
and issue the customary survey related endorsements or otherwise reasonably
acceptable to the Collateral Agent;

 



14

 

 

(h)       within 120 days after the Closing Date (or on such later date as the
Administrative Agents may agree in their reasonable discretion) the Collateral
Agent shall have received from each Subsidiary Loan Party that is not a Domestic
Subsidiary (i) all asset security from each Subsidiary Loan Party organized
under the laws of Australia, Canada or the United Kingdom, in each case,
pursuant to an Australian Security Document, a Canadian Security Document or a
U.K. Security Document, as applicable, (ii) security substantially equivalent to
all asset security (as reasonably determined by the Borrower and the Collateral
Agent, subject to the Agreed Guarantee and Security Principles) from each
Subsidiary Loan Party organized under the laws of Germany and Switzerland, in
each case, pursuant to a German Security Document or a Swiss Security Document,
as applicable, (iii) in each case of (i) and (ii) together with other
instruments, if any (where reasonably necessary under the laws of any applicable
jurisdiction in order to create a perfected security interest in such
Collateral);

 

(i)         within the time period specified in Schedule 5.12, the
Administrative Agents shall have received evidence of the insurance required by
the terms of Section 5.02 hereof on behalf of (i) the Original Obligors and
their Subsidiaries and (ii) the Acquired Business to the extent such evidence of
insurance, in the case of this clause (ii), can be obtained by the Borrower
following the use of commercially reasonable efforts; and

 

(j)        after the Closing Date, the Collateral Agent shall have received,
(i) such other Security Documents as may be required to be delivered pursuant to
Section 5.10 or the Security Documents, and (ii) upon reasonable request by the
Collateral Agent, evidence of compliance with any other requirements of Section
5.10.

 

Notwithstanding the foregoing or anything else in this Agreement or any other
Loan Document to the contrary, (i) the Loan Parties shall not be required to (1)
take any actions outside of a Security Jurisdiction to grant, create or perfect
any security interest in the Collateral (including the execution of any
agreement, document or other instrument governed by the law of any jurisdiction
other than the laws of a Security Jurisdiction) or, in the case of any
Subsidiary organized in any other jurisdiction which is made a Guarantor
pursuant to clause (c) of the definition of “Subsidiary Loan Party,” the
jurisdiction of organization of such Subsidiary, or (2) subject in each case to
the Agreed Guarantee and Security Principles, (I) grant, create or perfect any
security interest in any Excluded Property or (II) enter into control agreements
with respect to, or otherwise perfect any security interest by “control” (or
similar arrangements with third parties) over securities accounts and deposit
accounts and (ii) the Loan Parties shall not grant security interests in favor
of the Collateral Agent in, or mortgages in favor of the Collateral Agent on,
any fee-owned real property acquired by such Loan Party after the Closing Date
unless and until the Borrower shall have given at least forty-five (45) days
prior written notice to the Administrative Agents.

  

15

 



 

“Commitment Fee” shall have the meaning assigned to such term in Section
2.12(a).

 

“Commitments” shall mean, (a) with respect to any Lender, such Lender’s
Revolving Facility Commitment and Term Loan Commitment and (b) with respect to
any Swingline Lender, its Swingline Commitment (it being understood that a
Swingline Commitment does not increase the applicable Swingline Lender’s
Revolving Facility Commitment).

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Conduit Lender” shall mean any special purpose entity organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that a Conduit Lender shall be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections and Section 2.20 and it being understood that the documentation
required under Section 2.18(e) shall be delivered solely to the designating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Section 9.04(b) but no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Sections 2.15, 2.16, 2.17,
2.18 or 9.05 than the designating Lender would have been entitled to receive in
respect of the extensions of credit made by such Conduit Lender unless the
designation of such Conduit Lender is made with the prior written consent of the
Borrower (not to be unreasonably withheld or delayed), which consent shall
specify that it is being made pursuant to the proviso in the definition of
“Conduit Lender” and provided that the designating Lender provides such
information as the Borrower reasonably requests in order for the Borrower to
determine whether to provide its consent or (b) be deemed to have any
Commitment.

 

“Consolidated Debt” at any date shall mean the sum of (without duplication) all
Indebtedness (other than letters of credit or bank guarantees, to the extent
undrawn) consisting of Indebtedness for borrowed money and Disqualified Stock of
the Borrower and its Subsidiaries determined on a consolidated basis on such
date in accordance with GAAP.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate of the Net Income of such person and its subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(i)       any net after-tax extraordinary, exceptional, nonrecurring or unusual
gains or losses or income or expense or charge (less all fees and expenses
relating thereto), any severance, relocation or other restructuring expenses
(including any cost or expense related to employment of terminated employees),
any expenses related to any New Project or any reconstruction, decommissioning,
recommissioning or reconfiguration of fixed assets for alternative uses, fees,
expenses or charges relating to closing costs, rebranding costs, curtailments or
modifications to pension and post-retirement employee benefit plans, excess
pension charges, acquisition integration costs, opening costs, recruiting costs,
signing, retention or completion bonuses, litigation and arbitration costs,
charges, fees and expenses (including settlements), and expenses or charges
related to any offering of Equity Interests or debt securities of any Borrower
or any Parent Entity, any Investment, acquisition, Disposition, recapitalization
or incurrence, issuance, repayment, repurchase, refinancing, amendment or
modification of Indebtedness (in each case, whether or not successful), and any
fees, expenses, charges or change in control payments related to the
Transactions (including any costs relating to auditing prior periods, any
transition-related expenses, and Transaction Expenses incurred before, on or
after the Closing Date), in each case, shall be excluded,

 



16

 

 

(ii)       any net after-tax income or loss from Disposed of, abandoned, closed
or discontinued operations or fixed assets and any net after-tax gain or loss on
the Dispositions of Disposed of, abandoned, closed or discontinued operations or
fixed assets shall be excluded,

 

(iii)      any net after-tax gain or loss (less all fees and expenses or charges
relating thereto) attributable to business Dispositions or asset Dispositions
other than in the ordinary course of business (as determined in good faith by
the management of the Borrower) shall be excluded,

 

(iv)      any net after-tax income or loss (less all fees and expenses or
charges relating thereto) attributable to the early extinguishment or buy-back
of indebtedness, Hedging Agreements or other derivative instruments shall be
excluded,

 

(v)       (A)     the Net Income for such period of any person that is not a
subsidiary of such person, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting, shall be included only to the
extent of the amount of dividends or distributions or other payments paid in
cash (or to the extent converted into cash) to the referent person or a
subsidiary thereof (other than an Unrestricted Subsidiary of such referent
person) in respect of such period and (B) the Net Income for such period shall
include any dividend, distribution or other payment in cash (or to the extent
converted into cash) received by the referent person or a subsidiary thereof
(other than an Unrestricted Subsidiary of such referent person) from any person
in excess of, but without duplication of, the amounts included in subclause (A),

 

(vi)      the cumulative effect of a change in accounting principles during such
period shall be excluded,

 

(vii)     effects of purchase accounting adjustments (including the effects of
such adjustments pushed down to such person and its subsidiaries and including
the effects of adjustments to (A) deferred rent, (B) Capitalized Lease
Obligations or other obligations or deferrals attributable to capital spending
funds with suppliers or (C) any deferrals of revenue) in component amounts
required or permitted by GAAP, resulting from the application of purchase
accounting or the amortization or write-off of any amounts thereof, net of
taxes, shall be excluded,

 

(viii)    any impairment charges or asset write-offs, in each case pursuant to
GAAP, and the amortization of intangibles and other fair value adjustments
arising pursuant to GAAP, shall be excluded,

 

(ix)       any (a) non-cash compensation charge or (b) non-cash costs or
expenses realized or resulting from stock option plans, employee benefit plans
or post-employment benefit plans, or grants or sales of stock, stock
appreciation or similar rights, stock options, restricted stock, preferred stock
or other rights shall be excluded,

 

(x)        accruals and reserves that are established or adjusted in connection
with the Transactions or within twelve months after the Closing Date or the
closing of any acquisition or investment and that are so required to be
established or adjusted in accordance with GAAP or as a result of adoption or
modification of accounting policies shall be excluded,

 



17

 

 

(xi)       non-cash gains, losses, income and expenses resulting from fair value
accounting required by the applicable standard under GAAP and related
interpretation shall be excluded,

 

(xii)      any gain, loss, income, expense or charge resulting from the
application of any “last-in, first-out” method shall be excluded,

 

(xiii)     any non-cash charges for deferred tax asset valuation allowances
shall be excluded,

 

(xiv)    any currency translation or remeasurement gains and losses related to
Indebtedness, other liabilities or any assets, and any net loss or gain
resulting from Hedging Agreements for currency exchange risk, shall be excluded,

 

(xv)     any deductions attributable to minority interests shall be excluded,

 

(xvi)    [reserved],

 

(xvii)   (A)     to the extent covered by insurance and actually reimbursed, or,
so long as such person has made a determination that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (x) not denied by the applicable carrier in
writing within 180 days and (y) in fact reimbursed within 365 days following the
date of such evidence (with a deduction for any amount so added back to the
extent not so reimbursed within such 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and
(B) amounts estimated in good faith to be received from insurance in respect of
lost revenues or earnings in respect of liability or casualty events or business
interruption shall be included (with a deduction for amounts actually received
up to such estimated amount to the extent included in Net Income in a future
period).

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of the Borrower and the Subsidiaries, determined on a consolidated
basis in accordance with GAAP, as set forth on the consolidated balance sheet of
the Borrower as of the last day of the fiscal quarter most recently ended for
which financial statements have been (or were required to be) delivered pursuant
to Section 4.02(g), 5.04(a) or 5.04(b), as applicable, calculated on a Pro Forma
Basis after giving effect to any acquisition or Disposition of a person or
assets that may have occurred on or after the last day of such fiscal quarter.

 

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Covered Entity” shall mean any of the following: (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Covered Party” shall have the meaning assigned to such term in Section 9.27.

 

“Co-Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, together with its successors and assigns.

 



18

 

 

“Credit Event” shall have the meaning assigned to such term in Article IV.

 

“Credit Rating” shall mean a rating as determined by a Credit Rating Agency.

 

“Credit Rating Agency” shall mean either of Moody’s or S&P.

 

“Cumulative Credit” shall mean, at any date, an amount, not less than zero in
the aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)       the greater of $420,000,000 and 0.35 times the EBITDA calculated on a
Pro Forma Basis for the then most recently ended Test Period, plus

 

(b)       50% of Consolidated Net Income of the Borrower for the period (taken
as one accounting period) from December 31, 2019 to the end of the Borrower’s
most recently ended fiscal quarter for which internal financial statements are
available at such time (or, in the case such Consolidated Net Income for such
period is a deficit, minus 100% of such deficit), plus

 

(c)       [reserved],

 

(d)       the aggregate amount of any Declined Proceeds, plus

 

(e)       (i) the cumulative amount of proceeds (including cash and the fair
market value (as determined in good faith by the Borrower) of property other
than cash) from the sale of Equity Interests of the Borrower or any Parent
Entity after the Closing Date and on or prior to such time (including upon
exercise of warrants or options), which proceeds have been contributed as common
equity to the capital of the Borrower, and (ii) common Equity Interests of the
Borrower or any Parent Entity issued upon conversion of Indebtedness (other than
Indebtedness that is contractually subordinated to the Loan Obligations in right
of payment) of the Borrower or any Subsidiary owed to a person other than a
Borrower or a Subsidiary; provided, that this clause (e) shall exclude (w)
Permitted Cure Securities, (x) sales of Equity Interests financed as
contemplated by Section 6.04(e) or used as described in clause (ix) of the
definition of “EBITDA,” (y) any amount used to incur Indebtedness under Section
6.01(l)), any amounts used to finance the payments or distributions in respect
of any Junior Financing pursuant to Section 6.09(b), and (z) Excluded
Contributions plus

 

(f)        100% of the aggregate amount of contributions as common equity to the
capital of the Borrower received in cash (and the fair market value (as
determined in good faith by the Borrower) of property other than cash) after the
Closing Date (subject to the same exclusions as are applicable to clause
(e) above); plus

 

(g)       100% of the aggregate principal amount of any Indebtedness (including
the liquidation preference or maximum fixed repurchase price, as the case may
be, of any Disqualified Stock) of the Borrower or any Subsidiary thereof issued
after the Closing Date (other than Indebtedness issued to a Subsidiary), which
has been converted into or exchanged for Qualified Equity Interests in the
Borrower or any Parent Entity, plus

 

(h)       100% of the aggregate amount received by the Borrower or any
Subsidiary in cash (and the fair market value (as determined in good faith by
the Borrower) of property other than cash received by the Borrower or any
Subsidiary) after the Closing Date from:

 

(A)       the issuance or sale (other than to the Borrower or any Subsidiary) of
the Equity Interests of an Unrestricted Subsidiary, or

 



19

 

 

(B)        any dividend or other distribution by an Unrestricted Subsidiary, to
the extent not included in the calculation of Consolidated Net Income,

 

in each case of the foregoing clauses (h)(A) and (h)(B), if the original
designation of such Subsidiary as an Unrestricted Subsidiary constituted a use
of the Cumulative Credit,

 

plus

 

(i)         in the event any Unrestricted Subsidiary has been redesignated as a
Subsidiary or has been merged, consolidated or amalgamated with or into, or
transfers or conveys its assets to, or is liquidated into, the Borrower or any
Subsidiary, the fair market value (as determined in good faith by the Borrower)
of the Investments of the Borrower or any Subsidiary in such Unrestricted
Subsidiary at the time of such redesignation, combination or transfer (or of the
assets transferred or conveyed, as applicable) if the original designation of
such Subsidiary as an Unrestricted Subsidiary constituted a use of the
Cumulative Credit, plus

 

(j)        an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale or other disposition,
repayments, repurchases, redemptions, income and similar amounts) actually
received by the Borrower or any Subsidiary in respect of any Investments made
pursuant to Section 6.04(j)(Y), minus

 

(k)       any amounts thereof used to make Investments pursuant to Section
6.04(j)(Y) after the Closing Date prior to such time, minus

 

(l)        the cumulative amount of Restricted Payments made pursuant to Section
6.06(e) prior to such time, minus

 

(m)      any amount thereof used to make payments or distributions in respect of
Junior Financings pursuant to Section 6.09(b)(i)(E) (other than payments made
with proceeds from the issuance of Equity Interests that were excluded from the
calculation of the Cumulative Credit pursuant to clause (e) above).

 

“Cure Amount” shall have the meaning assigned to such term in Section 7.03.

 

“Cure Right” shall have the meaning assigned to such term in Section 7.03.

 

“Current Assets” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, the sum of all assets
(other than cash and Permitted Investments or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
the Borrower and the Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits.

 

“Current Liabilities” shall mean, with respect to the Borrower and the
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Subsidiaries as current liabilities at
such date of determination, other than (a) the current portion of any
Indebtedness, (b) accruals of Interest Expense (excluding Interest Expense that
is due and unpaid), (c) accruals for current or deferred Taxes based on income
or profits, (d) accruals, if any, of transaction costs resulting from the
Transactions, (e) Third Party Funds, if applicable and (f) accruals of any costs
or expenses related to (i) severance or termination of employees prior to the
Closing Date or (ii) bonuses, pension and other post-retirement benefit
obligations.

 



20

 

 

“Data Privacy Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, policies, orders, decrees or judgments,
promulgated or entered into by any Governmental Authority, relating in any way
to the transmission, storage, security or protection of data and information,
including personally identifiable information.

 

“Debt Service” shall mean, with respect to the Borrowers and the Subsidiaries on
a consolidated basis for any period, Cash Interest Expense for such period, plus
scheduled principal amortization of Consolidated Debt for such period.

 

“Debtor Relief Laws” shall mean the U.S. Bankruptcy Code, the Companies’
Creditors Arrangement Act (Canada), Bankruptcy and Insolvency Act (Canada), the
Winding-Up and Restructuring Act (Canada) and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, arrangement, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief law or corporate insolvency laws under
the Australian Corporations Act, the United States of America or other
applicable jurisdictions from time to time in effect.

 

“Declined Proceeds” shall have the meaning assigned to such term in Section
2.10(c)(i).

 

“Declining Lender” shall have the meaning assigned to such term in Section
2.10(c)(i).

 

“Deemed Date” shall have the meaning assigned to such term in Section 6.01.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Defaulting Lender” shall mean, subject to Section 2.22, any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the applicable Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the applicable Administrative Agent, the
Swingline Lender, any Issuing Bank or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swingline Loans) within two Business Days of the date when due,
(b) has notified the Borrower, the Swingline Lender, Administrative Agent or any
Issuing Bank in writing that it does not intend or expect to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the applicable Administrative Agent or
the Borrower, to confirm in writing to the applicable Administrative Agent and
the Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
applicable Administrative Agent and the Borrower) or (d) has, or has a direct or
indirect parent company that has, (i) become the subject of a proceeding under
any Debtor Relief Law, (ii) had appointed for it a receiver, receiver and
manager, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation, the Office of the Superintendent of Financial Institutions, the
Canada Deposit Insurance Corporation or any other state, provincial or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the applicable Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22) upon delivery of written notice of
such determination to the Borrower, each Issuing Bank, the Swingline Lender and
each Lender.

 



21

 

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined in good faith by the Borrower) of non-cash consideration received by
a Borrower or one of its Subsidiaries in connection with an Asset Sale that is
so designated as Designated Non-Cash Consideration pursuant to a certificate of
a Responsible Officer of the Borrower, setting forth such valuation, less the
amount of cash equivalents received in connection with a subsequent disposition
of, or other receipt of cash equivalents in respect of, such Designated Non-Cash
Consideration.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
leaseback, assign, farm-out, transfer or otherwise dispose of any property,
business or asset (including by way of a Division). The term “Disposition” shall
have a correlative meaning to the foregoing.

 

“Disqualified Lender” shall mean the persons (a) identified in writing to the
Term Loan Administrative Agent on August 19, 2019 and (b) as may be identified
in writing to the Administrative Agents by the Borrower from time to time after
the Closing Date in respect of bona fide business competitors of the Borrowers
(in the good faith determination of the Borrower), by delivery of a notice
thereof to the Administrative Agents setting forth such person or persons (or
the person or persons previously identified to the Administrative Agents that
are to be no longer considered “Disqualified Lenders”); provided, that no such
updates shall be deemed to retroactively disqualify any parties that have
previously acquired an assignment or participation interest in respect of the
Loans from continuing to hold or vote such previously acquired assignments and
participations on the terms set forth herein for Lenders that are not
Disqualified Lenders.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests),
pursuant to a sinking fund obligation or otherwise (except as a result of a
change of control or asset sale so long as any rights of the holders thereof
upon the occurrence of a change of control or asset sale event shall be subject
to the prior repayment in full of the Loans and all other Loan Obligations that
are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests), in whole or in part, (c) provides for the scheduled payment
of dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Stock, in each case, prior to the date that is ninety-one (91) days after the
Latest Maturity Date in effect at the time of issuance thereof (provided, that
only the portion of the Equity Interests that so mature or are mandatorily
redeemable, are so convertible or exchangeable or are so redeemable at the
option of the holder thereof prior to such date shall be deemed to be
Disqualified Stock). Notwithstanding the foregoing: (i) any Equity Interests
issued to any employee or to any plan for the benefit of employees of the
Borrower or its Subsidiaries or by any such plan to such employees shall not
constitute Disqualified Stock solely because they may be required to be
repurchased by the Borrower in order to satisfy applicable statutory or
regulatory obligations or as a result of such employee’s termination, death or
disability and (ii) any class of Equity Interests of such person that by its
terms authorizes such person to satisfy its obligations thereunder by delivery
of Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 



22

 

 

“Division” shall have the meaning assigned to such term in Section 1.02.

 

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any currency other than Dollars, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Bank, as the
case may be, at such time on the basis of the Spot Rate (determined in respect
of the most recent Revaluation Date or other applicable date of determination)
for the purchase of Dollars with such currency.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“EBITDA” shall mean, with respect to the Borrower and the Subsidiaries on a
consolidated basis for any period, the Consolidated Net Income of the Borrower
and the Subsidiaries for such period plus (a) the sum of (in each case without
duplication and to the extent the respective amounts described in subclauses (i)
through (xi) of this clause (a) reduced such Consolidated Net Income (and were
not excluded therefrom) for the respective period for which EBITDA is being
determined):

 

(i)        provision for Taxes based on income, profits or capital of the
Borrower and the Subsidiaries for such period, including, without limitation,
state, franchise, gross receipts and margins, and similar taxes and foreign
withholding taxes (including penalties and interest related to taxes or arising
from tax examinations) and, without duplication of the foregoing, the amount of
any distributions in respect of the foregoing items pursuant to Section
6.06(b)(iii) or 6.06(o),

 

(ii)       Interest Expense (and to the extent not included in Interest Expense,
(x) all cash dividend payments (excluding items eliminated in consolidation) on
any series of preferred stock or Disqualified Stock and (y) costs of surety
bonds in connection with financing activities) of the Borrower and the
Subsidiaries for such period, together with items excluded from the definition
of “Interest Expense” pursuant to clause (a) thereof,

 

(iii)      depreciation and amortization expenses of the Borrower and the
Subsidiaries for such period including the amortization of intangible assets,
deferred financing fees, original issue discount, amortization of unrecognized
prior service costs and actuarial gains and losses related to pensions and other
post-employment benefits,

 

(iv)      business optimization expenses and other restructuring charges or
reserves (which, for the avoidance of doubt, shall include the effect of
inventory optimization programs, facility, branch, office or business unit
closures, facility, branch, office or business unit consolidations, retention,
severance, systems establishment costs, contract termination costs, future lease
commitments and excess pension charges),

 



23

 

 

(v)       any other non-cash charges; provided, that for purposes of this
subclause (v) of this clause (a), any non-cash charges or losses shall be
treated as cash charges or losses in any subsequent period during which cash
disbursements attributable thereto are made (but excluding, for the avoidance of
doubt, amortization of a prepaid cash item that was paid in a prior period),

 

(vi)      [reserved];

 

(vii)     any expenses or charges (other than depreciation or amortization
expense as described in the preceding subclause (iii)) related to any issuance
of Equity Interests, Investment, acquisition, New Project, Disposition,
recapitalization or the incurrence, modification or repayment of Indebtedness
permitted to be incurred by this Agreement (including a refinancing thereof)
(whether or not successful), including (x) such fees, expenses or charges
related to this Agreement and (y) any amendment or other modification of the
Obligations or other Indebtedness,

 

(viii)    the amount of loss or discount in connection with a Permitted
Securitization Financing,

 

(ix)       any costs or expense incurred pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement or any stock subscription or shareholder agreement, to the extent that
such costs or expenses are funded with cash proceeds contributed to the capital
of the Borrower or a Subsidiary Loan Party (other than contributions received
from the Borrower or another Subsidiary Loan Party) or net cash proceeds of an
issuance of Qualified Equity Interests of the Borrower,

 

(x)        any costs, expenses or charges relating to the separation of the
Acquired Business from the Seller and the “standing up” of the Acquired Business
as a business independent of the Seller,

 

(xi)       the amount of any loss attributable to a New Project, until the date
that is 12 months after the date of completing the construction, acquisition,
assembling or creation of such New Project, as the case may be; provided, that
(A) such losses are reasonably identifiable and factually supportable and
certified by a Responsible Officer of the Borrower and (B) losses attributable
to such New Project after 12 months from the date of completing such
construction, acquisition, assembling or creation, as the case may be, shall not
be included in this subclause (xi), and

 

(xii)      with respect to any joint venture that is not a Subsidiary an amount
equal to the proportion of EBITDA relating to such joint venture corresponding
to the Borrower’s and the Subsidiaries’ proportionate share of such joint
venture’s EBITDA (determined as if such joint venture were a Subsidiary),

 

minus (b) the sum of (without duplication and to the extent the amounts
described in this clause (b) increased such Consolidated Net Income for the
respective period for which EBITDA is being determined) non-cash items
increasing Consolidated Net Income of the Borrower and the Subsidiaries for such
period (but excluding any such items (A) in respect of which cash was received
in a prior period or will be received in a future period or (B) which represent
the reversal of any accrual of, or cash reserve for, anticipated cash charges
that reduced EBITDA in any prior period).

 

“ECF Threshold Amount” shall have the meaning assigned to such term in Section
2.11(c).

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

 



24

 

 

“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Election Date” shall have the meaning assigned to such term in Section 1.09.

 

“Employee Benefit Plan” shall mean any “employee benefit plan” (as such term is
defined in Section 3(3) of ERISA) maintained by any Borrower or any of the
Subsidiaries or under which any Borrower or any of the Subsidiaries has any
obligations, excluding, for certainty, any Canadian Benefit Plan or Canadian
Pension Plan.

 

“EMU Legislation” shall mean the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.

 

“English Loan Parties” shall mean each Loan Party which is incorporated under
the laws of England and Wales (and individually, an “English Loan Party”).

 

“Environment” shall mean air, including ambient and indoor air, surface water
and groundwater (including potable water, navigable water and wetlands), soil,
the land surface or subsurface strata, or other environmental media, natural
resources such as flora and fauna, the workplace or as otherwise defined in any
Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
statutes, rules, regulations, restrictions, codes, ordinances, limits,
standards, guidelines, bylaws, directions, consents, exemptions, orders, binding
agreements, decrees or judgments, promulgated or entered into by or with any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the generation, use, handling, storage,
transport, disposal, management, Release or threatened Release of, or exposure
to, any Hazardous Material or to public, employee health and safety matters (to
the extent relating to the Environment or Hazardous Materials).

 

“Environmental Permits” shall have the meaning assigned to such term in Section
3.16.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock, any member interest in a
cooperative, any limited or general partnership interest and any limited
liability company membership interest, and any securities or other rights or
interests convertible into or exchangeable for any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 



25

 

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Borrower or any Subsidiary Loan Party, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the incurrence by the
Borrowers, a Subsidiary or any ERISA Affiliate of any liability under Title IV
of ERISA with respect to the termination of any Plan or Multiemployer Plan; (f)
the receipt by the Borrowers, a Subsidiary or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any
Plan or to appoint a trustee to administer any Plan under Section 4042 of ERISA;
(g) the incurrence by the Borrowers, a Subsidiary or any ERISA Affiliate of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; (h) the receipt by the Borrowers, a Subsidiary or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrowers, a Subsidiary or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA, or in “endangered” or “critical” status, within the meaning
of Section 432 of the Code or Section 305 of ERISA; (i) the conditions for
imposition of a lien under Section 303(k) of ERISA shall have been met with
respect to any Plan; or (j) the withdrawal of any of the Borrowers, a Subsidiary
or any ERISA Affiliate from a Plan subject to Section 4063 of ERISA during a
plan year in which such entity was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“EURIBO Rate” shall mean, with respect to any Eurocurrency Borrowing denominated
in Euros for any Interest Period, the rate per annum determined by the
applicable Administrative Agent at approximately 11:00 a.m. (Brussels time) on
the date that is two Target Days prior to the commencement of such Interest
Period by reference to Thomson Reuters Page EURIBOR01 (or, in the event such
rate does not appear on a Thomson Reuters page or screen, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate from time to
time as selected by the applicable Administrative Agent in its reasonable
discretion, in each case) for deposits in Euros (for delivery on the first day
of such Interest Period) with a term equivalent to such Interest Period;
provided that, to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, then the “EURIBO Rate” for such
Interest Period shall be the rate per annum determined by the applicable
Administrative Agent to be the rate at which deposits in Euro for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurocurrency Loan being made, continued or converted by the
applicable Administrative Agent and with a term equivalent to such Interest
Period would be offered by the applicable Administrative Agent in the London
interbank market at approximately 11:00 a.m. (Brussels time) two Target Days
prior to the commencement of such Interest Period; provided that, to the extent
that an interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, the “EURIBO Rate” shall be the Interpolated Rate.

 



26

 

 

“Euro” shall mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.

 

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“European Loan Party” shall mean each Loan Party that is incorporated or
organized under the laws of any EEA Member Country.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” shall mean, with respect to the Borrower and its Subsidiaries
on a consolidated basis for any Applicable Period, EBITDA of the Borrower and
its Subsidiaries on a consolidated basis for such Applicable Period, minus,
without duplication, (A):

 

(a)       Debt Service for such Applicable Period,

 

(b)       the amount of any voluntary payment permitted hereunder of Pari Term
Loans during such Applicable Period (other than any voluntary prepayment of the
Term Loans, which shall be the subject of Section 2.11(c)(ii)(A)) and the amount
of any voluntary payments of revolving Indebtedness that is secured by a Lien on
the Collateral that ranks pari passu with the Liens that secure the Term Loans
to the extent accompanied by permanent reductions of any revolving facility
commitments during such Applicable Period (other than any voluntary prepayments
of the Revolving Facility Commitment, which shall be the subject of Section
2.11(c)(ii)(B)), so long as the amount of such prepayment is not already
reflected in Debt Service,

 

(c)       (i) Capital Expenditures by the Borrower and the Subsidiaries on a
consolidated basis during such Applicable Period that are paid in cash and
(ii) the aggregate consideration paid in cash during the Applicable Period in
respect of Permitted Business Acquisitions, New Project expenditures and other
Investments permitted hereunder (excluding Permitted Investments, intercompany
Investments in Subsidiaries and Investments made pursuant to Section 6.04(j)(Y)
(unless made pursuant to clause (a) of the definition of “Cumulative Credit”))
and payments in respect of restructuring activities,

 

(d)       Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or other permitted Investments (excluding Permitted Investments and
intercompany Investments in Subsidiaries), or payments in respect of planned
restructuring activities, that the Borrower or any Subsidiary shall, during such
Applicable Period, become obligated to make or otherwise anticipated to make
payments with respect thereto but that are not made during such Applicable
Period; provided, that (i) the Borrower shall deliver a certificate to the Term
Facility Agent not later than the date required for the delivery of the
certificate pursuant to Section 2.11(c), signed by a Responsible Officer of the
Borrower and certifying that payments in respect of such Capital Expenditures,
Permitted Business Acquisitions, New Project expenditures or other permitted
Investments or planned restructuring activities are expected to be made in the
following Excess Cash Flow Period, and (ii) any amount so deducted shall not be
deducted again in a subsequent Applicable Period,

 



27

 

 

(e)       Taxes paid in cash by the Borrower and its Subsidiaries on a
consolidated basis during such Applicable Period or that will be paid within
nine months after the close of such Applicable Period and, without duplication
of the foregoing, the amount of any distributions in respect of Taxes made
pursuant to Section 6.06(b)(iii) and Section 6.06(o) during such Applicable
Period or that will be made within nine months after the close of such
Applicable Period; provided, that with respect to any such amounts to be paid or
distributed after the close of such Applicable Period, (i) any amount so
deducted shall not be deducted again in a subsequent Applicable Period, and
(ii) appropriate reserves shall have been established in accordance with GAAP,

 

(f)        an amount equal to any increase in Working Capital (other than any
increase arising from the recognition or de-recognition of any Current Assets or
Current Liabilities upon an acquisition or disposition of a business) of the
Borrower and its Subsidiaries for such Applicable Period and, at the Borrower’s
option, any anticipated increase, estimated by the Borrower in good faith, for
the following Excess Cash Flow Period,

 

(g)       cash expenditures made in respect of Hedging Agreements during such
Applicable Period, to the extent not reflected in the computation of EBITDA or
Interest Expense,

 

(h)       permitted Restricted Payments paid in cash by the Borrower during such
Applicable Period and permitted Restricted Payments paid by any Subsidiary to
any person other than the Borrowers or any of the Subsidiaries during such
Applicable Period, in each case in accordance with Section 6.06 (other than
Section 6.06(e) (unless made pursuant to clause (a) of the definition of
“Cumulative Credit”)),

 

(i)        amounts paid in cash during such Applicable Period on account of
(A) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as non-cash reductions of Consolidated
Net Income in determining EBITDA of the Borrower and its Subsidiaries in a prior
Applicable Period and (B) reserves or accruals established in purchase
accounting,

 

(j)        to the extent not deducted in the computation of Net Proceeds in
respect of any asset disposition or condemnation giving rise thereto, the amount
of any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document), together with any interest, premium
or penalties required to be paid (and actually paid) in connection therewith,

 

(k)       the amount related to items that were added to or not deducted from
Net Income in calculating Consolidated Net Income or were added to or not
deducted from Consolidated Net Income in calculating EBITDA to the extent such
items represented a cash payment (other than in respect of Transaction Expenses)
which had not reduced Excess Cash Flow upon the accrual thereof in a prior
Applicable Period, or an accrual for a cash payment, by a Borrower and its
Subsidiaries or did not represent cash received by a Borrower and its
Subsidiaries, in each case on a consolidated basis during such Applicable
Period, and

 



28

 

 

(l)        the amount of (A) any deductions attributable to minority interests
that were added to or not deducted from Net Income in calculating Consolidated
Net Income and (B) EBITDA of joint ventures and minority investments added to
Consolidated Net Income in calculating EBITDA,

 

plus, without duplication, (B):

 

(a)       an amount equal to any decrease in Working Capital (other than any
decrease arising from the recognition or de-recognition of any Current Assets or
Current Liabilities upon an acquisition or disposition of a business) of the
Borrower and its Subsidiaries for such Applicable Period,

 

(b)       all amounts referred to in clauses (A)(b), (A)(c) and (A)(d) above to
the extent funded with the proceeds of the issuance or the incurrence of
Indebtedness (including Capitalized Lease Obligations and purchase money
Indebtedness, but excluding proceeds of extensions of credit under any revolving
credit facility), the sale or issuance of any Equity Interests (including any
capital contributions) and any loss, damage, destruction or condemnation of, or
any sale, transfer or other disposition (including any sale and leaseback of
assets and any mortgage or lease of Real Property) to any person of any asset or
assets, in each case to the extent there is a corresponding deduction from
Excess Cash Flow above,

 

(c)       to the extent any permitted Capital Expenditures, Permitted Business
Acquisitions, New Project expenditures or permitted Investments or payments in
respect of planned restructuring activities referred to in clause (A)(d) above
do not occur in the following Applicable Period of the Borrower specified in the
certificate of the Borrower provided pursuant to clause (A)(d) above, the amount
of such Capital Expenditures, Permitted Business Acquisitions, New Project
expenditures or permitted Investments or payments in respect of planned
restructuring activities that were not so made in such following Applicable
Period,

 

(d)       cash payments received in respect of Hedging Agreements during such
Applicable Period to the extent (i) not included in the computation of EBITDA or
(ii) such payments do not reduce Cash Interest Expense,

 

(e)       any extraordinary or nonrecurring gain realized in cash during such
Applicable Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.11(b)), and

 

(f)        the amount related to items that were deducted from or not added to
Net Income in connection with calculating Consolidated Net Income or were
deducted from or not added to Consolidated Net Income in calculating EBITDA to
the extent either (i) such items represented cash received by a Borrower or any
Subsidiary or (ii) such items do not represent cash paid by a Borrower or any
Subsidiary, in each case on a consolidated basis during such Applicable Period.

 

“Excess Cash Flow Interim Period” shall mean, (x) during any Excess Cash Flow
Period, any one, two, or three-quarter period (a) commencing on the later of
(i) the end of the immediately preceding Excess Cash Flow Period and (ii) if
applicable, the end of any prior Excess Cash Flow Interim Period occurring
during the same Excess Cash Flow Period and (b) ending on the last day of the
most recently ended fiscal quarter (other than the last day of the fiscal year)
during such Excess Cash Flow Period for which financial statements are available
and (y) during the period from the Closing Date until the beginning of the first
Excess Cash Flow Period, any period commencing on the Closing Date and ending on
the last day of the most recently ended fiscal quarter for which financial
statements are available.

 



29

 

 

“Excess Cash Flow Period” shall mean each fiscal year of the Borrower,
commencing with the fiscal year of the Borrower ending in December 2021.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Contributions” shall mean the cash and the fair market value of assets
other than cash (as determined by the Borrower in good faith) received by the
Borrower after the Closing Date from: (a) contributions to its common Equity
Interests, and (b) the sale or issuance (other than to a Subsidiary of Borrower
or to any Subsidiary management equity plan or stock option plan or any other
management or employee benefit plan or agreement) of Qualified Equity Interests
of the Borrower, in each case designated as Excluded Contributions pursuant to a
certificate of a Responsible Officer of the Borrower on or promptly after the
date such capital contributions are made or the date such Equity Interest is
sold or issued, as the case may be.

 

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Property” shall have the meaning assigned to such term in Section
5.10(g).

 

“Excluded Securities” shall mean any of the following:

 

(a)       any Equity Interests or Indebtedness with respect to which the
Administrative Agents and the Borrower reasonably agree that the cost or other
consequences of pledging such Equity Interests or Indebtedness in favor of the
Secured Parties under the Security Documents (including any material and adverse
tax consequences) are likely to be excessive in relation to the value to be
afforded thereby;

 

(b)       [reserved];

 

(c)       any Equity Interests in excess of 65% of the voting capital stock of
any CFC or CFC Holdco, to the extent any pledge in excess of such percentage
would result in material and adverse tax consequences to the Borrower (as
mutually determined by the Borrower and the Administrative Agents);

 

(d)       any Equity Interests or Indebtedness to the extent the pledge thereof
would be prohibited by any Requirement of Law after giving effect to the
anti-assignment provisions of the Uniform Commercial Code or equivalent law of
any applicable jurisdiction;

 

(e)       any Equity Interests of any person that is not a Wholly Owned
Subsidiary to the extent (A) that a pledge thereof to secure the Obligations is
prohibited by (i) any applicable organizational documents, joint venture
agreement or shareholder agreement or (ii) any other contractual obligation with
an unaffiliated third party not in violation of Section 6.09(c) binding on such
Equity Interests to the extent in existence on the Closing Date or on the date
of acquisition thereof and not entered into in contemplation thereof (other than
in connection with the incurrence of Indebtedness of the type contemplated by
Section 6.01(i)) (other than, in this subclause (A)(ii), customary
non-assignment provisions which are ineffective under Article 9 of the Uniform
Commercial Code, PPSA or other applicable laws), (B) any organizational
documents, joint venture agreement or shareholder agreement (or other
contractual obligation referred to in subclause (A)(ii) above) prohibits such a
pledge without the consent of any other party; provided, that this clause
(B) shall not apply if (1) such other party is a Loan Party or a Wholly Owned
Subsidiary or (2) consent has been obtained to consummate such pledge (it being
understood that the foregoing shall not be deemed to obligate the Borrower or
any Subsidiary to obtain any such consent) and shall only apply for so long as
such organizational documents, joint venture agreement or shareholder agreement
or replacement or renewal thereof is in effect, or (C) a pledge thereof to
secure the Obligations would give any other party (other than a Loan Party or a
Wholly Owned Subsidiary) to any organizational documents, joint venture
agreement or shareholder agreement governing such Equity Interests (or other
contractual obligation referred to in subclause (A)(ii) above) the right to
terminate its obligations thereunder (other than, in the case of other
contractual obligations referred to in subclause (A)(ii), customary
non-assignment provisions which are ineffective under Article 9 of the Uniform
Commercial Code, PPSA or other applicable laws);

 



30

 

 

(f)        any Equity Interests of any Immaterial Subsidiary or any Unrestricted
Subsidiary;

 

(g)       any Equity Interests of any Subsidiary of, or other Equity Interests
owned by, a Foreign Subsidiary other than any such Foreign Subsidiary that is
formed or organized under the laws of a Security Jurisdiction;

 

(h)       any asset to the extent a security interest in such asset could
reasonably be expected to result in material and adverse tax consequences (as
mutually determined by the Borrower and the Administrative Agents);

 

(i)        any Equity Interests or Indebtedness that are set forth on
Schedule 1.01(A) to this Agreement; and

 

(j)        any Margin Stock.

 

“Excluded Subsidiary” shall mean any of the following (except as otherwise
provided in clause (b) of the definition of “Subsidiary Loan Party”):

 

(a)       each Immaterial Subsidiary,

 

(b)       each Subsidiary that is not a Wholly Owned Subsidiary (for so long as
such Subsidiary remains a non-Wholly Owned Subsidiary),

 

(c)       each Subsidiary that is prohibited from Guaranteeing or granting Liens
to secure the Obligations by any Requirement of Law or that would require
consent, approval, license or authorization of a Governmental Authority to
Guarantee or grant Liens to secure the Obligations (unless such Requirement of
Law is satisfied or such consent, approval, license or authorization has been
received),

 

(d)       each Subsidiary that is prohibited by any applicable contractual
requirement from Guaranteeing or granting Liens to secure the Obligations on the
Closing Date or at the time such Subsidiary becomes a Subsidiary not in
violation of Section 6.09(c) (and for so long as such restriction or any
replacement or renewal thereof is in effect in each case, unless a consent to
such Guarantee or grant has been obtained from the applicable contractual
counterparty or counterparties),

 

(e)       [reserved],

 

(f)        any Foreign Subsidiary, except to the extent that such subsidiary is
organized under the laws of a Security Jurisdiction and the provision of a
Guarantee by such Foreign Subsidiary would not reasonably be expected to result
in material and adverse tax consequences to the Borrower (as mutually determined
by the Borrower and the Administrative Agents),

 



31

 

 

(g)       [reserved],

 

(h)       any other Subsidiary with respect to which, the Administrative Agents
and the Borrower reasonably agree that the cost or other consequences (including
any material and adverse tax consequences) of providing a Guarantee of or
granting Liens to secure the Obligations are likely to be excessive in relation
to the value to be afforded thereby,

 

(i)        each Unrestricted Subsidiary,

 

(j)        any Subsidiary that is incorporated or organized under the laws of
the United States of America, any state thereof or the District of Columbia that
is treated as a disregarded entity for U.S. federal income tax purposes if
substantially all of its assets consists of the equity of one or more
“controlled foreign corporations” within the meaning of Section 957 of the Code
(a “CFC” and such disregarded entity, a “CFC Holdco”) to the extent a Guarantee
would result in material and adverse tax consequences to the Borrower (as
mutually determined by the Borrower and the Administrative Agents), and

 

(k)       with respect to any Swap Obligation, any Subsidiary that is not an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation, unless otherwise agreed between the Administrative Agents and the
Borrower. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to an Administrative Agent, any Lender
or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document (each
such person, a “Recipient”), (i) Taxes imposed on or measured by its overall net
income or branch profits (however denominated, and including (for the avoidance
of doubt) any backup withholding in respect thereof under Section 3406 of the
Code or any similar provision of state, local or foreign law), franchise (and
similar) Taxes imposed on it (in lieu of net income Taxes) and capital taxes, in
each case by a jurisdiction (including any political subdivision thereof) as a
result of such Recipient being organized in, having its principal office in, or
in the case of any Lender, having its applicable Lending Office in, such
jurisdiction, or as a result of any other present or former connection with such
jurisdiction (other than any such connection arising solely from this Agreement
or any other Loan Documents or any transactions contemplated thereunder), (ii)
any withholding Tax that is attributable to such Recipient’s failure to comply
with Section 2.17(d), (iii) any Tax imposed under FATCA, (iv) in the case of a
Lender, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Lender with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (a) such Lender
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Borrower under Section 2.19(b)) or (b) such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 2.17, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (v) any Canadian
withholding taxes imposed on a payment by or on account of any obligation of a
Loan Party hereunder or under any other Loan Document to a Person with which the
Loan Party does not deal at arm’s length (for the purposes of the Income Tax Act
(Canada)) at the time of making such payment (other than where the non-arm’s
length relationship arises solely from this Agreement or any other Loan
Documents or transactions contemplated thereunder), (vi) any Canadian
withholding taxes imposed on a recipient by reason of such recipient: (a) being
a “specified shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of any Loan Party, or (b) not dealing at arm’s length (for the
purposes of the Income Tax Act (Canada)) with a “specified shareholder” (as
defined in subsection 18(5) of the Income Tax Act (Canada)) of any Loan Party
(other than where the recipient is a “specified non-resident shareholder” or
does not deal at arm’s length with a “specified shareholder” solely from this
Agreement or any other Loan Documents or transactions contemplated thereunder)
and (vii) any German withholding Taxes imposed on (or in respect of) payments
made hereunder or under any other Loan Document if (a) on the date on which the
payment falls due deduction or withholding of such withholding Tax would not
have been required by the applicable Laws if the Lender had been a Qualifying
Lender, but on that date that Lender is not or has ceased to be a Qualifying
Lender other than as a result of any change after the date it became a Lender
under this Agreement in (or in the interpretation, administration, or
application of) any law or Treaty, or any published practice or published
concession of any relevant taxing authority, or (b) on the date on which the
payment falls due the relevant Lender is a Treaty Lender and the Loan Party
making the payment is able to demonstrate that deduction or withholding of such
withholding Tax would not have been required by the applicable Laws if that
Lender had co-operated in completing any procedural formalities necessary for
the Loan Party to obtain authorization to make that payment without deduction or
withholding of such withholding Tax, (c) the deduction or withholding of such
withholding Tax is required (solely) by reason of an order of the German tax
authorities pursuant to § 50a para. 7 of the German Income Tax Act
(Einkommensteuergesetz) or (d) the deduction or withholding of such withholding
Tax is required (solely) by reason that any part of the Loan is directly or
indirectly secured by real estate located in Germany (inländische Grundstücke)
or domestic rights treated as real property under German civil law (inländische
Rechte, die den Vorschriften des Bürgerlichen Rechts über Grundstücke
unterliegen).

 



32

 

 

“Existing Class Loans” shall have the meaning assigned to such term in Section
9.08(f).

 

“Existing Revolving Credit Agreement” shall mean the Revolving Loan Credit
Agreement, dated as of September 5, 2018, by and among the Borrower, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as administrative
agent, as amended by the First Amendment to Revolving Loan Credit Agreement,
dated as of December 20, 2019, by and among the Borrower, the lenders identified
on the signature pages thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

 

“Existing Roll-Over Letters of Credit” shall mean those letters of credit or
bank guarantees issued and outstanding as of the Closing Date and set forth on
Schedule 1.01(G), which shall each be deemed to constitute a Letter of Credit
issued hereunder on the Closing Date.

 

“Existing Term Credit Agreement” shall mean the Term Loan Credit Agreement,
dated as of September 5, 2018, by and among the Borrower, the lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
amended by the First Amendment to Term Loan Credit Agreement, dated as of
December 20, 2019, by and among the Borrower, the lenders identified on the
signature pages thereto and JPMorgan Chase Bank, N.A., as administrative agent.

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.21(e).

  

33

 



 

 

 

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Extended Term Loan” shall have the meaning assigned to such term in Section
2.21(e).

 

“Extending Lender” shall have the meaning assigned to such term in Section
2.21(e).

 

“Extension” shall have the meaning assigned to such term in Section 2.21(e).

 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder; it being understood that, as of the
Closing Date, there are two Facilities (i.e., the Term Facility and the
Revolving Facility Commitments established on the Closing Date and the
extensions of credit thereunder) and, thereafter, the term “Facility” shall
include any other Class of Commitments and the extensions of credit thereunder.

 

“Facility Office” means the office or offices notified by a Lender to the
Administrative Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice) as
office through which such Lender will perform its obligations under this
Agreement.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the Closing
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), or any United States Treasury
Regulations promulgated thereunder or official administrative interpretations
thereof and any agreements entered into pursuant to Section 1471(b)(1) of the
Code as of the Closing Date (or any amended or successor version described
above) and any intergovernmental agreements (or related rules, legislation or
official administrative guidance) implementing the foregoing.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Effective
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, (b) if no such
rate is so published on such next succeeding Business Day, the Federal Funds
Effective Rate for such day shall be the average (rounded upward, if necessary,
to a whole multiple of 1/100 of 1.00%) of the quotations for such day for such
transactions received by the applicable Administrative Agent from three
depositary institutions of recognized standing selected by it and (c) if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero.

 

“Federal Reserve Bank of New York’s Website” shall mean the website of the
Federal Reserve Bank of New York at http://www.newyorkfed.org, or any successor
source.

 

“Fee Letter” shall mean that certain Second Amended and Restated Fee Letter,
dated September 30, 2019, by and among Borrower, Goldman Sachs Bank USA,
Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A., Bank of America, N.A.,
BofA Securities, Inc., Barclays Bank PLC, BNP Paribas, BNP Paribas Securities
Corp., Mizuho Bank, Ltd., MUFG Securities Americas Inc., Stifel Bank and Trust
and Stifel, Nicolaus & Company Incorporated, as may be further amended,
restated, supplemented or otherwise modified from time to time.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Agency Fees.

 



34

 

 

“Financial Covenants” shall mean the covenants of the Borrower set forth in
Section 6.11.

 

“Financial Officer” of any person shall mean the Chief Financial Officer or an
equivalent financial officer, principal accounting officer, Treasurer, Assistant
Treasurer or Controller or a director of such person, or a duly authorized
signatory of such person who is a Financial Officer of a subsidiary of such
person.

 

“First Lien/First Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit G hereto, or such other customary
form reasonably acceptable to the Administrative Agents and the Borrower, in
each case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

 

“First Lien/Second Lien Intercreditor Agreement” shall mean an intercreditor
agreement substantially in the form of Exhibit H hereto, or such other customary
form reasonably acceptable to the Administrative Agents and the Borrower, in
each case, as such document may be amended, restated, supplemented or otherwise
modified from time to time.

 

“Fitch” shall mean Fitch Ratings Inc. and its successors and assigns.

 

“Flood Documentation” shall mean, with respect to each Mortgaged Property
located in the United States of America or any territory thereof, (i) a
completed “life-of-loan” Federal Emergency Management Agency standard flood
hazard determination (and to the extent a Mortgaged Property is located in a
Special Flood Hazard Area, a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the Borrower and the applicable Loan
Party relating thereto) and (ii) evidence of flood insurance as required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Administrative
Agents.

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Reform Act of 1994 (which comprehensively revised the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973) as now or
hereafter in effect or any successor statute thereto, (ii) the Flood Insurance
Reform Act of 2004 as now or hereafter in effect or any successor statute
thereto and (iii) the Biggert-Waters Flood Insurance Reform Act of 2012 as now
or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” shall mean any Lender (a) that is not disregarded as separate
from its owner for U.S. federal income tax purposes and that is not a “United
States person” as defined by Section 7701(a)(30) of the Code or (b) that is
disregarded as separate from its owner for U.S. federal income tax purposes and
whose regarded owner is not a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 



35

 

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, (a)
with respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Swingline Exposure
other than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02; provided, that any reference to the
application of GAAP in Sections 3.13(b), 3.20, 5.03, 5.07 and 6.02(e) to a
Foreign Subsidiary (and not as a consolidated Subsidiary of the Borrower) shall
mean generally accepted accounting principles in effect from time to time in the
jurisdiction of organization of such Foreign Subsidiary.

 

“German Loan Parties” shall mean each Loan Party which is incorporated under the
laws of Germany (and individually, an “German Loan Party”).

 

“German Security Documents” shall mean each agreement or instrument governed by
the laws of Germany pursuant to or in connection with which any Loan Party
grants a security interest in any Collateral for any of the Obligations, each as
amended, restated, supplemented or otherwise modified from time to time.

 

“Goldman Sachs” shall mean Goldman Sachs Bank USA.

 

“Governmental Authority” shall mean any federal, state, commonwealth,
provincial, territorial, municipality, local, county or foreign or other court
or governmental agency, or department, commission, authority, board, bureau,
ministry, tribunal, agency, system operator, judicial or arbitral body,
instrumentality or regulatory, taxing or legislative body (including any
supranational bodies such as the European Union or the European Central Bank).

 

“Guarantee” of or by any person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part); provided, however, that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or Disposition of assets permitted by this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the Indebtedness in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by such person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 



36

 

 

“Guarantors” shall mean the Loan Parties.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation, prohibited,
prescribed, designated, classified or limited by a Governmental Authority or any
Environmental Law or which can give rise to liability under any Environmental
Law, or which is otherwise characterized under or pursuant to any Environmental
Law as “hazardous,” “dangerous,” “toxic,” or “deleterious” or words of a similar
meaning.

 

“Hedge Bank” shall mean any person that at the time it enters into a Hedging
Agreement (or on the Closing Date with respect to Hedging Agreements existing on
the Closing Date), is an Agent, an Arranger or a Lender or an Affiliate of any
such person, in each case, in its capacity as a party to such Hedging Agreement.
For the avoidance of doubt, any Hedge Bank shall continue to be a Hedge Bank
with respect to the applicable Hedging Agreement even if it ceases to be an
Agent, Arranger, Lender or Affiliate thereof after the Closing Date.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether or not exchange
traded; provided, that no phantom stock or similar plan providing for payments
only on account of services provided by current or former directors, officers,
employees or consultants of the Borrowers or any of the Subsidiaries shall be a
Hedging Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Borrower most recently ended for which
financial statements have been (or were required to be) delivered pursuant to
Section 4.02(g), 5.04(a) or 5.04(b), have assets (on an individual basis) with a
value in excess of 5% of the Consolidated Total Assets or revenues representing
in excess of 5% of total revenues (for the Borrower and the Subsidiaries on a
consolidated basis) as of such date for the Test Period most recently ended and
(b) taken together with all Immaterial Subsidiaries as of the last day of the
fiscal quarter of Borrower most recently ended for which financial statements
are required to be delivered pursuant to Section 5.04(a) or (b), as applicable,
did not have assets with a value in excess of 10% of Consolidated Total Assets
or revenues representing in excess of 15% of total revenues (for Borrower and
the Subsidiaries on a consolidated basis) as of such date for the Test Period
most recently ended; provided, that the Borrower may elect in its sole
discretion to exclude as an Immaterial Subsidiary any Subsidiary that would
otherwise meet the definition thereof.

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount or deferred
financing fees, the payment of interest or dividends in the form of additional
Indebtedness or in the form of Equity Interests, as applicable, the accretion of
original issue discount, deferred financing fees or liquidation preference and
increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.

 



37

 

 

“Incremental Amount” shall mean, at the time of the establishment of the
commitments in respect of the Indebtedness to be incurred utilizing this
definition (or, at the option of the Borrower, at the time of incurrence of such
Indebtedness), the sum of:

 

(i)       the excess (if any) of (a) the greater of $1,200,000,000 and 1.00
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period over (b) the sum of (x) the aggregate outstanding principal
amount of all Incremental Term Loans and Incremental Revolving Facility
Commitments, in each case incurred or established after the Closing Date and
outstanding at such time pursuant to Section 2.21 utilizing this clause
(i) (other than Incremental Term Loans and Incremental Revolving Facility
Commitments in respect of Refinancing Term Loans, Extended Term Loans, Extended
Revolving Facility Commitments or Replacement Revolving Facility Commitments,
respectively) and (y) the aggregate principal amount of Indebtedness outstanding
at such time under Section 6.01(aa) utilizing this clause (i); plus

 

(ii)       any amounts so long as immediately after giving effect to the
establishment of the commitments in respect thereof utilizing this clause (ii)
(and assuming any Incremental Revolving Facility Commitments or other undrawn
Incremental Commitments being established at such time utilizing this clause
(ii) are fully drawn unless such commitments have been drawn or have otherwise
been terminated) (or, at the option of the Borrower, immediately after giving
effect to the incurrence of the Incremental Loans thereunder) and the use of
proceeds of the loans thereunder, (a) in the case of Incremental Loans secured
by Liens that rank pari passu with the Liens securing the Obligations, the Net
First Lien Leverage Ratio on a Pro Forma Basis is (I) not greater than the
Closing Date Net First Lien Leverage Ratio or (II) solely in connection with
Incremental Commitments or Incremental Loans the proceeds of which shall be
applied to finance an acquisition of assets or Equity Interests (including a
Permitted Business Acquisition), no greater than the Net First Lien Leverage
Ratio in effect immediately prior to the effectiveness of such Incremental
Commitments or the incurrence of such Incremental Loans, (b) in the case of
Incremental Loans secured by Liens that rank junior to the Liens on the
Collateral securing the Obligations, the Net Secured Leverage Ratio on a Pro
Forma Basis is (I) not greater than 0.25 to 1.00 above the Closing Date Net
Secured Leverage Ratio or (II) solely in connection with Incremental Commitments
or Incremental Loans the proceeds of which shall be applied to finance an
acquisition of assets or Equity Interests (including a Permitted Business
Acquisition), no greater than the Net Secured Leverage Ratio in effect
immediately prior to the effectiveness of such Incremental Commitments or the
incurrence of such Incremental Loans, and (c) in the case of Incremental Loans
that are unsecured, either (A) the Interest Coverage Ratio on a Pro Forma Basis
is (I) not less than 2.00 to 1.00 or (II) solely in connection with Incremental
Commitments or Incremental Loans the proceeds of which shall be applied to
finance an acquisition of assets or Equity Interests (including a Permitted
Business Acquisition), no less than the Interest Coverage Ratio in effect
immediately prior to the effectiveness of such Incremental Commitments or the
incurrence of such Incremental Loans, or (B) the Net Total Leverage Ratio on a
Pro Forma Basis is (I) not greater than 0.50 to 1.00 above the Closing Date Net
Total Leverage Ratio or (II) solely in connection with Incremental Commitments
or Incremental Loans the proceeds of which shall be applied to finance an
acquisition of assets or Equity Interests (including a Permitted Business
Acquisition), no greater than the Net Total Leverage Ratio in effect immediately
prior to the effectiveness of such Incremental Commitments or the incurrence of
such Incremental Loans; provided that, for purposes of this clause (ii) net cash
proceeds funded by financing sources upon the incurrence of Incremental Loans
incurred at such time of calculation shall not be netted against the applicable
amount of Consolidated Debt for purposes of such calculation of the Net First
Lien Leverage Ratio, the Net Secured Leverage Ratio or the Net Total Leverage
Ratio at such time; plus

 



38

 

 

(iii)       the aggregate amount of all voluntary prepayments of Term Loans
outstanding on the Closing Date and Revolving Facility Loans pursuant to Section
2.11(a) (and accompanied by a reduction of Revolving Facility Commitments
pursuant to Section 2.08(b) in the case of a prepayment of Revolving Facility
Loans) and the principal amount of all Term Loans purchased pursuant to Section
9.04(i) and cancelled pursuant to Section 9.04(j) made after the Closing Date
and prior to such time except to the extent funded with the proceeds of
long-term Indebtedness (other than revolving Indebtedness);

 

provided, that, for the avoidance of doubt, (A) amounts may be established or
incurred utilizing clause (ii) above prior to utilizing clause (i) or (iii)
above, and (B) any calculation of the Net First Lien Leverage Ratio, the Net
Secured Leverage Ratio, the Interest Coverage Ratio or the Net Total Leverage
Ratio on a Pro Forma Basis pursuant to clause (ii) above may be determined, at
the option of the Borrower, without giving effect to any simultaneous
establishment or incurrence of any amounts utilizing clause (i) or (iii) above.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the applicable
Administrative Agent, among the Borrowers, the applicable Administrative Agent
and, if applicable, one or more Incremental Term Lenders and/or Incremental
Revolving Facility Lenders.

 

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

 

“Incremental Revolving Borrowing” shall mean a Borrowing comprised of
Incremental Revolving Loans.

 

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to a Borrower.

 

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” shall mean (i) Revolving Facility Loans made by one
or more Revolving Facility Lenders to a Borrower pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans and
(ii) to the extent permitted by Section 2.21 and provided for in the relevant
Incremental Assumption Agreement, Other Revolving Loans (including in the form
of Extended Revolving Loans or Replacement Revolving Loans, as applicable), or
(iii) any of the foregoing.

 

“Incremental Term Borrowing” shall mean a Borrowing comprised of Incremental
Term Loans.

 

“Incremental Term Facility” shall mean any Class of Incremental Term Loan
Commitments and the Incremental Term Loans made thereunder.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 



39

 

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
Borrower.

 

“Incremental Term Loan Installment Date” shall have, with respect to any Class
of Incremental Term Loans established pursuant to an Incremental Assumption
Agreement, the meaning assigned to such term in Section 2.10(a)(ii).

 

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to a Borrower pursuant to Section 2.01(d) consisting of additional Term Loans
and (ii) to the extent permitted by Section 2.21 and provided for in the
relevant Incremental Assumption Agreement, Other Term Loans (including in the
form of Extended Term Loans or Refinancing Term Loans, as applicable), or
(iii) any of the foregoing.

 

“Indebtedness” of any person shall mean, if and to the extent (other than with
respect to clause (i)) the same would constitute indebtedness or a liability on
a balance sheet prepared in accordance with GAAP, without duplication, (a) all
obligations of such person for borrowed money, (b) all obligations of such
person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such person under conditional sale or other title retention
agreements relating to property or assets purchased by such person, (d) all
obligations of such person issued or assumed as the deferred purchase price of
property or services (other than such obligations accrued in the ordinary course
of business or consistent with past practice), to the extent that the same would
be required to be shown as a long term liability on a balance sheet prepared in
accordance with GAAP, (e) all Capitalized Lease Obligations of such person, (f)
all net payments that such person would have to make in the event of an early
termination, on the date Indebtedness of such person is being determined, in
respect of outstanding Hedging Agreements, (g) the principal component of all
obligations, contingent or otherwise, of such person as an account party in
respect of letters of credit, (h) the principal component of all obligations of
such person in respect of bankers’ acceptances, (i) all Guarantees by such
person of Indebtedness described in clauses (a) to (h) above and (j) the amount
of all obligations of such person with respect to the redemption, repayment or
other repurchase of any Disqualified Stock (excluding accrued dividends that
have not increased the liquidation preference of such Disqualified Stock);
provided, that Indebtedness shall not include (A) trade and other
ordinary-course payables, accrued expenses, and intercompany liabilities arising
in the ordinary course of business or consistent with past practice or industry
norm, (B) prepaid or deferred revenue, (C) purchase price holdbacks arising in
the ordinary course of business or consistent with past practice in respect of a
portion of the purchase prices of an asset to satisfy unperformed obligations of
the seller of such asset, (D) obligations under or in respect of Permitted
Securitization Financings, (E) earn-out obligations until such obligations
become a liability on the balance sheet of such person in accordance with GAAP,
(F) obligations in respect of Third Party Funds, (G) in the case of the Borrower
and its Subsidiaries, (I) all intercompany Indebtedness having a term not
exceeding 364 days (inclusive of any roll-over or extensions of terms) and made
in the ordinary course of business or consistent with past practice or industry
norm and (II) intercompany liabilities in connection with the cash management,
tax and accounting operations of the Borrower and the Subsidiaries, (H)
obligations under or in respect of the Acquisition Agreement or (I) prepaid
stock purchase contracts of any tangible equity units or any similar
instruments. The Indebtedness of any person shall include the Indebtedness of
any partnership in which such person is a general partner, other than to the
extent that the instrument or agreement evidencing such Indebtedness limits the
liability of such person in respect thereof.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to or
measured by any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document (including any Swiss Withholding Tax
imposed in respect of any payments of interest or any other payments in
connection with the Facilities, any Loans and/or under any Loan Document
(regardless of the jurisdiction or status of the Lenders from time to time
resulting from any amounts borrowed under any Facility being used in a manner
that would constitute a “use of proceeds in Switzerland” as interpreted by the
Swiss Federal Tax Administration (Eidgenössische Steuerverwaltung) for purposes
of Swiss Withholding Tax ) other than (a) Excluded Taxes and (b) Other Taxes.

 



40

 

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments in effect on the Closing Date (as the same
may be amended from time to time in accordance with this Agreement) or
(ii) pursuant to any Incremental Revolving Facility Commitment on the same terms
as the Revolving Facility Loans referred to in clause (i) of this definition.

 

“Intellectual Property” shall mean all U.S. and non-U.S. intellectual property
rights, both statutory and common law rights, if applicable, including:
(a) copyrights, registrations and applications for registration thereof,
(b) trademarks, service marks, trade names, brand names, corporate names,
slogans, domain names, logos, trade dress, and other identifiers of source or
goodwill, and registrations and applications of registrations thereof,
(c) patents, as well as any reissued and reexamined patents and extensions
corresponding to the patents and any patent applications, as well as any related
continuation, continuation in part and divisional applications and patents
issuing therefrom, (d) trade secrets and confidential information, including,
rights in software, designs, industrial designs, concepts, compilations of
information, methods, techniques, procedures, processes and other know-how,
whether or not patentable and (e) any rights in databases.

 

“Intellectual Property Security Agreement” shall mean each short-form
intellectual property security agreement executed and delivered by any
applicable Loan Party and the Collateral Agent, in each case, as may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.12.

 

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) EBITDA to
(b) Cash Interest Expense (excluding any Cash Interest Expense related to the
Amortizing Notes or related to prepaid stock purchase contracts of any tangible
equity units or any similar instruments), in each case, for the Test Period most
recently ended as of such date, all determined on a consolidated basis in
accordance with GAAP; provided that the Interest Coverage Ratio shall be
determined for the relevant Test Period on a Pro Forma Basis.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the applicable Administrative
Agent.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of (a) gross interest expense of such person for such period on a
consolidated basis, including the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and
excluding amortization of deferred financing fees and original issue discount,
debt issuance costs, commissions, fees and expenses, expensing of any bridge,
commitment or other financing fees and non-cash interest expense attributable to
movement in mark to market of obligations in respect of Hedging Agreements or
other derivatives (in each case permitted hereunder) under GAAP and
(b) capitalized interest of such person, minus interest income for such period.
For purposes of the foregoing, gross interest expense shall be determined after
giving effect to any net payments made or received and costs incurred by any
Borrower and the Subsidiaries with respect to Hedging Agreements, and interest
on a Capitalized Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by the Borrower to be the rate of interest implicit in
such Capitalized Lease Obligation in accordance with GAAP.

 



41

 

 

“Interest Payment Date” shall mean:

 

(a)        with respect to any Eurocurrency Loan, (i) the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part,
(ii) in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day that would have been an Interest Payment
Date had successive Interest Periods of three months’ duration been applicable
to such Borrowing and (iii) in addition, the date of any refinancing or
conversion of such Borrowing with or to a Borrowing of a different Type,

 

(b)        with respect to any ABR Loan, the last Business Day of each calendar
quarter, and

 

(c)        with respect to any Swingline Loan, the day that such Swingline Loan
is required to be repaid pursuant to Section 2.09(a).

 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or 12 months, if at the time of the relevant Borrowing, all
relevant Lenders make interest periods of such length available or, if agreed to
by the applicable Administrative Agent, any shorter period), as the applicable
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue from and including the first
day of an Interest Period to but excluding the last day of such Interest Period.

 

“Interpolated Rate” shall mean in relation to the LIBO Rate or EURIBO Rate for
any Loan, the rate which results from interpolating on a linear basis between
(a) the rate appearing on the applicable Reuters screen for the longest period
(for which that rate is available) which is less than the Interest Period for
such Loan and (b) the applicable Reuters screen for the shortest period (for
which that rate is available) which exceeds the Interest Period for such Loan
each as of approximately 11:00 A.M., Local Time, two Business Days prior to the
commencement of such Interest Period.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“IRS” shall mean the U.S. Internal Revenue Service.

 

“Issuing Bank” shall mean (i) each of JPMorgan Chase Bank, N.A., Goldman Sachs
Bank USA and Citibank, N.A. and (ii) each other Issuing Bank designated pursuant
to Section 2.05(l), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity. An Issuing Bank may, in
its discretion, arrange for one or more Letters of Credit to be issued by any
domestic or foreign branch, designee or Affiliate of such Issuing Bank, in which
case the term “Issuing Bank” shall include any such branch, designee or
Affiliate with respect to Letters of Credit issued by such branch, designee or
Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in Section
2.12(b).

 



42

 

 

“Joint Bookrunners” shall mean, collectively, Goldman Sachs Bank USA, Citigroup
Global Markets Inc. and JPMorgan Chase Bank, N.A.

 

“JPMorgan” shall mean JPMorgan Chase Bank, N.A.

 

“Judgment Currency” shall have the meaning assigned to such term in Section
9.19.

 

“Junior Financing” shall mean any Indebtedness (other than intercompany
Indebtedness) that is subordinated in right of payment to the Loan Obligations.

 

“Junior Liens” shall mean Liens that are junior to the Liens securing the
Obligations; provided that the lenders or holders of any Indebtedness secured by
any such Liens on the Collateral (or an agent or trustee therefor) shall become
party to a Permitted Junior Intercreditor Agreement (it being understood that
Junior Liens are not required to be pari passu with other Junior Liens, and that
Indebtedness secured by Junior Liens may have Liens that are senior in priority
to, or pari passu with, or junior in priority to, other Liens constituting
Junior Liens).

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned to such term in Section
2.12(b).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

“Latest Term Facility Maturity Date” shall mean, at any date of determination,
the latest Term Facility Maturity Date then in effect on such date of
determination.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (in each
case, other than any such person that has ceased to be a party hereto pursuant
to an Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04 or Section
2.21. Unless the context clearly indicates otherwise, the term “Lenders” shall
include any Swingline Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Lender Presentation” shall mean the Lender Presentation, dated as of January
27, 2020, as modified or supplemented prior to the Closing Date.

 

“Letter of Credit” shall mean any letter of credit or bank guarantee issued
pursuant to Section 2.05, including any Alternate Currency Letter of Credit.
Each Existing Roll-Over Letter of Credit shall be deemed to constitute a Letter
of Credit issued hereunder on the Closing Date for all purposes of the Loan
Documents.

 

“Letter of Credit Sublimit” shall mean $100,000,000 (or the Dollar Equivalent in
Euro or any Alternate Currency) or such larger amount not to exceed the
Revolving Facility Commitment as the Revolver Administrative Agent and the
applicable Issuing Bank may agree.

 



43

 

 

“LIBO Rate” shall mean, for any Interest Period as to any Eurocurrency
Borrowing, (i) the rate per annum determined by the applicable Administrative
Agent to be the offered rate which appears on the page of the Reuters Screen
which displays the London interbank offered rate administered by ICE Benchmark
Administration Limited (such page currently being the LIBOR01 page) for deposits
(for delivery on the first day of such Interest Period) with a term equivalent
to such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time), two Business Days prior to the commencement of such
Interest Period, or (ii) in the event the rate referenced in the preceding
clause (i) does not appear on such page or service or if such page or service
shall cease to be available, the rate determined by the applicable
Administrative Agent to be the offered rate on such other page or other service
which displays the LIBO Rate for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) two Business
Days prior to the commencement of such Interest Period; provided that if LIBO
Rates are quoted under either of the preceding clauses (i) or (ii), but there is
no such quotation for the Interest Period elected, the LIBO Rate shall be equal
to the Interpolated Rate.

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, debenture, pledge, charge, security interest or similar
monetary encumbrance in or on such asset and (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset; provided, that in no event
shall an operating lease or an agreement to sell be deemed to constitute a Lien.

 

“Loan Documents” shall mean (i) this Agreement, (ii) the Subsidiary Guarantee
Agreement, (iii) the Security Documents, (iv) each Incremental Assumption
Agreement, (v) any Intercreditor Agreement, (vi) any Note issued under Section
2.09(e), (vii) the Letters of Credit and (viii) solely for purposes of Sections
4.02 and 7.01 hereof, the Fee Letter.

 

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrower
of (i) the unpaid principal of and interest (including interest accruing during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans made to the Borrowers under this Agreement, when and as due, whether
at maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, (ii) each payment required to be made by the Borrowers under this
Agreement in respect of any Letter of Credit, when and as due, including
payments in respect of reimbursement of disbursements, interest thereon
(including interest accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding) and obligations to provide Cash Collateral and
(iii) all other monetary obligations of the Borrowers owed under or pursuant to
this Agreement and each other Loan Document, including obligations to pay fees,
expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise (including monetary
obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), and (b) the due and punctual payment of all
obligations of each other Loan Party under or pursuant to each of the Loan
Documents.

 

“Loan Parties” shall mean the Borrowers and the Subsidiary Loan Parties.

 

“Loans” shall mean the Term Loans, the Revolving Facility Loans and the
Swingline Loans.

 

“Local Time” shall mean New York City time (daylight or standard, as
applicable); provided that: (a) with respect to any Alternate Currency Loan,
“Local Time” shall mean the local time of the applicable Lending Office and (b)
with respect to any Eurocurrency Loan denominated in Euros, “Local Time” shall
mean the local time in London, England.

 



44

 

 

“Major Default” shall mean, in each case, an Event of Default with respect to
the Original Obligors (and not, for the avoidance of doubt, in relation to the
Acquired Business) under Section 7.01(a) (solely to the extent that it relates
to a Major Representation), (b), (c), (d) (solely to the extent that it relates
to a Major Undertaking), (g), (h), (i), (j) or (l).

 

“Major Representation” shall mean each of the representations set forth in
Sections 3.01, 3.02, 3.03, 3.04, 3.10, 3.11, 3.17, 3.19 and 3.25, in each case,
solely as they relate to Original Obligors (and not, for the avoidance of doubt,
in relation to the Acquired Business).

 

“Major Undertaking” shall mean each of the covenants set forth in Sections 5.01,
5.16, 6.01, 6.02, 6.04, 6.05, 6.06 and 6.09(b)(i), in each case to the extent
applicable to the Original Obligors (and not, for the avoidance of doubt,
relating to any member of the Acquired Business).

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Market Capitalization” shall mean an amount equal to (i) the total number of
issued and outstanding shares of common (or common equivalent) Equity Interests
of the applicable Parent Entity on the date of the declaration or making of the
relevant Restricted Payment multiplied by (ii) the arithmetic mean of the
closing prices per share of the common (or common equivalent) Equity Interests
for the 30 consecutive trading days immediately preceding the date of
declaration or making of such Restricted Payment.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of the Borrowers and its
Subsidiaries, taken as a whole, or the validity or enforceability of any of the
Loan Documents or the rights and remedies of the Administrative Agents and the
Lenders thereunder.

 

“Material Indebtedness” shall mean Indebtedness for borrowed money (other than
intercompany Indebtedness, Loans and Letters of Credit) of any one or more of
the Borrowers or any Subsidiary in an aggregate principal amount exceeding
$100,000,000; provided that in no event shall any Permitted Securitization
Financing be considered Material Indebtedness.

 

“Material Real Property” shall mean each parcel of Real Property that is owned
in fee by the Borrower or any Subsidiary Loan Party that has an individual fair
market value (as determined by the Borrower in good faith) of at least
$20,000,000 (provided that such $20,000,000 threshold shall not be applicable in
the case of Real Property that is integrally related to the ownership or
operation of a Mortgaged Property or otherwise necessary for such Mortgaged
Property to be in compliance with all requirements of law applicable to such
Mortgaged Property); provided that, with respect to any Real Property that is
partially owned in fee and partially leased by Borrower or any Subsidiary Loan
Party, Material Real Property will include only that portion of such Real
Property that is owned in fee and only if (i) such portion that is owned in fee
has an individual fair market value (as determined by the Borrower in good
faith) of at least $20,000,000 (provided that such $20,000,000 threshold shall
not be applicable in the case of Real Property that is integrally related to the
ownership or operation of a Mortgaged Property or otherwise necessary for such
Mortgaged Property to be in compliance with all requirements of law applicable
to such Mortgaged Property) and (ii) a mortgage in favor of the Collateral Agent
(for the benefit of the Secured Parties) is permitted on such portion of Real
Property owned in fee by applicable law and by the terms of any lease, or other
applicable document governing any leased portion of such Real Property.

 



45

 

 

“Material Subsidiary” shall mean any Subsidiary other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 103% of the Revolving L/C Exposure
with respect to such Letter of Credit at such time and (ii) otherwise, an amount
sufficient to provide credit support with respect to such Revolving L/C Exposure
as determined by the applicable Issuing Bank in its sole discretion.

 

“MFN Exception” shall have the meaning assigned to such term in Section
2.21(b)(vii).

 

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors and
assigns.

 

“Mortgaged Properties” shall mean, collectively, (i) the Closing Date Mortgaged
Properties and (ii) any Material Real Property encumbered by a Mortgage after
the Closing Date pursuant to Section 5.10.

 

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, and other security
documents (including amendments to any of the foregoing) delivered with respect
to the Mortgaged Properties, in a form reasonably acceptable to the Borrower and
the Administrative Agents, as amended, restated, supplemented or otherwise
modified from time to time.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which the Borrowers or any Subsidiary or any
ERISA Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“Net First Lien Leverage Ratio” shall mean, on any date, the ratio of (A)(i) the
sum of, without duplication, (x) the aggregate principal amount of any
Consolidated Debt consisting of Loan Obligations outstanding as of the last day
of the Test Period most recently ended as of such date that are then secured by
first-priority Liens on any assets of the Borrower and its Subsidiaries and
(y) the aggregate principal amount of any other Consolidated Debt of the
Borrower and its Subsidiaries outstanding as of the last day of such Test Period
that is then secured by Liens on any assets of the Borrower and its Subsidiaries
that are Other First Liens less (ii) without duplication, the Unrestricted Cash
and unrestricted Permitted Investments (excluding clause (m) of the definition
thereof) of the Borrower and its Subsidiaries as of the last day of such Test
Period, to (B) EBITDA for such Test Period, all determined on a consolidated
basis in accordance with GAAP; provided, that the Net First Lien Leverage Ratio
shall be determined for the relevant Test Period on a Pro Forma Basis.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 



46

 

 

“Net Proceeds” shall mean:

 

(a)       100% of the cash proceeds actually received by the Borrowers or any
Subsidiary (including any cash payments received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but only as and when received) from any Asset Sale
under Section 6.05(g), (n) or (s) (or Sale and Lease-Back Transactions under
Section 6.03(b)(x)), net of (i) attorneys’ fees, accountants’ fees, investment
banking fees, survey costs, title insurance premiums, and related search and
recording charges, transfer taxes, deed or mortgage recording taxes, required
debt payments and required payments of other obligations relating to the
applicable asset to the extent such debt or obligations are secured by a Lien
permitted hereunder (other than pursuant to the Loan Documents or the
documentation for any Indebtedness secured by Other First Liens or Junior Liens)
on such asset, other customary expenses and brokerage, consultant and other
customary fees actually incurred in connection therewith, (ii) Taxes paid or
payable (in the good faith determination of the Borrower) as a result thereof
(including, without duplication of the foregoing, the amount of any
distributions in respect thereof pursuant to Section 6.06(b)(iii) or Section
6.06(o)), (iii) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any taxes deducted pursuant to clause (i) or (ii) above) (x) related to any
of the applicable assets and (y) retained by the Borrowers or any of the
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations associated with such transaction (however, the
amount of any subsequent reduction of such reserve (other than in connection
with a payment in respect of any such liability) shall be deemed to be cash
proceeds of such Asset Sale occurring on the date of such reduction) and (iv)
payments made on a ratable basis (or less than ratable basis) to holders of
non-controlling interests in non-Wholly Owned Subsidiaries as a result of such
Asset Sale; provided, that, other than in connection with any Asset Sale under
Section 6.05(s), if the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower to the Term Loan Administrative Agent promptly following
receipt of any such proceeds setting forth Borrower’s intention to use any
portion of such proceeds, within 15 months of such receipt, to acquire,
maintain, develop, construct, improve, upgrade or repair assets used or useful
in the business of the Borrower and the Subsidiaries or to make Permitted
Business Acquisitions and other Investments permitted hereunder (excluding
Permitted Investments or intercompany Investments in Subsidiaries), such portion
of such proceeds shall not constitute Net Proceeds except to the extent not,
within 15 months of such receipt, so used or contractually committed to be so
used (it being understood that if any portion of such proceeds are not so used
within such 15 month period but within such 15 month period are contractually
committed to be used, then such remaining portion if not so used within six
months following the end of such 15 month period shall constitute Net Proceeds
as of such date without giving effect to this proviso); provided, further, that,
(x) no net cash proceeds calculated in accordance with the foregoing realized in
a single transaction or series of related transactions shall constitute Net
Proceeds unless such net cash proceeds shall exceed $75,000,000 (except in the
case of any Asset Sale under Section 6.05(s)) (and thereafter only net cash
proceeds in excess of such amount shall constitute Net Proceeds), (y) no net
cash proceeds calculated in accordance with the foregoing shall constitute Net
Proceeds in any fiscal year until the aggregate amount of all such net cash
proceeds otherwise constituting Net Proceeds pursuant to the foregoing clause
(x) in such fiscal year shall exceed $150,000,000 (or, in the case of any Asset
Sale under Section 6.05(s), only the net cash proceeds otherwise constituting
Net Proceeds in excess of the amount required to satisfy any payment obligations
of the Borrower under the Acquisition Agreement in respect of working capital
adjustments thereunder shall constitute Net Proceeds) (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds) and (z) if
at the time of receipt of such net cash proceeds or at any time during the 15
month (or 21 month, as applicable) reinvestment period contemplated by the
immediately preceding proviso, if the Borrower shall deliver a certificate of a
Responsible Officer of the Borrower to the Term Loan Administrative Agent
certifying that on a Pro Forma Basis immediately after giving effect to the
Asset Sale and the application of the proceeds thereof (other than any
application of the proceeds thereof to prepay Term Loans or other Indebtedness
secured by Other First Liens) or at the relevant time during such 15 month (or
21 month, as applicable) period, (I) the Net First Lien Leverage Ratio is less
than or equal to the ratio that is 0.75 to 1.00 below the Closing Date Net First
Lien Leverage Ratio but greater than the ratio that is 1.25 to 1.00 below the
Closing Date Net First Lien Leverage Ratio, 50% of such net cash proceeds that
would otherwise constitute Net Proceeds under this proviso shall not constitute
Net Proceeds or (II) the Net First Lien Leverage Ratio is less than or equal to
the ratio that is 1.25 to 1.00 below the Closing Date Net First Lien Leverage
Ratio, none of such net cash proceeds shall constitute Net Proceeds; and

 



47

 

 

(b)       100% of the cash proceeds from the incurrence, issuance or sale by the
Borrowers or any Subsidiary of any Indebtedness (other than Excluded
Indebtedness except for Refinancing Notes and Refinancing Term Loans), net of
all taxes and fees (including investment banking fees), commissions, costs and
other expenses, in each case incurred in connection with such incurrence,
issuance or sale.

 

“Net Secured Leverage Ratio” shall mean, on any date, the ratio of (A) (i)
without duplication, the aggregate principal amount of any Consolidated Debt of
the Borrower and its Subsidiaries outstanding as of the last day of such Test
Period that is then secured by Liens on any assets of the Borrower and its
Subsidiaries less (ii) without duplication, the Unrestricted Cash and
unrestricted Permitted Investments (excluding clause (m) of the definition
thereof) of the Borrower and its Subsidiaries as of the last day of such Test
Period, to (B) EBITDA for such Test Period, all determined on a consolidated
basis in accordance with GAAP; provided, that the Net Secured Leverage Ratio
shall be determined for the relevant Test Period on a Pro Forma Basis.

 

“Net Total Leverage Ratio” shall mean, on any date, the ratio of (A) (i) without
duplication, the aggregate principal amount of any Consolidated Debt of the
Borrower and its Subsidiaries outstanding as of the last day of the Test Period
most recently ended as of such date less (ii) without duplication, the
Unrestricted Cash and unrestricted Permitted Investments (excluding clause (m)
of the definition thereof) of the Borrower and its Subsidiaries as of the last
day of such Test Period, to (B) EBITDA for such Test Period, all determined on a
consolidated basis in accordance with GAAP; provided, that the Net Total
Leverage Ratio shall be determined for the relevant Test Period on a Pro Forma
Basis.

 

“New Class Loans” shall have the meaning assigned to such term in Section
9.08(f).

 

“New Parent” shall have the meaning assigned to such term in the definition of
the term “Change of Control.”

 

“New Project” shall mean (x) each store, plant, facility, branch, office,
business unit, data center, warehouse or distribution center which is either a
new store, plant, facility, branch, office, business unit, data center,
warehouse or distribution center or an expansion, relocation, remodeling,
refurbishment or substantial modernization of an existing store, plant,
facility, branch, office, business unit, data center, warehouse or distribution
center operated by the Borrower or the Restricted Subsidiaries and (y) each
creation (in one or a series of related transactions) of a business unit, store,
product line or service offering or each expansion (in one or series of related
transactions) of business into a new market or consumer base or through a new
distribution method or channel, in each case, which is under development or
otherwise in process.

 



48

 

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.19(c).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations in respect of any Secured Cash Management Agreement and
(c) obligations in respect of any Secured Hedge Agreement.

 

“Original Obligors” shall mean, collectively, the Borrowers and each Subsidiary
Loan Party identified as an “Original Obligor” on Schedule 1.01(C) as of the
Closing Date.

 

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

 

“Other First Liens” shall mean Liens that are pari passu with the Liens securing
the Obligations; provided that the lenders or holders of any Indebtedness
secured by any such Liens on the Collateral (or an agent or trustee therefor)
shall become party to a Permitted Pari Passu Intercreditor Agreement.

 

“Other Revolving Facility Commitments” shall mean Incremental Revolving Facility
Commitments to make Other Revolving Loans.

 

“Other Revolving Loans” shall have the meaning assigned to such term in Section
2.21(a) (including in the form of Extended Revolving Loans or Replacement
Revolving Loans).

 

“Other Taxes” shall mean any present or future stamp or documentary Taxes or any
other excise, transfer, sales, property, intangible, mortgage recording or
similar Taxes arising from any payment made hereunder or under any other Loan
Document or from the execution, registration, delivery or enforcement of,
consummation or administration of, from the receipt or perfection of security
interest under, or otherwise with respect to, the Loan Documents (but excluding
any Excluded Taxes).

 

“Other Term Loans” shall have the meaning assigned to such term in Section
2.21(a) (including in the form of Extended Term Loans or Refinancing Term Loans,
as applicable).

 

“Parallel Debt Obligations” shall have the meaning assigned to that term in the
Subsidiary Guarantee Agreement.

 

“Parent Entity” shall mean any direct or indirect parent of any Borrower.

 

“Pari Term Loans” shall have the meaning assigned to such term in Section 6.02.

 

“Pari Yield Differential” shall have the meaning assigned to such term in
Section 6.02.

 

“Participant” shall have the meaning assigned to such term in Section
9.04(d)(i).

 

“Participant Register” shall have the meaning assigned to such term in Section
9.04(d)(ii).

 

“Participating Member State” shall mean each state so described in any EMU
Legislation.

 



49

 

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate, dated as of the
Closing Date, with respect to the Borrowers and each Domestic Subsidiary in a
form reasonably satisfactory to the Administrative Agents, as the same may be
supplemented from time to time to the extent required by Section 5.04(f).

 

“Permitted Business Acquisition” shall mean any acquisition of all or
substantially all the assets of, or all or substantially all the Equity
Interests (other than directors’ qualifying shares) not previously held by a
Borrower and its Subsidiaries in, or merger, consolidation or amalgamation with,
a person or division or line of business of a person (or any subsequent
investment made in a person or division or line of business previously acquired
in a Permitted Business Acquisition), if immediately after giving effect
thereto: (i) no Event of Default under clause (b), (c), (h) or (i) of Section
7.01 shall have occurred and be continuing or would result therefrom, provided,
however, that with respect to a proposed acquisition pursuant to an executed
acquisition agreement, at the option of the Borrower, the determination of
whether such an Event of Default shall exist shall be made solely at the time of
the execution of the acquisition agreement related to such Permitted Business
Acquisition; (ii) with respect to any such acquisition or investment with cash
consideration in excess of $300,000,000, the Borrowers shall be in Pro Forma
Compliance immediately after giving effect to such acquisition or investment and
any related transaction; (iii) any acquired or newly formed Subsidiary shall not
be liable for any Indebtedness except for Indebtedness permitted by Section
6.01; (iv) to the extent required by Section 5.10, any person acquired in such
acquisition, if acquired by a Borrower or a Subsidiary Loan Party, shall be
merged into such Borrower or a Subsidiary Loan Party or become upon consummation
of such acquisition a Subsidiary Loan Party; and (v) the aggregate cash
consideration in respect of such acquisitions and investments by the Borrower or
a Subsidiary Loan Party in assets that are not owned by the Borrower or
Subsidiary Loan Parties or in Equity Interests of persons that are not
Subsidiary Loan Parties or do not become Subsidiary Loan Parties, in each case
upon consummation of such acquisition, shall not exceed the greater of
(x) $360,000,000 and (y) 0.30 times the EBITDA calculated on a Pro Forma Basis
for the then most recently ended Test Period (excluding for purposes of the
calculation in this clause (v), (A) any such assets or Equity Interests that are
not directly owned by the Borrower or any of its Subsidiaries after giving
effect to such transactions and (B) acquisitions and investments made at a time
when, immediately after giving effect thereto, the Net Total Leverage Ratio on a
Pro Forma Basis would not exceed the ratio that is 0.50 to 1.00 below the
Closing Date Net Total Leverage Ratio, which acquisitions and investments shall
be permitted under Section 6.04(k) and 6.05(h) without regard to such
calculation).

 

“Permitted Cure Securities” shall mean any Qualified Equity Interests of the
Borrower or any Parent Entity issued pursuant to the Cure Right.

 

“Permitted Investments” shall mean:

 

(a)       direct obligations of the United States of America or any member of
the European Union or any agency thereof or obligations guaranteed by the United
States of America or any member of the European Union or any agency thereof, in
each case with maturities not exceeding three years from the date of acquisition
thereof;

 

(b)       time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits maturing within three years of such
date and issued or guaranteed by or placed with, and any money market deposit
accounts issued or offered by, any lender under the Facilities or by any
commercial bank organized under the laws of the United States of America, any
state thereof or the District of Columbia, or any foreign country recognized by
the United States of America that has a combined capital and surplus and
undivided profits of not less than $250,000,000;

 



50

 

 

(c)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clause (a) above entered into
with a bank meeting the qualifications described in clause (b) above;

 

(d)     commercial paper, maturing not more than one year after the date of
acquisition, issued by a corporation (other than an Affiliate of the Borrowers)
organized and in existence under the laws of the United States of America or any
foreign country recognized by the United States of America with a rating at the
time as of which any investment therein is made of P 2 (or higher) according to
Moody’s, F 2 (or higher) according to Fitch, or A 2 (or higher) according to S&P
(or such similar equivalent rating or higher by at least one nationally
recognized statistical rating organization (as defined in Rule 436 under the
Securities Act));

 

(e)     securities with maturities of three years or less from the date of
acquisition, issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P, A by Moody’s or A by Fitch (or
such similar equivalent rating or higher by at least one nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

 

(f)     shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through (e)
above;

 

(g)    money market funds that (i) comply with the criteria set forth in Rule 2a
7 under the Investment Company Act of 1940, (ii) are rated by any of (1) AAA by
S&P, (2) Aaa by Moody’s or (3) AAA by Fitch and (iii) have portfolio assets of
at least $5,000,000,000;

 

(h)    time deposit accounts, certificates of deposit, money market deposits,
banker’s acceptances and other bank deposits in an aggregate face amount not in
excess of 0.5% of the total assets of the Borrower and the Subsidiaries, on a
consolidated basis, as of the end of the Borrower’s most recently completed
fiscal year;

 

(i)    credit card receivables to the extent included in cash or cash
equivalents on the consolidated balance sheet of such person;

 

(j)    instruments equivalent to those referred to in clauses (a) through (i)
above denominated in any foreign currency comparable in credit quality and tenor
to those referred to above and commonly used by corporations for cash management
purposes in any jurisdiction outside the United States of America to the extent
reasonably required in connection with any business conducted by any Borrower or
any Subsidiary organized in such jurisdiction;

 

(k)     fully collateralized repurchase agreements with counterparties whose
long term debt is rated not less than A- by S&P and A3 by Moody’s and with a
term of not more than six months from such date;

 

(l)    Investments in money in an investment company registered under the
Investment Company Act of 1940, as amended, or in pooled accounts or funds
offered through mutual funds, investment advisors, banks and brokerage houses
which invest its assets in obligations of the type described in clauses (a)
through (k) above, in each case, as of such date, including, but not be limited
to, money market funds or short-term and intermediate bonds funds;

 



51

 

 

 

(m)     Third Party Funds and other customer funds held in the ordinary course
of business in government obligations (including securities issued or fully
guaranteed by any State, commonwealth or territory of the United States or other
country, or by any political subdivision or taxing authority thereof), time
deposit accounts, certificates of deposit, money market deposits, commercial
paper, mutual funds, exchange traded funds, debt securities rated at least
investment grade by at least one nationally recognized statistical rating
organization and similar obligations, in each case in accordance with the
internal investment guidelines established by the Borrower and its Subsidiaries;
and

 

(n)      any other securities or pools of securities that are classified under
GAAP as cash equivalents or short-term investments on a balance sheet as of such
date.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to the Liens on the Collateral
securing the Obligations (including, for the avoidance of doubt, junior Liens
pursuant to Section 2.21(b)(ii) or (v)), either (as the Borrower shall elect)
(x) the First Lien/Second Lien Intercreditor Agreement if such Liens secure
“Second Lien Obligations” (as defined therein) or (y) another intercreditor
agreement reasonably acceptable to the Administrative Agents and the Borrower.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Loan Purchase” shall have the meaning assigned to such term in
Section 9.04(i).

 

“Permitted Loan Purchase Assignment and Acceptance” shall mean an assignment and
acceptance entered into by a Lender as an Assignor and the Borrower or any of
the Subsidiaries as an Assignee, as accepted by the applicable Administrative
Agent (if required by Section 9.04) in the form of Exhibit F or such other form
as shall be approved by the applicable Administrative Agent and the Borrower
(such approval not to be unreasonably withheld or delayed).

 

“Permitted Pari Passu Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be pari passu with the Liens on the
Collateral securing the Term Loans (and other Loan Obligations that are secured
by Liens on the Collateral that are pari passu with the Liens thereon securing
the Term Loans), either (as the Borrower shall elect) (x) the First Lien/First
Lien Intercreditor Agreement or (y) another intercreditor agreement reasonably
acceptable to the Administrative Agents and the Borrower.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness (or
unutilized commitments in respect of Indebtedness (only to the extent the
committed amount (i) could have been incurred on the date of the initial
incurrence or commitment and was deemed incurred at such time for purposes of
this definition or (ii) could have been incurred other than as Permitted
Refinancing Indebtedness on the date of such Refinancing)) being Refinanced (or
previous refinancings thereof constituting Permitted Refinancing Indebtedness);
provided, that (a) the principal amount (or accreted value, if applicable) or,
if greater, committed amount (only to the extent the committed amount (i) could
have been incurred on the date of the initial incurrence or commitment and was
deemed incurred at such time for purposes of this definition or (ii) could have
been incurred other than as Permitted Refinancing Indebtedness on the date of
such Refinancing) of such Permitted Refinancing Indebtedness does not exceed the
principal amount (or accreted value, if applicable) or, if greater, committed
amount of the Indebtedness so Refinanced (plus unpaid accrued interest and
premium (including tender premiums) thereon and underwriting discounts,
defeasance costs, fees, commissions, expenses (including mortgage and similar
taxes), plus an amount equal to any existing commitment unutilized thereunder
and letters of credit undrawn thereunder), (b) except with respect to assumed
Indebtedness pursuant to Section 6.01(h) and/or Section 6.01(i), (i) the final
maturity date of such Permitted Refinancing Indebtedness is on or after the
earlier of (x) the final maturity date of the Indebtedness being Refinanced and
(y) the Latest Maturity Date in effect at the time of incurrence thereof and
(ii) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the lesser of (i) the remaining
Weighted Average Life to Maturity of the Indebtedness being Refinanced and
(ii) the Weighted Average Life to Maturity of the Class of Term Loans then
outstanding with the greatest remaining Weighted Average Life to Maturity,
(c) if the Indebtedness being Refinanced is subordinated in right of payment to
the Loan Obligations under this Agreement, such Permitted Refinancing
Indebtedness shall be subordinated in right of payment to such Loan Obligations
on terms in the aggregate not materially less favorable to the Lenders as those
contained in the documentation governing the Indebtedness being Refinanced,
(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been) obligated with respect to the Indebtedness being so
Refinanced (except that a Loan Party may be added as an additional obligor) and
(e) if the Indebtedness being Refinanced is secured by Liens on any Collateral
(whether senior to, equally and ratably with, or junior to the Liens on such
Collateral securing the Loan Obligations or otherwise), such Permitted
Refinancing Indebtedness may be secured by such Collateral (including any
Collateral pursuant to after-acquired property clauses to the extent any such
Collateral secured (or would have secured) the Indebtedness being Refinanced) on
terms in the aggregate that are substantially similar to, or not materially less
favorable to the Secured Parties than, the Indebtedness being Refinanced or on
terms otherwise permitted by Section 6.02.

 



52

 

 

“Permitted Securitization Documents” shall mean all documents and agreements
evidencing, relating to or otherwise governing a Permitted Securitization
Financing.

 

“Permitted Securitization Financing” shall mean one or more transactions
pursuant to which (i) Securitization Assets or interests therein are sold or
transferred to or financed by one or more Special Purpose Securitization
Subsidiaries, and (ii) such Special Purpose Securitization Subsidiaries finance
(or refinance) their acquisition of such Securitization Assets or interests
therein, or the financing thereof, by selling or borrowing against
Securitization Assets and any Hedging Agreements entered into in connection with
such Securitization Assets; provided, that recourse to the Borrower or any
Subsidiary (other than the Special Purpose Securitization Subsidiaries) in
connection with such transactions shall be limited to the extent customary (as
determined by the Borrower in good faith) for similar transactions in the
applicable jurisdictions (including, to the extent applicable, in a manner
consistent with the delivery of a “true sale”/”absolute transfer” opinion with
respect to any transfer by the Borrower or any Subsidiary (other than a Special
Purpose Securitization Subsidiary)).

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited partnership, limited
liability company, unlimited liability company or government, individual or
family trusts, or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by any
Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of which
any Borrower, any Subsidiary or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17(a).

 

“PPSA” shall mean the Personal Property Security Act of any relevant Canadian
jurisdiction or the Civil Code of Québec, as applicable.

 



53

 

 

“Prescribed Laws” shall mean, collectively, (a) the Anti-Money Laundering Laws,
(b) Sanctions, (c) Anti-Corruption Laws and (d) all other legal requirements
relating to money laundering, terrorism, bribery or corruption.

 

“Pricing Grid” shall mean, with respect to the Initial Revolving Loans and
Revolving Facility Commitments, as applicable, the table set forth below (with
“Moody’s / S&P Rating” in the table below referring to the Borrower’s public
corporate family rating from Moody’s and public corporate credit rating from
S&P):

 

Pricing Grid for Initial Revolving Loans

 

   Applicable Margin  Moody’s / S&P Rating  ABR Loans   Eurocurrency Loans  Ba1
/ BB+ (stable / stable) or higher   0.50%   1.50% Ba2 / BB (stable / stable) 
 0.75%   1.75% Ba3 / BB- (stable / stable)   1.00%   2.00% B1 / B+ or lower 
 1.25%   2.25%

 

Pricing Grid for Revolving Facility Commitments

 

Net First Lien Leverage Ratio  Applicable Commitment Fee  Greater than 0.50 to
1.00 below the Closing Date Net First Lien Leverage Ratio   0.50% Less than or
equal to 0.50 to 1.00 below the Closing Date Net First Lien Leverage Ratio but
greater than 1.00 to 1.00 below the Closing Date Net First Lien Leverage Ratio 
 0.375% Less than or equal to 1.00 to 1.00 below the Closing Date Net First Lien
Leverage Ratio   0.25%

 

 

For the purposes of the Pricing Grid, each change in the Applicable Margin
resulting from a publicly announced Credit Rating after the Closing Date shall
be effective at the end of the fiscal quarter of the Borrower in which such
publicly announced Credit Rating is in effect; provided a lower amount of
Applicable Margin with respect to ABR Loans and Eurocurrency Loans shall not be
in effect unless the specified Credit Rating from both Moody’s and S&P is in
effect at the end of such fiscal quarter. If the rating system of any such
Credit Rating Agency shall change, or if any such Credit Rating Agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
Credit Rating Agencies or shall select a replacement credit rating agency and,
pending the effectiveness of any such amendment or replacement, for purposes of
determining the Applicable Rate the Credit Rating of the affected Credit Rating
Agency shall be deemed to the Credit Rating of such Credit Rating Agency as most
recently in effect prior to such change or cessation.

 



54

 

 

For the purposes of the Pricing Grid, changes in the Applicable Commitment Fee
resulting from changes in the Net First Lien Leverage Ratio shall become
effective on the date (the “Adjustment Date”) that is three Business Days after
the date on which the relevant financial statements are delivered to the
Administrative Agents pursuant to Section 5.04 for each fiscal quarter beginning
with the first full fiscal quarter of the Borrower ended after the Closing Date,
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to in the preceding sentence are
not delivered within the time periods specified in Section 5.04, then, at the
option of the Revolver Administrative Agent or the Required Lenders, until the
date that is three Business Days after the date on which such financial
statements are delivered, the pricing level that is the highest pricing level
shall apply as of the first Business Day after the date on which such financial
statements were to have been delivered but were not delivered. Each
determination of the Net First Lien Leverage Ratio pursuant to the Pricing Grid
shall be made in a manner consistent with the determination thereof pursuant to
Section 6.11.

 

In the event that any financial statements under Section 5.04 are shown to be
inaccurate at any time and such inaccuracy, if corrected, would have led to a
higher Applicable Commitment Fee for any period (an “Applicable Period”) than
the Applicable Commitment Fee applied for such Applicable Period, then (i) the
Borrower shall promptly (and in no event later than five (5) Business Days
thereafter) deliver to the Revolving Administrative Agent a correct compliance
certificate for such Applicable Period, (ii) the Applicable Commitment Fee shall
be determined by reference to the corrected compliance certificate, and (iii)
the Borrower shall pay to the Revolving Administrative Agent promptly upon
written demand (and in no event later than five (5) Business Days after written
demand) any additional fee owing as a result of such increased Applicable
Commitment Fee for such Applicable Period, which payment shall be promptly
applied by the Revolving Administrative Agent in accordance with the terms
hereof.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall mean, for any day, the prime commercial lending rate
published by The Wall Street Journal as the “prime rate” on such day.

 

“Principal Obligations” shall have the meaning assigned to that term in the
Subsidiary Guarantee Agreement.

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the four consecutive fiscal quarter period ended on or before the occurrence of
such event (the “Reference Period”): (i) pro forma effect shall be given to any
Disposition, any acquisition, Investment, capital expenditure, construction,
repair, replacement, improvement, development, disposition, merger,
amalgamation, consolidation (including the Transactions) (or any similar
transaction or transactions whether or not otherwise permitted under Section
6.04 or 6.05 or that require a waiver or consent of the Required Lenders, but if
so required, solely to the extent such waiver or consent has been obtained), any
dividend, distribution or other similar payment, any designation of any
Subsidiary as an Unrestricted Subsidiary and any Subsidiary Redesignation, New
Project, and any restructurings of the business of the Borrowers or any of its
Subsidiaries that the Borrowers or any of the Subsidiaries have determined to
make and/or made and in the good faith determination of a Responsible Officer of
the Borrower are expected to have a continuing impact and are factually
supportable, which would include cost savings resulting from head count
reduction, closure of facilities and similar operational and other cost savings,
which adjustments the Borrower determines are reasonable as set forth in a
certificate of a Financial Officer of the Borrower (the foregoing, together with
any transactions related thereto or in connection therewith, the “relevant
transactions”), in each case that occurred during the Reference Period (or, in
the case of determinations made pursuant to Section 2.21 or Article VI (other
than Section 6.11), occurring during the Reference Period or thereafter and
through and including the date upon which the relevant transaction is
consummated), (ii) in making any determination on a Pro Forma Basis, (x) all
Indebtedness (including Indebtedness issued, incurred or assumed as a result of,
or to finance, any relevant transactions and for which the financial effect is
being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes and amounts outstanding under any Permitted Securitization
Financing, in each case not to finance any acquisition) issued, incurred,
assumed or permanently repaid during the Reference Period (or, in the case of
determinations made pursuant to Section 2.21 or Article VI (other than Section
6.11), occurring during the Reference Period or thereafter and through and
including the date upon which the relevant transaction is consummated) shall be
deemed to have been issued, incurred, assumed or permanently repaid at the
beginning of such period, (y) Interest Expense of such person attributable to
interest on any Indebtedness, for which pro forma effect is being given as
provided in the preceding clause (x), bearing floating interest rates shall be
computed on a pro forma basis as if the rates that would have been in effect
during the period for which pro forma effect is being given had been actually in
effect during such periods, and (z) in giving effect to clause (i) above with
respect to each New Project which commences operations and records not less than
one full fiscal quarter’s operations during the Reference Period, the operating
results of such New Project shall be annualized on a straight line basis during
such period, taking into account any seasonality adjustments determined by the
Borrower in good faith, and (iii) (A) for any Subsidiary Redesignation then
being designated, effect shall be given to such Subsidiary Redesignation and all
other Subsidiary Redesignations after the first day of the relevant Reference
Period and on or prior to the date of the respective Subsidiary Redesignation
then being designated, collectively, and (B) for any designation of a Subsidiary
as an Unrestricted Subsidiary, effect shall be given to such designation and all
other designations of Subsidiaries as Unrestricted Subsidiaries after the first
day of the relevant Reference Period and on or prior to the date of the then
applicable designation of a Subsidiary as an Unrestricted Subsidiary,
collectively.

 



55

 

 

In the event that EBITDA or any financial ratio is being calculated for purposes
of determining whether Indebtedness or any Lien relating thereto may be incurred
or whether any Investment may be made, the Borrower may elect pursuant to a
certificate of a Responsible Officer delivered to the Administrative Agents to
treat all or any portion of the commitment relating thereto as being incurred at
the time of such commitment, in which case any subsequent incurrence of
Indebtedness under such commitment shall not be deemed, for purposes of this
calculation, to be an incurrence at such subsequent time.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and may include adjustments to reflect (1) operating expense reductions
and other operating improvements, synergies or cost savings reasonably expected
to result from any relevant pro forma event and are factually supportable
(including, to the extent applicable, the Transactions), (2) all adjustments of
the nature used in connection with the calculation of “Pro Forma Adjusted
EBITDA” as set forth in the Lender Presentation to the extent such adjustments,
without duplication, continue to be applicable to such Reference Period and (3)
anticipated run-rate EBITDA reasonably expected to be achieved (in the good
faith determination of the Borrower) from New Projects (and the achievement of
related operating expense reductions and other operating improvements, synergies
or cost savings associated therewith) that are, in each case, reasonably
identifiable, factually supportable and expected to be achieved within 24
months. The Borrower shall deliver to the Administrative Agents a certificate of
a Financial Officer of the Borrower setting forth such operating expense
reductions, other operating improvements or synergies and adjustments pursuant
to clauses (2) and (3) above, and information and calculations supporting them
in reasonable detail.

 



56

 

 

For purposes of this definition, any amount in a currency other than Dollars
will be converted to Dollars based on the average exchange rate for such
currency for the most recent twelve month period immediately prior to the date
of determination in a manner consistent with that used in calculating EBITDA for
the applicable period.

 

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower and its Subsidiaries shall be in compliance, on a Pro Forma Basis after
giving effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenants recomputed as at the last day of the most recently
ended fiscal quarter of the Borrower and its Subsidiaries for which the
financial statements and certificates required pursuant to Section 5.04 have
been delivered.

 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.21(e).

 

“Pro Rata Share” shall have the meaning assigned to such term in Section
9.08(f).

 

“Projections” shall mean the projections and any forward-looking statements
(including statements with respect to booked business) of the Borrowers and the
Subsidiaries furnished to the Lenders or the Administrative Agents by or on
behalf of the Borrowers or any of the Subsidiaries prior to the Closing Date.

 

“PTE” shall mean a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17(b).

 

“Purchaser” shall have the meaning assigned to such term in the recitals hereto.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” shall have the meaning assigned to such term in Section
9.27.

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Qualifying Lender” means, in respect of interest payable by a German Loan
Party, a Lender which is beneficially entitled to such payments to that Lender
in respect of an advance under a Loan Document and is (i) lending through a
Facility Office which qualifies as a permanent establishment of the Lender in
Germany; (ii) resident for tax purposes in Germany; or (iii) a Treaty Lender.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to (A) any and all parcels of or
interests in real property owned in fee or leased by any Loan Party, whether by
lease, license, or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto and (B) all improvements
located therein and appurtenant fixtures and equipment incidental to the
ownership, lease or operation thereof.

 



57

 

 

“Receivables Assets” shall mean accounts receivable (including any bills of
exchange) and related assets and property from time to time originated, acquired
or otherwise owned by the Borrower or any Subsidiary.

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancings” shall have a meaning correlative thereto.

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.21(j).

 

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
the Borrowers or any Subsidiary Loan Party (whether under an indenture, a credit
agreement or otherwise) and the Indebtedness represented thereby; provided, that
(a) 100% of the Net Proceeds of such Refinancing Notes are used to permanently
reduce Loans and/or replace Commitments substantially simultaneously with the
issuance thereof; (b) the principal amount (or accreted value, if applicable) of
such Refinancing Notes does not exceed the principal amount (or accreted value,
if applicable) of the aggregate portion of the Loans so reduced and/or
Commitments so replaced (plus unpaid accrued interest and premium (including
tender premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses); (c) the final maturity date of such Refinancing Notes
is on or after the Term Facility Maturity Date or the Revolving Facility
Maturity Date, as applicable, of the Term Loans so reduced or the Revolving
Facility Commitments so replaced; (d) the Weighted Average Life to Maturity of
such Refinancing Notes is greater than or equal to the remaining Weighted
Average Life to Maturity of the Term Loans so reduced or the Revolving Facility
Commitments so replaced, as applicable; (e) in the case of Refinancing Notes in
the form of notes issued under an indenture, the terms thereof do not provide
for any scheduled repayment, mandatory redemption or sinking fund obligations
prior to the Term Facility Maturity Date of the Term Loans so reduced or the
Revolving Facility Maturity Date of the Revolving Facility Commitments so
replaced, as applicable (other than customary offers to repurchase or mandatory
prepayment provisions upon a change of control, asset sale or event of loss and
customary acceleration rights after an event of default); (f) the other terms of
such Refinancing Notes (other than interest rates, fees, floors, funding
discounts and redemption or prepayment premiums and other pricing terms), taken
as a whole, are substantially similar to, or not materially less favorable to
the Borrowers and its Subsidiaries than the terms, taken as a whole, applicable
to the Term Loans or Revolving Facility Commitments being refinanced or replaced
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date in effect at the time such Refinancing Notes are issued or
those that are otherwise reasonably acceptable to the Term Loan Administrative
Agent), as determined by the Borrower in good faith (or, if more restrictive,
the Loan Documents are amended to contain such more restrictive terms to the
extent required to satisfy the foregoing standard); (g) there shall be no
obligor in respect of such Refinancing Notes that is not a Loan Party; (h)
Refinancing Notes that are secured by Collateral shall be subject to the
provisions of a Permitted Pari Passu Intercreditor Agreement or a Permitted
Junior Intercreditor Agreement, as applicable and (i) if such Refinancing Notes
are secured, such Refinancing Notes shall not be secured by any assets of the
Borrowers or their Subsidiaries other than assets constituting Collateral.

 

“Refinancing Term Loans” shall have the meaning assigned to such term in Section
2.21(j).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 



58

 

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s Controlled or Controlling Affiliates and the respective directors,
officers, employees, agents, controlling persons, members or representatives of
such person and such person’s Controlled or Controlling Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, spraying, abandonment,
dumping, disposing, throwing, placing, depositing, exhausting, dispersing,
emanating or migrating in, into, onto or through the Environment.

 

“Relevant Governmental Body” shall mean the Federal Reserve Board and/or the
Federal Reserve Bank of New York, or a committee officially endorsed or convened
by the Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Replacement Revolving Facilities” shall have the meaning assigned to such term
in Section 2.21(l).

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.21(l).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.21(l).

 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.21(l).

 

“Reportable Event” shall mean any reportable event as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).

 

“Required Lenders” shall mean, at any time, Lenders having (a) Loans (other than
Swingline Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline
Exposures and (d) Available Unused Commitments that, taken together, represent
more than 50% of the sum of (w) all Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) all Swingline Exposure and (z)
the total Available Unused Commitments at such time; provided, that the Loans,
Revolving L/C Exposures and Available Unused Commitment of any Defaulting Lender
shall be disregarded in determining Required Lenders at any time.

 



59

 

 

“Required Percentage” shall mean, with respect to an Applicable Period, 50%;
provided, that (a) if the Net First Lien Leverage Ratio as at the end of the
Applicable Period is less than or equal to the ratio that is 0.50 to 1.00 below
the Closing Date Net First Lien Leverage Ratio but greater than the ratio that
is 1.00 to 1.00 below the Closing Date Net First Lien Leverage Ratio, such
percentage shall be 25% and (b) if the Net First Lien Leverage Ratio as at the
end of the Applicable Period is less than or equal to the ratio that is 1.00 to
1.00 below the Closing Date Net First Lien Leverage Ratio, such percentage shall
be 0%.

 

“Required Prepayment Lenders” shall mean, at any time, the holders of more than
50% of the aggregate unpaid principal amount of the Term Loans at such time
(subject to the last paragraph of Section 9.08(b)).

 

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having (a) Revolving Facility Loans (other than Swingline
Loans) outstanding, (b) Revolving L/C Exposures, (c) Swingline Exposures and (d)
Available Unused Commitments that, taken together, represent more than 50% of
the sum of (w) all Revolving Facility Loans (other than Swingline Loans)
outstanding, (x) all Revolving L/C Exposures, (y) Swingline Exposures and
(z) the total Available Unused Commitments at such time; provided, that the
Revolving Facility Loans, Revolving L/C Exposures, Swingline Exposures and
Available Unused Commitment of any Defaulting Lender shall be disregarded in
determining Required Revolving Facility Lenders at any time.

 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
U.K. Financial Institution, a U.K. Resolution Authority.

 

“Responsible Officer” of any person shall mean any director, executive officer
or Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement, or any other duly authorized employee or signatory of
such person.

 

“Restricted Payments” shall have the meaning assigned to such term in Section
6.06. The amount of any Restricted Payment made other than in the form of cash
or cash equivalents shall be the fair market value thereof (as determined by the
Borrower in good faith).

 

“Revaluation Date” shall mean (a) with respect to any Alternate Currency Letter
of Credit, each of the following: (i) each date of issuance, extension or
renewal of an Alternate Currency Letter of Credit, (ii) each date of an
amendment of any Alternate Currency Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by the applicable
Issuing Bank under any Alternate Currency Letter of Credit, and (iv) such
additional dates as the Administrative Agent or the applicable Issuing Bank
shall determine or the Required Lenders shall require, and (b) with respect to
any Eurocurrency Loans denominated in Euros or any Alternate Currency Loans, as
applicable, each of the following: (i) each date of a Borrowing of Eurocurrency
Loans denominated in Euros or an Alternate Currency, as applicable, (ii) each
date of a continuation of a Eurocurrency Loan denominated in Euros or an
Alternate Currency pursuant to Section 2.07, as applicable, and (iii) such
additional dates as the Administrative Agent shall determine or the Majority
Lenders under the Revolving Facility shall require.

 



60

 

 

“Revolver Administrative Agent” shall mean JPMorgan Chase Bank, N.A. (including
its branches and affiliates), in its capacity as administrative agent in respect
of the Revolving Facility for the Lenders hereunder, together with its
successors and permitted assigns in such capacity.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any Class
and the extensions of credit made hereunder by the Revolving Facility Lenders of
such Class and, for purposes of Section 9.08(b), shall refer to all such
Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(c), expressed as an amount
representing the maximum aggregate permitted amount of such Revolving Facility
Lender’s Revolving Facility Credit Exposure hereunder, as such commitment may be
(a) reduced from time to time pursuant to Section 2.08, (b) reduced or increased
from time to time pursuant to assignments by or to such Lender under Section
9.04, and (c) increased (or replaced) as provided under Section 2.21. The
initial amount of each Lender’s Revolving Facility Commitment is set forth on
Schedule 2.01 or in the Assignment and Acceptance or Incremental Assumption
Agreement pursuant to which such Lender shall have assumed its Revolving
Facility Commitment (or Incremental Revolving Facility Commitment), as
applicable. On the Closing Date, there is only one Class of Revolving Facility
Commitments. After the Closing Date, additional Classes of Revolving Facility
Commitments may be added or created pursuant to Incremental Assumption
Agreements. The aggregate principal amount of the Lenders’ Revolving Facility
Commitments on the Closing Date is $750,000,000 (or the Dollar Equivalent, as
applicable).

 

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the sum of (a) the aggregate principal
amount of the Revolving Facility Loans of such Class outstanding at such time
(calculated based on the Dollar Equivalent thereof), (b) the Swingline Exposure
applicable to such Class at such time and (c) the Revolving L/C Exposure
applicable to such Class at such time minus, for the purpose of Sections 6.11
and 7.03, the amount of Letters of Credit that have been Cash Collateralized in
an amount equal to the Minimum L/C Collateral Amount at such time. The Revolving
Facility Credit Exposure of any Revolving Facility Lender at any time shall be
the product of (x) such Revolving Facility Lender’s Revolving Facility
Percentage of the applicable Class and (y) the aggregate Revolving Facility
Credit Exposure of such Class of all Revolving Facility Lenders, collectively,
at such time.

 

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender) with a Revolving Facility Commitment or with
outstanding Revolving Facility Loans.

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(c). Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

 

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, August
1, 2025 and (b) with respect to any other Classes of Revolving Facility
Commitments, the maturity dates specified therefor in the applicable Incremental
Assumption Agreement.

 



61

 

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class. If the Revolving Facility Commitments of such Class
have terminated or expired, the Revolving Facility Percentages of such Class
shall be determined based upon the Revolving Facility Commitments of such Class
most recently in effect, giving effect to any assignments pursuant to Section
9.04.

 

“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).

 

“Revolving L/C Exposure” of any Class shall mean at any time the sum of (a) the
aggregate undrawn amount of all Letters of Credit applicable to such Class
outstanding at such time (calculated, in the case of Alternate Currency Letters
of Credit, based on the Dollar Equivalent thereof) and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). The Revolving L/C
Exposure of any Class of any Revolving Facility Lender at any time shall mean
its applicable Revolving Facility Percentage of the aggregate Revolving L/C
Exposure applicable to such Class at such time. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices, International Chamber of
Commerce No. 590, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided, that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc. and its successors and
assigns.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” shall mean, at any time, a country, region or territory
which is itself, or whose government is, the subject or target of any Sanctions
broadly prohibiting dealings with such government, country, territory or region
(at the time of the Closing Date, Cuba, Iran, North Korea, Syria and the Crimean
region of the Ukraine).

 

“Sanctioned Person” shall mean, at any time, (a) any person that is target of
any Sanctions or listed on any Sanctions related list of designated Persons
maintained by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, Office of Financial Sanctions
Implementation, Canada including by Global Affairs Canada or by the United
Nations Security Council, the European Union or relevant member states of the
European Union, the United Kingdom, the Swiss Federal Council, Swiss State
Secretariat for Economic Affairs (SECO) or Swiss Federal Department of Foreign
Affairs (FDFA) (collectively “Sanctions Authority”), (b) any person operating,
organized or resident in a Sanctioned Country or (c) any person owned or
controlled by any such person or persons.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by any Sanctions Authority.

 



62

 

 

“Sanctions Authority” shall have the meaning assigned to such term in the
definition of “Sanctioned Person.”

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between any Loan Party or any Subsidiary and any
Cash Management Bank, or any Guarantee by any Loan Party or any Subsidiary of
any Cash Management Agreement entered into by and between any Loan Party or any
Subsidiary and any Cash Management Bank, in each case to the extent that such
Cash Management Agreement or such Guarantee, as applicable, is not otherwise
designated in writing by the Borrower and such Cash Management Bank to the
Administrative Agents to not be included as a Secured Cash Management Agreement.

 

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between any Loan Party or any Subsidiary and any Hedge Bank, or any
Guarantee by any Loan Party of any Hedging Agreement entered into by and between
any Subsidiary and any Hedge Bank, in each case to the extent that such Hedging
Agreement or such Guarantee, as applicable, is not otherwise designated in
writing by the Borrower and such Hedge Bank to the Administrative Agents to not
be included as a Secured Hedge Agreement. Notwithstanding the foregoing, for all
purposes of the Loan Documents, any Guarantee of, or grant of any Lien to
secure, any obligations in respect of a Secured Hedge Agreement by a Guarantor
shall not include any Excluded Swap Obligations.

 

“Secured Parties” shall mean, collectively, each Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement and each sub-agent appointed pursuant to
Section 8.03 by either Administrative Agent with respect to matters relating to
the Loan Documents or by the Collateral Agent with respect to matters relating
to any Security Document.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Securitization Assets” shall mean any of the following assets (or interests
therein) from time to time originated, acquired or otherwise owned by the
Borrower or any Subsidiary or in which the Borrower or any Subsidiary has any
rights or interests, in each case, without regard to where such assets or
interests are located: (a) Receivables Assets, (b) any Equity Interests of any
Special Purpose Securitization Subsidiary or any Subsidiary of a Special Purpose
Securitization Subsidiary and any rights under any limited liability company
agreement, trust agreement, shareholders agreement, organization or formation
documents or other agreement entered into in furtherance of the organization of
such entity, (c) any inventory or equipment, (d) contractual rights with
unaffiliated third parties, website domains, and associated property and rights
necessary for a Special Purpose Securitization Subsidiary to operate in
accordance with its stated purposes and (e) other assets and property (or
proceeds of such assets or property) to the extent customarily included in
securitization transactions of the relevant type in the applicable jurisdictions
(as determined by the Borrower in good faith).

 

“Security Documents” shall mean collectively, each of the Australian Security
Documents, the Canadian Security Documents, the German Security Documents, the
Swiss Security Documents, the U.K. Security Documents and the U.S. Security
Documents and the security agreements, pledge agreements and other instruments
and documents executed and delivered pursuant to any of the foregoing or
pursuant to Section 4.02 or 5.10 hereof, the Mortgages granted by the Loan
Parties party thereto, any intercreditor agreement entered into by the
Administrative Agents or the Collateral Agent or any subagent, as applicable,
pursuant to this Agreement, and the Intellectual Property Security Agreements
and each of the security agreements, pledge agreements and other instruments and
documents executed and delivered pursuant to any of the foregoing or pursuant to
Section 4.02 or 5.10.

 



63

 

 

“Security Jurisdiction” shall mean each of Australia, Canada, Germany,
Switzerland, the United Kingdom and the United States. To the extent required by
the Agreed Guarantee and Security Principles, the province of Québec shall be
deemed to be a separate Security Jurisdiction from the rest of Canada.

 

“Seller” shall have the meaning assigned to such term in the recitals hereto.

 

“Senior Unsecured Note Documents” shall mean the Senior Unsecured Notes
Indenture and the Senior Unsecured Notes, as each such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Senior Unsecured Notes” shall mean (i) $500,000,000 in aggregate principal
amount of the Borrower’s 3.912% Senior Notes due 2021, (ii) $750,000,000 in
aggregate principal amount of the Borrower’s 4.272% Senior Notes due 2023 and
(iii) $750,000,000 in aggregate principal amount of the Borrower’s 4.900% Senior
Notes due 2028, in each case issued pursuant to the Senior Unsecured Notes
Indenture.

 

“Senior Unsecured Notes Indenture” shall mean the Indenture, dated as August 28,
2018, between the Borrower, as issuer, and Deutsche Bank Trust Company Americas,
as indenture trustee, as supplemented by that First Supplemental Indenture,
dated as of August 28, 2018, and as further amended, restated, supplemented or
otherwise modified from time to time.

 

“Similar Business” shall mean any business, the majority of whose revenues are
derived from (i) business or activities conducted by the Borrower and its
Subsidiaries on the Closing Date, (ii) any business that is a natural outgrowth
or reasonable extension, development or expansion of any such business or any
business similar, reasonably related, incidental, complementary or ancillary to
any of the foregoing or (iii) any business that in the Borrower’s good faith
business judgment constitutes a reasonable diversification of businesses
conducted by the Borrower and its Subsidiaries.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

 

“Special Purpose Securitization Subsidiary” shall mean (i) a direct or indirect
Subsidiary of the Borrower established in connection with a Permitted
Securitization Financing for the acquisition or financing of Securitization
Assets or interests therein and/or Equity Interests in other Special Purpose
Securitization Subsidiaries, and which is organized in a manner (as determined
by the Borrower in good faith) intended to reduce the likelihood that it would
be substantively consolidated with the Borrower or any of the Subsidiaries
(other than Special Purpose Securitization Subsidiaries) in the event the
Borrower or any such Subsidiary becomes subject to a proceeding under the U.S.
Bankruptcy Code (or other Debtor Relief Law) and (ii) any subsidiary of a
Special Purpose Securitization Subsidiary, in the case of each of clause (i) and
(ii): (1) which engages in no activities other than in connection with the
financing of Securitization Assets of the Borrower and its Subsidiaries and all
proceeds thereof and all rights (contractual or other), collateral and other
assets relating thereto, and any business or activities incidental or related to
such business or (2) no portion of the Indebtedness or any other obligations
(contingent or otherwise) of which (a) is guaranteed by the Borrower or any
other Subsidiary of the Borrower (excluding guarantees of obligations (other
than the principal of, and interest on, Indebtedness) pursuant to Standard
Securitization Undertakings), (b) is recourse to or obligates the Borrower or
any other Subsidiary of the Borrower in a way other than pursuant to Standard
Securitization Undertakings, or (c) subjects any property or asset of the
Borrower or any other Subsidiary of the Borrower, directly or indirectly,
contingently or otherwise, to the satisfaction thereof, other than pursuant to
Standard Securitization Undertakings or Liens on Equity Interests permitted
under Section 6.02(aa).

 



64

 

 

“Specified L/C Sublimit” shall mean, with respect to any Issuing Bank, the
amounts set forth beside such Issuing Bank’s name on Schedule 1.01(F) hereto or,
in each case, such other amount as specified in the agreement pursuant to which
such person becomes an Issuing Bank hereunder or, in each case, such larger
amount not to exceed the Revolving Facility Commitment as the Revolver
Administrative Agent and the applicable Issuing Bank may agree.

 

“Spot Rate” shall mean, with respect to any currency, the rate determined by the
Revolver Administrative Agent or the applicable Issuing Bank, as applicable, to
be the rate quoted by the person acting in such capacity as the spot rate for
the purchase by such person of such currency with another currency through its
principal foreign exchange trading office at approximately 11:00 a.m., Local
Time on the date two (2) Business Days prior to the date as of which the foreign
exchange computation is made or if such rate cannot be computed as of such date
such other date as the Revolver Administrative Agent or such Issuing Bank shall
reasonably determine is appropriate under the circumstances; provided, that the
Revolver Administrative Agent or such Issuing Bank may obtain such spot rate
from another financial institution designated by the Revolver Administrative
Agent or such Issuing Bank if the person acting in such capacity does not have
as of the date of determination a spot buying rate for any such currency.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants, indemnities and guarantees of performance entered into by the
Borrower or any Subsidiary of the Borrower which the Borrower has determined in
good faith to be customary in a Permitted Securitization Financing including,
without limitation, those relating to the servicing of the assets of a Special
Purpose Securitization Subsidiary.

 

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Statutory Reserves” shall mean the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board and any other banking authority, domestic
or foreign, to which the applicable Administrative Agent or any Lender
(including any branch, Affiliate or other fronting office making or holding a
Loan) is subject for Eurocurrency Liabilities (as defined in Regulation D of the
Board). Eurocurrency Loans denominated in Dollars shall be deemed to constitute
Eurocurrency Liabilities (as defined in Regulation D of the Board) and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D. Statutory Reserves shall be adjusted automatically on
and as of the effective date of any change in any reserve percentage.

 

“Subagent” shall have the meaning assigned to such term in Section 8.03.

 

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, company, joint venture, partnership, association or
other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, directly or indirectly, owned, Controlled or held,
(b) that is, at the time any determination is made, otherwise Controlled, by the
parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent or (c) consolidated in the consolidated
financial statements of the applicable person in accordance with GAAP.

 



65

 

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
the Borrower. Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of the Borrower or any of its
Subsidiaries for purposes of this Agreement. For the avoidance of doubt, the
Co-Borrower is a Subsidiary.

 

“Subsidiary Guarantee Agreement” shall mean the Subsidiary Guarantee Agreement,
dated as of the Closing Date, by and among the Borrowers, each Subsidiary Loan
Party and the Collateral Agent, as may be amended, restated, supplemented or
otherwise modified from time to time.

 

“Subsidiary Loan Party” shall mean (a) each Subsidiary that is a Wholly-Owned
Subsidiary of Borrower (other than the Excluded Subsidiaries and the
Subsidiaries set forth on Schedule 1.01(B)(i)) and (b) each other Subsidiary
located in a Security Jurisdiction (or any other jurisdiction subject to the
consent (which shall not be unreasonably withheld) of each Administrative Agent)
that the Borrower elects, in its sole discretion and by notice to each
Administrative Agent, to provide a Guarantee of the Obligations notwithstanding
that such Guarantee is not required by Section 5.10), in each case until
released from such Guarantee in accordance with the Loan Documents. For the
avoidance of doubt, the Co-Borrower is a Subsidiary Loan Party. The Subsidiary
Loan Parties on the Closing Date are set forth on Schedule 1.01(C).

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Successor Borrower” shall have the meaning assigned to such term in Section
6.05(o).

 

“Supported QFC” shall have the meaning assigned to such term in Section 9.27.

 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Borrowing Request” shall mean a request by the Borrower substantially
in the form of Exhibit D-2 or such other form as shall be approved by the
Swingline Lender.

 

“Swingline Commitment” shall mean, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans pursuant to
Section 2.04. The aggregate amount of the Swingline Commitments on the Closing
Date is $100,000,000. The Swingline Commitment is part of, and not in addition
to, the Revolving Facility Commitments.

 

“Swingline Exposure” shall mean at any time the aggregate principal amount of
all outstanding Swingline Borrowings at such time (calculated, in the case of
Alternate Currency Loans, based on the Dollar Equivalent thereof). The Swingline
Exposure of any Revolving Facility Lender at any time shall mean its applicable
Revolving Facility Percentage of the aggregate Swingline Exposure at such time.

 

“Swingline Lender” shall mean (a) the Revolver Administrative Agent, in its
capacity as a lender of Swingline Loans, and (b) each Revolving Facility Lender
that shall have become a Swingline Lender hereunder as provided in
Section 2.04(d), each in its capacity as a lender of Swingline Loans hereunder.

 



66

 

 

“Swingline Loans” shall mean the swingline loans made to the Borrower pursuant
to Section 2.04.

 

“Swiss Federal Tax Administration” shall mean the tax authorities referred to in
article 34 of the Swiss Withholding Tax Act.

 

“Swiss Loan Party” shall mean any Loan Party incorporated in Switzerland or
having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to article 9 of the Swiss Withholding Tax Act.

 

“Swiss Security Documents” shall mean each agreement or instrument governed by
the laws of Switzerland pursuant to or in connection with which any Loan Party
grants a security interest in any Collateral for any of the Obligations, each as
amended, restated, supplemented or otherwise modified from time to time.

 

“Swiss Tax Deduction” shall mean a deduction or withholding for or on account of
Taxes from a payment under a Loan Document in connection with the Swiss Federal
Withholding Tax.

 

“Swiss Withholding Tax” shall mean taxes imposed under the Swiss Withholding Tax
Act.

 

“Swiss Withholding Tax Act” shall mean the Swiss Federal Act on the Withholding
Tax of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer), together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.

 

“Target Day” shall mean any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer payment system is open for the settlement of
payments in Euro.

 

“Taxes” shall mean all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings (including backup withholding) or other
similar charges imposed by any Governmental Authority, whether computed on a
separate, consolidated, unitary, combined or other basis and any interest,
fines, penalties or additions to tax with respect to the foregoing.

 

“Term Borrowing” shall mean any Borrowing comprised of Term Loans.

 

“Term Facility” shall mean the Term Loan Commitments, the Term Loans made
hereunder and/or any or all of the Incremental Term Facilities.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) August
1, 2027 and (b) with respect to any other Class of Term Loans, the maturity
dates specified therefor in the applicable Incremental Assumption Agreement.

 

“Term Loan Commitment” shall mean, with respect to each Term Lender, the
commitment of such Lender to make Term Loans hereunder as of the Closing Date.
The amount of each Term Lender’s Term Loan Commitment as of the Closing Date is
set forth on Schedule 2.01. The aggregate principal amount of the Term Loan
Commitments as of the Closing Date is $4,275,000,000.

 

“Term Loan Installment Date” shall have the meaning assigned to such term in
Section 2.10(a)(i).

 



67

 

 

 

“Term Loans” shall mean, collectively, (a) the Term Loans made by the Lenders to
the Borrowers on the Closing Date pursuant to Section 2.01(a) and (b) any
Incremental Term Loans in the form of Term Loans, including loans denominated in
Dollars, Euros or any Alternate Currencies, made by the Incremental Term Lenders
to a Borrower pursuant to Section 2.01(d).

 

“Term Lender” shall mean a Lender with either a Term Loan Commitment or an
outstanding Term Loan.

 

“Term Loan Administrative Agent” shall mean Goldman Sachs Bank USA, in its
capacity as administrative agent in respect of the Term Facility for the Lenders
hereunder, together with its successors and permitted assigns in such capacity.

 

“Term SOFR” shall mean the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Term Yield Differential” shall have the meaning assigned to such term in
Section 2.21(b)(vii).

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document and all other Loan
Obligations shall have been paid in full (other than in respect of contingent
indemnification and expense reimbursement claims not then due) and (c) all
Letters of Credit (other than those that have been Cash Collateralized) have
been cancelled or have expired and all amounts drawn or paid thereunder have
been reimbursed in full.

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower then most recently ended (taken as
one accounting period) for which internal financial statements are available;
provided that prior to the first date financial statements have been delivered
pursuant to Section 5.04(a) or 5.04(b), the Test Period in effect shall be the
four fiscal quarter period ended June 30, 2020.

 

“TFA” shall mean an agreement which includes (i) reasonably appropriate
arrangements for the funding of group liabilities by the head company of the
consolidated group of which an Australian Loan Party is a member, having regard
to the stand-alone tax position of each member of the consolidated group and
(ii) an undertaking from the head company to compensate each other member of the
consolidated group adequately for loss of tax attributes (including tax losses
and tax offsets) as a result of being a member of the consolidated group.
“Consolidated group” includes a “MEC group”, and “consolidated group”, “group
liability”, “head company”, “MEC group” and “member” shall be interpreted in the
same way as those terms are when used in Part 3-90 of the Australian Tax Act.

 

“Third Party Funds” shall mean (i) any segregated accounts or funds, or any
portion thereof, received by Borrower or any of its Subsidiaries as agent on
behalf of third parties in accordance with a written agreement that imposes a
duty upon Borrower or one or more of its Subsidiaries to collect and remit those
funds to such third parties, (ii) any segregated restricted cash account and
escrow account held exclusively for the benefit of third parties (other than a
Loan Party or a Subsidiary), (iii) any segregated fiduciary or trust account
held exclusively for the benefit of third parties (other than a Loan Party or a
Subsidiary), and, in each case of the clauses (i) through (iii), the funds or
other property held in or maintained in any such account.

 

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 



68

 

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
and in relation with the Transaction Documents, including (a) the consummation
of the Acquisition and other transactions contemplated in the Acquisition
Agreement; (b) the execution, delivery and performance of the Loan Documents,
the creation of the Liens pursuant to the Security Documents, and the initial
borrowings hereunder and the use of proceeds thereof; (c) any corporate
restructuring in connection with the Acquisition; (d) the repayment in full of,
and the termination of all obligations and commitments under, and liens with
respect to, the Existing Revolving Credit Agreement and the Existing Term Credit
Agreement; and (e) the payment of all fees and expenses to be paid and owing in
connection with the foregoing.

 

“Transaction Documents” shall mean the Acquisition Agreement and each other
Acquisition Document, this Agreement and the other Loan Documents.

 

“Transaction Expenses” shall mean any fees or expenses incurred or paid by the
Borrowers or any of its Subsidiaries or any of their Affiliates in connection
with (i) the Transactions and the Transaction Documents and (ii) the
transactions contemplated hereby and thereby.

 

“Treaty” means a double taxation agreement.

 

“Treaty Lender” means a Lender which (i) is treated as a resident of a Treaty
State for the purposes of the Treaty (ii) fulfills any other conditions
(including, but not limited to, the requirements of limitations on
benefits-clauses) which must be fulfilled under the Treaty by residents of the
Treaty State for such residents to be entitled to the Treaty benefits in Germany
(subject to the completion of any necessary procedural formalities); and (iii)
does not carry on a business in Germany through a permanent establishment or a
permanent representative with which that Lender’s participation in the Loan is
effectively connected.

 

“Treaty State” means a jurisdiction having a Treaty with Germany which makes
provision for full exemption for Taxes imposed by Germany on interest.

 

“TSA” shall mean an agreement which takes effect as a tax sharing agreement
under section 721-25 of the Australian Tax Act and complies with the Australian
Tax Act and any law, official directive, request, guideline or policy (whether
or not having the force of law) in relation to tax sharing agreements issued in
connection with the Australian Tax Act.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

“U.K. Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“U.K. Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any U.K.
Financial Institution.

 

“U.K. Security Documents” shall mean each agreement or instrument governed by
the laws of England and Wales pursuant to or in connection with which any Loan
Party grants a security interest in any Collateral for any of the Obligations,
each as amended, restated, supplemented or otherwise modified from time to time.

 



69

 

 

“Unadjusted Benchmark Replacement” shall mean the Benchmark Replacement
excluding the Benchmark Replacement Adjustment.

 

“Unfunded Pension Liability” shall mean, as of the most recent valuation date
for the applicable Plan, the excess of (1) the Plan’s actuarial present value
(determined on the basis of reasonable assumptions employed by the independent
actuary for such Plan for purposes of Section 412 of the Code or Section 302 of
ERISA) of its benefit liabilities (as defined in Section 4001(a)(16) of ERISA)
over (2) the fair market value of the assets of such Plan.

 

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction in the
United States of America, to the extent it may be required to apply to any item
or items of Collateral.

 

“Unreimbursed Amount” shall have the meaning assigned to such term in Section
2.05(e).

 

“Unrestricted Cash” shall mean cash or cash equivalents of the Borrower or any
of its Subsidiaries that would not appear as “restricted” or “customer deposits”
on a consolidated balance sheet of the Borrower or any of its Subsidiaries.

 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of the Borrower
identified on Schedule 1.01(D), (2) any other Subsidiary of the Borrower,
whether now owned or acquired or created after the Closing Date, that is
designated by the Borrower as an Unrestricted Subsidiary hereunder by written
notice to the Administrative Agents; provided, that the Borrower shall only be
permitted to so designate a new Unrestricted Subsidiary after the Closing Date
so long as (a) no Default or Event of Default has occurred and is continuing or
would result therefrom, (b) such Unrestricted Subsidiary shall be capitalized
(to the extent capitalized by the Borrowers or any of their Subsidiaries)
through Investments as permitted by, and in compliance with, Section 6.04, and
any prior or concurrent Investments in such Subsidiary by the Borrowers or any
of their Subsidiaries shall be deemed to have been made under Section 6.04, and
(c) without duplication of clause (b), any net assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof shall be treated as
Investments pursuant to Section 6.04 and (d) immediately after giving effect to
such designation, the Borrower shall be permitted to incur $1.00 of additional
Indebtedness under Section 6.01(s)(i); and (3) any subsidiary of an Unrestricted
Subsidiary. The Borrower may designate any Unrestricted Subsidiary to be a
Subsidiary for purposes of this Agreement (each, a “Subsidiary Redesignation”);
provided, that (i) no Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such redesignation, the Borrower shall
be permitted to incur $1.00 of additional Indebtedness under Section 6.01(s)(i)
and (iii) the Borrower shall have delivered to the Administrative Agents an
officer’s certificate executed by a Responsible Officer of the Borrower,
certifying to the best of such officer’s knowledge, compliance with the
requirements of preceding clause (i).

 

“U.S. Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.

 

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement, dated as
of the Closing Date, between the Co-Borrower and the Collateral Agent, as
amended, restated, supplemented or otherwise modified from time to time.

 

“U.S. Lender” shall mean any Lender other than a Foreign Lender.

 



70

 

 

“U.S. Security Documents” shall mean the U.S. Collateral Agreement, each
Intellectual Property Security Agreement applicable to United States Federal
Intellectual Property registrations or applications, any Mortgage and each
agreement or instrument governed by the laws of any state of the United States
pursuant to or in connection with which a Loan Party grants a security interest
in any Collateral for any of the Obligations, each as amended, restated,
supplemented or otherwise modified from time to time.

 

“U.S. Special Resolution Regimes” shall have the meaning assigned to such term
in Section 9.27.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d)(ii)(C).

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“Voting Stock” shall mean, with respect to any person, such person’s Equity
Interests having the right to vote for the election of directors of such person
under ordinary circumstances.

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person. Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
the Borrower that is a Wholly Owned Subsidiary of the Borrower.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Working Capital” shall mean, with respect to the Borrower and the Subsidiaries
on a consolidated basis at any date of determination, Current Assets at such
date of determination minus Current Liabilities at such date of determination;
provided, that, for purposes of calculating Excess Cash Flow, increases or
decreases in Working Capital shall be calculated without regard to any changes
in Current Assets or Current Liabilities as a result of (a) any reclassification
in accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent or (b) the effects of purchase accounting.

 

“Write-Down and Conversion Powers” shall mean, (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule, and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any U.K. Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that person or any other person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it or to suspend any obligation in respect of that liability or
any of the powers under that Bail-In Legislation that are related to or
ancillary to any of those powers.

 



71

 

 

Section 1.02      Terms Generally. The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and
Exhibits and Schedules to, this Agreement unless the context shall otherwise
require. References to any matter being “permitted” under the Loan Documents
shall include references to such matters not being prohibited or otherwise
approved under the Loan Documents. Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, supplemented or otherwise modified from time to
time. Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided, that, if the Borrower notifies the Administrative
Agents that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof on the operation of such provision (or if the
Administrative Agents notify the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any changes in GAAP after the Closing Date,
any lease of the Borrowers or the Subsidiaries, or of a special purpose or other
entity not consolidated with the Borrower and its Subsidiaries at the time of
its incurrence of such lease, that would be characterized as an operating lease
under GAAP in effect on the Closing Date (whether such lease is entered into
before or after the Closing Date) shall not constitute Indebtedness or a
Capitalized Lease Obligation of the Borrowers or any Subsidiary under this
Agreement or any other Loan Document as a result of such changes in GAAP. A
reference to a statute includes all regulations made pursuant to such statute.
For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws) (each, a “Division”), if (a) any asset, right, obligation
or liability of any person becomes the asset, right obligation or liability of a
different person, then it shall be deemed to have been Disposed from the
original person to the subsequent person and (b) any new person comes into
existence, such new person shall be deemed to have been organized on the first
date of its existence by the holders of its Equity Interests at such time.

 

Section 1.03      Effectuation of Transactions. Each of the representations and
warranties of the Borrowers contained in this Agreement (and all corresponding
definitions) are made after giving effect to the Transactions as shall have
taken place on or prior to the date of determination, unless the context
otherwise requires.

 

Section 1.04      Exchange Rates; Currency Equivalents.

 

(a) The applicable Administrative Agent or the Issuing Bank, as applicable,
shall determine the Spot Rate as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Alternate Currency Letters of Credit,
Alternate Currency Loans and Eurocurrency Loans denominated in Euros. Such Spot
Rate shall become effective as of such Revaluation Date and shall be the Spot
Rate employed in converting any amounts between the applicable currencies until
the next Revaluation Date to occur. For purposes of determining compliance as of
any date with Section 6.01 or Section 6.02 (other than for purposes of
calculating financial ratios), amounts denominated in any currency other than
Dollars shall be calculated as permitted by the third to last paragraph of
Section 6.01. For purposes of determining compliance as of any date with any
other Section in Article VI (other than for purposes of calculating financial
ratios), amounts incurred, invested, loaned, advanced, acquired, Disposed of,
sold, declared, paid, distributed or otherwise made or outstanding in any
currency other than Dollars shall be calculated based on customary exchange
rates in effect on the date of incurrence, Investment, loan, advance,
acquisition, Disposition, sale, declaration, payment, distribution or other
similar action was taken (or committed, at the option of the Borrower) as
determined in good faith by the Borrower. Except for purposes of financial
statements delivered by Loan Parties hereunder or calculating financial ratios
hereunder or except as otherwise provided herein, the applicable amount of any
currency (other than Dollars) for purposes of the Loan Documents shall be such
Dollar Equivalent amount as determined by the applicable Administrative Agent in
accordance with this Agreement. If any limitation, threshold, ratio or basket is
exceeded solely as a result of changes in currency exchange rates after the last
time it was utilized, such limitation, threshold, ratio or basket will not be
deemed to have been exceeded solely as a result of such fluctuations in currency
exchange rates.

 



72

 

 

No Default or Event of Default shall arise as a result of any limitation,
threshold, ratio or basket set forth in Dollars in Article VI or clause (f) or
(j) of Section 7.01 being exceeded solely as a result of changes in currency
exchange rates from those rates applicable on the first day of the fiscal
quarter in which such determination occurs or in respect of which such
determination is being made. No Default or Event of Default shall arise as a
result of the threshold set forth in Dollars in the definition of Material
Indebtedness being exceeded solely as a result of changes in currency exchange
rates from those rates applicable on the first day of the fiscal quarter in
which such determination occurs or in respect of which such determination is
being made.

 

(b)       Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Loan or the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, Euros or an Alternate Currency, but
such Borrowing, Eurocurrency Loan or Letter of Credit is denominated in another
currency, such amount shall be the Dollar Equivalent or Alternate Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such Alternate
Currency, with 0.5 of a unit being rounded upward), as determined by the
applicable Administrative Agent or the applicable Issuing Bank, as applicable.

 

Section 1.05      Additional Alternate Currencies for Loans.

 

(a)       The Borrowers may from time to time request that Eurocurrency
Revolving Loans be made and/or Letters of Credit be issued in a currency other
than Dollars or Euros; provided that such requested currency is a lawful
currency (other than Dollars and Euro) that is readily available and freely
transferable and convertible into Dollars. In the case of any such request with
respect to the making of Revolving Facility Loans, such request shall be subject
to the approval of the Revolver Administrative Agent; and in the case of any
such request with respect to the issuance of Letters of Credit, such request
shall be subject to the reasonable approval of the Revolver Administrative Agent
and the Issuing Bank.

 

(b)       Any such request shall be made to the Revolver Administrative Agent
not later than 11:00 a.m., Local Time, five (5) Business Days prior to the date
of the desired Credit Event (or such other time or date as may be agreed by the
Revolver Administrative Agent and, in the case of any such request pertaining to
Letters of Credit, the Issuing Bank, in its or their sole discretion). In the
case of any such request pertaining to Eurocurrency Loans, the Revolver
Administrative Agent shall promptly notify each Revolving Facility Lender
thereof, and, in the case of any such request pertaining to Letters of Credit,
the Revolver Administrative Agent shall promptly notify the Issuing Bank
thereof. Each Revolving Facility Lender (in the case of any such request
pertaining to Eurocurrency Loans) or the Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Revolver Administrative Agent,
not later than 11:00 a.m., Local Time, four (4) Business Days after receipt of
such request whether it consents, in its sole discretion, to the making of
Eurocurrency Loans or the issuance of Letters of Credit, as the case may be, in
such requested currency.

 



73

 

 

(c)       Any failure by a Revolving Facility Lender or the Issuing Bank, as the
case may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Revolving Facility
Lender or the Issuing Bank, as the case may be, to permit Revolving Facility
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Revolver Administrative Agent and all the Revolving Facility Lenders
consent to making Revolving Facility Loans in such requested currency, the
Revolver Administrative Agent shall so notify the applicable Borrower and such
currency shall thereupon be deemed for all purposes to be an Alternate Currency
hereunder for purposes of any Borrowings of Revolving Facility Loans; and if the
Revolver Administrative Agent and the Issuing Bank consent to the issuance of
Letters of Credit in such requested currency, the Administrative Agent shall so
notify the applicable Borrower and such currency shall thereupon be deemed for
all purposes to be an Alternate Currency hereunder for purposes of any Letter of
Credit issuances. If the Revolver Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.05, the
Revolver Administrative Agent shall promptly so notify the applicable Borrower.

 

Section 1.06      Change of Currency.

 

(a)       Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

 

(b)       Each provision of this Agreement shall be subject to such reasonable
changes of construction as the applicable Administrative Agent may from time to
time specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

 

(c)       Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the applicable Administrative Agent may
from time to time specify to be appropriate to reflect a change in currency of
any other country and any relevant market conventions or practices relating to
the change in currency.

 

Section 1.07      Timing of Payment or Performance. Except as otherwise
expressly provided herein, when the payment of any obligation or the performance
of any covenant, duty or obligation is stated to be due or performance required
on a day which is not a Business Day, the date of such payment or performance
shall extend to the immediately succeeding Business Day.

 

Section 1.08      Times of Day. Unless otherwise specified herein, all
references herein to times of day shall be references to New York City time
(daylight or standard, as applicable); provided that, solely with respect to the
Closing Date and the first Credit Event, all references to times of day shall be
references to Central European Time.

 

Section 1.09     Election Date. In connection with any commitment, definitive
agreement or similar event relating to an Investment or Disposition, the
Borrower or applicable Subsidiary may designate such Investment or Disposition
as having occurred on the date of the commitment, definitive agreement or
similar event relating thereto (such date, the “Election Date”) if, after giving
pro forma effect to such Investment or Disposition and all related transactions
in connection therewith and any related pro forma adjustments, the Borrowers or
any of their Subsidiaries would have been permitted to make such Investment or
Disposition on the relevant Election Date in compliance with this Agreement, and
any related subsequent actual making of such Investment or Disposition will be
deemed for all purposes under this Agreement to have been made on such Election
Date, including, without limitation, for purposes of calculating any ratio,
compliance with any test, usage of any baskets hereunder (if applicable) and
EBITDA and for purposes of determining whether there exists any Default or Event
of Default (and all such calculations on and after such Election Date until the
termination, expiration, passing, rescission, retraction or rescindment of such
commitment, definitive agreement or similar event shall be made on a Pro Forma
Basis giving effect thereto and all related transactions in connection
therewith).

 



74

 

 

Section 1.10     Administrative Agents. Each Lender, Agent, Issuing Bank and any
other party hereto agree that (i) the Term Loan Administrative Agent shall be
the Administrative Agent with respect to the Term Loans and the Term Lenders and
shall exercise such duties, rights and responsibilities set forth herein
applicable to the Term Loans and the Term Lenders and (ii) the Revolver
Administrative Agent shall be the Administrative Agent with respect to the
Revolving Facility Loans, Revolving Facility Commitments, Revolving Facility
Lenders, Swingline Loans, Swingline Lenders, Letters of Credit, L/C
Disbursements and Issuing Banks and shall exercise such duties, rights and
responsibilities set forth herein applicable to the Revolving Facility Loans,
Revolving Facility Commitments, Revolving Facility Lenders, Swingline Loans,
Swingline Lenders, Letters of Credit, L/C Disbursements and Issuing Banks.
References to “applicable” Administrative Agent shall mean, when referring to a
Term Loan or a Term Lender, the Term Loan Administrative Agent and when
referring to the Revolving Facility Loans, Revolving Facility Commitments,
Revolving Facility Lenders, Swingline Loans, Swingline Lenders, Letters of
Credit, L/C Disbursements or Issuing Banks, the Revolver Administrative Agent;
provided that in any place in this Agreement or any other Loan Document where a
reference to the “applicable” Administrative Agent refers to one or more matters
concerning both (a) the Term Loans and/or the Term Lenders and (b) the Revolving
Facility Loans, Revolving Facility Commitments, Revolving Facility Lenders,
Swingline Loans, Swingline Lenders, Letters of Credit, L/C Disbursements and
Issuing Banks, the Term Loan Administrative Agent shall be deemed to be the
“applicable” Administrative Agent responsible for exercising the duties, rights
and responsibilities ascribed thereto.

 

Section 1.11      Australian Terms.

 

(a) In this Agreement, where it refers to an Australian Loan Party, a reference
to (i) a security interest includes an Australian PPS Security Interest; and
(ii) a receiver includes a controller having the meaning given in section 9 of
the Australian Corporations Act.

 

(b) The parties agree that the Banking Code of Practice published by the
Australian Bankers’ Association (as amended, revised or amended and restated
from time to time) does not apply to the Loan Documents and the transactions
under them.

 

Section 1.12      Canadian Province of Québec Terms. For the purposes of any
assets, liabilities or entities located in the Province of Québec or to which
the laws of the Province of Québec apply and for all other purposes pursuant to
which the interpretation or construction of this Agreement may be subject to the
laws of the Province of Québec or a court or tribunal exercising jurisdiction in
the Province of Québec, (i) “personal property” shall be deemed to include
“movable property,” (ii) “real property” shall be deemed to include “immovable
property,” (iii) “tangible property” shall be deemed to include “corporeal
property,” (iv) “intangible property” shall be deemed to include “incorporeal
property,” (v) “security interest,” “mortgage” and “lien” shall be deemed to
include a “hypothec,” “prior claim,” “reservation of ownership” and a
“resolutory clause,” (vi) all references to filing, registering or recording
under the UCC or PPSA shall be deemed to include publication under the Civil
Code of Québec, (vii) all references to “perfection” of or “perfected” liens or
security interest shall be deemed to include a reference to an “opposable” or
“set up” hypothec as against third persons, (viii) any “right of offset,” “right
of setoff” or similar expression shall be deemed to include a “right of
compensation,” (ix) ”goods” shall be deemed to include “corporeal movable
property” other than chattel paper, documents of title, instruments, money and
securities, (x) an “agent” shall be deemed to include a “mandatary,”
(xi) ”construction liens” shall be deemed to include “legal hypothecs in favor
of persons having taken part in the construction or renovation of an immovable”;
(xii) “joint and several” shall be deemed to include “solidary”; (xiii) “gross
negligence or willful misconduct” shall be deemed to be “intentional or gross
fault”; (xiv) “beneficial ownership” shall be deemed to include “ownership”;
(xv) ”legal title” shall be deemed to include “holding title on behalf of an
owner as mandatary or prête-nom”; (xvi) “easement” shall be deemed to include
“servitude”; (xvii) “priority” shall be deemed to include “rank” or “prior
claim,” as applicable; (xviii) “survey” shall be deemed to include “certificate
of location and plan”; (xix) “state” shall be deemed to include “province”; (xx)
“fee simple title” shall be deemed to include “ownership” (including ownership
under a right of superficies); (xxi) “ground lease” shall be deemed to include
“emphyteusis” or a “lease with a right of superficies,” as applicable;
(xxii) ”leasehold interest” or “leasehold estate” as a property right has no
equivalent under the laws of the Province of Québec; and (xxiii) “lease” shall
be deemed to include a “contract of leasing (crédit-bail).”

 



75

 

 

Section 1.13      Agreed Guarantee and Security Principles. In the case of any
Loan Parties organized outside of the United States, the Security Documents, the
Subsidiary Guarantee Agreement and each other guaranty and security document
delivered hereunder or to be delivered under this Agreement and any obligation
to enter into such document or obligation in each case by any subsidiary shall
be granted in accordance with the Agreed Guarantee and Security Principles set
forth in Schedule 1.13.

 

Section 1.14      [Reserved].

 

Section 1.15      German Terms. In this Agreement, where it relates to a Loan
Party incorporated or established in the Federal Republic of Germany, any
reference to (i) a person being unable to pay its debts means that person being
in a state of illiquidity (Zahlungsunfähigkeit) under section 17 of the German
Insolvency Law (Insolvenzordnung) or being over-indebted (überschuldet) under
section 19 of the German Insolvency Law (Insolvenzordnung), (ii) a receiver,
trustee, custodian, sequestrator, conservator or administrator includes an
Insolvenzverwalter, a vorläufiger Insolvenzverwalter or a Sachwalter, (iii)
proceedings for seeking relief includes insolvency proceedings
(Insolvenzverfahren), in relation to any German Security Documents or other
security rights or security assets governed by German law or located in Germany
“trust”, “trustee” or “on trust” shall be construed as “Treuhand”, “Treuhänder”
or “treuhänderisch”, (iv) “by-laws” or “constitutional documents” includes
reference to articles of association (Satzung) or partnership agreement
(Gesellschaftsvertrag) and rules of procedure (Geschäftsordnung) of any
corporate body, and (v) a “director” or “officer” includes any statutory legal
representative(s) (organschaftlicher Vertreter) of a person, including but not
limited to, a managing director (Geschäftsführer) or member of the board of
directors (Vorstand) or an authorized representative (Prokurist).

 

Section 1.16       Effect of Benchmark Transition Event.

 

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event,
the Administrative Agents and the Borrower may amend this Agreement to replace
the LIBO Rate or EURIBO Rate, as applicable, with a Benchmark Replacement. Any
such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agents have posted such proposed amendment to all Lenders and the Borrower so
long as the Administrative Agents have not received, by such time, written
notice of objection to such amendment from Lenders comprising the Required
Lenders of each Class. No replacement of the LIBO Rate or the EURIBO Rate, as
applicable, with a Benchmark Replacement pursuant to this Section 1.16 will
occur prior to the applicable Benchmark Transition Start Date.

 



76

 

 

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, each Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(c) Notices; Standards for Decisions and Determinations. The Term Loan
Administrative Agent, on behalf of the Administrative Agents, will promptly
notify the Borrower and the Lenders of (i) any occurrence of a Benchmark
Transition Event and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and (iv)
the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative
Agents pursuant to this Section 1.16 including any determination with respect to
a tenor, rate or adjustment or of the occurrence or non-occurrence of an event,
circumstance or date and any decision to take or refrain from taking any action,
will be conclusive and binding absent manifest error and may be made in its or
their sole discretion and without consent from any other party hereto, except,
in each case, as expressly required pursuant to this Section 1.16.

 

(d) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurocurrency Borrowing of, conversion to or continuation of
Eurocurrency Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a Borrowing or continuation of or
conversion to ABR Loans (or, if such request contemplates (i) a Eurocurrency
Borrowing denominated in Euros or an Alternate Currency, then such request shall
be ineffective or (ii) an Interest Election Request to continue or convert to a
Eurocurrency Borrowing denominated in Euros or an Alternate Currency, such
Interest Election Request shall be subject to Section 2.14(I)(B)). During any
Benchmark Unavailability Period, the component of ABR based upon the LIBO Rate
will not be used in any determination of ABR.

 

Section 1.17            Joint and Several Liability of Borrowers. In
consideration of the establishment of the Commitments and the making of the
Loans and issuance of the Letters of Credit hereunder, and of the benefits to
each Borrower that are anticipated to result therefrom, each Borrower agrees
that, notwithstanding any other provision contained herein or in any other Loan
Document, it will be a co-borrower hereunder and shall be fully liable for all
of the Obligations, both severally and jointly with each other Borrower.
Accordingly, each Borrower irrevocably agrees with the Administrative Agents,
each Lender, the Swingline Lender and each Issuing Bank and, in each case, their
respective successors and assigns that each Borrower will make prompt payment in
full in cash when due (whether at stated maturity, by acceleration, by optional
prepayment or otherwise) of the Obligations of each other Borrower, strictly in
accordance with the terms hereof.

 



77

 

 

 

ARTICLE II

 

The Credits

 

Section 2.01       Commitments. Subject to the terms and conditions set forth
herein:

 

(a)       Each Term Lender severally agrees to make Term Loans to the Borrowers
on the Closing Date in an aggregate principal amount not to exceed the amount of
such Term Lender’s Term Loan Commitment.

 

(b)       Each of the Term Loans shall be ABR Term Loans or Eurocurrency Term
Loans, as further provided herein.

 

(c)       Each Revolving Facility Lender agrees to make Revolving Facility Loans
of a Class to be denominated in Dollars, Euros or, subject to Section 1.05, an
Alternate Currency, as applicable, to the Borrowers from time to time during the
Availability Period in an aggregate principal amount that will not result in
(i) such Lender’s Revolving Facility Credit Exposure of such Class exceeding
such Lender’s Revolving Facility Commitment of such Class or (ii) the aggregate
Revolving Facility Credit Exposure of such Class exceeding the total Revolving
Facility Commitments of such Class. Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrowers may borrow, prepay and
reborrow Revolving Facility Loans.

 

(d)       Each Lender having an Incremental Term Loan Commitment agrees, subject
to the terms and conditions set forth in the applicable Incremental Assumption
Agreement, to make Incremental Term Loans to the Borrower, in an aggregate
principal amount not to exceed its Incremental Term Loan Commitment.

 

(e)       Amounts of Term Loans borrowed under Section 2.01(a) that are repaid
or prepaid may not be reborrowed.

 

Section 2.02       Loans and Borrowings. (a) Each Loan shall be made as part of
a Borrowing consisting of Loans under the same Facility and of the same Type and
in the same currency made by the Lenders ratably in accordance with their
respective Commitments under the applicable Facility (or, in the case of
Swingline Loans, in accordance with the Swingline Lender’s Swingline
Commitment); provided, however, that Revolving Facility Loans of any Class shall
be made by the Revolving Facility Lenders of such Class ratably in accordance
with their respective Revolving Facility Percentages on the date such Loans are
made hereunder. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided,
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)       Subject to Section 2.14, (x) each Borrowing (other than a Swingline
Borrowing) shall be comprised entirely of ABR Loans or Eurocurrency Loans as the
Borrowers may request in accordance herewith and (y) each Borrowing denominated
in Euro or an Alternate Currency shall be comprised entirely of Eurocurrency
Loans as the Borrowers may request in accordance herewith each Swingline
Borrowing shall be an ABR Borrowing. ABR Loans shall be denominated in Dollars.
Each Lender at its option may make any ABR Loan or Eurocurrency Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided, that (i) any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement, (ii) such Lender shall not be entitled to any amounts payable under
Section 2.15 or 2.17 solely in respect of increased costs resulting from such
exercise and existing at the time of such exercise; (iii) each such Lender shall
remain liable and responsible for the performance of all obligations assumed by
any domestic or foreign branch or Affiliate of such Lender so nominated by it
and (iv) the non-performance of a Lender’s obligations by any domestic or
foreign branch or Affiliate of such Lender so nominated by it shall not relieve
the Lender from its obligations under this Agreement.

 



78

 

 

(c)       At the commencement of each Interest Period for any Eurocurrency
Revolving Facility Borrowing, such Borrowing shall be in an aggregate amount
that is an integral multiple of the Borrowing Multiple and not less than the
Borrowing Minimum. At the time that each ABR Revolving Facility Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum;
provided, that a Revolving Facility Borrowing may be in an aggregate amount that
is equal to the entire unused available balance of the Revolving Facility
Commitments or that is required to finance the reimbursement of an L/C
Disbursement as contemplated by Section 2.05(e). Revolving Facility Loans may be
ABR Revolving Facility Borrowings, Eurocurrency Revolving Facility Borrowings,
or a combination thereof; provided that, all Revolving Facility Loans
denominated in an Alternate Currency must be Eurocurrency Revolving Loans. Each
Swingline Borrowing shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type may be outstanding at the same time; provided, however, that the
Borrower shall not be entitled to request any Borrowing that, if made, would
result in more than (i) 10 Eurocurrency Borrowings outstanding under all Term
Facilities at any time and (ii) 10 Eurocurrency Borrowings outstanding under all
Revolving Facilities at any time. Borrowings having different Interest Periods,
regardless of whether they commence on the same date, shall be considered
separate Borrowings.

 

(d)       Notwithstanding any other provision of this Agreement, the Borrowers
shall not be entitled to request, or to elect to convert or continue, any
Borrowing of any Class if the Interest Period requested with respect thereto
would end after the Revolving Facility Maturity Date or the Term Facility
Maturity Date for such Class, as applicable.

 

Section 2.03      Requests for Borrowings. To request a Revolving Facility
Borrowing and/or a Term Borrowing, a Borrower shall notify the applicable
Administrative Agent of such request electronically (a) in the case of a
Eurocurrency Borrowing, not later than 2:00 p.m., Local Time, three (3) Business
Days before the date of the proposed Borrowing whether denominated in Dollars or
Euros (or in an Alternate Currency if such Alternate Currency has been approved
pursuant to Section 1.05) or (b) in the case of an ABR Borrowing, not later than
10:00 a.m. Local Time, on the Business Day of the proposed Borrowing (or, in
each case, such shorter period as the applicable Administrative Agent may
agree); provided, that, (i) to request a Eurocurrency Borrowing of Eurocurrency
Term Loans and/or ABR Borrowing on the Closing Date, a Borrower shall notify the
applicable Administrative Agent of such request electronically not later than
2:00 p.m., New York City time, one Business Day prior to the Closing Date (or
such later time as the applicable Administrative Agent may agree), (ii) any such
notice of an ABR Revolving Facility Borrowing to finance the reimbursement of an
L/C Disbursement as contemplated by Section 2.05(e) may be given not later than
12:00 noon, Local Time, on the Business Day of the proposed Borrowing and (iii)
any such notice of an Incremental Revolving Borrowing or Incremental Term
Borrowing may be given at such time as provided in the applicable Incremental
Assumption Agreement. Each such written Borrowing Request shall specify the
following information in compliance with Section 2.02:

 

(i)        whether such Borrowing is to be a Borrowing of Term Loans, Revolving
Facility Loans, Refinancing Term Loans, Other Term Loans, Other Revolving Loans
or Replacement Revolving Loans as applicable;

 



79

 

 

(ii)       the Borrower or Borrowers making the requested Borrowing, and the
aggregate amount and currency of such Borrowing (which, in the case of a
Revolving Facility Borrowing, shall be denominated in Dollars, Euros or, subject
to Section 1.05, an Alternate Currency, and, in the case of a Term Borrowing,
shall be denominated in Dollars, Euros or any Alternate Currency agreed in the
applicable Incremental Assumption Agreement);

 

(iii)      the date of such Borrowing, which, except for any Borrowing to be
made on the Closing Date, shall be a Business Day;

 

(iv)      whether such Borrowing is to be a Eurocurrency Borrowing, an ABR
Borrowing;

 

(v)       in the case of a Eurocurrency Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(vi)      the location and number of the applicable Borrower’s account to which
funds are to be disbursed.

 

If no election as to the currency of any Revolving Facility Borrowing or Term
Borrowing is made, then the requested Borrowing shall be made in Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be (x) an ABR Borrowing in the case of Loans denominated in Dollars or (y)
a Eurocurrency Borrowing in the case of Loans denominated in Euros or any other
Alternate Currency. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section 2.03, the applicable
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

Section 2.04      Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans in Dollars to
the Borrower from time to time during the Availability Period, in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding the
Swingline Commitment or (ii) the Revolving Facility Credit Exposure of the
applicable Class exceeding the total Revolving Facility Commitments of such
Class; provided, that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Borrowing. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)       To request a Swingline Borrowing, the Borrower shall notify the
Revolver Administrative Agent and the Swingline Lender of such request in
writing (confirmed by a Swingline Borrowing Request by electronic means), not
later than 12:00 p.m., Local Time, on the day of a proposed Swingline Borrowing.
Each such notice and Swingline Borrowing Request shall be irrevocable and shall
specify (i) the requested date of such Swingline Borrowing (which shall be a
Business Day) and (ii) the amount of the requested Swingline Borrowing. The
Swingline Lender shall consult with the Revolver Administrative Agent as to
whether the making of the Swingline Loan is in accordance with the terms of this
Agreement prior to the Swingline Lender funding such Swingline Loan. The
Swingline Lender shall make each Swingline Loan on the proposed date thereof by
wire transfer of immediately available funds by 3:00 p.m., Local Time, to the
account of the Borrower (or, in the case of a Swingline Borrowing made to
finance the reimbursement of an L/C Disbursement as provided in Section 2.05(e),
by remittance to the applicable Issuing Bank).

 



80

 

 

(c)     The Swingline Lender may by written notice given to the Revolver
Administrative Agent not later than 10:00 a.m., Local Time, on any Business Day
require the Revolving Facility Lenders of the applicable Class to acquire
participations on such Business Day in all or a portion of the outstanding
Swingline Loans made by it. Such notice shall specify the aggregate amount of
such Swingline Loans in which the Revolving Facility Lenders will participate.
Promptly upon receipt of such notice, the Revolver Administrative Agent will
give notice thereof to each such Lender, specifying in such notice such
Revolving Facility Lender’s applicable Revolving Facility Percentage of such
Swingline Loan or Loans. Each Revolving Facility Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Revolver Administrative Agent for the account of the Swingline Lender, such
Revolving Facility Lender’s applicable Revolving Facility Percentage of such
Swingline Loan or Loans. Each Revolving Facility Lender acknowledges and agrees
that its respective obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or Event of Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Facility Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.06 with
respect to Loans made by such Revolving Facility Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Revolver Administrative Agent shall promptly pay to the Swingline Lender the
amounts so received by it from the Revolving Facility Lenders. The Revolver
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph (c), and thereafter payments
in respect of such Swingline Loan shall be made to the Revolver Administrative
Agent and not to the Swingline Lender. Any amounts received by the Swingline
Lender from the Borrower (or other party on behalf of the Borrower) in respect
of a Swingline Loan after receipt by the Swingline Lender of the proceeds of a
sale of participations therein shall be promptly remitted to the Revolver
Administrative Agent; any such amounts received by the Revolver Administrative
Agent shall be promptly remitted by the Revolver Administrative Agent to the
Revolving Facility Lenders that shall have made their payments pursuant to this
paragraph and to the Swingline Lender, as their interests may appear; provided,
that any such payment so remitted shall be repaid to the Swingline Lender or to
the Revolver Administrative Agent, as applicable, if and to the extent such
payment is required to be refunded to the Borrower for any reason. The purchase
of participations in a Swingline Loan pursuant to this paragraph shall not
relieve the Borrower of any default in the payment thereof.

 

(d)    The Borrower may, at any time and from time to time, designate as
additional Swingline Lenders one or more Revolving Facility Lenders that agree
to serve in such capacity as provided below. The acceptance by a Revolving
Facility Lender of an appointment as a Swingline Lender hereunder shall be
evidenced by an agreement, which shall be in form and substance reasonably
satisfactory to the Revolver Administrative Agent and the Borrower, executed by
the Borrower, the Revolver Administrative Agent and such designated Swingline
Lender, and, from and after the effective date of such agreement, (i) such
Revolving Facility Lender shall have all the rights and obligations of a
Swingline Lender under this Agreement and (ii) references herein to the term
“Swingline Lender” shall be deemed to include such Revolving Facility Lender in
its capacity as a lender of Swingline Loans hereunder.

 



81

 

 

Section 2.05      Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of one or
more letters of credit or bank guarantees in Dollars and/or Euros (or, subject
to Section 1.05, any Alternate Currency) in the form of (x) trade letters of
credit or bank guarantees in support of trade obligations of the such Borrower
and its Subsidiaries incurred in the ordinary course of business (such letters
of credit or bank guarantees issued for such purposes, “Trade Letters of
Credit”) and (y) standby letters of credit issued for any other lawful purposes
of such Borrower and its Subsidiaries (such letters of credit issued for such
purposes, “Standby Letters of Credit”; each such letter of credit or bank
guarantee, issued hereunder, a “Letter of Credit” and collectively, the “Letters
of Credit”) for its own account or for the account of any Subsidiary in a form
reasonably acceptable to the applicable Issuing Bank, at any time and from time
to time during the applicable Availability Period and prior to the date that is
five (5) Business Days prior to the applicable Revolving Facility Maturity Date;
provided, that (x) no Issuing Bank shall be required to issue Trade Letters of
Credit unless it agrees in writing to do so in its sole discretion, (y) the
Borrowers shall remain primarily liable in the case of, and be co-obligors with
respect to, a Letter of Credit issued for the account of a Subsidiary, and (z)
the applicable Issuing Bank shall not be obligated to issue Letters of Credit if
any order, judgment or decree of any Governmental Authority or arbitrator shall
by its terms purport to enjoin or restrain such Issuing Bank from issuing such
Letter of Credit, the issuance of such Letter of Credit would violate any
Requirements of Law binding upon such Issuing Bank, any law, rule, regulation or
treaty applicable to the Issuing Bank or any request or directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over the Issuing Bank shall prohibit, or request that the Issuing Bank refrain
from, the issuance, amendment or extension of letters of credit generally or the
Letter of Credit in particular or shall impose upon the Issuing Bank with
respect to the Letter of Credit any restriction, reserve or capital requirement
(for which the Issuing Bank is not otherwise compensated hereunder) not in
effect on the Closing Date or the issuance of the Letter of Credit would, in the
sole discretion of such Issuing Bank, violate one or more policies of such
Issuing Bank applicable to letters of credit generally. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.

 

(b)       Notice of Issuance, Amendment, Renewal, Extension: Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal (other
than an automatic extension in accordance with paragraph (c) of this Section
2.05) or extension of an outstanding Letter of Credit), the applicable Borrower
shall hand deliver or transmit by electronic communication, if arrangements for
doing so have been approved by the applicable Issuing Bank, to the applicable
Issuing Bank and the Revolver Administrative Agent (at least three (3) Business
Days (or, in the case of an Alternate Currency Letter of Credit, at least five
(5) Business Days) in advance of the requested date of issuance, amendment or
extension or such shorter period as the Revolver Administrative Agent and the
applicable Issuing Bank in their sole discretion may agree) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended or extended, and specifying the date of issuance, amendment or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section 2.05), the amount
and currency (which may be Dollars, Euros or, subject to Section 1.05, any
Alternate Currency) of such Letter of Credit, the name and address of the
beneficiary thereof, whether such Letter of Credit constitutes a Standby Letter
of Credit or a Trade Letter of Credit and such other information as shall be
necessary to issue, amend or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the applicable Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit. A Letter of Credit shall be issued, amended or
extended only if (and upon issuance, amendment or extension of each Letter of
Credit such Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment or extension, (i) the Revolving
Facility Credit Exposure shall not exceed the applicable Revolving Facility
Commitments, (ii) the Revolving L/C Exposure shall not exceed the Letter of
Credit Sublimit and (iii) with respect to the applicable Issuing Bank, the
stated amount of all outstanding Letters of Credit issued by such Issuing Bank
shall not exceed the applicable Specified L/C Sublimit of such Issuing Bank then
in effect. For the avoidance of doubt, no Issuing Bank shall be obligated to
issue an Alternate Currency Letter of Credit if such Issuing Bank does not
otherwise issue letters of credit in such Alternate Currency.

 



82

 

 

(c)       Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year (unless otherwise
agreed upon by the applicable Borrower and the applicable Issuing Bank in their
sole discretion) after the date of the issuance of such Letter of Credit (or, in
the case of any extension thereof, one year (unless otherwise agreed upon by
such Borrower and the applicable Issuing Bank in their sole discretion) after
such renewal or extension) and (ii) the date that is five (5) Business Days
prior to the applicable Revolving Facility Maturity Date; provided, that any
Letter of Credit with a one year tenor may provide for automatic renewal or
extension thereof for additional one year periods (which, in no event, shall
extend beyond the date referred to in clause (ii) of this paragraph (c)) so long
as such Letter of Credit permits the applicable Issuing Bank to prevent any such
extension at least once in each twelve-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof within a time period during such twelve-month period to be agreed upon
at the time such Letter of Credit is issued; provided, further, that if such
Issuing Bank consents in its sole discretion, the expiration date on any Letter
of Credit may extend beyond the date referred to in clause (ii) above, provided,
that if any such Letter of Credit is outstanding or is issued under the
Revolving Facility Commitments of any Class after the date that is five Business
Days prior to the Revolving Facility Maturity Date for such Class such Borrower
shall provide Cash Collateral pursuant to documentation reasonably satisfactory
to the Revolver Administrative Agent and the relevant Issuing Bank in an amount
equal to the face amount of each such Letter of Credit on or prior to the date
that is five Business Days prior to such Revolving Facility Maturity Date or, if
later, such date of issuance.

 

(d)       Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) under the Revolving
Facility Commitments of any Class and without any further action on the part of
the applicable Issuing Bank or the Revolving Facility Lenders, such Issuing Bank
hereby grants to each Revolving Facility Lender under such Class, and each such
Revolving Facility Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Facility Lender’s
applicable Revolving Facility Percentage of the aggregate amount available to be
drawn under such Letter of Credit (calculated, in the case of Alternate Currency
Letters of Credit, based on the Dollar Equivalent thereof). In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Revolver Administrative
Agent, for the account of the applicable Issuing Bank, in Dollars, such
Revolving Facility Lender’s applicable Revolving Facility Percentage of each L/C
Disbursement made by such Issuing Bank and not reimbursed by the applicable
Borrower on the date due as provided in paragraph (e) of this Section 2.05, or
of any reimbursement payment required to be refunded to such Borrower for any
reason (calculated, in the case of Alternate Currency Letters of Credit, based
on the Dollar Equivalent thereof). Each Revolving Facility Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
paragraph in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of a Default or Event of Default or reduction or termination of the Commitments
or the fact that, as a result of changes in currency exchange rates, such
Revolving Facility Lender’s Revolving Facility Credit Exposure at any time might
exceed its Revolving Facility Commitment at such time (in which case Section
2.11(f) would apply), and that each such payment shall be made without any
offset, abatement, withholding or reduction whatsoever.

 



83

 

 

(e)       Reimbursement. If the applicable Issuing Bank shall make any L/C
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such L/C Disbursement by paying to the Revolver Administrative Agent
in Dollars, or, in such Borrower’s discretion, in the currency in which the
relevant Letter of Credit is denominated, an amount equal to such L/C
Disbursement (or, in the case of an Alternate Currency Letter of Credit, if paid
in Dollars rather than the currency in which the relevant Letter of Credit is
denominated, the Dollar Equivalent thereof) not later than 2:00 p.m., Local
Time, on the first Business Day after such Borrower receives notice under
paragraph (g) of this Section 2.05 of such L/C Disbursement (or the second
Business Day, if such notice is received after 12:00 noon, Local Time), together
with accrued interest thereon from the date of such L/C Disbursement at the rate
applicable to such Revolving Facility Loans of the applicable Class; provided,
that such Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.03 or 2.04 that such payment be financed
with an ABR Revolving Facility Borrowing or a Swingline Borrowing of the
applicable Class in an equivalent amount and, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Facility Borrowing or a Swingline Borrowing. If such
Borrower fails to reimburse any L/C Disbursement when due, then the Revolver
Administrative Agent shall promptly notify the applicable Issuing Bank and each
other applicable Revolving Facility Lender of the applicable L/C Disbursement,
the payment then due from such Borrower in respect thereof (the “Unreimbursed
Amount”) and, in the case of a Revolving Facility Lender, such Lender’s
Revolving Facility Percentage thereof. Promptly following receipt of such
notice, each Revolving Facility Lender with a Revolving Facility Commitment of
the applicable Class shall pay to the Revolver Administrative Agent in Dollars
its Revolving Facility Percentage of the Unreimbursed Amount in the same manner
as provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Revolver Administrative Agent shall
promptly pay to the applicable Issuing Bank the amounts so received by it from
the Revolving Facility Lenders. Promptly following receipt by the Revolver
Administrative Agent of any payment from such Borrower pursuant to this
paragraph, the Revolver Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Revolving Facility Lenders
have made payments pursuant to this paragraph to reimburse such Issuing Bank,
then to such Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Facility Lender pursuant to this paragraph to
reimburse an Issuing Bank for any L/C Disbursement (other than the funding of an
ABR Revolving Loan or a Swingline Borrowing as contemplated above) shall not
constitute a Loan and shall not relieve such Borrower of its obligation to
reimburse such L/C Disbursement.

 

(f)        Obligations Absolute. The obligation of a Borrower to reimburse L/C
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the applicable Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. Neither the Revolver Administrative Agent, the Lenders nor any
Issuing Bank, nor any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of such Issuing Bank, or any of the circumstances
referred to in clauses (i), (ii) or (iii) of the first sentence; provided, that
the foregoing shall not be construed to excuse the applicable Issuing Bank from
liability to the Borrowers to the extent of any direct damages (as opposed to
consequential damages, claims in respect of which are hereby waived by the
Borrowers to the extent permitted by applicable law) suffered by the Borrowers
that are determined by final and binding decision of a court of competent
jurisdiction to have been caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
applicable Issuing Bank, such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the applicable Issuing Bank may, in its
sole discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 



84

 

 

(g)       Disbursement Procedures. The applicable Issuing Bank shall, within the
period stipulated by the terms and condition of the applicable Letter of Credit,
examine all documents purporting to represent a demand for payment under a
Letter of Credit following its receipt thereof. After such examination, such
Issuing Bank shall promptly notify the Revolver Administrative Agent and the
applicable Borrower in writing (including by electronic means) of any such
demand for payment under a Letter of Credit and whether such Issuing Bank has
made or will make an L/C Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse such Issuing Bank and the Revolving Facility Lenders
with respect to any such L/C Disbursement.

 

(h)       Interim Interest. If an Issuing Bank shall make any L/C Disbursement,
then, unless the applicable Borrower shall reimburse such L/C Disbursement in
full on the date such L/C Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such L/C Disbursement is
made to but excluding the date that such Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans of
the applicable Class; provided, that, if such L/C Disbursement is not reimbursed
by the Borrower when due pursuant to paragraph (e) of this Section, then Section
2.13(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Facility Lender pursuant to paragraph
(e) of this Section 2.05 to reimburse such Issuing Bank shall be for the account
of such Revolving Facility Lender to the extent of such payment.

 

(i)        Replacement of an Issuing Bank. An Issuing Bank may be replaced at
any time by written agreement among the applicable Borrower, the Revolver
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Revolver Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, such Borrower shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12. From and after the effective
date of any such replacement, (i) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of such Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement but shall
not be required to issue additional Letters of Credit.

 

(j)        Cash Collateralization Following Certain Events. If and when the
applicable Borrower is required to Cash Collateralize any Revolving L/C Exposure
relating to any outstanding Letters of Credit pursuant to any of Section
2.05(c), 2.11(e), 2.11(f), 2.11(g), 2.22(a)(v) or 7.01, such Borrower shall
deposit in an account with or at the direction of the Collateral Agent, in the
name of the Collateral Agent and for the benefit of the Revolving Facility
Lenders, an amount in cash in Dollars equal to the Revolving L/C Exposure as of
such date (or, in the case of Sections 2.05(c), 2.11(e), 2.11(f), 2.11(g) and
2.22(a)(v), the portion thereof required by such sections). Each deposit of Cash
Collateral (x) made pursuant to this paragraph or (y) made by the Revolver
Administrative Agent pursuant to Section 2.22(a)(ii), in each case, shall be
held by the Collateral Agent as collateral for the payment and performance of
the obligations of such Borrower under this Agreement. The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of (i) for so long as an Event of Default shall be continuing, the
Collateral Agent and (ii) at any other time, such Borrower, in each case, in
Permitted Investments and at the risk and expense of such Borrower, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Collateral Agent to reimburse each Issuing Bank for L/C
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of such Borrower for the Revolving L/C Exposure at such time or, if
the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with Revolving L/C Exposure representing greater than 50% of the total
Revolving L/C Exposure), be applied to satisfy other obligations of such
Borrower under this Agreement. If the applicable Borrower is required to provide
an amount of Cash Collateral hereunder as a result of the occurrence of an Event
of Default or the existence of a Defaulting Lender or the occurrence of a limit
under Section 2.11(e), (f) or (g) being exceeded, such amount (to the extent not
applied as aforesaid) shall be returned to such Borrower within three Business
Days after all Events of Default have been cured or waived or the termination of
the Defaulting Lender status or the limits under Sections 2.11(e), (f) and (g)
no longer being exceeded, as applicable.

 



85

 

 

(k)       Cash Collateralization Following Termination of the Revolving
Facility. Notwithstanding anything to the contrary herein, in the event of the
prepayment in full of all outstanding Revolving Facility Loans and the
termination of all Revolving Facility Commitments (a “Revolving Facility
Termination Event”) in connection with which the applicable Borrower notifies
any one or more Issuing Banks that it intends to maintain one or more Letters of
Credit initially issued under this Agreement in effect after the date of such
Revolving Facility Termination Event (each, a “Continuing Letter of Credit”),
then the security interest of the Collateral Agent in the Collateral under the
Security Documents may be terminated in accordance with Section 9.18 if each
such Continuing Letter of Credit is Cash Collateralized in an amount equal to
the Minimum L/C Collateral Amount, which shall be deposited with or at the
direction of each such Issuing Bank.

 

(l)        Additional Issuing Banks. From time to time, any Borrower may by
notice to the Revolver Administrative Agent designate any Lender (in addition to
the initial Issuing Banks) each of which agrees (in its sole discretion) to act
in such capacity and is reasonably satisfactory to the Revolver Administrative
Agent as an Issuing Bank. Each such additional Issuing Bank shall execute a
counterpart of this Agreement upon the approval of the Revolver Administrative
Agent (which approval shall not be unreasonably withheld) and shall thereafter
be an Issuing Bank hereunder for all purposes.

 

(m)      Reporting. Unless otherwise requested by the Revolver Administrative
Agent, each Issuing Bank shall (i) provide to the Revolver Administrative Agent
copies of any notice received from any Borrower pursuant to Section 2.05(b) no
later than the next Business Day after receipt thereof and (ii) report in
writing to the Revolver Administrative Agent (A) on or prior to each Business
Day on which such Issuing Bank expects to issue, amend or extend any Letter of
Credit, the date of such issuance, amendment or extension, and the aggregate
face amount of the Letters of Credit to be issued, amended or extended by it and
outstanding after giving effect to such issuance, amendment or extension
occurred (and whether the amount thereof changed), and such Issuing Bank shall
be permitted to issue, amend or extend such Letter of Credit if the Revolver
Administrative Agent shall not have advised such Issuing Bank that such
issuance, amendment or extension would not be in conformity with the
requirements of this Agreement, (B) on each Business Day on which such Issuing
Bank makes any L/C Disbursement, the date of such L/C Disbursement and the
amount of such L/C Disbursement and (C) on any other Business Day, such other
information with respect to the outstanding Letters of Credit issued by such
Issuing Bank as the Revolver Administrative Agent shall reasonably request.

 



86

 

 

Section 2.06      Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 p.m., Local Time, to the account of the
applicable Administrative Agent most recently designated by it for such purpose
by notice to the Lenders; provided, that Swingline Loans shall be made as
provided in Section 2.04. The applicable Administrative Agent will make such
Loans available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account or accounts designated by such Borrower
as specified in the applicable Borrowing Request; provided, that ABR Revolving
Loans and Swingline Borrowings made to finance the reimbursement of a L/C
Disbursement and reimbursements as provided in Section 2.05(e) shall be remitted
by the Revolver Administrative Agent to the applicable Issuing Bank.

 

(b)       Unless the applicable Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing of Eurocurrency Loans
(or, in the case of any Borrowing of ABR Loans, prior to 12:00 p.m., Local Time,
on the date of such Borrowing) that such Lender will not make available to the
applicable Administrative Agent such Lender’s share of such Borrowing, the
applicable Administrative Agent may assume that such Lender has made such share
available on such date in accordance with clause (a) of this Section 2.06 and
may, in reliance upon such assumption, make available to the applicable Borrower
a corresponding amount. In such event, if a Lender has not in fact made its
share of the Borrowing available to the applicable Administrative Agent, then
the applicable Lender and the Borrowers severally (and jointly and severally
with respect to the Borrowers) agree to pay to the applicable Administrative
Agent forthwith on demand (without duplication) such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to the applicable Borrower to but excluding the date of payment to the
applicable Administrative Agent, at (i) in the case of a payment to be made by
such Lender, the greater of (A) the Federal Funds Effective Rate and (B) a rate
determined by the applicable Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of a payment to be
made by the Borrowers, the interest rate applicable to ABR Loans under the
applicable Facility at such time. If the Borrowers and such Lender shall pay
such interest to the applicable Administrative Agent for the same or an
overlapping period, the applicable Administrative Agent shall promptly remit to
the Borrowers the amount of such interest paid by such Borrower for such period.
If such Lender pays such amount to the applicable Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing. Any
payment by the Borrowers shall be without prejudice to any claim the Borrowers
may have against a Lender that shall have failed to make such payment to the
applicable Administrative Agent.

 

(c)       The foregoing notwithstanding, the Revolver Administrative Agent, in
its sole discretion, may from its own funds make a Revolving Facility Loan on
behalf of the Lenders (including by means of Swingline Loans to the Borrower).
In such event, the applicable Lenders on behalf of whom the Revolver
Administrative Agent made the Revolving Facility Loan shall reimburse the
Revolver Administrative Agent for all or any portion of such Revolving Facility
Loan made on its behalf upon written notice given to each applicable Lender not
later than 2:00 p.m., Local Time, on the Business Day such reimbursement is
requested. The entire amount of interest attributable to such Revolving Facility
Loan for the period from and including the date on which such Revolving Facility
Loan was made on such Lender’s behalf to but excluding the date the Revolver
Administrative Agent is reimbursed in respect of such Revolving Facility Loan by
such Lender shall be paid to the Revolver Administrative Agent for its own
account.

 

Section 2.07      Interest Elections. (a) Each Borrowing initially shall be of
the Type and under the applicable Class specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the
applicable Borrower may (in the case of a Eurocurrency Borrowing only) elect to
convert such Borrowing to a different Type (to the extent such Borrower is
denominated in Dollars) or to continue such Borrowing and, in the case of a
Eurocurrency Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 



87

 

 

(b)       To make an election pursuant to this Section, the applicable Borrower
shall notify the applicable Administrative Agent of such election in writing
(including by electronic means), by the time that a Borrowing Request would be
required under Section 2.03 if such Borrower were requesting a Borrowing of the
Type resulting from such election to be made on the effective date of such
election. Each such Interest Election Request shall be irrevocable and shall be
signed by a Borrower.

 

(c)       Each written Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)        the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)      whether the resulting Borrowing is to be an ABR Borrowing (if
denominated in Dollars) or a Eurocurrency Borrowing; and

 

(iv)      if the resulting Borrowing is a Eurocurrency Borrowing the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration. If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(c) regarding the maximum number of Borrowings of the
relevant Type.

 

(d)       Promptly following receipt of an Interest Election Request, the
applicable Administrative Agent shall advise each Lender to which such Interest
Election Request relates of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)       If the Borrower fails to deliver a timely Interest Election Request
with respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing or continued as a Eurocurrency Borrowing with a one-month Interest
Period (if denominated in a currency other than Dollars). Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agents, at the written request (including a request
through electronic means) of the Required Lenders, so notifies the Borrowers,
then, so long as an Event of Default is continuing (i) no outstanding Borrowing
may be converted to or continued as a Eurocurrency Borrowing and (ii) unless
repaid, each Eurocurrency Borrowing (A) in the case of such a Borrowing made in
Dollars, be converted to an ABR Borrowing at the end of the Interest Period
applicable thereto and (B) in the case of such a Borrowing made in Euros or an
Alternate Currency, be continued as a Eurocurrency Borrowing, as applicable,
with an Interest Period of one month’s duration.

 



88

 

 

Section 2.08      Termination and Reduction of Commitments. (a) Unless
previously terminated, the Revolving Facility Commitments of each Class shall
terminate on the applicable Revolving Facility Maturity Date for such Class. On
the Closing Date (after giving effect to the funding of the Term Loans to be
made on such date), the Term Loan Commitment of each Lender as of the Closing
Date will terminate.

 

(b)       The Borrower may at any time terminate, or from time to time reduce,
the Revolving Facility Commitments of any Class; provided, that (i) each
reduction of the Revolving Facility Commitments of any Class shall be in an
amount that is an integral multiple of $250,000 and not less than $1,000,000
(or, if less, the remaining amount of the Revolving Facility Commitments of such
Class) and (ii) the Borrower shall not terminate or reduce the Revolving
Facility Commitments of any Class if, after giving effect to any concurrent
prepayment of the Revolving Facility Loans in accordance with Section 2.11 and
any Cash Collateralization of Letters of Credit in accordance with Section
2.05(j) or (k), the Revolving Facility Credit Exposure of such Class (excluding
any Cash Collateralized Letter of Credit) would exceed the total Revolving
Facility Commitments of such Class.

 

(c)       The Borrower shall notify the Revolver Administrative Agent of any
election to terminate or reduce the Revolving Facility Commitments of any Class
under paragraph (b) of this Section 2.08 at least three Business Days prior to
the effective date of such termination or reduction (or such shorter period
acceptable to the Revolver Administrative Agent), specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Revolver Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each notice delivered by the Borrower pursuant to this Section
2.08 shall be irrevocable; provided, that a notice of termination or reduction
of the Revolving Facility Commitments of any Class delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, indentures or similar agreements or other transactions, in which
case such notice may be revoked by the Borrower (by notice to the Revolver
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied (or waived by the Borrower in its sole discretion)
and/or rescinded at any time by the Borrower if the Borrower determines in its
sole discretion that any or all of such conditions will not be satisfied (or
waived). Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the applicable Lenders in accordance with their respective Commitments of
such Class.

 

Section 2.09      Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
jointly and severally unconditionally promises to pay (i) to the Revolver
Administrative Agent for the account of each Revolving Facility Lender the then
unpaid principal amount of each Revolving Facility Loan to such Borrower on the
Revolving Facility Maturity Date applicable to such Revolving Facility Loans,
(ii) to the Term Loan Administrative Agent for the account of each Lender the
then unpaid principal amount of each Term Loan of such Lender as provided in
Section 2.10 and (iii) to the Swingline Lender the then unpaid principal amount
of each Swingline Loan applicable to any Class of Revolving Facility Commitments
on the earlier of the Revolving Facility Maturity Date for such Class and the
first date after such Swingline Loan is made that is the 15th or last day of a
calendar month and is at least five Business Days after such Swingline Loan is
made; provided, that on each date that a Revolving Facility Borrowing is made by
the Borrower, the Borrower shall repay all Swingline Loans then outstanding.

 

(b)       Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 



89

 

 

(c)       Each Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Facility, Class, Type and
currency thereof and the Interest Period (if any) applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrowers to each Lender hereunder and (iii) any amount received by
such Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)       The entries made in the accounts maintained pursuant to clause (b) or
(c) of this Section 2.09 shall be prima facie evidence (absent manifest error)
of the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or the applicable Administrative Agent to maintain
such accounts or any error therein shall not in any manner affect the obligation
of the Borrowers to repay the Loans in accordance with the terms of this
Agreement.

 

(e)       Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Note”). In such event, the Borrowers shall prepare, execute
and deliver to such Lender a promissory note payable to such Lender or its
registered assigns and in a form approved by the applicable Administrative Agent
and reasonably acceptable to the Borrowers. Thereafter, unless otherwise agreed
to by the applicable Lender, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form
payable to the payee named therein or its registered assigns.

 

(f)        Notwithstanding any other provision of this Agreement, each of the
Secured Parties acknowledge that the payment by a Subsidiary Loan Party of its
Parallel Debt Obligations to the Agent (as defined in the Subsidiary Guarantee
Agreement) in accordance with Section 11 of the Subsidiary Guarantee Agreement
shall also discharge (in the amount of the relevant payment) the corresponding
Principal Obligations and vice versa the payment by a Subsidiary Loan Party of
its Principal Obligations in accordance with the provisions of the relevant
Secured Documents shall also discharge (in the amount of the relevant payment)
the corresponding Parallel Debt Obligations, provided that no Principal
Obligation shall be discharged by a discharge of the Parallel Debt Obligations
if such discharge of the Parallel Debt Obligations is effected by virtue of any
set-off, counterclaim or similar defense invoked by a Subsidiary Loan Party
vis-à-vis the Agent (as defined in the Subsidiary Guarantee Agreement) other
than in accordance with the terms of the relevant Secured Documents

 

Section 2.10      Repayment of Term Loans and Revolving Facility Loans.
(a) Subject to the other clauses of this Section 2.10,

 

(i)       the Borrowers shall repay (x) the Term Loans incurred on the Closing
Date on the last day of each March, June, September and December of each year
(commencing on the last day of the first full fiscal quarter of the Borrower
ending after the Closing Date) and on the Term Facility Maturity Date or, if any
such date is not a Business Day, on the next preceding Business Day (each such
date being referred to as a “Term Loan Installment Date”), in an aggregate
principal amount of such Term Loans equal to (A) in the case of quarterly
payments due prior to the Term Facility Maturity Date, an amount equal to 0.25%
of the aggregate principal amount of such Term Loans outstanding immediately
after the Closing Date, and (B) in the case of such payment due on the date set
forth in clause (A) of the definition of Term Facility Maturity Date, an amount
equal to the then unpaid principal amount of such Term Loans outstanding;

 

(ii)       in the event that any Incremental Term Loans are made, the Borrowers
shall repay such Incremental Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement (each such date being
referred to as an “Incremental Term Loan Installment Date”); and

 



90

 

 

(iii)      to the extent not previously paid, outstanding Term Loans shall be
due and payable on the applicable Term Facility Maturity Date.

 

(b)       To the extent not previously paid, outstanding Revolving Facility
Loans shall be due and payable on the applicable Revolving Facility Maturity
Date.

 

(c)       Prepayment of the Loans from:

 

(i)        all Net Proceeds pursuant to Section 2.11(b) and Excess Cash Flow
pursuant to Section 2.11(c) shall be allocated to the Class or Classes of Term
Loans determined pursuant to Section 2.10(d), with the application thereof to
reduce in direct order amounts due on the succeeding Term Loan Installment Dates
under such Classes as provided in the remaining scheduled amortization payments
under such Classes; provided, that any Lender, at its option, may elect to
decline any such prepayment of any Term Loan held by it (other than any
prepayment from Refinancing Notes and/or Refinancing Term Loans) if it shall
give written notice to the Term Loan Administrative Agent thereof by 5:00 p.m.
Local Time at least three Business Days prior to the date of such prepayment
(any such Lender, a “Declining Lender”) and on the date of any such prepayment,
any amounts that would otherwise have been applied to prepay Term Loans owing to
Declining Lenders (such amounts, the “Declined Proceeds”) shall instead be
retained by the Borrowers for application for any purpose not prohibited by this
Agreement, and

 

(ii)       any optional prepayments of the Term Loans pursuant to Section
2.11(a) shall be applied to the remaining installments of the Term Loans under
the applicable Class or Classes as the Borrower may in each case direct.

 

(d)       Any mandatory prepayment of Term Loans pursuant to Section 2.11(b) or
(c) shall be applied so that the aggregate amount of such prepayment is
allocated among the Term Loans and the Other Term Loans, if any, pro rata based
on the aggregate principal amount of outstanding Term Loans and Other Term
Loans, if any; provided, that, subject to the pro rata application to Loans
outstanding within any Class of Term Loans, the Borrower may allocate such
prepayment in its discretion among the Class or Classes of Term Loans as the
Borrower may specify (so long as such allocation complies with Section 2.21(b)
or Section 2.21(f), as applicable); provided, further, that any mandatory
prepayment of Terms Loans pursuant to Section 2.11(b) from the Net Proceeds of
any Asset Sale under Section 6.05(s) shall be applied so that the aggregate
amount of such prepayment is allocated solely to the Term Loans. Prior to any
prepayment of any Loan under any Facility hereunder, the Borrower shall select
the Borrowing or Borrowings under the applicable Facility to be prepaid and
shall notify the Term Loan Administrative Agent by telephone (confirmed by
electronic means) of such selection not later than 2:00 p.m., Local Time, (i) in
the case of an ABR Borrowing, at least one Business Day before the scheduled
date of such prepayment (or in the case of a Swingline Loan, on the scheduled
date of such prepayment) and (ii) in the case of a Eurocurrency Borrowing, at
least three Business Days before the scheduled date of such prepayment (or, in
each case, such shorter period acceptable to the applicable Administrative
Agent); provided, that a notice of prepayment may state that such notice is
conditioned upon the effectiveness of other credit facilities, indentures or
similar agreements or other transactions, in which case such notice may be
revoked by the Borrower (by notice to the Term Loan Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied (or
waived by the Borrower in its sole discretion) and/or rescinded at any time by
the Borrower if the Borrower determines in its sole discretion that any or all
of such conditions will not be satisfied (or waived). Each repayment of a
Borrowing (x) in the case of the Revolving Facility of any Class, shall be
applied to the Revolving Facility Loans included in the repaid Borrowing such
that each Revolving Facility Lender receives its ratable share of such repayment
(based upon the respective Revolving Facility Credit Exposures of the Revolving
Facility Lenders of such Class at the time of such repayment) and (y) in all
other cases, shall be applied ratably to the Loans included in the repaid
Borrowing. All repayments of Loans shall be accompanied by accrued interest on
the amount repaid to the extent required by Section 2.13(d).

 



91

 

 

Section 2.11      Prepayment of Loans. (a) The Borrowers shall have the right at
any time and from time to time to prepay any Loan in whole or in part, without
premium or penalty (but subject to Section 2.12(d) and Section 2.16), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)       The Borrowers shall apply all Net Proceeds promptly upon receipt
thereof to prepay Term Loans in accordance with clauses (c) and (d) of Section
2.10. Notwithstanding the foregoing, the Borrowers may use a portion of such Net
Proceeds to prepay or repurchase any Other First Lien Debt, in each case in an
amount not to exceed the product of (x) the amount of such Net Proceeds and
(y) a fraction, (A) the numerator of which is the outstanding principal amount
of such Other First Lien Debt and (B) the denominator of which is the sum of the
outstanding principal amount of such Other First Lien Debt and the outstanding
principal amount of all Classes of Term Loans.

 

(c)       Not later than five (5) Business Days after the date on which the
annual financial statements are, or are required to be, delivered under Section
5.04(a) with respect to each Excess Cash Flow Period, the Borrowers shall
calculate Excess Cash Flow for such Excess Cash Flow Period and the Borrowers
shall apply an amount equal to (i) the amount by which the Required Percentage
of such Excess Cash Flow exceeds $10,000,000 (the “ECF Threshold Amount”)
minus (ii) to the extent not financed using the proceeds of the incurrence of
funded term Indebtedness, the sum of (A) the amount of any voluntary payments
during such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (A), the amount of any voluntary payments
after the end of such Excess Cash Flow Period but before the date of prepayment
under this clause (c)) of (x) Term Loans (it being understood that the amount of
any such payment constituting a below-par Permitted Loan Purchase shall be
calculated to equal the amount of cash used and not the principal amount deemed
prepaid therewith) and (y) Other First Lien Debt (provided that (i) in the case
of the prepayment of any revolving Indebtedness, there was a corresponding
reduction in commitments and (ii) the maximum amount of each such prepayment of
Other First Lien Debt that may be counted for purposes of this clause (A)(y)
shall not exceed the amount that would have been prepaid in respect of such
Other First Lien Debt if such prepayment had been applied on a ratable basis
among the Term Loans and such Other First Lien Debt (determined based on the
aggregate outstanding principal amount of Term Loans and the aggregate principal
amount of such Other First Lien Debt on the date of such prepayment of such
Other First Lien Debt)) and (B) the amount of any permanent voluntary reductions
during such Excess Cash Flow Period (plus, without duplication of any amounts
previously deducted under this clause (B), the amount of any permanent voluntary
reductions after the end of such Excess Cash Flow Period but before the date of
prepayment under this clause (c)) of Revolving Facility Commitments to the
extent that an equal amount of Revolving Facility Loans was simultaneously
repaid (I) to prepay Term Loans in accordance with clauses (c) and (d) of
Section 2.10 or (II) to prepay Term Loans in accordance with clauses (c) and (d)
of Section 2.10 and to prepay any Other First Lien Debt in accordance with the
agreement(s) governing such Other First Lien Debt so long as the prepayments
under this clause (II) are applied in a manner such that the Term Loans are
prepaid on at least a ratable basis with such Other First Lien Debt (determined
based on the aggregate outstanding principal amount of Term Loans and the
aggregate outstanding principal amount of such Other First Lien Debt being
prepaid under this clause (II) on the date of such prepayment). Such calculation
will be set forth in a certificate signed by a Financial Officer of the Borrower
delivered to the Term Loan Administrative Agent setting forth the amount, if
any, of Excess Cash Flow for such fiscal year, the amount of any required
prepayment in respect thereof and the calculation thereof in reasonable detail.

 



92

 

 

 

(d)       Notwithstanding any other provisions of this Section 2.11 to the
contrary, (i) to the extent that any or all of the Net Proceeds of any Asset
Sale by a Subsidiary, other than a Subsidiary Loan Party organized in a Security
Jurisdiction, or Excess Cash Flow attributable to a Subsidiary, other than a
Subsidiary Loan Party organized in a Security Jurisdiction, would otherwise be
required to be applied pursuant to Section 2.11(b) or Section 2.11(c) but is
prohibited, restricted or delayed by applicable local law from being repatriated
to the applicable jurisdiction in which such amounts would otherwise be required
to be applied pursuant to Section 2.11(b) or Section 2.11(c) (as determined in
good faith by the Borrower), the portion of such Net Proceeds or Excess Cash
Flow so affected will not be required to be applied to repay Term Loans or Other
First Lien Debt at the times provided in Section 2.11(b) or Section 2.11(c) but
may be retained by the applicable Subsidiary and (ii) to the extent that the
Borrower has determined in good faith that repatriation of any Net Proceeds or
Excess Cash Flow attributable to a Subsidiary, other than a Subsidiary Loan
Party organized in a Security Jurisdiction, that would otherwise be required to
be applied pursuant to Section 2.11(b) or Section 2.11(c) would have a material
adverse tax consequence with respect to such Net Proceeds or Excess Cash Flow
attributable to a Subsidiary, other than a Subsidiary Loan Party organized in a
Security Jurisdiction, the Net Proceeds or Excess Cash Flow so affected may be
retained by the applicable Subsidiary (the Borrower hereby agreeing to cause the
applicable Subsidiary to promptly use commercially reasonable efforts to take
all actions within the reasonable control of the Borrower that are reasonably
required to eliminate such tax effects).

 

(e)       In the event that the aggregate amount of Revolving Facility Credit
Exposure of any Class exceeds the total Revolving Facility Commitments of such
Class (other than as a result of changes in currency exchange rates), the
Borrower shall prepay Revolving Facility Borrowings or Swingline Borrowings of
such Class (or, if no such Borrowings are outstanding, provide Cash Collateral
in respect of outstanding Letters of Credit pursuant to Section 2.05(j)) in an
aggregate amount equal to such excess.

 

(f)       In the event that the Revolving L/C Exposure exceeds the Letter of
Credit Sublimit (other than as a result of changes in currency exchange rates),
at the request of the Revolver Administrative Agent, the Borrower shall provide
Cash Collateral pursuant to Section 2.05(j) in an aggregate amount equal to such
excess.

 

(g)       If as a result of changes in currency exchange rates, on any
Revaluation Date, (i) the Dollar Equivalent of the total Revolving Facility
Credit Exposure of any Class exceeds the total Revolving Facility Commitments of
such Class or (ii) the Revolving L/C Exposure exceeds the Letter of Credit
Sublimit, the Borrower shall, at the request of the Administrative Agent, within
ten (10) days of such Revaluation Date (A) prepay Revolving Facility Borrowings
or (B) provide Cash Collateral pursuant to Section 2.05(j), in an aggregate
amount such that the applicable exposure does not exceed the applicable
commitment sublimit or amount set forth above.

 

Section 2.12       Fees. (a) The Borrower agrees to pay to each Lender (other
than any Defaulting Lender), through the Revolver Administrative Agent, on the
date that is fifteen Business Days after the last day of March, June,
September and December in each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated as provided herein,
a commitment fee (a “Commitment Fee”) on the daily amount of the applicable
Available Unused Commitment of such Lender during the preceding quarter (or
other period commencing with the Closing Date or ending with the date on which
the last of the Commitments of such Lender shall be terminated) at a rate equal
to the Applicable Commitment Fee accrued up to the last Business Day of each
March, June, September and December. All Commitment Fees shall be computed on
the basis of the actual number of days elapsed in a year of 360 days. For
purposes of calculating any Lender’s Commitment Fee, the outstanding Swingline
Loans during the period for which such Lender’s Commitment Fee is calculated
shall be deemed to be zero. The Commitment Fee due to each Lender shall commence
to accrue on the Closing Date and shall cease to accrue on the date on which the
last of the Commitments of such Lender shall be terminated as provided herein.

 



93

 

 

(b)       The Borrower from time to time agrees to pay (i) to each Revolving
Facility Lender of each Class (other than any Defaulting Lender), through the
Revolver Administrative Agent, on the date that is fifteen Business Days after
the last day of March, June, September and December of each year and on the date
on which the Revolving Facility Commitments of all the Lenders shall be
terminated as provided herein, a fee in Dollars (an “L/C Participation Fee”) on
such Lender’s Revolving Facility Percentage of the daily aggregate Revolving L/C
Exposure (excluding the portion thereof attributable to unreimbursed L/C
Disbursements) of such Class, during the preceding quarter (or shorter period
commencing with the Closing Date or ending with the Revolving Facility Maturity
Date or the date on which the Revolving Facility Commitments of such Class shall
be terminated) at the rate per annum equal to the Applicable Margin for
Eurocurrency Revolving Facility Borrowings of such Class effective for each day
in such period accrued up to the last Business Day of each March, June,
September and December, and (ii) to each Issuing Bank, for its own account
(x) on the date that is three Business Days after the last day of March, June,
September and December of each year and on the date on which the Revolving
Facility Commitments of all the Lenders shall be terminated, a fronting fee in
respect of each Letter of Credit issued by such Issuing Bank for the period from
and including the date of issuance of such Letter of Credit to and including the
termination of such Letter of Credit, computed at a rate equal to 1/8 of 1.00%
per annum of the Dollar Equivalent of the daily stated amount of such Letter of
Credit, plus (y) in connection with the issuance, amendment or transfer of any
such Letter of Credit or any L/C Disbursement thereunder, such Issuing Bank’s
customary documentary and processing fees and charges (collectively, “Issuing
Bank Fees”). All L/C Participation Fees and Issuing Bank Fees that are payable
on a per annum basis shall be computed on the basis of the actual number of days
elapsed in a year of 360 days.

 

(c)       The Borrower agrees to pay (i) to the Revolver Administrative Agent,
for the account of the Revolver Administrative Agent, the “Revolving Facility
Administration Fee” as set forth in the Fee Letter and (ii) to the Term Loan
Administrative Agent, for the account of the Term Loan Administrative Agent, the
“Term Facility Administration Fee” as set forth in the Fee Letter, in each case,
at the times specified in the Fee Letter (collectively, the “Agency Fees”).

 

(d)       In the event that, on or prior to the date that is six months after
the Closing Date, the Borrowers shall (x) make a prepayment of the Term Loans
pursuant to Section 2.11(a) with the proceeds of any new or replacement tranche
of secured term loans that are broadly syndicated to banks and other
institutional investors in financings similar to the Term Loans and that have an
All-in Yield that is less than the All-in Yield of such Term Loans (other than,
for the avoidance of doubt, with respect to securitizations) or (y) effect any
amendment to this Agreement which reduces the All-in Yield of the Term Loans
(other than, in the case of each of clauses (x) and (y), in connection with a
Change in Control or a transformative acquisition referred to in the last
sentence of this paragraph), the Borrowers shall pay to the Term Loan
Administrative Agent, for the ratable account of each of the applicable Term
Loan Lenders, (A) in the case of clause (x), a prepayment premium of 1.00% of
the aggregate principal amount of the Term Loans so prepaid and (B) in the case
of clause (y), a fee equal to 1.00% of the aggregate principal amount of the
applicable Term Loans for which the All-in Yield has been reduced pursuant to
such amendment (and, in the case of clause (y), any lender who is replaced
pursuant to Section 2.19(c) in connection with any such amendment shall be paid
such fee). Such amounts shall be due and payable on the date of such prepayment
or the effective date of such amendment, as the case may be. For purposes of
this Section 2.12(d), a “transformative acquisition” is any acquisition by the
Borrowers or any Subsidiary that is (i) not permitted by the terms of the Loan
Documents immediately prior to the consummation of such acquisition or (ii) if
permitted by the terms of the Loan Documents immediately prior to the
consummation of such acquisition, would not provide the Borrowers and its
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Borrower in good faith.

 



94

 

 

(e)       The Borrower agrees to pay to the Term Loan Administrative Agent on
(and subject to the occurrence of) the Closing Date, for the account of each
Term Lender (on a pro rata basis in accordance with the amount of each Term
Lender’s Term Loan Commitment), a nonrefundable ticking fee equal to (x)
beginning on March 21, 2020 and through and including May 4, 2020, 0.875% per
annum multiplied by the aggregate Term Loan Commitments hereunder and (y)
beginning on May 5, 2020 and through and including the Closing Date, 1.75% per
annum multiplied by the aggregate Term Loan Commitments hereunder, in each case,
computed on the basis of the actual number of days elapsed since March 21, 2020
in a year of 360 days.

 

(f)        All Fees shall be paid on the dates due, in immediately available
funds, to the applicable Administrative Agent for distribution, if and as
appropriate, among the applicable Lenders, except that Issuing Bank Fees shall
be paid directly to the applicable Issuing Banks. Once paid, none of the Fees
shall be refundable under any circumstances.

 

Section 2.13       Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the ABR plus the
Applicable Margin.

 

(b)       The Loans comprising each Eurocurrency Borrowing shall bear interest
at the applicable Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin for such Loans based on the applicable
currency.

 

(c)       Notwithstanding the foregoing, if (i) any principal of or interest on
any Loan or any Fees or other amount payable by the Borrowers hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise or
(ii) an Event of Default under Section 7.01(h) or (i) has occurred and is
continuing, any overdue amounts owing under this Agreement or the other Loan
Documents shall bear interest, after as well as before judgment, at a rate per
annum equal to (x) in the case of overdue principal of any Loan, 2.00% plus the
rate otherwise applicable to such Loan as provided in the preceding clauses of
this Section 2.13 or (y) in the case of any other overdue amount, 2.00% plus the
rate applicable to ABR Loans as provided in clause (a) of this Section;
provided, that this clause (c) shall not apply to any Event of Default that has
been waived by the Lenders pursuant to Section 9.08.

 

(d)       Accrued interest on each Loan shall be payable in arrears (i) on each
Interest Payment Date for such Loan, (ii) in the case of Revolving Facility
Loans, upon termination of the applicable Revolving Facility Commitments and
(iii) in the case of the Term Loans, on the applicable Term Facility Maturity
Date; provided, that (A) interest accrued pursuant to clause (c) of this Section
2.13 shall be payable on demand, (B) in the event of any repayment or prepayment
of any Loan (other than a prepayment of a Revolving Facility Loan that is an ABR
Loan that is not made in conjunction with a permanent commitment reduction),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (C) in the event of any conversion
of any Eurocurrency Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

(e)       All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the ABR at times when
the ABR is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year) and (ii) in the case of interest in
respect of Eurocurrency Loans denominated in Alternate Currencies as to which
market practice (as reasonably determined by the applicable Administrative
Agent) differs from the foregoing, such interest will be calculated in
accordance with such market practice, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable ABR, Adjusted LIBO Rate, EURIBO Rate or LIBO Rate shall be
determined by the applicable Administrative Agent, and such determination shall
be conclusive absent manifest error.

 



95

 

 

(f)       For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement or the other Loan Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or the actual number of days in such other period of time,
respectively. For the purposes of the Interest Act (Canada), the principle of
deemed reinvestment of interest will not apply to any interest calculation under
this Agreement or the other Loan Documents, and the rates of interest stipulated
in this Agreement or the other Loan Documents are intended to be nominal rates
and not effective rates or yields.

 

(g)        The rates of interest provided for in this Agreement are minimum
interest rates. As of the Closing Date, the parties hereto have assumed that the
interest payable at the rates set out in this Section 2.13 (Interest) or in
other clauses of this Agreement, if any, is not and will not become subject to
Swiss Withholding Tax. This notwithstanding, if a Swiss Tax Deduction is
required by law in respect of any interest payable by a Swiss Loan Party under a
Loan Document and should it be unlawful for any Swiss Loan Party to comply with
Section 2.17 (a) (Taxes) for any reason, where this would otherwise be required
by the terms of Section 2.17 (a) (Taxes), then:

 

(i) the applicable interest rate in relation to that interest payment shall be
the interest rate which would have applied to that interest payment as provided
for in this Section 2.13 (Interest) divided by one minus the rate at which the
relevant Swiss Tax Deduction is required to be made under Swiss domestic tax law
and/or applicable double taxation treaties (where the rate at which the relevant
Swiss Tax Deduction is required to be made is for this purpose expressed as a
fraction of one); and

 

(ii) the Swiss Loan Party shall (A) pay the relevant interest at the adjusted
rate in accordance with paragraph (i) above and (B) make the Swiss Tax Deduction
on the interest so recalculated, and all references to a rate of interest under
the Loan Documents shall be construed accordingly.

 

(h)        To the extent that interest payable by a Swiss Loan Party under a
Loan Document becomes subject to Swiss Withholding Tax, each relevant Lender and
the Borrowers and such Swiss Loan Party shall promptly cooperate in completing
any procedural formalities (including submitting forms and documents required by
the appropriate Tax authority) to the extent possible and necessary: (i) for the
relevant Swiss Loan Party to obtain authorization to make interest payments
without such payments being subject to Swiss Withholding Tax; and (ii) to ensure
that any person which is entitled to a full or partial refund under any
applicable double taxation treaty is so refunded.

 

Section 2.14       Alternate Rate of Interest.     Subject to Section 1.16, if,
prior to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(i)       the applicable Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(ii)       the applicable Administrative Agent is advised by the Required
Lenders of the applicable Class for such Eurocurrency Borrowing that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 



96

 

 

then the applicable Administrative Agent shall give notice thereof to the
Borrower and the applicable Lenders by telephone or electronic means as promptly
as practicable thereafter (with written notice to the Borrower and the Lenders
to follow within one Business Day thereafter) and, until such Administrative
Agent notifies the Borrower and the applicable Lenders that the circumstances
giving rise to such notice no longer exist, (I) any Interest Election Request
that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurocurrency Borrowing shall be ineffective (solely to the
extent applicable) (i.e., an Interest Election Request with respect to a EURIBO
Rate Loan shall be unaffected by a determination pursuant to clause (i) or (ii)
above with respect to the Adjusted LIBO Rate for Dollar-denominated Loans), and
(A) in the case of any Borrowing denominated in Dollars, as on the last day of
the Interest Period applicable thereto, such Borrowing shall be converted to or
continued as an ABR Borrowing and (B) in the case of Revolving Facility
Borrowing denominated in Euros or an Alternate Currency, such Borrowing shall be
repaid at the end of the then current Interest Period (solely to the extent
applicable) (i.e., a Revolving Facility Borrowing denominated in Euros shall be
unaffected by the preceding clause (B) notwithstanding a determination pursuant
to clause (i) or (ii) above with respect to the Adjusted LIBO Rate for
Dollar-denominated Loans), and (II) (x) if any Borrowing Request requests a
Eurocurrency Borrowing in Dollars, such Borrowing shall be made as an ABR
Borrowing and (y) if any Borrowing Request requests a Borrowing denominated in
Euros or an Alternate Currency, then such Borrowing Request shall be ineffective
(solely to the extent applicable) (i.e., the applicable Lenders shall fund a
Borrowing Request for Euros or such Alternate Currency in accordance with the
terms of this Agreement notwithstanding that the Adjusted LIBO Rate for
Dollar-denominated Loans is then subject to clauses (i) or (ii) above).

 

Section 2.15       Increased Costs. (a) If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or Issuing Bank; or

 

(ii)       subject any Lender to any Tax with respect to any Loan, Letter of
Credit or Loan Document (other than (A) Taxes indemnifiable under Section 2.17
or (B) Excluded Taxes); or

 

(iii)       impose on any Lender or Issuing Bank or the London interbank market
any other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as applicable, such additional amount
or amounts as will compensate such Lender or Issuing Bank, as applicable, for
such additional costs incurred or reduction suffered.

 

(b)       If any Lender or Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit or Swingline Loans held by, such Lender, or the Letters of Credit
issued by such Issuing Bank, to a level below that which such Lender or such
Issuing Bank or such Lender’s or such Issuing Bank’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such Issuing Bank’s policies and the policies of such Lender’s or such Issuing
Bank’s holding company with respect to capital adequacy and liquidity), then
from time to time the Borrower shall pay to such Lender or such Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 



97

 

 

(c)       A certificate of a Lender or an Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as applicable, as specified in clause (a) or (b) of this Section 2.15
shall be delivered to the Borrower and shall be conclusive absent manifest
error; provided, that any such certificate claiming amounts described in clause
(x) or (y) of the definition of “Change in Law” shall, in addition, state the
basis upon which such amount has been calculated and certify that such Lender’s
or Issuing Bank’s demand for payment of such costs hereunder, and such method of
allocation is not inconsistent with its treatment of other borrowers which, as a
credit matter, are similarly situated to the Borrower and which are subject to
similar provisions. The Borrower shall pay such Lender or Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)       Promptly after any Lender or any Issuing Bank has determined that it
will make a request for increased compensation pursuant to this Section 2.15,
such Lender or Issuing Bank shall notify the Borrower thereof. Failure or delay
on the part of any Lender or Issuing Bank to demand compensation pursuant to
this Section 2.15 shall not constitute a waiver of such Lender’s or Issuing
Bank’s right to demand such compensation; provided, that the Borrower shall not
be required to compensate a Lender or an Issuing Bank pursuant to this Section
2.15 for any increased costs or reductions incurred more than 180 days prior to
the date that such Lender or Issuing Bank, as applicable, notifies the Borrower
of the Change in Law giving rise to such increased costs or reductions and of
such Lender’s or Issuing Bank’s intention to claim compensation therefor;
provided, further, that, if the Change in Law giving rise to such increased
costs or reductions is retroactive, then the 180 day period referred to above
shall be extended to include the period of retroactive effect thereof.

 

Section 2.16       Break Funding Payments. In the event of (a) the payment of
any principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow (other than due to
the default of the relevant Lender), convert, continue or prepay any
Eurocurrency Loan on the date specified in any notice delivered pursuant hereto
or (d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the reasonable and actual loss, cost and expense
attributable to such event (excluding loss of margin or anticipated profits). In
the case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall
be deemed to be the amount determined by such Lender (it being understood that
the deemed amount shall not exceed the actual amount) to be the excess, if any,
of (i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the LIBO Rate or EURIBO Rate, as
applicable, that would have been applicable to such Loan, for the period from
the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue a
Eurocurrency Loan, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars of a
comparable amount and period from other banks in the eurocurrency market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 2.16 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrowers shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.

 



98

 

 

Section 2.17       Taxes.

 

(a)       All payments made by or on behalf of a Loan Party under this Agreement
or any other Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any Taxes; provided, that if a
Loan Party, an Administrative Agent or any other applicable withholding agent
shall be required by applicable Requirements of Law to deduct or withhold any
Taxes from such payments, then (A) the applicable withholding agent shall make
such deductions or withholdings as are reasonably determined by the applicable
withholding agent to be required by any applicable Requirements of Law, (B) the
applicable withholding agent shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority within the time allowed and in
accordance with applicable Requirements of Law, and (C) to the extent
withholding or deduction is required to be made on account of Indemnified Taxes
or Other Taxes, an additional amount shall be paid by the Loan Party as
necessary so that after all required deductions and withholdings have been made
(including deductions or withholdings applicable to additional sums payable
under this Section 2.17) any Lender (or where the applicable Administrative
Agent receives the payment for its own account, such Administrative Agent)
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made. After any payment of Taxes by any Loan
Party or any Administrative Agent to a Governmental Authority as provided in
this Section 2.17, such Loan Party shall deliver to the applicable
Administrative Agent or the applicable Administrative Agent shall deliver to the
Borrower, as the case may be, a copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by applicable
Requirements of Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or such Administrative Agent, as the
case may be.

 

(b)       The Borrowers shall timely pay any Other Taxes.

 

(c)       The Borrowers shall indemnify and hold harmless each Administrative
Agent and each Lender within 15 Business Days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes imposed on such
Administrative Agent or such Lender, as applicable, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrowers by a Lender or by an Administrative Agent
(as applicable) on its own behalf or on behalf of a Lender shall be conclusive
absent manifest error.

 

(d)       Each Lender shall deliver to the Borrower and each Administrative
Agent, at such time or times reasonably requested by the Borrowers or such
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law and such other reasonably requested information as
will permit the Borrowers or such Administrative Agent, as the case may be, to
determine (A) whether or not any payments made hereunder or under any other Loan
Document are subject to withholding of Taxes, (B) if applicable, the required
rate of withholding or deduction, and (C) such Lender’s entitlement to any
available exemption from, or reduction of, any such withholding of Taxes in
respect of any payments to be made to such Lender by any Loan Party pursuant to
any Loan Document or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdiction. In addition, any Lender, if
requested by the Borrowers or an Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrowers or such Administrative Agent as will enable the Borrowers or such
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender agrees
that if any documentation it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such documentation or promptly notify
the Borrower and the Administrative Agents in writing of its legal ineligibility
to do so.

 



99

 

 

Without limiting the generality of the foregoing:

 

(i)                 each U.S. Lender shall deliver to the Borrower and the
applicable Administrative Agent on or about the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the applicable Administrative Agent),
copies of executed IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

 

(ii)               each Foreign Lender shall deliver to the Borrower and the
applicable Administrative Agent (in such number of copies as shall be requested
by the recipient) on or about the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the applicable Administrative Agent),
whichever of the following is applicable:

 

(A)              in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, copies of executed IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “business profits”
or “other income” article of such tax treaty;

 

(B)              copies of executed IRS Form W-8ECI;

 

(C)              in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) copies of executed IRS Form W-8BEN or IRS
Form W-8BEN-E; or

 

(D)              to the extent a Foreign Lender is not the beneficial owner,
copies of executed IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit J-4 on behalf of each such direct and indirect partner;

 

(iii)             any Foreign Lender shall deliver to the Borrower and the
applicable Administrative Agent (in such number of copies as shall be requested
by the recipient) on or about the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the applicable Administrative Agent),
copies of any other executed form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the applicable Administrative Agent
to determine the withholding or deduction required to be made; and

 



100

 

 

(iv)              if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the applicable Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the applicable Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the applicable Administrative Agent as
may be necessary for the Borrower and the applicable Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount,
if any, to deduct and withhold from such payment. Solely for purposes of this
clause (iv), “FATCA” shall include any amendments made to FATCA after the date
of this Agreement.

 

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(d); provided that a Participant shall furnish all such required
forms and statements solely to the person from which the related participation
shall have been purchased.

 

Each Lender hereby authorizes the applicable Administrative Agent to deliver to
the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender to such Administrative Agent pursuant to this Section
2.17(d).

 

Notwithstanding any other provision of this Section 2.17(d), a Lender shall not
be required to deliver any documentation (other than such documentation set
forth in Sections 2.17(d)(i), (ii) and (iv) above) if in the Lender’s reasonable
judgment such delivery would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(e)       If any Lender or any Administrative Agent, as applicable, determines,
in its sole discretion, exercised in good faith, that it has received a refund
of an Indemnified Tax or Other Tax for which a payment has been made by a Loan
Party pursuant to this Agreement or any other Loan Document, which refund in the
good faith judgment of such Lender or such Administrative Agent, as the case may
be, is attributable to such payment made by such Loan Party, then such Lender or
such Administrative Agent, as the case may be, shall reimburse the Loan Party
for such amount (net of all reasonable out-of-pocket expenses of such Lender or
such Administrative Agent, as the case may be, (including any Taxes) and without
interest other than any interest received thereon from the relevant Governmental
Authority with respect to such refund); provided that the Loan Party, upon the
request of such Lender or such Administrative Agent shall repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to such Lender or such Administrative Agent
in the event the Lender or the Administrative Agents are required to repay such
refund to such Governmental Authority. In such event, such Lender or such
Administrative Agent, as the case may be, shall, at the Borrower’s request,
provide the Borrower with a copy of any notice of assessment or other evidence
of the requirement to repay such refund received from the relevant Governmental
Authority (provided that such Lender or such Administrative Agent may delete any
information therein that it deems confidential). Notwithstanding anything to the
contrary in this clause (e), in no event will any Lender or any Agent be
required to pay any amount to a Loan Party pursuant to this clause (e) the
payment of which would place the applicable Lender or Agent in a less favorable
net after-Tax position than they would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. No Lender and no Administrative Agent
shall be obliged to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to any Loan Party in
connection with this clause (e) or any other provision of this Section 2.17.

 



101

 

 

(f)       If any Borrower determines that a reasonable basis exists for
contesting an Indemnified Tax or Other Tax for which a Loan Party has paid
additional amounts or indemnification payments, each affected Lender or Agent,
as the case may be, shall use reasonable efforts to cooperate with the Borrowers
as the Borrowers may reasonably request in challenging such Tax. The Borrowers
shall indemnify and hold each Lender and Agent harmless against any
out-of-pocket expenses incurred by such person in connection with any request
made by any Borrower pursuant to this Section 2.17(f). Nothing in this Section
2.17(f) shall obligate any Lender or Agent to take any action that such person,
in its sole judgment, determines may result in a material detriment to such
person.

 

(g)       The agreements in this Section 2.17 shall survive the resignation or
replacement of an Administrative Agent or any assignment of rights by, or the
replacement of, a Lender, the termination of this Agreement and the payment of
the Loans and all other amounts payable under any Loan Document.

 

(h)       VAT

 

(i)       All amounts expressed to be payable under the Loan Documents by any
party to the Loan Documents to a Lender or Administrative Agent which (in whole
or in part) constitute the consideration for any supply for VAT purposes are
deemed to be exclusive of any VAT which is chargeable on that supply, and
accordingly, subject to paragraph (ii) below, if VAT is or becomes chargeable on
any supply made by any Lender or Administrative Agent to any party to the Loan
Documents under the Loan Documents and such Lender or Administrative Agent is
required to account to the relevant tax authority for the VAT, that party must
pay to such Lender or Administrative Agent (in addition to and at the same time
as paying any other consideration for such supply) an amount equal to the amount
of the VAT (and such Lender or Administrative Agent must promptly provide an
appropriate VAT invoice to that party).

 

(ii)       If VAT is or becomes chargeable on any supply made by any Lender or
Administrative Agent (the “Supplier”) to any other Lender (the “Recipient”)
under a Loan Document, and any party to the Loan Documents other than the
Recipient (the “Relevant Party”) is required by the terms of any Loan Document
to pay an amount equal to the consideration for that supply to the Supplier
(rather than being required to reimburse or indemnify the Recipient in respect
of that consideration):

 

(x)        (where the Supplier is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must also pay to the Supplier (at
the same time as paying that amount) an additional amount equal to the amount of
the VAT. The Recipient must (where this paragraph (x) applies) promptly pay to
the Relevant Party an amount equal to any credit or repayment the Recipient
receives from the relevant tax authority which the Recipient reasonably
determines relates to the VAT chargeable on that supply; and

 

(y)       (where the Recipient is the person required to account to the relevant
tax authority for the VAT) the Relevant Party must promptly, following demand
from the Recipient, pay to the Recipient an amount equal to the VAT chargeable
on that supply but only to the extent that the Recipient reasonably determines
that it is not entitled to credit or repayment from the relevant tax authority
in respect of that VAT.

 



102

 

 

(iii)       Where a Loan Document requires any Borrower to reimburse or
indemnify a Lender or Administrative Agent for any cost or expense, that
Borrower shall reimburse or indemnify (as the case may be) such Lender or
Administrative Agent for the full amount of such cost or expense, including such
part thereof as represents VAT, save to the extent that such Lender or
Administrative Agent reasonably determines that it is entitled to credit or
repayment in respect of such VAT from the relevant tax authority.

 

(iv)       In relation to any supply made by a Lender or Administrative Agent to
any party to the Loan Documents under the Loan Documents, if reasonably
requested by such Lender or Administrative Agent, that party must promptly
provide such Lender or Administrative Agent with details of that party’s VAT
registration and such other information as is reasonably requested in connection
with such Lender’s or Administrative Agent’s VAT reporting requirements in
relation to such supply.

 

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the terms “applicable law” and “applicable Requirement of Law” include
FATCA.

 

Section 2.18       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) Unless otherwise specified, the Borrowers shall make each payment required
to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time, on the date when
due, in immediately available funds. Each such payment shall be made without
condition or deduction for any defense, recoupment, set-off or counterclaim. If
for any reason the Borrowers are prohibited by Requirements of Law from making
any required payment hereunder in Euro, the Borrowers shall make such payment in
Dollars in the Dollar Equivalent of the Euro. Any amounts received after such
time on any date may, in the reasonable discretion of the applicable
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made (i) to the Term Loan Administrative Agent to the applicable
account designated to the Borrower by the Term Loan Administrative Agent and
(ii) in respect of the Revolving Loans, to the Revolver Administrative Agent to
the applicable account designated to the Borrower by the Revolver Administrative
Agent, except payments to be made directly to the applicable Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.05 shall be made directly to the persons
entitled thereto. The applicable Administrative Agent shall distribute any such
payments received by it for the account of any other person to the appropriate
recipient promptly following receipt thereof. Except as otherwise expressly
provided herein, if any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments made
under the Loan Documents shall be made in Dollars (or, in the case of any Loans
or Letters of Credit denominated in Euros, in Euros, or, in the case of
Alternate Currency Loans or Alternate Currency Letters of Credit, in the
applicable Alternate Currency). Any payment required to be made by the
applicable Administrative Agent hereunder shall be deemed to have been made by
the time required if such Administrative Agent shall, at or before such time,
have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
such Administrative Agent to make such payment.

 



103

 

 

(b)       Subject to Section 7.02, if at any time insufficient funds are
received by and available to the applicable Administrative Agent from the
Borrower to pay fully all amounts of principal, unreimbursed L/C Disbursements,
interest and fees then due from the Borrower hereunder, such funds shall be
applied (i) first, towards payment of interest and fees then due from the
Borrower hereunder, ratably among the parties entitled thereto in accordance
with the amounts of interest and fees then due to such parties, (ii) second,
towards payment of principal of Swingline Loans and unreimbursed L/C
Disbursements then due from the Borrower hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal of Swingline Loans
and unreimbursed L/C Disbursements then due to such parties, and (iii) third,
towards payment of principal then due from the Borrower hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

 

(c)       If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of, or
interest on, any of its Term Loans, Revolving Facility Loans or participations
in L/C Disbursements or Swingline Loans of a given Class resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
Term Loans, Revolving Facility Loans and participations in L/C Disbursements and
Swingline Loans of such Class and accrued interest thereon than the proportion
received by any other Lender entitled to receive the same proportion of such
payment, then the Lender receiving such greater proportion shall purchase
participations in the Term Loans, Revolving Facility Loans and participations in
L/C Disbursements and Swingline Loans of such Class of such other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by all
such Lenders entitled thereto ratably in accordance with the principal amount of
each such Lender’s respective Term Loans, Revolving Facility Loans and
participations in L/C Disbursements and Swingline Loans of such Class and
accrued interest thereon; provided, that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this clause (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant. Each Borrower consents to
the foregoing and agrees, to the extent it may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against the Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

 

(d)       Unless the applicable Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to such
Administrative Agent for the account of the Lenders or the applicable Issuing
Bank hereunder that the Borrowers will not make such payment, such
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the applicable Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the applicable Administrative Agent,
at the greater of the Federal Funds Effective Rate and a rate determined by such
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

(e)       If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(b), 2.05(d) or (e), 2.06 or 2.18(d), then the
applicable Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by such
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

 



104

 

 

Section 2.19       Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Borrowers are
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17 or any event
that gives rise to the operation of Section 2.20, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17 or mitigate the applicability
of Section 2.20, as applicable, in the future and (ii) would not subject such
Lender to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in any material respect. The Borrowers hereby,
jointly and severally, agree to pay all reasonable costs and expenses incurred
by any Lender in connection with any such designation or assignment.

 

(b)       If (i) any Lender requests compensation under Section 2.15 or gives
notice under Section 2.20, (ii) the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender is a Defaulting Lender, then the
Borrowers may, at their sole expense and effort, upon notice to such Lender and
the applicable Administrative Agent, require any such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrowers shall have received the prior written consent of such Administrative
Agent (and, if in respect of any Revolving Facility Commitment or Revolving
Facility Loan, the Swingline Lender and the Issuing Banks), to the extent
consent would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable, which consent, in each case, shall not unreasonably
be withheld, (ii) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in L/C Disbursements
and Swingline Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrowers (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15, payments required to
be made pursuant to Section 2.17 or a notice given under Section 2.20, such
assignment will result in a reduction in such compensation or payments. Nothing
in this Section 2.19 shall be deemed to prejudice any rights that the Borrowers
may have against any Lender that is a Defaulting Lender. No action by or consent
of the removed Lender shall be necessary in connection with such assignment,
which shall be immediately and automatically effective upon payment of such
purchase price. In connection with any such assignment the Borrowers, the
applicable Administrative Agent, such removed Lender and the replacement Lender
shall otherwise comply with Section 9.04, provided, that if such removed Lender
does not comply with Section 9.04 within one Business Day after the Borrower’s
request, compliance with Section 9.04 shall not be required to effect such
assignment.

 

(c)       If any Lender (such Lender, a “Non-Consenting Lender”) has failed to
consent to a proposed amendment, waiver, discharge or termination which pursuant
to the terms of Section 9.08 requires the consent of all of the Lenders affected
and with respect to which the Required Lenders shall have granted their consent,
then the Borrowers shall have the right (unless such Non-Consenting Lender
grants such consent) at its sole expense (including with respect to the
processing and recordation fee referred to in Section 9.04(b)(ii)(B)) to replace
such Non-Consenting Lender by requiring such Non-Consenting Lender to (and any
such Non-Consenting Lender agrees that it shall, upon the Borrower’s request)
assign its Loans and its Commitments (or, at the Borrower’s option, the Loans
and Commitments under the Facility that is the subject of the proposed
amendment, waiver, discharge or termination) hereunder to one or more assignees
reasonably acceptable to (i) the applicable Administrative Agent (unless such
assignee is a Lender, an Affiliate of a Lender or an Approved Fund) and (ii) if
in respect of any Revolving Facility Commitment or Revolving Facility Loan, the
Swingline Lender and the Issuing Banks; provided, that: (a) all Loan Obligations
of the Borrowers owing to such Non-Consenting Lender being replaced shall be
paid in full to such Non-Consenting Lender concurrently with such assignment,
(b) the replacement Lender shall purchase the foregoing by paying to such
Non-Consenting Lender a price equal to the principal amount thereof plus accrued
and unpaid interest thereon and the replacement Lender or, at the option of the
Borrower, the Borrowers shall pay any amount required by Section 2.12(d)(y), if
applicable, and (c) the replacement Lender shall grant its consent with respect
to the applicable proposed amendment, waiver, discharge or termination. No
action by or consent of the Non-Consenting Lender shall be necessary in
connection with such assignment, which shall be immediately and automatically
effective upon payment of such purchase price. In connection with any such
assignment the Borrowers, the applicable Administrative Agent, such
Non-Consenting Lender and the replacement Lender shall otherwise comply with
Section 9.04; provided, that if such Non-Consenting Lender does not comply with
Section 9.04 within one Business Day after the Borrower’s request, compliance
with Section 9.04 shall not be required to effect such assignment.

 



105

 

 

Section 2.20       Illegality. If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurocurrency Loans in any
currency, then, on notice thereof by such Lender to the Borrowers through the
applicable Administrative Agent, any obligations of such Lender to make or
continue Eurocurrency Loans in such currency or to convert ABR Borrowings to
Eurocurrency Borrowings in such currency shall be suspended until such Lender
notifies the applicable Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrowers shall upon demand from such Lender (with a copy to
the applicable Administrative Agent) either:

 

(a)       (i) in the case of Eurocurrency Loans denominated in Dollars if the
affected Lender may lawfully continue to maintain such Loans as Eurocurrency
Loans until the last day of such Interest Period, convert all Eurocurrency Loans
of such Lender to ABR Loans or to Eurocurrency Loans in a different currency on
the last day of such Interest Period (or, otherwise, immediately convert such
Eurocurrency Loans to ABR Loans or to Eurocurrency Loans in a different
currency) or (ii) prepay such Eurocurrency Loans; or

 

(b)       in the case of Eurocurrency Loans denominated in Euro, if the affected
Lender may lawfully continue to maintain such Eurocurrency Loans, prepay such
Loans or the last day of the Interest Period therefor, or if the affected Lender
may not lawfully continue to maintain such Loans, immediately prepay such Loans.

 

Upon any prepayment or conversion pursuant to clauses (a) through (c) above, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

 

Section 2.21       Incremental Commitments. (a) The Borrower may, by written
notice to the applicable Administrative Agent from time to time, establish
Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments, as applicable, denominated at the option of the Borrower in Dollars
and/or Euros and, in the case of any Incremental Revolving Facility Commitments,
any Alternate Currency in an amount not to exceed the Incremental Amount
available at the time such Incremental Commitments are established (or at the
time any commitment relating thereto is entered into or, at the option of the
Borrower, at the time of incurrence of the Incremental Loans thereunder or, with
respect to any Incremental Term Loan Commitment and/or Incremental Revolving
Facility Commitment established for purposes of financing any Permitted Business
Acquisition or any other acquisition or similar Investment that is permitted by
this Agreement, as of the date the definitive agreement with respect to such
Permitted Business Acquisition, acquisition or similar Investment is entered
into) from one or more Incremental Term Lenders and/or Incremental Revolving
Facility Lenders (which may include any existing Lender) willing to provide such
Incremental Term Loans and/or Incremental Revolving Facility Commitments, as the
case may be, in their own discretion; provided, that each Incremental Revolving
Facility Lender providing a commitment to make revolving loans shall be subject
to the approval of the Revolver Administrative Agent and, to the extent the same
would be required for an assignment under Section 9.04, the Issuing Banks and
the Swingline Lender (which approvals shall not be unreasonably withheld) unless
such Incremental Revolving Facility Lender is a Revolving Facility Lender. Such
notice shall set forth (i) the amount of the Incremental Term Loan Commitments
and/or Incremental Revolving Facility Commitments being established (which shall
be in minimum increments of $5,000,000 or €5,000,000, as applicable, and a
minimum amount of $10,000,000 or €10,000,000, as applicable, or equal to the
remaining Incremental Amount or, in each case, such lesser amount approved by
the applicable Administrative Agent), (ii) the date on which such Incremental
Term Loan Commitments and/or Incremental Revolving Facility Commitments are
anticipated to become effective, (iii) in the case of Incremental Revolving
Facility Commitments, whether such Incremental Revolving Facility Commitments
are to be (x) commitments to make additional Revolving Facility Loans on the
same terms as the Initial Revolving Loans or (y) commitments to make revolving
loans with pricing terms, final maturity dates, participation in mandatory
prepayments or commitment reductions and/or other terms different from the
Initial Revolving Loans (“Other Revolving Loans”) and (iv) in the case of
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be (x) commitments to make term loans with terms identical to
Term Loans or (y) commitments to make term loans (which may be Additional Term A
Loans) with pricing terms (including, for the avoidance of doubt, original issue
discount and upfront fees), maturity, amortization, participation in mandatory
prepayments and/or other terms different from the Term Loans (“Other Term
Loans”).

 



106

 

 

(b)       The Borrowers and each Incremental Term Lender and/or Incremental
Revolving Facility Lender shall execute and deliver to the applicable
Administrative Agent an Incremental Assumption Agreement and such other
documentation as such Administrative Agent shall reasonably specify to evidence
the Incremental Term Loan Commitment of such Incremental Term Lender and/or
Incremental Revolving Facility Commitment of such Incremental Revolving Facility
Lender. Each Incremental Assumption Agreement shall specify the terms of the
applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided, that:

 

(i)       any commitments to make additional Term Loans and/or additional
Initial Revolving Loans shall have the same terms as the Term Loans or Initial
Revolving Loans, respectively,

 

(ii)       the Other Term Loans incurred pursuant to clause (a) of this Section
2.21 shall rank pari passu or, at the option of the Borrower, junior in right of
security with the Liens on the Collateral securing the Obligations or be
unsecured (provided, that if such Other Term Loans rank junior in right of
security with the Liens on the Collateral securing the Obligations, such Other
Term Loans shall be subject to a Permitted Junior Intercreditor Agreement and,
for the avoidance of doubt, if such Other Term Loans rank junior in right of
security with the Liens on the Collateral securing the Obligations or are
unsecured, such Other Term Loans shall not be subject to clause (vii) below),

 

(iii)       (A) the final maturity date of any such Other Term Loans shall be
(I) in the case of Additional Term A Loans, no earlier than (x) the Revolving
Facility Maturity Date and (y) the date that is two years earlier than the Term
Facility Maturity Date and (II) otherwise, no earlier than the Term Facility
Maturity Date; provided, that this clause (iii)(A) shall not apply with respect
to any Other Term Loan if the principal amount of such Other Term Loan is less
than, individually or in the aggregate with all Other Term Loans incurred in
reliance on this proviso and all Refinancing Term Loans incurred in reliance on
the proviso to Section 2.21(j)(ii), the greater of $500,000,000 and 0.42 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period (or the Dollar Equivalent) and (B) except as to pricing, amortization,
final maturity date, participation in mandatory prepayments and ranking as to
security (which shall, subject to the other clauses of this proviso, be
determined by the Borrower and the Incremental Term Lenders in their sole
discretion), shall have (I) substantially similar terms as the Term Loans or
(II) such other terms (including as to guarantees and collateral) as shall be
reasonably satisfactory to the Term Loan Administrative Agent,

 



107

 

 

(iv)       the Weighted Average Life to Maturity of any such Other Term Loans
(other than any Additional Term A Loans) shall be no shorter than the remaining
Weighted Average Life to Maturity of the latest maturing Term Loans in effect at
the time such Indebtedness is incurred; provided, that this clause (iv) shall
not apply with respect to any Other Term Loan if the principal amount of such
Other Term Loan is less than, individually or in the aggregate with all Other
Term Loans incurred in reliance on this proviso and all Refinancing Term Loans
incurred in reliance on the proviso to Section 2.21(j)(iii), the greater of
$500,000,000 and 0.42 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period (or the Dollar Equivalent),

 

(v)       the Other Revolving Loans incurred pursuant to clause (a) of this
Section 2.21 shall rank pari passu or, at the option of the Borrower, junior in
right of security with the Liens on the Collateral securing the Initial
Revolving Loans or be unsecured (provided, that if such Other Revolving Loans
rank junior in right of security with the Liens on the Collateral securing the
Initial Revolving Loans, such Other Revolving Loans shall be subject to a
Permitted Junior Intercreditor Agreement),

 

(vi)       the final maturity date of any such Other Revolving Loans shall be no
earlier than the Revolving Facility Maturity Date with respect to the Initial
Revolving Loans and, except as to pricing, final maturity date, participation in
mandatory prepayments and commitment reductions and ranking as to security
(which shall, subject to the other clauses of this proviso, be determined by the
Borrower and the Incremental Revolving Facility Lenders in their sole
discretion), shall have (x) substantially similar terms as the Initial Revolving
Loans or (y) such other terms (including as to guarantees and collateral) as
shall be reasonably satisfactory to the Revolver Administrative Agent,

 

(vii)       with respect to any Other Term Loan incurred in Dollars prior to the
six-month anniversary of the Closing Date pursuant to clause (a) of this Section
2.21 that is secured by Liens on the Collateral that are pari passu in right of
security with the Liens thereon securing the Term Loans, the All-in Yield shall
be the same as that applicable to the Term Loans on the Closing Date, except
that the All-in Yield in respect of any such Dollar denominated Other Term Loan
may exceed the All-in Yield in respect of such Term Loans on the Closing Date by
no more than 0.75%, or if it does so exceed such All-in Yield by more than 0.75%
(such difference, the “Term Yield Differential”) then the Applicable Margin
applicable to such Term Loans shall be increased such that after giving effect
to such increase, the applicable Term Yield Differential shall not exceed 0.75%;
provided, that this clause (vii) shall not apply with respect to any Other Term
Loan if (A) the principal amount of such Other Term Loan is less than,
individually or in the aggregate with all Other Term Loans incurred in reliance
on this clause (A), the greater of $600,000,000 and 0.50 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period (or
the Dollar Equivalent), or (B) such Other Term Loan has a final maturity date no
earlier than the date that is 24 months after the Term Facility Maturity Date
(clauses (A) and (B) of this proviso, the “MFN Exception”).

 



108

 

 

(viii)       (A) such Other Revolving Loans may participate on a pro rata basis
or a less than pro rata basis (but not a greater than pro rata basis) than the
Initial Revolving Loans in (x) any voluntary or mandatory prepayment or
commitment reduction hereunder and (y) any Borrowing at the time such Borrowing
is made and (B) such Other Term Loans may participate on a pro rata basis or a
less than pro rata basis (but not a greater than pro rata basis) than the Term
Loans in any mandatory prepayment hereunder;

 

(ix)       there shall be no obligor in respect of any Incremental Term Loan
Commitments or Incremental Revolving Facility Commitments that is not a Loan
Party; and

 

(x)       such Indebtedness that is secured shall not be secured by any assets
not securing the Loan Obligations.

 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e). Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the applicable
Administrative Agent and the Borrowers and furnished to the other parties
hereto.

 

(c)       Notwithstanding the foregoing, no Incremental Term Loan Commitment or
Incremental Revolving Facility Commitment shall become effective under this
Section 2.21 unless (i) on the date of such effectiveness, (A) solely to the
extent required by the relevant Incremental Assumption Agreement, the conditions
set forth in clause (c)(ii) of Section 4.01 shall be satisfied and the
applicable Administrative Agent shall have received a certificate to that effect
dated such date and executed by a Responsible Officer of the Borrower and (B) if
such Incremental Term Loan Commitment or Incremental Revolving Facility
Commitment is established for a purpose other than financing any Permitted
Business Acquisition or any other acquisition or similar Investment that is
permitted by this Agreement, no Default or Event of Default under Section
7.01(b), (c), (h) or (i) shall have occurred and be continuing or would result
therefrom and (ii) the applicable Administrative Agent shall have received
customary legal opinions, board resolutions and other customary closing
certificates and documentation to the extent required by the relevant
Incremental Assumption Agreement and, to the extent required by the applicable
Administrative Agent, consistent with those delivered on the Closing Date under
Section 4.02 (or such other form as reasonably acceptable to the applicable
Administrative Agent) and such additional customary documents and filings
(including amendments to the Mortgages and other Security Documents and title
date-down and modification endorsements, which, in the case of such amendments
and title date-down and modification endorsements, may be delivered on a
post-closing basis to the extent permitted by the applicable Incremental
Assumption Agreement) as the applicable Administrative Agent may reasonably
request to assure that the Incremental Term Loans and/or Revolving Facility
Loans in respect of Incremental Revolving Facility Commitments are secured by
the Collateral ratably with (or, to the extent set forth in the applicable
Incremental Assumption Agreement, junior to) one or more Classes of
then-existing Term Loans and Revolving Facility Loans.

 



109

 

 

(d)       Each of the parties hereto hereby agrees that the applicable
Administrative Agent may (with the consent of the Borrower) take any and all
action as may be reasonably necessary to ensure that (i) all Incremental Term
Loans (other than Other Term Loans of a different Class), when originally made,
(x) are included in each Borrowing of the outstanding applicable Class of Term
Loans on a pro rata basis and (y) are fungible with the outstanding applicable
Class of Term Loans, and (ii) all Revolving Facility Loans in respect of
Incremental Revolving Facility Commitments (other than Revolving Facility Loans
of a different Class), when originally made, are included in each Borrowing of
the applicable Class of outstanding Revolving Facility Loans on a pro rata
basis. The Borrowers agree that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans (with respect to Revolving Facility Loans
denominated in Dollars) reasonably required by the applicable Administrative
Agent to effect the foregoing.

 

(e)       Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (e) through
(i) of this Section 2.21), pursuant to one or more offers made from time to time
by the Borrowers to all Lenders of any Class of Term Loans and/or Revolving
Facility Commitments, on a pro rata basis (based, in the case of an offer to the
Lenders under any Class of Term Loans, on the aggregate outstanding Term Loans
of such Class and, in the case of an offer to the Lenders under any Revolving
Facility, on the aggregate outstanding Revolving Facility Commitments under such
Revolving Facility, as applicable) and on the same terms (“Pro Rata Extension
Offers”), the Borrowers are hereby permitted to consummate transactions with
individual Lenders from time to time to extend the maturity date of such
Lender’s Loans and/or Commitments of such Class and to otherwise modify the
terms of such Lender’s Loans and/or Commitments of such Class pursuant to the
terms of the relevant Pro Rata Extension Offer (including, without limitation,
increasing the interest rate or fees payable in respect of such Lender’s Loans
and/or Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans). For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such Class
are offered to be extended for the same amount of time and that the interest
rate changes and fees payable with respect to such extension are the same and
(ii) in the case of an offer to the Lenders under any Revolving Facility, that
all of the Revolving Facility Commitments of such Facility are offered to be
extended for the same amount of time and that the interest rate changes and fees
payable with respect to such extension are the same. Any such extension (an
“Extension”) agreed to between the Borrowers and any such Lender (an “Extending
Lender”) will be established under this Agreement by implementing an Incremental
Term Loan for such Lender if such Lender is extending an existing Term Loan
(such extended Term Loan, an “Extended Term Loan”) or an Incremental Revolving
Facility Commitment for such Lender if such Lender is extending an existing
Revolving Facility Commitment (such extended Revolving Facility Commitment, an
“Extended Revolving Facility Commitment” and any Revolving Facility Loans made
thereunder, “Extended Revolving Loans”). Each Pro Rata Extension Offer shall
specify the date on which the Borrowers propose that the Extended Term Loan
shall be made or Extended Revolving Facility Commitment shall become effective,
which shall be a date not earlier than five Business Days after the date on
which notice is delivered to the applicable Administrative Agent (or such
shorter period agreed to by the applicable Administrative Agent in its
reasonable discretion).

 

(f)       The Borrowers and each Extending Lender shall execute and deliver to
the applicable Administrative Agent an Incremental Assumption Agreement and such
other documentation as such Administrative Agent shall reasonably specify to
evidence the Extended Term Loans and/or Extended Revolving Facility Commitments
of such Extending Lender. Each Incremental Assumption Agreement shall specify
the terms of the applicable Extended Term Loans and/or Extended Revolving
Facility Commitments; provided, that (i) except as to interest rates, fees and
any other pricing terms (which interest rates, fees and other pricing terms
shall not be subject to the provisions set forth in Section 2.21(b)(vii)), and
amortization, final maturity date and participation in prepayments and
commitment reductions (which shall, subject to clauses (ii) and (iii) of this
proviso, be determined by the Borrower and set forth in the Pro Rata Extension
Offer), the Extended Term Loans shall have (x) the same terms as an existing
Class of Term Loans or (y) such other terms as shall be reasonably satisfactory
to the Term Loan Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the Latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees, any other pricing terms,
participation in mandatory prepayments and commitment reductions and final
maturity (which shall be determined by the Borrower and set forth in the Pro
Rata Extension Offer), any Extended Revolving Facility Commitment shall have
(x) the same terms as an existing Class of Revolving Facility Commitments or
(y)  such other terms as shall be reasonably satisfactory to the applicable
Administrative Agent and, in respect of any other terms that would affect the
rights or duties of any Issuing Bank or Swingline Lender, such terms as shall be
reasonably satisfactory to such Issuing Bank or Swingline Lender, (v) any
Extended Revolving Facility Commitments may participate on a pro rata basis or a
less than pro rata basis (but not greater than a pro rata basis) than the
Initial Revolving Loans in any voluntary or mandatory prepayment or commitment
reduction hereunder and (vi) any Extended Term Loans may participate on a pro
rata basis or a less than pro rata basis (but not a greater than pro rata basis)
than the Term Loans in any mandatory prepayment hereunder. Upon the
effectiveness of any Incremental Assumption Agreement, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Extended Term Loans and/or Extended Revolving
Facility Commitments evidenced thereby as provided for in Section 9.08(e). Any
such deemed amendment may be memorialized in writing by the applicable
Administrative Agent with the Borrower’s consent (not to be unreasonably
withheld) and furnished to the other parties hereto. If provided in any
Incremental Assumption Agreement with respect to any Extended Revolving Facility
Commitments, and with the consent of each Swingline Lender and Issuing Bank,
participations in Swingline Loans and Letters of Credit shall be reallocated to
lenders holding such Extended Revolving Facility Commitments in the manner
specified in such Incremental Assumption Agreement, including upon effectiveness
of such Extended Revolving Facility Commitment or upon or prior to the maturity
date for any Class of Revolving Facility Commitments.

 



110

 

 

(g)       Upon the effectiveness of any such Extension, the applicable Extending
Lender’s Term Loan will be automatically designated an Extended Term Loan and/or
such Extending Lender’s Revolving Facility Commitment will be automatically
designated an Extended Revolving Facility Commitment. For purposes of this
Agreement and the other Loan Documents, (i) if such Extending Lender is
extending a Term Loan, such Extending Lender will be deemed to have an
Incremental Term Loan having the terms of such Extended Term Loan and (ii) if
such Extending Lender is extending a Revolving Facility Commitment, such
Extending Lender will be deemed to have an Incremental Revolving Facility
Commitment having the terms of such Extended Revolving Facility Commitment.

 

(h)       Notwithstanding anything to the contrary set forth in this Agreement
or any other Loan Document (including, without limitation, this Section 2.21),
(i) the aggregate amount of Extended Term Loans and Extended Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Extended Term Loan or Extended Revolving Facility Commitment is required
to be in any minimum amount or any minimum increment, (iii) any Extending Lender
may extend all or any portion of its Term Loans and/or Revolving Facility
Commitment pursuant to one or more Pro Rata Extension Offers (subject to
applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the applicable Administrative
Agent of such Extension and the terms of the Extended Term Loan or Extended
Revolving Facility Commitment implemented thereby, (v) all Extended Term Loans,
Extended Revolving Facility Commitments and all obligations in respect thereof
shall be Loan Obligations of the relevant Loan Parties under this Agreement and
the other Loan Documents that are secured by the Collateral on a pari passu
basis with all other Obligations relating to an existing Class of Term Loans of
the relevant Loan Parties under this Agreement and the other Loan Documents,
(vi) no Issuing Bank or Swingline Lender shall be obligated to provide Swingline
Loans or issue Letters of Credit under such Extended Revolving Facility
Commitments unless it shall have consented thereto and (vii) there shall be no
obligor in respect of any such Extended Term Loans or Extended Revolving
Facility Commitments that is not a Loan Party.

 

(i)       Each Extension shall be consummated pursuant to procedures set forth
in the associated Pro Rata Extension Offer; provided, that the Borrowers shall
cooperate with the applicable Administrative Agent prior to making any Pro Rata
Extension Offer to establish reasonable procedures with respect to mechanical
provisions relating to such Extension, including, without limitation, timing,
rounding and other adjustments.

 



111

 

 

(j)       Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (j) through
(o) of this Section 2.21), any Borrower may by written notice to the Term Loan
Administrative Agent establish one or more additional tranches of term loans
denominated at the option of such Borrower, in Dollars or Euros (or, subject to
Section 1.05, any Alternate Currency) under this Agreement (such loans,
“Refinancing Term Loans”), the net cash proceeds of which are used to Refinance
in whole or in part any Class of Term Loans. Each such notice shall specify the
date (each, a “Refinancing Effective Date”) on which such Borrower proposes that
the Refinancing Term Loans shall be made, which shall be a date not earlier than
five Business Days after the date on which such notice is delivered to the Term
Loan Administrative Agent (or such shorter period agreed to by the Term Loan
Administrative Agent in its reasonable discretion); provided, that:

 

(i)       before and after giving effect to the borrowing of such Refinancing
Term Loans on the Refinancing Effective Date each of the conditions set forth in
Section 4.01 shall be satisfied to the extent required by the relevant
Incremental Assumption Agreement governing such Refinancing Term Loans;

 

(ii)       the final maturity date of the Refinancing Term Loans shall be (I) in
the case of Additional Term A Loans, no earlier than (A) the Revolving Facility
Maturity Date and (B) the date that is two years earlier than the Term Facility
Maturity Date and (II) otherwise, no earlier than the Term Facility Maturity
Date of the refinanced Term Loans; provided, that this clause (ii) shall not
apply with respect to any Refinancing Term Loans if the principal amount of such
Refinancing Term Loans is less than, individually or in the aggregate with all
Refinancing Term Loans incurred in reliance on this proviso and all Other Term
Loans incurred in reliance on the proviso to Section 2.21(b)(iii)(A), the
greater of $500,000,000 and 0.42 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period (or the Dollar Equivalent),

 

(iii)       the Weighted Average Life to Maturity of such Refinancing Term Loans
(other than any Additional Term A Loans) shall be no shorter than the
then-remaining Weighted Average Life to Maturity of the refinanced Term Loans;
provided, that this clause (iii) shall not apply with respect to any Refinancing
Term Loans if the principal amount of such Refinancing Term Loans is less than,
individually or in the aggregate with all Refinancing Term Loans incurred in
reliance on this proviso and all Other Term Loans incurred in reliance on the
proviso to Section 2.21(b)(iv), the greater of $500,000,000 and 0.42 times the
EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period (or the Dollar Equivalent);

 

(iv)       the aggregate principal amount of the Refinancing Term Loans shall
not exceed the outstanding principal amount of the refinanced Term Loans plus
amounts used to pay fees, premiums, costs and expenses (including original issue
discount) and accrued interest associated therewith;

 



112

 



 

(v)       all other terms applicable to such Refinancing Term Loans (other than
provisions relating to original issue discount, upfront fees, interest rates and
any other pricing terms (which original issue discount, upfront fees, interest
rates and other pricing terms shall not be subject to the provisions set forth
in Section 2.21(b)(vii)) and optional prepayment or mandatory prepayment or
redemption terms, which shall be as agreed between the Borrowers and the Lenders
providing such Refinancing Term Loans) taken as a whole shall be substantially
similar to, or not materially less favorable to the Borrower and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term Loans
being refinanced (except to the extent such covenants and other terms apply
solely to any period after the Term Facility Maturity Date, respectively, or are
otherwise reasonably acceptable to the Term Loan Administrative Agent), as
determined by the Borrower in good faith. In addition, notwithstanding the
foregoing, the Borrowers may establish Refinancing Term Loans to refinance
and/or replace all or any portion of a Revolving Facility Commitment (regardless
of whether Revolving Facility Loans are outstanding under such Revolving
Facility Commitments at the time of incurrence of such Refinancing Term Loans),
so long as (1) the aggregate amount of such Refinancing Term Loans does not
exceed the aggregate amount of Revolving Facility Commitments terminated at the
time of incurrence thereof, (2) if the Revolving Facility Credit Exposure
outstanding on the Refinancing Effective Date would exceed the aggregate amount
of Revolving Facility Commitments outstanding in each case after giving effect
to the termination of such Revolving Facility Commitments, the Borrowers shall
take one or more actions such that such Revolving Facility Credit Exposure does
not exceed such aggregate amount of Revolving Facility Commitments in effect on
the Refinancing Effective Date after giving effect to the termination of such
Revolving Facility Commitments (it being understood that (x) such Refinancing
Term Loans may be provided by the Lenders holding the Revolving Facility
Commitments being terminated and/or by any other person that would be a
permitted Assignee hereunder and (y) the proceeds of such Refinancing Term Loans
shall not constitute Net Proceeds hereunder), (3) the Weighted Average Life to
Maturity of the Refinancing Term Loans (disregarding any customary amortization
for this purpose) shall be no shorter than the remaining life to termination of
the terminated Revolving Facility Commitments, (4) the final maturity date of
the Refinancing Term Loans shall be no earlier than the termination date of the
terminated Revolving Facility Commitments and (5) all other terms applicable to
such Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms (which
original issue discount, upfront fees, interest rates and other pricing terms
shall not be subject to the provisions set forth in Section 2.21(b)(vii)) and
optional prepayment or mandatory prepayment or redemption terms, which shall be
as agreed between the Borrowers and the Lenders providing such Refinancing Term
Loans) taken as a whole shall be substantially similar to, or not materially
less favorable to the Borrower and its Subsidiaries than, the terms, taken as a
whole, applicable to the Term Loans (except to the extent such covenants and
other terms apply solely to any period after the Term Facility Maturity Date or
are otherwise reasonably acceptable to the Term Loan Administrative Agent), as
determined by the Borrower in good faith;

 

(vi)       with respect to Refinancing Term Loans secured by Liens on the
Collateral that rank junior in right of security to the Liens thereon securing
the Obligations, such Liens will be subject to a Permitted Junior Intercreditor
Agreement; and

 

(vii)       there shall be no obligor in respect of such Refinancing Term Loans
that is not a Loan Party.

 

(k)       The Borrowers may approach any Lender or any other person that would
be a permitted Assignee pursuant to Section 9.04 to provide all or a portion of
the Refinancing Term Loans; provided, that any Lender offered or approached to
provide all or a portion of the Refinancing Term Loans may elect or decline, in
its sole discretion, to provide a Refinancing Term Loan. Any Refinancing Term
Loans made on any Refinancing Effective Date shall be designated an additional
Class of Term Loans for all purposes of this Agreement; provided, further, that
any Refinancing Term Loans may, to the extent provided in the applicable
Incremental Assumption Agreement governing such Refinancing Term Loans, be
designated as an increase in any previously established Class of Term Loans made
to the Borrowers.

 



113

 

 

(l)       Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (l) through
(o) of this Section 2.21), the Borrowers may by written notice to the Revolver
Administrative Agent establish one or more additional Facilities providing for
revolving commitments (“Replacement Revolving Facilities” and the commitments
thereunder, “Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement. Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrowers propose that the Replacement Revolving Facility
Commitments shall become effective, which shall be a date not less than five
Business Days after the date on which such notice is delivered to the Revolver
Administrative Agent (or such shorter period agreed to by the Revolver
Administrative Agent in its reasonable discretion); provided that: (i) before
and after giving effect to the establishment of such Replacement Revolving
Facility Commitments on the Replacement Revolving Facility Effective Date, each
of the conditions set forth in Section 4.01 shall be satisfied to the extent
required by the relevant Incremental Assumption Agreement governing such
Replacement Revolving Facility Commitments; (ii) after giving effect to the
establishment of any Replacement Revolving Facility Commitments and any
concurrent reduction in the aggregate amount of any other Revolving Facility
Commitments, the aggregate amount of Revolving Facility Commitments shall not
exceed the aggregate amount of the Revolving Facility Commitments outstanding
immediately prior to the applicable Replacement Revolving Facility Effective
Date; (iii) no Replacement Revolving Facility Commitments shall have a final
maturity date (or require commitment reductions or amortizations) prior to the
Revolving Facility Maturity Date in effect at the time of incurrence for the
Revolving Facility Commitments being replaced; (iv) all other terms applicable
to such Replacement Revolving Facility (other than provisions relating to
(x) fees, interest rates and other pricing terms and prepayment and commitment
reduction and optional redemption terms which shall be as agreed between the
Borrowers and the Lenders providing such Replacement Revolving Facility
Commitments and (y) the amount of any letter of credit sublimit and swingline
commitment under such Replacement Revolving Facility, which shall be as agreed
between the Borrowers, the Lenders providing such Replacement Revolving Facility
Commitments, the Revolver Administrative Agent and the replacement issuing bank
and replacement swingline lender, if any, under such Replacement Revolving
Facility Commitments) taken as a whole shall be substantially similar to, or not
materially less favorable to the Borrower and its Subsidiaries than, the terms,
taken as a whole, applicable to the Initial Revolving Loans (except to the
extent such covenants and other terms apply solely to any period after the
latest Revolving Facility Maturity Date in effect at the time of incurrence or
are otherwise reasonably acceptable to the Revolver Administrative Agent), as
determined by the Borrower in good faith; and (v) there shall be no obligor in
respect of such Replacement Revolving Facility that is not a Loan Party. In
addition, the Borrowers may establish Replacement Revolving Facility Commitments
to refinance and/or replace all or any portion of a Term Loan hereunder
(regardless of whether such Term Loan is repaid with the proceeds of Replacement
Revolving Loans or otherwise), so long as the aggregate amount of such
Replacement Revolving Facility Commitments does not exceed the aggregate amount
of Term Loans repaid at the time of establishment thereof (it being understood
that such Replacement Revolving Facility Commitment may be provided by the
Lenders holding the Term Loans being repaid and/or by any other person that
would be a permitted Assignee hereunder) so long as (i) before and after giving
effect to the establishment such Replacement Revolving Facility Commitments on
the Replacement Revolving Facility Effective Date each of the conditions set
forth in Section 4.01 shall be satisfied to the extent required by the relevant
agreement governing such Replacement Revolving Facility Commitments, (ii) the
remaining life to termination of such Replacement Revolving Facility Commitments
shall be no shorter than the Weighted Average Life to Maturity then applicable
to the refinanced Term Loans, (iii) the final termination date of the
Replacement Revolving Facility Commitments shall be no earlier than the Term
Facility Maturity Date of the refinanced Term Loans, (iv) with respect to
Replacement Revolving Loans secured by Liens on Collateral that rank junior in
right of security to the Initial Revolving Loans, such Liens will be subject to
a Permitted Junior Intercreditor Agreement and (v) the requirement of clause
(v) in the preceding sentence shall be satisfied mutatis mutandis. Solely to the
extent that an Issuing Bank or Swingline Lender is not a replacement issuing
bank or replacement swingline lender, as the case may be, under a Replacement
Revolving Facility, it is understood and agreed that such Issuing Bank or
Swingline Lender shall not be required to issue any letters of credit or
swingline loans under such Replacement Revolving Facility and, to the extent it
is necessary for such Issuing Bank or Swingline Lender to withdraw as an Issuing
Bank or Swingline Lender, as the case may be, at the time of the establishment
of such Replacement Revolving Facility, such withdrawal shall be on terms and
conditions reasonably satisfactory to such Issuing Bank or Swingline Lender, as
the case may be, in its sole discretion. The Borrower agrees to reimburse each
Issuing Bank or Swingline Lender, as the case may be, in full upon demand, for
any reasonable and documented out-of-pocket cost or expense attributable to such
withdrawal.

 



114

 

 

(m)       The Borrowers may approach any Lender or any other person that would
be a permitted Assignee of a Revolving Facility Commitment pursuant to Section
9.04 to provide all or a portion of the Replacement Revolving Facility
Commitments; provided that any Lender offered or approached to provide all or a
portion of the Replacement Revolving Facility Commitments may elect or decline,
in its sole discretion, to provide a Replacement Revolving Facility Commitment.
Any Replacement Revolving Facility Commitment made on any Replacement Revolving
Facility Effective Date shall be designated an additional Class of Revolving
Facility Commitments for all purposes of this Agreement; provided that any
Replacement Revolving Facility Commitments may, to the extent provided in the
applicable Incremental Assumption Agreement, be designated as an increase in any
previously established Class of Revolving Facility Commitments.

 

(n)       On any Replacement Revolving Facility Effective Date, subject to the
satisfaction of the foregoing terms and conditions, each of the Lenders with
Replacement Revolving Facility Commitments of such Class shall purchase from
each of the other Lenders with Replacement Revolving Facility Commitments of
such Class, at the principal amount thereof and in the applicable currencies,
such interests in the Replacement Revolving Loans and participations in Letters
of Credit and Swingline Loans under such Replacement Revolving Facility
Commitments of such Class then outstanding on such Replacement Revolving
Facility Effective Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, the Replacement Revolving Loans and
participations of such Replacement Revolving Facility Commitments of such Class
will be held by the Lenders thereunder ratably in accordance with their
Replacement Revolving Facility Commitments.

 

(o)       For purposes of this Agreement and the other Loan Documents, (i) if a
Lender is providing a Refinancing Term Loan, such Lender will be deemed to have
an Incremental Term Loan having the terms of such Refinancing Term Loan and
(ii) if a Lender is providing a Replacement Revolving Facility Commitment, such
Lender will be deemed to have an Incremental Revolving Facility Commitment
having the terms of such Replacement Revolving Facility Commitment.
Notwithstanding anything to the contrary set forth in this Agreement or any
other Loan Document (including, without limitation, this Section 2.21), (i) the
aggregate amount of Refinancing Term Loans and Replacement Revolving Facility
Commitments will not be included in the calculation of the Incremental Amount,
(ii) no Refinancing Term Loan or Replacement Revolving Facility Commitment is
required to be in any minimum amount or any minimum increment, (iii) there shall
be no condition to any incurrence of any Refinancing Term Loan or Replacement
Revolving Facility Commitment at any time or from time to time other than those
set forth in clauses (j) or (l) above, as applicable, and (iv) all Refinancing
Term Loans, Replacement Revolving Facility Commitments and all obligations in
respect thereof, in each case, that are secured by Liens on the Collateral that
rank pari passu in right of security to the Liens thereon securing the
Obligations, shall be Obligations under this Agreement and the other Loan
Documents that are secured by the Collateral on a pari passu basis with all
other Obligations under this Agreement and the other Loan Documents.

 



115

 

 

(p)       Notwithstanding anything in the foregoing to the contrary, (i) for the
purpose of determining the number of outstanding Eurocurrency Borrowings upon
the incurrence of any Incremental Loans, (x) to the extent the last date of
Interest Periods for multiple Eurocurrency Borrowings under the Term Facility
fall on the same day, such Eurocurrency Borrowings shall be considered a single
Eurocurrency Borrowing and (y) to the extent the last date of Interest Periods
for multiple Eurocurrency Borrowings under the Revolving Facilities fall on the
same day, such Eurocurrency Borrowings shall be considered a single Eurocurrency
Borrowing, and (ii) the initial Interest Period with respect to any Eurocurrency
Borrowing of Incremental Loans may, at the Borrower’s option, be of a duration
of a number of Business Days that is less than one month, and the Adjusted LIBO
Rate with respect to such initial Interest Period shall be the same as the
Adjusted LIBO Rate applicable to any then-outstanding Eurocurrency Borrowing as
the Borrower may direct, so long as the last day of such initial Interest Period
is the same as the last day of the Interest Period with respect to such
outstanding Eurocurrency Borrowing.

 

Section 2.22     Defaulting Lender. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitions of “Required Lenders” or “Required
Revolving Facility Lenders.”

 

(ii)       Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by the applicable Administrative Agent for the account
of such Defaulting Lender (whether voluntary or mandatory, at maturity,
following an Event of Default or otherwise) or received by such Administrative
Agent from a Defaulting Lender pursuant to Section 9.06 shall be applied at such
time or times as may be determined by such Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to such
Administrative Agent hereunder, second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any Issuing Bank or the Swingline
Lender hereunder, third, to Cash Collateralize the Issuing Banks’ Fronting
Exposure with respect to such Defaulting Lender in accordance with Section
2.05(j), fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the applicable Administrative Agent, fifth, if so determined by
such Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the Issuing Banks’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.05(j), sixth, to the payment of any
amounts owing to the Lenders or the Issuing Banks or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, Issuing Bank or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement, seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrowers as a result of any judgment of a
court of competent jurisdiction obtained by the Borrowers against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction. Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.22 shall be deemed paid to and redirected
by such Defaulting Lender, and each Lender irrevocably consents hereto.

 



116

 

 

(iii)       Certain Fees. (A) No Defaulting Lender shall be entitled to receive
any Commitment Fee for any period during which that Lender is a Defaulting
Lender.

 

(B)       Each Defaulting Lender shall be entitled to receive L/C Participation
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its pro rata share of the stated amount of Letters of Credit
for which it has provided Cash Collateral.

 

(C)       With respect to any Commitment Fee or L/C Participation Fee not
required to be paid to any Defaulting Lender pursuant to clause (A) or
(B) above, the Borrowers shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in Letters of Credit or Swingline
Loans that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Bank’s or Swingline Lender’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

(iv)       Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in Letters of Credit and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Facility Credit Exposure of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Facility Commitment. Subject to Section 9.24, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)       Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, within three (3) Business Days following the written
request of (i) the applicable Administrative Agent or (ii) the Swingline Lender
or any Issuing Bank, as applicable (with a copy to the applicable Administrative
Agent) (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing Banks’
Fronting Exposure in accordance with the procedures set forth in Section
2.05(j).

 

(b)       Defaulting Lender Cure. If the Borrowers, the Revolver Administrative
Agent, the Swingline Lender and each Issuing Bank agree in writing that a Lender
is no longer a Defaulting Lender, the Revolver Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Revolving
Facility Loans of the other Lenders or take such other actions as the Revolver
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit and Swingline Loans to be held
pro rata by the Lenders in accordance with their Revolving Facility Commitments
(without giving effect to Section 2.22(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 



117

 

 

(c)       New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swingline Lender shall not be required to fund any
Swingline Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swingline Loan and (ii) no Issuing Bank shall be
required to issue, extend, renew or increase any Letter of Credit unless it is
satisfied that it will have no Fronting Exposure after giving effect thereto.

 

ARTICLE III

 

Representations and Warranties

 

On the date of each Credit Event (except if such representation or warranty
refers to a specific date or period, then as of such date or for such period),
the Borrowers represent and warrant to each of the Lenders that:

 

Section 3.01       Organization; Powers. Except as set forth on Schedule 3.01,
each Borrower and each of the Subsidiaries that is a Loan Party or a Material
Subsidiary (a) is a partnership, limited partnership, limited liability company,
company limited by shares, corporation or other entity duly organized, validly
existing and in good standing (to the extent such concept is applicable in the
relevant jurisdiction or, if applicable in a foreign jurisdiction, enjoys the
equivalent status under the laws of any jurisdiction of organization outside the
United States of America) under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted, (c) is qualified to do
business in each jurisdiction where such qualification is required, except where
the failure so to qualify, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect and (d) has the power
and authority to execute, deliver and perform its obligations under each of the
Loan Documents and each other agreement or instrument contemplated thereby to
which it is or will be a party and, in the case of each Borrower, to borrow and
otherwise obtain credit hereunder.

 

Section 3.02       Authorization. The execution, delivery and performance by
each of the Borrowers and each of the Subsidiary Loan Parties of each of the
Loan Documents to which it is a party and the borrowings hereunder and the
transactions contemplated hereby and thereby (a) have been duly authorized by
all corporate, stockholder, partnership, limited partnership, limited liability
company or other organizational action required to be obtained by Borrowers and
such Subsidiary Loan Parties and (b) will not (i) violate (A) any provision of
law, statute, rule or regulation applicable to the Borrowers or any such
Subsidiary Loan Party, (B) the memorandum, certificate or articles of
incorporation or association or other constitutive documents (including any
partnership, limited partnership, limited liability company or operating
agreements) or by-laws of the Borrowers or any such Subsidiary Loan Party,
(C) any applicable order of any court or any rule, regulation or order of any
Governmental Authority applicable to the Borrowers or any such Subsidiary Loan
Party or (D) any provision of any indenture, certificate of designation for
preferred stock, or other material agreement or instrument to which the
Borrowers or any such Subsidiary Loan Party is a party or by which any of them
or any of their property is or may be bound, (ii) result in a breach of or
constitute (alone or with due notice or lapse of time or both) a default under,
give rise to a right of or result in any cancellation or acceleration of any
right or obligation (including any payment) under any such indenture,
certificate of designation for preferred stock, or other material agreement or
instrument, where any such conflict, violation, breach or default referred to in
clause (i) or (ii) of this Section 3.02(b), would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, or
(iii) result in the creation or imposition of any Lien upon or with respect
to any property or assets now owned or hereafter acquired by the Borrowers or
any such Subsidiary Loan Party, other than the Liens created by the Loan
Documents and Permitted Liens.

 



118

 

 

Section 3.03       Enforceability. This Agreement has been duly executed and
delivered by the Borrowers and constitutes, and each other Loan Document when
executed and delivered by each Loan Party that is party thereto will constitute,
a legal, valid and binding obligation of such Loan Party enforceable against
each such Loan Party, in accordance with its terms, subject to (i) the effects
of bankruptcy, insolvency, moratorium, arrangement, reorganization, fraudulent
conveyance or other similar laws affecting creditors’ rights generally,
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law), (iii) implied covenants of good
faith and fair dealing and (iv) any foreign laws, rules and regulations as they
relate to pledges of Equity Interests of Foreign Subsidiaries that are not Loan
Parties.

 

Section 3.04       Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required for the execution, delivery or performance of each Loan
Document to which any of the Loan Parties is a party, except for (a) the filing
of Uniform Commercial Code financing statements, (b) as may be required in
jurisdictions other than the U.S. in connection with Liens which may be granted
in accordance with the Loan Documents (including recording security interests on
the Australian PPS Register and under the PPSA where required), (c) filings with
the United States Patent and Trademark Office, the United States Copyright
Office, the Canadian Intellectual Property Office and comparable offices in
foreign jurisdictions and equivalent filings in foreign jurisdictions,
(d) recordation of the Mortgages, (e) such as have been made or obtained and are
in full force and effect, (f) such actions, consents and approvals the failure
of which to be obtained or made would not reasonably be expected to have a
Material Adverse Effect and (g) filings or other actions listed on Schedule 3.04
and any other filings or registrations required by the Security Documents.

 

Section 3.05        Financial Statements.

 

(a)       The audited consolidated balance sheets and the statements of income,
stockholders’ equity and cash flow of the Borrower and its consolidated
subsidiaries as of and for the fiscal years ended December 31, 2017, December
31, 2018 and December 31, 2019, including the notes thereto, to the knowledge of
Borrowers, present fairly in all material respects and in accordance with GAAP
consistently applied throughout the periods covered thereby the consolidated
financial position of the Borrower and its consolidated subsidiaries, as at such
date and for the periods referred to herein.

 

(b)       The unaudited consolidated balance sheets of the Borrower and its
consolidated subsidiaries as of March 31, 2020 and June 30, 2020, and the
related consolidated statements of income, shareholders’ equity and cash flows
for the fiscal quarters ended on such dates, to the knowledge of Borrowers,
fairly present in all material respects the financial condition of the Borrower
and its consolidated subsidiaries as of the dates thereof and their results of
operations, cash flows and changes in shareholders’ equity for the periods
covered thereby and, except as set forth on Schedule 3.05, were prepared in
accordance with GAAP, subject to the absence of footnotes and to normal year-end
audit adjustments.

 

Section 3.06      No Material Adverse Effect. Since December 31, 2019, there has
been no event or circumstance that has had or would reasonably be expected to
have a Material Adverse Effect.

 

Section 3.07       Title to Properties; Possession Under Leases. (a) Each of the
Borrower and its Subsidiaries has good and marketable title in fee simple or
equivalent to, or easements or valid leasehold interests in, or other limited
property interests in, all its Real Properties and has valid title to its
personal property and assets, in each case, except for Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failure to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. All such properties and assets are free
and clear of Liens, other than Permitted Liens.

 



119

 

 

(b)       Each of the Borrower and its Subsidiaries has complied with all
material obligations under all leases to which it is a party, except where the
failure to comply would not reasonably be expected to have a Material Adverse
Effect, and all such leases are in full force and effect, except leases in
respect of which the failure to be in full force and effect would not reasonably
be expected to have a Material Adverse Effect.

 

(c)       As of the Closing Date, none of the Borrower or its Subsidiaries has
received any written notice of any pending or contemplated condemnation
proceeding affecting any material portion of the Mortgaged Properties or any
sale or disposition thereof in lieu of condemnation that remains unresolved as
of the Closing Date, except as set forth on Schedule 3.07(c).

 

(d)       As of the Closing Date, none of the Borrower or its Subsidiaries is
obligated under any right of first refusal, option or other contractual right to
sell, assign or otherwise dispose of any Mortgaged Property or any interest
therein, except as permitted under Section 6.02 or 6.05 or as would not
reasonably be expected to have a Material Adverse Effect.

 

(e)       Schedule 1.01(E) lists each Material Real Property owned by Borrower
or any Subsidiary Loan Party as of the Closing Date.

 

Section 3.08 Subsidiaries. (a) Schedule 3.08(a) sets forth as of the Closing
Date the name and jurisdiction of incorporation, formation or organization of
each subsidiary of Borrower and, as to each such subsidiary, the percentage of
each class of Equity Interests owned by Borrower or by any such subsidiary.

 

(b)       As of the Closing Date, after giving effect to the Transactions, there
are no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors (or entities controlled by directors) and shares held by directors (or
entities controlled by directors)) relating to any Equity Interests of Borrower
or any of the Subsidiaries, except as set forth on Schedule 3.08(b).

 

Section 3.09      Litigation; Compliance with Laws. (a) There are no actions,
suits or proceedings at law or in equity or by or before any Governmental
Authority or in arbitration now pending, or, to the knowledge of the Borrowers,
threatened in writing against the Borrowers or any of the Subsidiaries or any
business, property or rights of any such person that would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect,
except for any action, suit or proceeding at law or in equity or by or on behalf
of any Governmental Authority or in arbitration which has been disclosed in any
of the Borrower’s public filings with the SEC prior to the Closing Date or which
arises out of the same facts and circumstances, and alleges substantially the
same complaints and damages, as any action, suit or proceeding so disclosed and
in which there has been no material adverse change since the date of such
disclosure.

 

(b)       None of the Borrowers, the Subsidiaries and their respective
properties or assets is in violation of (nor will the continued operation of
their material properties and assets as currently conducted violate) any law,
rule or regulation (including any zoning, building, ordinance, code or approval
or any building permit, but excluding any Environmental Laws, which are the
subject of Section 3.16) or any restriction of record or agreement affecting any
Mortgaged Property, or is in default with respect to any judgment, writ,
injunction or decree of any Governmental Authority, where such violation or
default would reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect.

 



120

 

 

(c)       To the knowledge of the Borrower, the Borrower and each Subsidiary
thereof are in compliance in all respects with all Data Privacy Laws that are
applicable to them and their businesses, except where a failure to comply would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 3.10     Federal Reserve Regulations. Neither the making of any Loan (or
the extension of any Letter of Credit) hereunder nor the use of the proceeds
thereof will violate the provisions of Regulation T, Regulation U or Regulation
X of the Board.

 

Section 3.11    Investment Company Act. None of the Borrowers and the
Subsidiaries is required to be registered as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

Section 3.12    Use of Proceeds. (a) The Borrowers will use the proceeds of the
Revolving Facility Loans and Swingline Loans, and may request the issuance of
Letters of Credit, solely for general corporate purposes (including, without
limitation, for the Transactions, Permitted Business Acquisitions, Capital
Expenditures and Transaction Expenses and, in the case of Letters of Credit, for
the back-up or replacement of existing letters of credit); provided, the amount
of Revolving Facility Loans incurred on the Closing Date shall not exceed the
sum of (i) $200,000,000 (or the Dollar Equivalent, as applicable) and (ii) the
amount of any original issue discount or upfront fees required to be funded on
the Closing Date in connection with the Transactions as agreed in the Fee Letter
and (b) the Borrowers will use the proceeds of the Term Loans made on or after
the Closing Date to finance a portion of the Transactions and for the payment of
Transaction Expenses.

 

Section 3.13    Tax Returns. Except as set forth on Schedule 3.13:

 

(a)       Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has filed or caused to be filed all federal, state, local and
non-U.S. Tax returns required to have been filed by it (including in its
capacity as withholding agent) and each such Tax return is true and correct;

 

(b)       Except as would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Borrowers and the
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all Taxes due), except Taxes or assessments that are being
contested in good faith by appropriate proceedings in accordance with Section
5.03 and for which Borrower or any of the Subsidiaries (as the case may be) has
set aside on its books adequate reserves in accordance with GAAP; and

 

(c)       Other than as would not be, individually or in the aggregate,
reasonably expected to have a Material Adverse Effect, as of the Closing Date,
with respect to each of the Borrowers and the Subsidiaries, there are no claims
being asserted in writing by any Governmental Authority with respect to any
Taxes.

 

Section 3.14    No Material Misstatements. (a) All written factual information
(other than the Projections, forward looking information and information of a
general economic nature or general industry nature) (the “Information”)
concerning the Borrowers, the Subsidiaries, the Transactions and any other
transactions contemplated hereby prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Administrative
Agents in connection with the Transactions or the other transactions
contemplated hereby (to the extent such Information relates to the Acquired
Business on or prior to the Closing Date, to the Borrower’s knowledge), when
taken as a whole, was true and correct in all material respects, as of the date
such Information was furnished to the Lenders and as of the Closing Date and did
not, taken as a whole, contain any untrue statement of a material fact as of any
such date or omit to state a material fact necessary in order to make the
statements contained therein, taken as a whole, not materially misleading in
light of the circumstances under which such statements were made (giving effect
to all supplements and updates provided thereto).

 



121

 

 

(b)       The Projections and other forward looking information prepared by or
on behalf of the Borrowers or any of their representatives and that have been
made available to any Lenders or the Administrative Agents in connection with
the Transactions or the other transactions contemplated hereby have been
prepared in good faith based upon assumptions believed by Borrower to be
reasonable as of the date thereof (it being understood that such Projections are
as to future events and are not to be viewed as facts, such Projections are
subject to significant uncertainties and contingencies and that actual results
during the period or periods covered by any such Projections may differ
significantly from the projected results, and that no assurance can be given
that the projected results will be realized), as of the date such Projections
and information were furnished to the Lenders.

 

Section 3.15      Employee Benefit Plans.

 

(a)       Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Employee Benefit Plan is
in compliance with the applicable provisions of ERISA, the Code and other
federal or state laws, and each Employee Benefit Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter or is covered by an opinion letter from the IRS or an application for
such a letter is currently being processed by the IRS with respect thereto and
nothing has occurred which would prevent, or cause the loss of, such
qualification; (ii) no Reportable Event has occurred during the past five years
as to which any Borrower or any Subsidiary Loan Party or any ERISA Affiliate was
required to file a report with the PBGC; (iii) as of the most recent valuation
date preceding the Closing Date, no Plan has any Unfunded Pension Liability;
(iv) no ERISA Event has occurred or is reasonably expected to occur; (v) no
Borrower or Subsidiary Loan Party or any ERISA Affiliates (A) has received any
written notification that any Multiemployer Plan is insolvent or has been
terminated within the meaning of Title IV of ERISA, or has knowledge that any
Multiemployer Plan is reasonably expected to be insolvent or to be terminated or
(B) has incurred or is reasonably expected to incur any Withdrawal Liability to
any Multiemployer Plan; (vi) none of the Borrowers or any of the Domestic
Subsidiaries has engaged in a “prohibited transaction” (as defined in Section
406 of ERISA or Code Section 4975) in connection with any employee pension
benefit plan (as defined in Section 3(2) of ERISA) that would subject a Borrower
or any of the Subsidiaries to tax; and (vii) no Borrower or any Subsidiary Loan
Party or any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or 4212(c) of ERISA.

 

(b)       Each Borrower and the Subsidiaries is in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan or
other employee benefit plan governed by or mandated by the laws of a
jurisdiction other than the United States or Canada (a “Foreign Plan”), (ii)
with all applicable provisions of law and all applicable regulations and
published interpretations thereunder with respect to any Canadian Benefit Plan,
and (iii) with the terms of any such Foreign Plan or Canadian Benefit Plan,
except, in each case, for such noncompliance that would not reasonably be
expected to have a Material Adverse Effect. With respect to any Foreign Plan or
Canadian Benefit Plan other than a scheme or arrangement mandated by a
government other than the United States, the fair market value of the assets of
such Foreign Plan, are sufficient to satisfy the accrued benefit obligations
under such Foreign Plan as of the Closing Date, as it relates to each Borrower
and the Subsidiaries, except as would not reasonably be expected to have a
Material Adverse Effect.

 



122

 

 

(c)       Except as would not reasonably be expected to result in a Material
Adverse Effect, there are no pending or, to the knowledge of the Borrowers,
threatened claims (other than claims for benefits in the normal course),
sanctions, actions or lawsuits, asserted or instituted against any Employee
Benefit Plan, Canadian Benefit Plan or Foreign Plan or any person as fiduciary
or sponsor of any Employee Benefit Plan, Canadian Benefit Plan or Foreign Plan.

 

Section 3.16      Environmental Matters. Except as to matters that would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect: (i) no written notice, request for information, order,
directive, demand, requirement, complaint, claim, fine or penalty arising under
or relating to Environmental Laws has been received by the Borrowers or any of
their Subsidiaries, and there are no judicial, administrative, regulatory,
enforcement or other actions, investigations, prosecutions, suits or proceedings
pending or, to the Borrowers’ knowledge, threatened which allege a violation of
or liability under any Environmental Laws, in each case relating to the
Borrowers or any of their Subsidiaries, (ii) each of the Borrowers and their
Subsidiaries has all environmental permits, licenses and other approvals
necessary or required by a Governmental Authority for its operations to comply
with all Environmental Laws (“Environmental Permits”), such Environmental
Permits are valid and are in full force and effect in all material respects, and
each of the Borrowers and their Subsidiaries is in compliance with all terms and
conditions of such Environmental Permits and with all other Environmental Laws,
(iii) no Hazardous Material is located at, in on or under any property currently
or, to the Borrowers’ knowledge, formerly owned, operated, used or leased by the
Borrowers or any of their Subsidiaries that would reasonably be expected to give
rise to any cost, liability or obligation of the Borrowers or any of their
Subsidiaries under any Environmental Laws or Environmental Permits, and no
Hazardous Material has been generated, used, treated, stored, processed,
handled, exported, imported, disposed of or controlled, transported,
transferred, moved, or Released at, in, on, under or from any location in a
manner that would reasonably be expected to give rise to any cost, liability or
obligation of the Borrowers or any of their Subsidiaries under any Environmental
Laws or Environmental Permits, (iv) there are no agreements in which the
Borrowers or any of their Subsidiaries has expressly assumed or undertaken
responsibility for any known or reasonably likely cost, liability or obligation
of any other person arising under or relating to Environmental Laws, which in
any such case has not been made available to the Administrative Agents prior to
the Closing Date, and (v) there has been no material written environmental
assessment, study, report, inspection or audit conducted (other than customary
assessments not revealing anything that would reasonably be expected to result
in a Material Adverse Effect), by or on behalf of the Borrowers or any of their
Subsidiaries of any property currently or, to the Borrowers’ knowledge, formerly
owned, operated or leased by any Borrower or any of their Subsidiaries that has
not been made available to the Administrative Agents prior to the Closing Date.

 

Section 3.17      Security Documents. (a) The Security Documents are, or will be
at the time of execution and delivery thereof, effective to create in favor of
the Collateral Agent (for the benefit of the Secured Parties) legal, valid and
enforceable Liens on and security interests in the Collateral (other than
Intellectual Property) described therein and proceeds thereof to the fullest
extent permitted under applicable law (subject to, with respect to any German
Security Documents, any legally required third party notifications or consents
being completed or obtained, respectively, and any necessary registrations or
filings (e.g. with the competent land register and/or with any competent
trademark or patent office) having occurred) and (i) when all appropriate
filings or recordings are made in the appropriate offices as may be required
under applicable Requirements of Law (which filings or recordings shall be made
to the extent required by any such Security Document) and (ii) upon the taking
of possession or control by the Collateral Agent of such Collateral with respect
to which a security interest may be perfected only by possession or control
(which possession or control shall be given to the Collateral Agent to the
extent required by any such Security Document), the liens created by each such
Security Document will constitute fully perfected first-priority Liens on and
security interests in all right, title and interest of the Loan Parties in such
Collateral, subject to Permitted Liens.

 



123

 

 

(b)       When the Intellectual Property Security Agreements are properly filed
and recorded in the United States Patent and Trademark Office or the United
States Copyright Office, as applicable, and, with respect to Collateral in which
a security interest cannot be perfected by such filings, upon the proper filing
and recordation of the financing statements referred to in clause (a) above, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected (to the extent a security interest can be perfected by such filings
and subject to exceptions arising from defects in the chain of title that would
not impair the security interest or any rights of the Collateral Agent under the
Loan Documents) Lien on, and security interest in, all right, title and interest
of the Loan Parties thereunder in the material United States registered
trademarks and patents, trademark and patent applications and registered
copyrights included in the Collateral (but, in the case of the United States
registered copyrights included in the Collateral, only to the extent such United
States registered copyrights are listed in such ancillary document filed with
the United States Copyright Office) listed in such ancillary document, in each
case prior and superior in right to the Lien of any other person, except for
Permitted Liens (it being understood that subsequent recordings in the United
States Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks and patents, trademark and
patent applications and registered copyrights acquired by the Loan Parties after
the Closing Date).

 

(c)       The Mortgages executed and delivered after the Closing Date pursuant
to the Collateral and Guarantee Requirement and Section 5.10 shall be effective
to create in favor of the Collateral Agent (for the benefit of the Secured
Parties) legal, valid and enforceable Liens on all of the applicable Loan
Party’s rights, titles and interests in and to the Mortgaged Property thereunder
and the proceeds thereof (to the extent feasible in the applicable
jurisdiction), and when such Mortgages are filed or recorded in the proper real
estate filing or recording offices, and all relevant mortgage taxes and
recording charges are duly paid, the Collateral Agent (for the benefit of the
Secured Parties) shall have valid Liens with record notice to third parties on,
and security interests in, all rights, titles and interests of the Loan Parties
in such Mortgaged Property and, to the extent applicable, subject to
Section 9-315 of the Uniform Commercial Code, the proceeds thereof (to the
extent feasible in the applicable jurisdiction), in each case prior and superior
in right to the Lien of any other person, except for Permitted Liens; provided,
that the representations contained in this Section 3.17(c) shall not apply with
respect to the perfection of Mortgaged Property which does not constitute Real
Property.

 

(d)       Notwithstanding anything herein (including this Section 3.17) or in
any other Loan Document to the contrary, no Borrower or any other Loan Party
makes any representation or warranty as to the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Subsidiary, or as to the rights and
remedies of the Agents or any Lender with respect thereto, under foreign law
(other than laws of a Security Jurisdiction).

 

Section 3.18      Location of Real Property. The Perfection Certificate lists
correctly, in all material respects, as of the Closing Date all Material Real
Property owned by the Borrower and each Subsidiary Loan Party and the addresses
thereof. As of the Closing Date, each Borrower and each Domestic Subsidiary own
in fee (or its equivalent) all the Material Real Property set forth as being
owned by them in the Perfection Certificate except to the extent set forth
therein.

 

Section 3.19      Solvency. (a) As of the Closing Date, immediately after giving
effect to the consummation of the Transactions that occur on the Closing Date
assuming that indebtedness and other obligations will become due at their
respective maturities, (i) the present fair saleable value of the assets of the
Borrowers and their Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of the Borrowers and their Subsidiaries on a consolidated basis;
(ii) the Borrowers and their Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iii) the Borrowers and their Subsidiaries on a consolidated basis will not have
unreasonably small capital with which to conduct the businesses in which they
are engaged as such businesses are now conducted and are proposed to be
conducted following the Closing Date.

 



124

 

 

(b)       As of the Closing Date, immediately after giving effect to the
consummation of the Transactions that occur on the Closing Date, none of the
Borrowers intends to, and none of the Borrowers believes that they or any of
their subsidiaries will, incur debts beyond its ability to pay such debts as
they mature, taking into account the timing and amounts of cash to be received
by it or any such subsidiary and the timing and amounts of cash to be payable on
or in respect of its Indebtedness or the Indebtedness of any such subsidiary.

 

Section 3.20      Labor Matters. Except as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect: (a) there
are no strikes or other labor disputes pending or threatened against the
Borrower or any of its Subsidiaries; (b) the hours worked and payments made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable law in a relevant jurisdiction
dealing with such matters; and (c) all payments due from the Borrower or any of
its Subsidiaries or for which any claim may be made against the Borrower or any
of its Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Borrower or such Subsidiary to the extent required by GAAP. Except
as, individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect, the consummation of the Transactions will not give rise
to a right of termination or right of renegotiation on the part of any union
under any material collective bargaining agreement to which the Borrower or any
of its Subsidiaries (or any predecessor) is a party or by which the Borrower or
any of its Subsidiaries (or any predecessor) is bound.

 

Section 3.21      Insurance. Schedule 3.21 sets forth a true, complete and
correct description, in all material respects, of all material insurance
(excluding any title insurance) maintained by or on behalf of the Borrower or
the Subsidiaries as of the Closing Date. As of such date, such insurance is in
full force and effect.

 

Section 3.22      No Default. No Default or Event of Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

 

Section 3.23      Intellectual Property; Licenses, Etc. Except as would not
reasonably be expected to have a Material Adverse Effect or as set forth in
Schedule 3.23, (a) the Borrower and each of its Subsidiaries owns, or possesses
the right to use in all material respects, all Intellectual Property used in the
present conduct of their respective businesses, (b) to the knowledge of the
Borrower, the Borrower and its Subsidiaries are not, in the conduct of their
respective businesses, infringing upon, misappropriating or otherwise violating
Intellectual Property of any person, and (c) no claim or litigation regarding
any of the Intellectual Property owned by the Borrower and its Subsidiaries is
pending or, to the knowledge of the Borrower, threatened in writing.

 

Section 3.24      Senior Debt. The Loan Obligations constitute “Senior Debt” (or
the equivalent thereof) under the documentation governing any Material
Indebtedness of any Loan Party permitted to be incurred hereunder constituting
Indebtedness that is subordinated in right of payment to the Loan Obligations.

 



125

 

 

Section 3.25      USA PATRIOT Act; Anti-Money Laundering Laws; Sanctions;
Foreign Corrupt Practices Act.

 

(a)       No Loan Party or Subsidiary or, to the knowledge of any Loan Party,
none of the respective officers, directors, employees or agents of such Loan
Party or such Subsidiary has violated or is in violation of any Prescribed Laws
applicable to it.

 

(b)       The Loan Parties and the Subsidiaries have implemented and maintain in
effect policies and procedures reasonably designed to ensure compliance by the
Loan Parties and the Subsidiaries and their respective directors, officers,
employees and agents with the Prescribed Laws.

 

(c)       None of the Loan Parties or the Subsidiaries or any of their
respective directors, officers, employees or agents is a person that is, or is
owned or controlled by persons that are: (i) a Sanctioned Person, (ii) located,
organized or resident in a Sanctioned Country, or (iii) has been previously
indicted for or convicted of any violation of any of the Prescribed Laws.

 

(d)       None of the Loan Parties, nor any Subsidiary of any Loan Party, nor
any of their respective officers, nor, to the knowledge of any Loan Party, upon
reasonable inquiry, any of their respective directors, employees or agents, has
taken or will take any action in furtherance of an offer, payment, promise to
pay, or authorization or approval of the payment or giving of money, property,
gifts or anything else of value, directly or indirectly, to any person to
improperly influence official action, to obtain or retain business or otherwise
to secure any improper advantage, in each case, in violation of Anti-Corruption
Laws.

 

(e)       The Borrowers represent and covenant that they will not, and will not
permit any Subsidiary to, directly or indirectly, use the proceeds of any
Borrowing or Letter of Credit, or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or any other Person, to
fund any activities of or business with any Person that, at the time of such
funding, is a Sanctioned Person, or in any country or territory that, at the
time of such funding, is a Sanctioned Country, to the extent that such
activities or business would be prohibited by any Prescribed Laws, or in any
other manner that will result in a violation of Prescribed Laws applicable to
any Person party to this Agreement.

 

(f)       This Section 3.25 shall not be interpreted or applied in relation to
any Loan Party or any Lender to the extent that the representations made under
this Section 3.25 violate or expose such entity or any director, officer or
employee thereof to any liability under any anti-boycott or blocking law,
regulation or statute that is in force from time to time in the European Union
(and/or any of its member states) or the United Kingdom that are applicable to
such entity (including EU Regulation (EC) 2271/96 and section 7 of the German
Foreign Trade Regulation (Außenwirtschaftsverordnung – AWV) in connection with
the German Foreign Trade Law (Außenwirtschaftsgesetz)).

 

Section 3.26      Financial Assistance. On the date on which each Australian
Loan Party enters into the Loan Documents to which it is a party, and after
giving effect to the transactions contemplated thereby, the execution and
delivery by each such Australian Loan Party of any Loan Document to which it is
a party will not contravene Part 2J.3 of the Australian Corporations Act.

 

ARTICLE IV

 

Conditions of Lending

 

The obligations of (a) the Lenders (including the Swingline Lender) to make
Loans and (b) any Issuing Bank to issue, amend, extend or renew Letters of
Credit or increase the stated amounts of Letters of Credit hereunder (each, a
“Credit Event”) are subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:

 



126

 

 

Section 4.01      All Credit Events. On the date of each Borrowing and on the
date of each issuance, amendment, extension or renewal of a Letter of Credit (in
each case, other than pursuant to an Incremental Assumption Agreement):

 

(a)       The applicable Administrative Agent shall have received, in the case
of a Borrowing, a Borrowing Request as required by Section 2.03 (or a Borrowing
Request shall have been deemed given in accordance with the last paragraph of
Section 2.03) or, in the case of the issuance of a Letter of Credit, the
applicable Issuing Bank and the Revolver Administrative Agent shall have
received a notice requesting the issuance of such Letter of Credit as required
by Section 2.05(b).

 

(b)       (i) In the case of each Credit Event that occurs on the Closing Date,
the Major Representations shall be true and correct; and (ii) in the case of
each Credit Event that occurs after the Closing Date (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), the representations and warranties set forth
in the Loan Documents shall be true and correct in all material respects as of
such date (except to the extent such representations and warranties are
qualified by “materiality” or “Material Adverse Effect,” in which case such
representations and warranties shall be true and correct in all respects as of
such date), in each case, with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date (in which case such representations and warranties shall be
true and correct in all material respects as of such earlier date).

 

(c)       (i) In the case of each Credit Event that occurs on the Closing Date,
no Major Default shall have occurred and be continuing or would occur as a
result thereof, and (ii) in the case of each Borrowing or other Credit Event
that occurs after the Closing Date, at the time of and immediately after such
Borrowing or issuance, amendment, extension or renewal of a Letter of Credit
(other than (x) an amendment, extension or renewal of a Letter of Credit without
any increase in the stated amount of such Letter of Credit or (y) an Other Term
Loan or Other Revolving Loan as set forth in Section 2.21(c)), as applicable, no
Event of Default or Default shall have occurred and be continuing.

 

(d)       Each Borrowing and other Credit Event that occurs after the Closing
Date shall be deemed to constitute a representation and warranty by the
Borrowers on the date of such Borrowing, issuance, amendment, extension or
renewal as applicable, as to the matters specified in paragraphs (b)(ii) and
(c)(ii) of this Section 4.01.

 

Section 4.02      First Credit Event. On or prior to the Closing Date:

 

(a)       The Administrative Agents (or their counsel) shall have received from
each of the Borrowers, the Issuing Banks and the Lenders (i) a counterpart of
this Agreement signed on behalf of such party or (ii) written evidence
reasonably satisfactory to the Administrative Agents (which may include delivery
of a signed signature page of this Agreement by electronic transmission (e.g.,
“pdf”)) that such party has signed a counterpart of this Agreement.

 

(b)       The Administrative Agents shall have received, on behalf of
themselves, the Collateral Agent, the Lenders, the Swingline Lender and each
Issuing Bank, a written opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP,
as special New York and Delaware counsel for the Loan Parties, Barnes &
Thornburg LLP, as special Indiana counsel for the Loan Parties, Verrill Dana
LLP, as special Maine counsel for the Loan Parties, King & Wood Mallesons, as
special Australian counsel for the Administrative Agents, the Collateral Agent
and the Arrangers, Blake, Cassels & Graydon LLP, as special Canadian counsel for
the Loan Parties, Hengeler Mueller, as special German counsel for the Loan
Parties, Milbank LLP, as special German counsel for the Administrative Agents,
the Collateral Agent and the Arrangers, Homburger AG, as special Swiss counsel
for the Loan Parties, Walder Wyss AG, as special Swiss counsel for the
Administrative Agents, the Collateral Agent and the Arrangers, and Milbank LLP,
as special English counsel for the Administrative Agents, the Collateral Agent
and the Arrangers, (A) dated the Closing Date, (B) addressed to each Issuing
Bank, the Administrative Agents, the Collateral Agent and the Lenders on the
Closing Date and (C) in form and substance reasonably satisfactory to the
Administrative Agents covering such matters relating to the Loan Documents as
the Administrative Agents shall reasonably request.

 



127

 

 

(c)       The Administrative Agents shall have received a certificate of the
Secretary, Assistant Secretary, Director or similar officer of each Loan Party
(other than each Australian Loan Party) dated the Closing Date and certifying:

 

(i)       a copy of the memorandum, certificate or articles of incorporation,
certificate of limited partnership, certificate of formation or other equivalent
constituent and governing documents, including all amendments thereto, of such
Loan Party, (1) in the case of a corporation, certified (to the extent available
in any non-U.S. jurisdiction) as of a recent date by the Secretary of State (or
other similar official or Governmental Authority in the case of any Loan Party
organized outside the United States of America) of the jurisdiction of its
organization, or (2) otherwise certified by the Secretary, Assistant Secretary,
Director or similar officer of such Loan Party or other person duly authorized
by the constituent documents of such Loan Party,

 

(ii)       with the exception of any English Loan Party or German Loan Party, a
certificate as to the good standing (to the extent such concept or a similar
concept exists under the laws of such jurisdiction) of such Loan Party as of a
recent date from such Secretary of State (or other similar official or
Governmental Authority in the case of any Loan Party organized outside the
United States of America),

 

(iii)       that attached thereto is a true and complete copy of the by-laws (or
partnership agreement, limited liability company agreement, constitution or
other equivalent constituent and governing documents) (to the extent such
concept or a similar concept exists under the laws of such Loan Party’s
jurisdiction of formation) of such Loan Party as in effect on the Closing Date
and at all times since a date prior to the date of the resolutions described in
clause (iv) below,

 

(iv)       that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors (or equivalent governing body) of such Loan
Party (other than a German Loan Party unless required by law) (or its managing
general partner or managing member), and, if required by law or customary in the
jurisdiction of incorporation of such Loan Party (including, without limitation,
England and Germany), the shareholders and other relevant corporate body,
approving the Transactions, authorizing the execution, delivery and performance
of the Loan Documents dated prior to or as of the Closing Date to which such
person is a party and, in the case of the Borrowers, the borrowings hereunder,
and that such resolutions have not been modified, rescinded or amended and are
in full force and effect on the Closing Date,

 

(v)       as to the incumbency and specimen signature of each officer executing
any Loan Document or any other document delivered in connection herewith on
behalf of such Loan Party,

 



128

 

 

(vi)       with the exception of any English Loan Party or German Loan Party, as
to the absence of any pending proceeding for the dissolution or liquidation of
such Loan Party or, to the knowledge of such person, threatening the existence
of such Loan Party,

 

(vii)       that attached thereto is a true and complete copy of (i) the
companies register or commercial register, list of shareholders and the rules of
procedure of any corporate body of such Loan Party (in each case, to the extent
such concept or a similar concept exists under the laws of such Loan Party’s
jurisdiction of formation and delivery of such document in a formalities
certificate is customary in the relevant jurisdiction) of such Loan Party as in
effect as at the Closing Date, and

 

(viii)       except for any German Loan Party, confirming that, subject to the
guarantee limitations set out in this Agreement, borrowing or guaranteeing or
securing (as appropriate) the Commitments would not cause any borrowing,
guarantee, security or other similar limit binding on it to be exceeded.

 

(d)       The Administrative Agents shall have received a completed Perfection
Certificate, dated the Closing Date and signed by a Responsible Officer of each
Borrower, together with all attachments contemplated thereby, and the results of
a search of the Uniform Commercial Code (or equivalent), tax and judgment
filings made with respect to the Loan Parties in the jurisdictions contemplated
by the Perfection Certificate and copies of the financing statements (or similar
documents) disclosed by such search and evidence reasonably satisfactory to the
Administrative Agents that the Liens indicated by such financing statements (or
similar documents) are Permitted Liens or have been, or will be simultaneously
or substantially concurrently with the closing under this Agreement, released
(or arrangements reasonably satisfactory to the Administrative Agents for such
release shall have been made).

 

(e)       The Acquisition shall have been consummated or shall be consummated
simultaneously or substantially concurrently with the closing under this
Agreement in all material respects pursuant to the Acquisition Agreement as in
effect on August 20, 2019 (without any amendment, modification or waiver to, or
consent under, any of the provisions thereof that would be materially adverse to
the Lenders, Agents or Arrangers without the consent of the Administrative
Agents (such consent not to be unreasonably withheld, conditioned or delayed);
it being understood and agreed that (i) any reduction in the purchase price
pursuant to any adjustment mechanism set forth in the Acquisition Agreement as
in effect on August 20, 2019 shall be deemed not to be materially adverse to the
Lenders, Agents or Arrangers, (ii) any reduction in the purchase price, other
than as a result of any such adjustment mechanism referred to in the foregoing
clause (i), that is (x) equal to or greater than 10% of the total consideration
payable under the Acquisition Agreement or (y) less than 10% of the total
consideration payable under the Acquisition Agreement and not applied to reduce
the Term Loan Commitments hereunder, in each case, shall be deemed materially
adverse to the Lenders, Agents and Arrangers, (iii) any purchase price or
similar adjustment mechanism shall not be considered an amendment or waiver of
the Acquisition Agreement, (iv) any amendment, modification or waiver to, or
consent under, the definition of “Blue Material Adverse Effect” (as defined in
the Acquisition Agreement as in effect on August 20, 2019) shall be deemed
materially adverse to the Lenders, Agents and Arrangers and (v) any amendment,
modification or waiver to Section 8.2(b) of the Acquisition Agreement (with
respect to a failure by the Seller to duly perform the covenants set forth in
Sections 5.4(a) and/or 5.21(a)(i) or (ii) of the Acquisition Agreement) shall be
deemed materially adverse to the Lenders, Agents and Arrangers.

 

(f)       After giving effect to the Transactions, all indebtedness under each
of the Existing Revolving Credit Agreement and the Existing Term Credit
Agreement will be repaid, prepaid or discharged (other than in respect of
Existing Roll-Over Letters of Credit and letters of credit that are backstopped
by Letters of Credit or cash collateralized by the Borrower) and all commitments
thereunder will be terminated.

 



129

 

 

(g)       The Administrative Agents shall have received the financial statements
referred to in Section 3.05.

 

(h)       Since the date of the Acquisition Agreement, no change, effect, event,
occurrence or development resulting in the occurrence of a “Blue Material
Adverse Effect” (as defined in the Acquisition Agreement as in effect on August
20, 2019 (or as amended, modified or waived with the consent of the
Administrative Agents in accordance with Section 4.02(e))) shall have occurred.

 

(i)       The Administrative Agents shall have received a solvency certificate
substantially in the form of Exhibit C and signed by a Financial Officer of the
Borrower confirming the solvency of the Borrowers and their Subsidiaries on a
consolidated basis after giving effect to the Transactions that occur on the
Closing Date.

 

(j)       The Agents shall have received all fees payable thereto or to any
Lender on or prior to the Closing Date and, to the extent invoiced at least
three Business Days prior to the Closing Date, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable fees,
charges and disbursements of Milbank LLP, Osler, Hoskin and Harcourt LLP, King &
Wood Mallesons and Walder Wyss Ltd.) required to be reimbursed or paid by the
Loan Parties hereunder or under any Loan Document on or prior to the Closing
Date (which amounts may be offset against the proceeds of the Loans).

 

(k)       Except as set forth in Schedule 5.12 (which, for the avoidance of
doubt, shall override the applicable clauses of the definition of “Collateral
and Guarantee Requirement”) and subject to the grace periods and post-closing
periods set forth in such definition, the Collateral and Guarantee Requirement
shall be satisfied (or waived) as of the Closing Date.

 

(l)       The Administrative Agents shall have received all documentation and
other information required by Section 3.25 no later than three (3) business days
in advance of the Closing Date, to the extent such information has been
requested not less than ten (10) days prior to the Closing Date. Upon the
reasonable request of any Lender made at least ten (10) days prior to the
Closing Date, the Borrowers shall have provided to such Lender the documentation
and other information so requested in connection with applicable “know your
customer” and anti-money-laundering rules and regulations, including the USA
PATRIOT Act, Beneficial Ownership Certification and the Canada PCTFA, in each
case at least three (3) business days prior to the Closing Date (including,
without limitation, a Beneficial Ownership Certification for any Borrower that
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation).

 

(m)       The Borrower shall have delivered to the Administrative Agents (i)
audited consolidated balance sheets of the Borrower as of the end of, and
related statements of income, shareholders’ equity and cash flows of the
Borrower for the fiscal year of the Borrower ended December 31, 2016, prepared
in accordance with GAAP and (ii) unaudited combined balance sheets of the
Borrower as of the end of, and related statements of income, shareholders’
equity and cash flows of the Borrower for, the fiscal quarters of the Borrower
ended March 31, 2019, June 30, 2019 and September 30, 2019, in each case
prepared in accordance with GAAP.

 

(n)       The Borrower shall have delivered to the Administrative Agents a
certificate dated as of the Closing Date, to the effect set forth in Sections
4.01(b)(i), 4.01(c)(i), 4.02(e), 4.02(f) and 4.02(h) hereof.

 

(o)       The Administrative Agents shall have received, in respect of each
Australian Loan Party, a verification certificate dated as of the Closing Date
and signed by a director of such Australian Loan Party, (i) certifying the
following items: (A) a copy of the constitution (or other equivalent constituent
and governing documents) of such Australian Loan Party, (B) a copy of a true,
complete and up-to-date extract board resolutions (or equivalent) approving the
entry by such Australian Loan Party into, among others, the Loan Documents, (C)
a copy of a true, complete and up-to-date shareholders’ resolutions (or
equivalent) approving the resolutions referred to under (B) (if required), (D)
any power of attorney under which such Australian Loan Party is signing the Loan
Documents (if applicable) and (E) a true and complete specimen of signatures for
each of the directors or authorized signatories having executed for and on
behalf of such Australian Loan Party the Loan Documents and (ii) confirming
that: (A) such Australian Loan Party is solvent and (B) such Australian Loan
Party is not prevented by Chapter 2E of the Australian Corporations Act from
entering into the Loan Documents.

 



130

 

 

For purposes of determining compliance with the conditions specified in Section
4.01 and this Section 4.02, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the applicable Administrative
Agent responsible for the transactions contemplated by the Loan Documents shall
have received notice from such Lender prior to the Closing Date specifying its
objection thereto and, in the case of a Borrowing, such Lender shall not have
made available to the applicable Administrative Agent such Lender’s ratable
portion of the initial Borrowing.

 

For the avoidance of doubt, (i) there is no representation or warranty relating
to the Acquired Business the accuracy of which is a condition to any Credit
Event that occurs on the Closing Date or otherwise any condition precedent
directly or indirectly relating to the Acquired Business, the satisfaction of
which is a condition precedent to any Credit Event that occurs on the Closing
Date, and (ii) no procurement obligation or any other matter or circumstance in
respect of, or breach by, any member of the Acquired Business shall relate to a
Loan Party for purposes of any Major Default, Major Representation or Major
Undertaking; provided, that, immediately upon any Credit Event that occurs on
the Closing Date, all rights, remedies and entitlements of the Secured Parties
under the Loan Documents shall be available notwithstanding that they may not
have been used or been available for use as a condition to any Credit Event that
occurs on the Closing Date.

 

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document, it is understood that to the extent any security interest in the
intended Collateral or any deliverable (including those referred to in Sections
4.02(d) and (k)) related to the perfection of security interests in the intended
Collateral (other than any Collateral the security interest in which may be
perfected by the filing of a UCC or PPSA financing statement (or the equivalent
in any other applicable jurisdiction) or the possession of the stock
certificates (if any) of the Borrowers or any Subsidiary Loan Parties (to the
extent, with respect to the Acquired Business, such stock certificates are
received by the Purchaser from the Seller on or prior to the Closing Date after
the Purchaser has used commercially reasonably efforts to do so) is not or
cannot be provided and/or perfected on the Closing Date (1) without undue burden
or expense or (2) after the Borrowers have used commercially reasonable efforts
to do so, then the provision and/or perfection of such security interest(s) or
deliverable shall not constitute a condition precedent to the availability of
the Commitments on the Closing Date but, to the extent otherwise required
hereunder, shall be delivered after the Closing Date in accordance with Section
5.12.

 



131

 

 

 

ARTICLE V

 

Affirmative Covenants

 

Each of the Borrowers jointly and severally covenants and agrees with each
Lender that, until the Termination Date, unless the Required Lenders shall
otherwise consent in writing, the Borrowers will cause each of the Subsidiaries
to:

 

Section 5.01      Existence; Business and Properties; Performance. (a) Do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its legal existence, except, in the case of a Subsidiary of the
Borrowers, where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, and except as otherwise permitted under Section 6.05,
and except for the liquidation or dissolution of Subsidiaries if the assets of
such Subsidiaries to the extent they exceed estimated liabilities are acquired
by a Borrower or a Wholly Owned Subsidiary of the Borrowers in such liquidation
or dissolution; provided, that Subsidiary Loan Parties may not be liquidated
into Subsidiaries that are not Loan Parties (except in each case as permitted
under Section 6.05).

 

(b)       Except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect, do or cause to be done all things necessary to
(i) lawfully obtain, preserve, renew, extend and keep in full force and effect
the permits, franchises, authorizations, Intellectual Property, licenses and
rights with respect thereto necessary to the normal conduct of its business, and
(ii) at all times maintain, protect and preserve all tangible property necessary
to the normal conduct of its business and keep such property in good repair,
working order and condition (ordinary wear and tear excepted), from time to time
make, or cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto necessary in order that the business
carried on in connection therewith, if any, may be properly conducted at all
times (in each case except as permitted by this Agreement).

 

(c)       Pay and discharge, and cause each Subsidiary Loan Party to pay and
discharge, as the same shall become due and payable, all its obligations and
liabilities, including (a) all lawful claims which, if unpaid, would by law
become a Lien upon its property and (b) except as prohibited hereunder, all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness, except, in each case, to the extent that (i) any such obligation
is being contested in good faith and by appropriate actions for which
appropriate reserves have been established in accordance with GAAP or (ii) the
failure to discharge such obligations and liabilities, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

Section 5.02     Insurance. (a) Maintain, with financially sound and reputable
insurance companies, insurance (subject to customary deductibles and retentions)
in such amounts and against such risks as are customarily maintained by
similarly situated companies engaged in the same or similar businesses operating
in the same or similar locations and with respect to insurance of the Borrower
and the Subsidiary Loan Parties, and cause the Borrower and the Subsidiary Loan
Parties to be listed as insured and the Collateral Agent to be listed as a
co-loss payee on property and property casualty policies and as an additional
insured on liability policies (to the extent customary in the relevant
jurisdiction). Notwithstanding the foregoing, the Loan Parties and the
Subsidiaries may self-insure with respect to such risks with respect to which
companies of established reputation engaged in the same general line of business
in the same general area usually self-insure.

 

(b)       [Reserved.]

 



132

 

 

(c)       If any portion of any Mortgaged Property is at any time located in an
area in the United States specifically identified by the Federal Emergency
Management Agency (or any successor agency) as a special flood hazard area (each
a “Special Flood Hazard Area”) with respect to which flood insurance has been
made available under the Flood Insurance Laws, then the Borrower shall, or shall
cause each applicable Subsidiary Loan Party (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Collateral Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agents.

 

(d)       In connection with the covenants set forth in this Section 5.02, it is
understood and agreed that:

 

(i)       the Administrative Agents, the Collateral Agent, the Lenders, the
Issuing Banks and their respective agents or employees shall not be liable for
any loss or damage insured by the insurance policies required to be maintained
under this Section 5.02, it being understood that (A) the Loan Parties shall
look solely to their insurance companies or any other parties other than the
aforesaid parties for the recovery of such loss or damage and (B) such insurance
companies shall have no rights of subrogation against the Administrative Agents,
the Collateral Agent, the Lenders, any Issuing Bank or their agents or
employees. If, however, the insurance policies, as a matter of the internal
policy of such insurer, do not provide waiver of subrogation rights against such
parties, as required above, then the Borrower, on behalf of itself and behalf of
each of its Subsidiaries, hereby agrees, to the extent permitted by law, to
waive, and further agrees to cause each of their Subsidiaries to waive, its
right of recovery, if any, against the Administrative Agents, the Collateral
Agent, the Lenders, any Issuing Bank and their agents and employees;

 

(ii)       the designation of any form, type or amount of insurance coverage by
the Collateral Agent (including acting in the capacity as the Collateral Agent)
under this Section 5.02 shall in no event be deemed a representation, warranty
or advice by the Collateral Agent or the Lenders that such insurance is adequate
for the purposes of the business of the Borrowers and the Subsidiaries or the
protection of their properties; and

 

(iii)       except with respect to subsection (c) above and with respect to any
Material Real Property encumbered by a Mortgage after the Closing Date pursuant
to Section 5.10, the amount and type of insurance that the Borrower and its
Subsidiaries has in effect as of the Closing Date satisfies for all purposes the
requirements of this Section 5.02.

 

Section 5.03      Taxes. Pay its obligations in respect of all Taxes, imposed
upon it or upon its income or profits or in respect of its property, before the
same shall become delinquent or in default, except where (i) the amount or
validity thereof is being contested in good faith by appropriate proceedings and
such person, as applicable, has set aside on its books adequate reserves
therefor in accordance with GAAP or (ii) the failure to make payment could not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

 



133

 

 

Section 5.04      Financial Statements, Reports, etc. Furnish to the
Administrative Agents (which will promptly furnish such information to the
Lenders):

 

(a)       within the time period specified in the SEC’s rules and regulations
for non-accelerated filers with respect to the filing of annual reports on Form
10-K (or any successor or comparable form) if the Borrower had been a reporting
company under the Exchange Act, a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Borrower and its Subsidiaries as of the close of each fiscal
year and the consolidated results of their operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis and audited by independent public accountants of
recognized national standing and accompanied by an opinion of such accountants
(which opinion shall not be qualified as to scope of audit or as to the status
of the Borrowers or any Material Subsidiary as a going concern, other than
solely with respect to, or resulting solely from, an upcoming maturity date
under any series of Indebtedness occurring within one year from the time such
opinion is delivered or any potential inability to satisfy a financial
maintenance covenant on a future date or in a future period) to the effect that
such consolidated financial statements fairly present, in all material respects,
the financial position and results of operations of the Borrower and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by the Borrower (or any direct or indirect parent
thereof) of annual reports on Form 10-K (or any successor or comparable form, as
applicable, filed with the SEC), in each case of the Borrower and its
consolidated Subsidiaries (or any direct or indirect parent thereof, as
applicable) shall satisfy the requirements of this Section 5.04(a) to the extent
such annual reports include the information specified herein);

 

(b)       within the time period specified in the SEC’s rules and regulations
for non-accelerated filers with respect to the filing of quarterly reports on
Form 10-Q (or any successor or comparable form) if the Borrower had been a
reporting company under the Exchange Act (commencing with the fiscal quarter
ending September 30, 2020), a consolidated balance sheet and related statements
of operations and cash flows showing the financial position of the Borrower and
its Subsidiaries as of the close of each fiscal quarter and the consolidated
results of their operations during such fiscal quarter and the then-elapsed
portion of the fiscal year and setting forth in comparative form the
corresponding figures for the corresponding periods of the prior fiscal year,
all of which shall be in reasonable detail, which consolidated balance sheet and
related statements of operations and cash flows shall be accompanied by
customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of the Borrower on behalf of the Borrower as fairly
presenting, in all material respects, the financial position and results of
operations of the Borrower and its Subsidiaries on a consolidated basis in
accordance with GAAP (subject to normal year-end audit adjustments and the
absence of footnotes) (it being understood that the delivery by the Borrower (or
any direct or indirect parent thereof) of quarterly reports on Form 10-Q (or any
successor or comparable form, as applicable, filed with the SEC), in each case
of the Borrower and its consolidated Subsidiaries (or any direct or indirect
parent thereof, as applicable) shall satisfy the requirements of this Section
5.04(b) to the extent such quarterly reports include the information specified
herein);

 

(c)        (x) concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying that no Event of Default or Default has occurred since the date
of the last certificate delivered pursuant to this Section 5.04(c) or, if such
an Event of Default or Default has occurred, specifying the nature and extent
thereof and any corrective action taken or proposed to be taken with respect
thereto, (ii) commencing with the fiscal quarter ended September 30, 2020,
setting forth computations in reasonable detail demonstrating compliance with
the Financial Covenants, and (y) concurrently with any delivery of financial
statements under clause (a) above, if the accounting firm is not restricted from
providing such a certificate by its policies office, a certificate of the
accounting firm opining on or certifying such statements stating whether they
obtained knowledge during the course of their examination of such statements of
any Default or Event of Default (which certificate may be limited to accounting
matters and disclaim responsibility for legal interpretations);

 

(d)       promptly after the same become publicly available, copies of all
periodic and other publicly available reports, proxy statements and, to the
extent requested by either Administrative Agent, other materials filed by the
Borrowers or any of the Subsidiaries with the SEC; provided, however, that such
reports, proxy statements, filings and other materials required to be delivered
pursuant to this clause (d) shall be deemed delivered for purposes of this
Agreement when posted to the website of the Borrower (or any Parent Entity
referred to in Section 5.04(h)) or the website of the SEC and, written notice of
such posting has been delivered to the Administrative Agents);

 



134

 

 

(e)       within 120 days (or such later date as the Administrative Agents may
agree in their reasonable discretion) after the beginning of each fiscal year, a
reasonably detailed consolidated annual budget for such fiscal year (commencing
with the fiscal year ending December 31, 2021) and, as soon as available,
significant revisions, if any, of such budget and annual projections with
respect to such fiscal year, including a description of underlying assumptions
with respect thereto (collectively, the “Budget”); which Budget shall in each
case be accompanied by the statement of a Financial Officer of Borrower to the
effect that the Budget is based on assumptions believed by such Financial
Officer to be reasonable as of the date of delivery thereof; and

 

(f)       promptly, from time to time, such other customary information
regarding the operations, business affairs and financial condition of the
Borrowers or any of the Subsidiaries (including without limitation with respect
to compliance with the USA PATRIOT Act, the Beneficial Ownership Regulation, the
Canada PCTFA or other applicable anti-money laundering laws), or compliance with
the terms of any Loan Document, or such consolidating financial statements of
Borrower or its Subsidiaries, as in each case the Administrative Agents may
reasonably request (for themselves or on behalf of the applicable Lenders).

 

In the event that any Parent Entity reports on a consolidated basis, such
consolidated reporting at any Parent Entity’s level in a manner consistent with
that described in clauses (a) and (b) of this Section 5.04 for the Borrower
(together with a reconciliation showing the adjustments necessary to determine
compliance by the Borrower and its Subsidiaries with the Financial Covenant)
will satisfy the requirements of such paragraphs.

 

Each Borrower hereby acknowledges and agrees that all financial statements
furnished pursuant to clauses (a), (b) and (d) above are hereby deemed to be
Borrower Materials suitable for distribution, and to be made available, to
Public Lenders as contemplated by Section 9.17 and may be treated by the
Administrative Agents and the Lenders as if the same had been marked “PUBLIC” in
accordance with such paragraph (unless the Borrower otherwise notifies the
Administrative Agents in writing on or prior to delivery thereof).

 

Section 5.05 Litigation and Other Notices. Furnish to the Administrative Agents
(which will promptly thereafter furnish to the applicable Lenders) written
notice of the following promptly after any Responsible Officer of the Borrowers
obtains actual knowledge thereof:

 

(a)       any Event of Default or Default, specifying the nature and extent
thereof and the corrective action (if any) proposed to be taken with respect
thereto;

 

(b)       the filing or commencement of, or any written threat or notice of
intention of any person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Borrowers or any of the Subsidiaries as to which an
adverse determination is reasonably probable and which, if adversely determined,
would reasonably be expected to have a Material Adverse Effect;

 

(c)       any other development specific to the Borrowers or any of the
Subsidiaries that is not a matter of general public knowledge and that has had,
or would reasonably be expected to have, a Material Adverse Effect; and

 



135

 

 

(d)       the occurrence of any ERISA Event, the imposition of a statutory
deemed trust or Lien on any Loan Party or its property in connection with a
Canadian Pension Plan (excluding inchoate liens for amounts required to be
remitted but not yet due under a Canadian Pension Plan), or, with respect to a
Foreign Plan or Canadian Benefit Plan, a termination, withdrawal or
noncompliance with applicable law or plan terms that, together with all other
ERISA Events or aforementioned events with respect to Canadian Benefit Plans and
Foreign Plans that have occurred, would reasonably be expected to have a
Material Adverse Effect.

 

Section 5.06      Compliance with Laws. Comply with all laws, rules, regulations
and orders of any Governmental Authority applicable to it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect; provided, that
this Section 5.06 shall not apply to compliance with Environmental Laws, which
are the subject of Section 5.09, or to laws related to Taxes, which are the
subject of Section 5.03, or to laws related to the Prescribed Laws, which are
the subject of Section 5.16.

 

Section 5.07      Maintaining Records; Access to Properties and Inspections.
Maintain all financial records in accordance with GAAP (it being understood and
agreed that each Subsidiary may maintain financial records in conformity with
generally accepted accounting principles that are applicable in its jurisdiction
of organization) and permit any persons designated by the Administrative Agents
to visit and inspect the financial records and the properties of the Borrowers
or any of the Subsidiary Loan Parties at reasonable times, upon reasonable prior
notice to the Borrower, and as often as reasonably requested and to make
extracts from and copies of such financial records, and permit any persons
designated by the Administrative Agents upon reasonable prior notice to the
Borrower to discuss the affairs, finances and condition of the Borrower or any
of the Subsidiaries with the officers thereof and independent accountants
therefor (so long as the Borrower has the opportunity to participate in any such
discussions with such accountants), in each case, subject to reasonable
requirements of confidentiality, including requirements imposed by law or by
contract).

 

Section 5.08      Use of Proceeds. Use the proceeds of the Loans made and
Letters of Credit issued in the manner contemplated by Sections 3.12 and
3.25(e).

 

Section 5.09      Compliance with Environmental Laws. Comply, and make
reasonable efforts to cause all lessees and other persons occupying or using its
properties to comply, with all Environmental Laws applicable to its operations,
business and properties; and obtain and renew all Environmental Permits required
for its operations, business and properties, in each case in accordance with
Environmental Laws, except, in each case with respect to this Section 5.09, to
the extent the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 5.10      Further Assurances; Additional Security. Subject to the Agreed
Guarantee and Security Principles (solely in the case of any Loan Parties
organized outside of the United States):

 

(a)       Execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, Mortgages and
other documents and recordings of Liens in stock registries if required by
applicable law), that the Collateral Agent may reasonably request (including,
without limitation, those required by applicable law), to satisfy the Collateral
and Guarantee Requirement and to cause the Collateral and Guarantee Requirement
to be and remain satisfied, all at the expense of the Loan Parties and provide
to the Collateral Agent, from time to time upon reasonable request by the
Collateral Agent evidence reasonably satisfactory to the Collateral Agent as to
the perfection and priority of the Liens created or intended to be created by
the Security Documents subject in each case to paragraph (g) below.

 



136

 

 

(b)       If any asset (other than Real Property) that has an individual fair
market value (as determined in good faith by the Borrower) in an amount greater
than $20,000,000 is acquired by the Borrowers or any Subsidiary Loan Party after
the Closing Date or owned by an entity at the time it becomes a Subsidiary Loan
Party (in each case other than (x) assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof, (y) assets that are not required to become subject to Liens
in favor of the Collateral Agent pursuant to the Security Documents and the
Collateral and Guarantee Requirement and (z) assets constituting Excluded
Property), the Borrowers or such Subsidiary Loan Party, as applicable, will
(i) notify the Collateral Agent of such acquisition or ownership as promptly as
practicable (and in any event within 30 Business Days) (or such longer period as
the Collateral Agent may agree in its reasonable discretion) and (ii) subject
(where applicable) to the Agreed Guarantee and Security Principles and the
provisions of the Security Documents and the Collateral and Guarantee
Requirement, cause as promptly as practicable (and in any event within 30
Business Days) (or such longer period as the Collateral Agent may agree in its
reasonable discretion) such asset to be subjected to a Lien (subject to any
Permitted Liens) securing the Obligations by, and take, and cause the Subsidiary
Loan Parties to take, such actions as shall be reasonably requested by the
Collateral Agent to grant and perfect such Liens, including actions described in
clause (a) of this Section 5.10, all at the expense of the Loan Parties, subject
to clause (g) below.

 

(c)       Within 120 days after the acquisition of any Material Real Property
after the Closing Date (or such later date as the Collateral Agent may agree in
its reasonable discretion), (i) grant and cause each of the Subsidiary Loan
Parties to grant to the Collateral Agent security interests in, and Mortgages
on, such Material Real Property in a form reasonably acceptable to the Borrower
and the Collateral Agent, which security interest and mortgage shall constitute
valid and enforceable Liens subject to no other Liens except Permitted Liens,
(ii) record or file, and cause each such Subsidiary Loan Party to record or
file, the Mortgage or instruments related thereto in such manner and in such
places as is required by law to establish, perfect, preserve and protect the
Liens in favor of the Collateral Agent (for the benefit of the Secured Parties)
required to be granted pursuant to the Mortgages and pay, and cause each such
Subsidiary Loan Party to pay, in full, all Taxes, fees and other charges
required to be paid in connection with such recording or filing, in each case
subject to clause (g) below, (iii) deliver to the Collateral Agent an updated
Schedule 1.01(E) reflecting such Mortgaged Properties and (iv) unless otherwise
waived by the Collateral Agent, with respect to each such Mortgage, cause the
requirements set forth in clauses (f) and (g) of the definition of “Collateral
and Guarantee Requirement” to be satisfied with respect to such Material Real
Property.

 

(d)       If any additional direct or indirect Subsidiary of the Borrower is
formed or acquired after the Closing Date (with any Subsidiary Redesignation
resulting in an Unrestricted Subsidiary becoming a Subsidiary or any Excluded
Subsidiary ceasing to be an Excluded Subsidiary being deemed to constitute the
acquisition of a Subsidiary) and if such Subsidiary is a Subsidiary Loan Party,
within 15 Business Days after the date such Subsidiary is formed or acquired (or
such longer period as the Collateral Agent may agree in its reasonable
discretion), notify the Collateral Agent thereof and, within 20 Business Days
(in the case of a Domestic Subsidiary) or 50 Business Days (in the case of a
Foreign Subsidiary) after the date such Subsidiary is formed or acquired or such
longer period as the Collateral Agent may agree in its reasonable discretion
(or, with respect to Material Real Property or insurance, within 120 days after
such formation or acquisition or such longer period as set forth therein or as
the Collateral Agent may agree in its reasonable discretion, as applicable),
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party, subject to clause (g)
below.

 

(e)       [Reserved].

 

(f)       Furnish to the Collateral Agent prompt (and in any event within 20
days after such change or such longer period as may be acceptable to the
Administrative Agents) written notice of any change (A) in any Loan Party’s
corporate or organization name or number, (B) in any Loan Party’s identity or
organizational structure, (C) in any Loan Party’s organizational identification
number (to the extent relevant in the applicable jurisdiction of organization),
(D) in any Loan Party’s jurisdiction of organization, (E) in the location of the
chief executive office, registered office of any Loan Party (to the extent
relevant in the applicable jurisdiction of organization) or (F) the location of
any tangible Collateral of a Loan Party to a different Canadian province or
territory other than Canadian provinces or territories where such tangible
Collateral of such Loan Party is located as of the Closing Date; provided, all
filings have been made, or will have been made within 30 days following such
change (or such longer period as the Collateral Agent may agree in its
reasonable discretion), under the Uniform Commercial Code, the PPSA, or
equivalent in any applicable jurisdiction that are required in order for the
Collateral Agent to continue at all times following such change to have a valid,
legal and perfected security interest in all the Collateral in which a security
interest may be perfected by such filing, for the benefit of the Secured
Parties.

 



137

 

 

(g)       The Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”): (i) any Real Property other than Material Real Property,
(ii) motor vehicles and other assets subject to certificates of title, letter of
credit rights and commercial tort claims with a value of less than $20,000,000
(in each case, other than to the extent such rights can be perfected by filing a
UCC-1 or PPSA financing statement or equivalent without listing VINs, serial
numbers or similar), (iii) those assets over which pledges and security
interests are prohibited by applicable law, rule, regulation or contractual
obligation (with respect to any such contractual obligation, only to the extent
such restriction is permitted under Section 6.09(c) and such restriction is
binding on such assets (1) on the Closing Date or (2) on the date of the
acquisition thereof and not entered into in contemplation thereof (other than in
connection with the incurrence of Indebtedness of the type contemplated by
Section 6.01(i)) (in each case, except to the extent such prohibition is
unenforceable after giving effect to the applicable anti-assignment provisions
of Article 9 of the Uniform Commercial Code, the PPSA, or other applicable law
notwithstanding such prohibitions) or which could require governmental
(including regulatory) consent, approval, license or authorization to be pledged
(unless such consent, approval, license or authorization has been received) (in
each case, except to the extent such prohibition is unenforceable after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, the PPSA, or other applicable law notwithstanding such
prohibitions), (iv) [reserved], (v) any lease, license or other agreement to the
extent that a grant of a security interest therein would violate or invalidate
such lease, license or agreement or create a right of termination in favor of
any other party thereto (other than the Borrowers or any Guarantor) after giving
effect to the applicable anti-assignment provisions of Article 9 of the Uniform
Commercial Code, the PPSA, or other applicable laws, (vi) those assets as to
which the Administrative Agents and the Borrower reasonably agree that the cost
or other consequence (including any material and adverse tax consequences) of
obtaining such a security interest or perfection thereof are excessive in
relation to the value afforded thereby, (vii) any governmental licenses or
state, provincial or local licenses, franchises, charters and authorizations, to
the extent security interests in such licenses, franchises, charters or
authorizations are prohibited or restricted thereby after giving effect to the
applicable anti-assignment provisions of Article 9 of the Uniform Commercial
Code, the PPSA, or other applicable laws, (viii) any “intent-to-use”
applications for trademark or service mark registrations filed pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, unless and until an Amendment
to Allege Use or a Statement of Use under Section 1(c) or 1(d) of the Lanham Act
has been filed, (ix) other customary exclusions under applicable local law or in
applicable local jurisdictions set forth in the Agreed Guarantee and Security
Principles, any applicable Security Documents or otherwise separately agreed in
writing between the Collateral Agent and the Borrower, (x) Securitization Assets
sold to any Special Purpose Securitization Subsidiary or otherwise pledged,
factored, transferred or sold, including in connection with any Permitted
Securitization Financing, and any other assets subject to Liens securing
Permitted Securitization Financings, (xi) any Excluded Securities, (xii) any
Third Party Funds and/or segregated tax accounts, including, without limitation,
sales tax accounts, (xiii) any equipment or other asset that is subject to a
Lien permitted by any of clauses (c), (i), (j) or (mm) of Section 6.02 or is
otherwise subject to a purchase money debt or a Capitalized Lease Obligation, in
each case, as permitted by Section 6.01, if the contract or other agreement
providing for such debt or Capitalized Lease Obligation prohibits or requires
the consent of any person (other than the Borrower or any Guarantor) as a
condition to the creation of any other security interest on such equipment or
asset and, in each case, such prohibition or requirement is permitted hereunder
(after giving effect to the applicable anti-assignment provisions of Article 9
of the Uniform Commercial Code, the PPSA, or other applicable laws), (xiv) all
leasehold interests in real property; (xv) any property set forth on Schedule
5.10, and (xvi) any other exceptions mutually agreed upon between the Borrower
and the Collateral Agent; provided, that the Borrower may in its sole discretion
elect to exclude any property from the definition of “Excluded Property.”
Notwithstanding anything herein to the contrary in this Agreement or any other
Loan Document, (A) the Collateral Agent may grant extensions of time or waivers
of requirements for the creation or perfection of security interests or other
Liens in or the obtaining of insurance (including title insurance) or surveys
with respect to particular assets (including extensions beyond the Closing Date
for the perfection of security interests in the assets of the Loan Parties on
such date) where it reasonably determines, in consultation with the Borrower,
that perfection or obtaining of such items cannot be accomplished without undue
effort or expense or by the time or times at which it would otherwise be
required by this Agreement or the other Loan Documents, (B) except as set forth
in the Agreed Guarantee and Security Principles, no control agreement or
control, lockbox or similar arrangement shall be required with respect to any
deposit accounts, securities accounts or commodities accounts, (C) no landlord,
mortgagee or bailee waivers shall be required, (D) no security documents
governed by, or perfection actions under, the law of a jurisdiction other than a
Security Jurisdiction shall be required, (E) no notice shall be required to be
sent to account debtors or other contractual third parties prior to an Event of
Default unless required for perfection or customary in the Security Jurisdiction
or other jurisdiction at the election of the Borrower, (F) Liens required to be
granted from time to time pursuant to, or any other requirements of, the
Collateral and Guarantee Requirement and the Security Documents shall be subject
to (x) exceptions and limitations set forth in the Security Documents and (y) in
the case of Loan Parties organized outside of the United States, the Agreed
Guarantee and Security Principles, (G) to the extent any Mortgaged Property is
located in a jurisdiction with mortgage recording or similar tax, the amount
secured by the Security Document with respect to such Mortgaged Property shall
be limited to the fair market value of such Mortgaged Property as determined in
good faith by the Borrower (subject to any applicable laws in the relevant
jurisdiction or such lesser amount agreed to by the Administrative Agents) and
(H) the amount secured by each Mortgaged Property shall be limited to (together
with the aggregate amount of Value (as defined in the Senior Unsecured Notes
Indenture) in respect of all Sale and Leaseback Transactions (as defined in the
Senior Unsecured Notes Indenture) entered into after the Closing Date with
respect to Principal Properties (as defined in the Senior Unsecured Notes
Indenture) the maximum amount that would not cause the Senior Unsecured Notes to
be secured by a Lien on such Mortgaged Property.

 



138

 

 

Section 5.11      Ratings. Exercise commercially reasonable efforts to maintain
(a) public corporate family and public corporate credit ratings for the Borrower
and (b) public facility ratings for the Term Loans (but, in each case, not a
specific rating) from Moody’s and S&P.

 

Section 5.12      Post-Closing. Take all necessary actions to satisfy the items
described on Schedule 5.12 within the applicable period of time specified in
such Schedule (or such longer period as the Collateral Agent may agree in its
reasonable discretion).

 

Section 5.13      Centre of Main Interests and Establishments. The Borrower
shall not, and shall procure that neither an European Loan Party nor any English
Loan Party, without the prior written consent of the Administrative Agents, take
any action that shall cause its centre of main interests (as that term is used
in Article 3(1) of the Insolvency Regulation) to be situated outside of its
jurisdiction of incorporation, or cause it to have an establishment (as that
term is used in Article 2(h) of the Insolvency Regulation) situated outside of
its jurisdiction of incorporation.

 

Section 5.14      Lender Meetings. Upon the reasonable request of any
Administrative Agent, participate in a telephonic meeting of the Administrative
Agents and the Lenders no more than once each fiscal quarter to be held at such
time as may be agreed upon by the Borrower and the Administrative Agents (it
being agreed that any earnings call or similar conference call with the
analysts, investors and/or the media by the Borrower or any Parent Entity is
deemed to satisfy this requirement).

 

Section 5.15       [Reserved].

 

Section 5.16      Compliance with USA PATRIOT Act, FCPA, Sanctions,
Anti-Terrorism and Anti-Money Laundering Laws.

 

(a)       Maintain in effect and enforce policies and procedures reasonably
designed to ensure compliance in all material respects with Anti-Corruption
Laws, Anti-Money Laundering Laws and applicable Sanctions in connection with the
Borrower’s or its Subsidiaries’ business operations.

 

(b)        This Section 5.16 shall not be interpreted or applied in relation to
any Loan Party or any Lender to the extent that the covenants made under Section
5 violate or expose such entity or any director, officer or employee thereof to
any liability under any anti-boycott or blocking law, regulation or statute that
is in force from time to time in the European Union (and/or any of its member
states) or the United Kingdom that are applicable to such entity (including EU
Regulation (EC) 2271/96 and section 7 of the German Foreign Trade Regulation
(Außenwirtschaftsverordnung – AWV) in connection with the German Foreign Trade
Law (Außenwirtschaftsgesetz)).

 

ARTICLE VI

 

Negative Covenants

 

Each of the Borrowers jointly and severally covenants and agrees with each
Lender that, until the Termination Date, unless the Required Lenders (or, in the
case of Section 6.11, the Required Revolving Facility Lenders) shall otherwise
consent in writing, each of the Co-Borrowers will not, and the Borrower will not
permit any of the Subsidiaries to:

 

Section 6.01      Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

 

(a)       (i) Indebtedness existing or committed on the Closing Date (provided,
that any such Indebtedness that is (x) not intercompany Indebtedness and (y) in
excess of $10,000,000 shall be set forth on Schedule 6.01) and (ii) any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness
(other than intercompany Indebtedness Refinanced with Indebtedness owed to a
person not affiliated with a Borrower or any Subsidiary);

 

(b)       (i) Indebtedness created hereunder (including pursuant to Section
2.21) and under the other Loan Documents and (ii) any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness;

 

(c)       Indebtedness of the Borrower or any Subsidiary pursuant to Hedging
Agreements entered into for non-speculative purposes;

 



139

 

 

(d)       Indebtedness in respect of self-insurance and Indebtedness and other
obligations owed to (including obligations in respect of letters of credit or
bank guarantees or similar instruments for the benefit of) any person providing
workers’ compensation, health, disability or other employee benefits or
property, casualty or liability insurance to the Borrowers or any Subsidiary,
pursuant to reimbursement or indemnification obligations to such person, in each
case in the ordinary course of business or consistent with past practice or
industry norm;

 

(e)       Indebtedness of the Borrower to any Subsidiary and of any Subsidiary
to the Borrower or any other Subsidiary; provided, that Indebtedness owed by any
Loan Party to any Subsidiary that is not a Loan Party incurred pursuant to this
Section 6.01(e) shall be subordinated to the Loan Obligations under this
Agreement on subordination terms described in the intercompany note
substantially in the form of Exhibit I hereto or on substantially identical
subordination terms or other subordination terms reasonably satisfactory to the
Administrative Agents and the Borrower;

 

(f)       Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations, in
each case provided in the ordinary course of business or consistent with past
practice or industry norm, including those incurred to secure health, safety and
environmental obligations in the ordinary course of business or consistent with
past practice or industry norm;

 

(g)       Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in each case incurred in the ordinary course of business or other cash
management services incurred in the ordinary course of business or consistent
with past practice or industry norm;

 

(h)       (i) Indebtedness of a Subsidiary acquired after the Closing Date or a
person merged or consolidated with the Borrower or any Subsidiary after the
Closing Date and Indebtedness otherwise incurred or assumed by the Borrower or
any Subsidiary in connection with the acquisition of assets or Equity Interests
(including a Permitted Business Acquisition), where such acquisition, merger or
consolidation is not prohibited by this Agreement; provided that (w) in the case
of any such Indebtedness secured by Liens that are Other First Liens, the Net
First Lien Leverage Ratio on a Pro Forma Basis immediately after giving effect
to such acquisition, merger or consolidation, the incurrence or assumption of
such Indebtedness and the use of proceeds thereof and any related transactions
is (I) not greater than the Closing Date Net First Lien Leverage Ratio or (II)
solely with respect to Indebtedness incurred or assumed under this clause
(h)(i), no greater than the Net First Lien Leverage Ratio in effect immediately
prior thereto, (x) in the case of any such Indebtedness secured by Liens that
are Junior Liens, the Net Secured Leverage Ratio on a Pro Forma Basis
immediately after giving effect to such acquisition, merger or consolidation,
the incurrence or assumption of such Indebtedness and the use of proceeds
thereof and any related transactions is (I) not greater than 0.25 to 1.00 above
the Closing Date Net Secured Leverage Ratio or (II) solely with respect to
Indebtedness incurred or assumed under this clause (h)(i), no greater than the
Net Secured Leverage Ratio in effect immediately prior thereto, (y) in the case
of any such Indebtedness that is unsecured, either (A) the Interest Coverage
Ratio on a Pro Forma Basis immediately after giving effect to such acquisition,
merger or consolidation, the incurrence or assumption of such Indebtedness and
the use of proceeds thereof and any related transactions is (I) not less than
2.00 to 1.00 or (II) solely with respect to any such Indebtedness incurred or
assumed under this clause (h)(i), no less than the Interest Coverage Ratio in
effect immediately prior thereto or (B) the Net Total Leverage Ratio on a Pro
Forma Basis immediately after giving effect to such acquisition, merger or
consolidation, the incurrence or assumption of such Indebtedness and the use of
proceeds thereof and any related transactions is (I) not greater than 0.50 to
1.00 above the Closing Date Net Total Leverage Ratio or (II) solely Indebtedness
incurred or assumed under this clause (h)(i), no greater than the Net Total
Leverage Ratio in effect immediately prior thereto and (z) in the case of any
such Indebtedness incurred or assumed under this clause (h)(i) by a Subsidiary
other than a Subsidiary Loan Party that is incurred in contemplation of such
acquisition, merger or consolidation, the aggregate outstanding principal amount
of such Indebtedness immediately after giving effect to such acquisition, merger
or consolidation, the incurrence of such Indebtedness and the use of proceeds
thereof and any related transactions shall not exceed, when taken together with
all amounts incurred or assumed pursuant to this clause (h)(z), and clauses
(q)(i), (r)(i) and (s)(i) of this Section 6.01, the greater of $300,000,000 and
0.25 times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period; provided, further, that any Indebtedness for borrowed money
incurred in the form of term loans and in the same currency pursuant to this
clause (h)(i) that is incurred in contemplation of such acquisition, merger or
consolidation and that is secured by Liens on Collateral that are Other First
Liens shall be subject to the last paragraph of Section 6.02; and provided,
further, that the incurrence of any Indebtedness for borrowed money pursuant to
this clause (h)(i) shall be subject to the last paragraph of Section 6.01; and
(ii) any Permitted Refinancing Indebtedness incurred to Refinance any such
Indebtedness;

 



140

 

 

(i)       (i) Capitalized Lease Obligations, mortgage financings and other
Indebtedness incurred by the Borrower or any Subsidiary prior to or within 270
days after the acquisition, lease, construction, installation, repair,
replacement or improvement of the respective property (real or personal),
equipment or other asset (whether through the direct purchase of property or the
Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction,
installation, repair, replacement or improvement, in an aggregate principal
amount outstanding that immediately after giving effect to the incurrence of
such Indebtedness and the use of proceeds thereof, together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to this Section
6.01(i), would not exceed the greater of $240,000,000 and 0.20 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period and
(ii) any Permitted Refinancing Indebtedness in respect of the foregoing;

 

(j)       (i) Capitalized Lease Obligations and any other Indebtedness incurred
by the Borrower or any Subsidiary arising from any Sale and Lease-Back
Transaction that is permitted under Section 6.03 and (ii) any Permitted
Refinancing Indebtedness in respect of the foregoing;

 

(k)       (i) Indebtedness of the Borrower or any Subsidiary, in an aggregate
principal amount outstanding that, immediately after giving effect to the
incurrence of such Indebtedness and the use of proceeds thereof, together with
the aggregate principal amount of any other Indebtedness outstanding pursuant to
this Section 6.01(k), would not exceed the greater of $300,000,000 and 0.25
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period and (ii) any Permitted Refinancing Indebtedness in respect
thereof;

 

(l)       Indebtedness of a Borrower or any Subsidiary in an aggregate
outstanding principal amount not greater than 200% of the amount of net cash
proceeds received by a Borrower from (x) the issuance or sale of its Qualified
Equity Interests or (y) a contribution to its common equity with the net cash
proceeds from the issuance and sale by a Parent Entity of its Qualified Equity
Interests or a contribution to its common equity (in each case of (x) and (y),
other than proceeds from the sale of Equity Interests to, or contributions from,
a Borrower or any of its Subsidiaries), to the extent such net cash proceeds do
not constitute Excluded Contributions or Permitted Cure Securities;

 

(m)       Guarantees (i) by the Borrower or any Subsidiary Loan Party of any
Indebtedness of the Borrower or any Subsidiary Loan Party permitted to be
incurred under this Agreement, (ii) by the Borrower or any Subsidiary Loan Party
of Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Loan Party, (iii) by any Subsidiary that is not a Subsidiary Loan
Party of Indebtedness of another Subsidiary that is not a Subsidiary Loan Party,
and (iv) by the Borrower of Indebtedness of Subsidiaries that are not Subsidiary
Loan Parties incurred for working capital purposes in the ordinary course of
business or consistent with past practice or industry norm on ordinary business
terms so long as such Indebtedness is permitted to be incurred under Section
6.01; provided, that Guarantees by the Borrower or any Subsidiary Loan Party
under this Section 6.01(m) of any other Indebtedness of a person that is
subordinated to other Indebtedness of such person shall be subordinated to the
Loan Obligations to at least the same extent as such underlying Indebtedness is
subordinated;

 



141

 

 

(n)       Indebtedness arising from agreements of the Borrower or any Subsidiary
providing for indemnification, adjustment of purchase, or acquisition price or
similar obligations (including earn-outs), in each case, incurred or assumed in
connection with the Transactions, any Permitted Business Acquisition, other
Investments, any New Projects or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement;

 

(o)       Indebtedness in respect of letters of credit, bank guarantees,
warehouse receipts or similar instruments issued to support performance
obligations and trade letters of credit (other than obligations in respect of
other Indebtedness) in the ordinary course of business or consistent with past
practice or industry norm;

 

(p)       Guarantees by a Borrower or any Subsidiary of Indebtedness under
customer financing lines of credit entered into in the ordinary course of
business or consistent with past practice or industry norm;

 

(q)       (i) Indebtedness secured by Liens that are Other First Liens so long
as immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, the Net First Lien Leverage Ratio on a Pro Forma
Basis is not greater than the Closing Date Net First Lien Leverage Ratio;
provided, that (x) the aggregate principal amount of Indebtedness outstanding
under this clause (q)(i) at such time that is incurred by a Subsidiary other
than a Subsidiary Loan Party shall not exceed, when taken together with the
aggregate principal amount of any other Indebtedness outstanding pursuant to
Section 6.01(h), this clause (q)(i), Section 6.01(r)(i) and Section 6.01(s)(i)
that are incurred by Subsidiaries other than the Subsidiary Loan Parties, the
greater of $300,000,000 and 0.25 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period and (y) the incurrence of any
Indebtedness for borrowed money in the form of term loans pursuant to this
clause (q)(i) shall be subject to the last paragraph of Section 6.02; provided,
further, that the incurrence of any Indebtedness for borrowed money pursuant to
this clause (q)(i) shall be subject to the last paragraph of Section 6.01 and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(r)       (i) Indebtedness secured by Liens that are Junior Liens so long as
immediately after giving effect to the incurrence of such Indebtedness and the
use of proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma Basis is
not greater than 0.25 to 1.00 above the Closing Date Net Secured Leverage Ratio;
provided, that the aggregate principal amount of Indebtedness outstanding under
this clause (r)(i) at such time that is incurred by a Subsidiary other than a
Subsidiary Loan Party shall not exceed, when taken together with the aggregate
principal amount of any other Indebtedness outstanding pursuant to Section
6.01(h), Section 6.01(q)(i), this Section 6.01(r)(i) and Section 6.01(s)(i) that
are incurred by Subsidiaries other than the Subsidiary Loan Parties, the greater
of $300,000,000 and 0.25 times the EBITDA calculated on a Pro Forma Basis for
the then most recently ended Test Period; provided, further, that the incurrence
of any Indebtedness for borrowed money pursuant to this clause (r)(i) shall be
subject to the last paragraph of Section 6.01, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 



142

 

 

(s)       (i) unsecured Indebtedness so long as immediately after giving effect
to the incurrence of such Indebtedness and the use of proceeds thereof, (A) the
Interest Coverage Ratio on a Pro Forma Basis is not less than 2.00 to 1.00 or
(B) the Net Total Leverage Ratio on a Pro Forma Basis is not greater than 0.50
to 1.00 above the Closing Date Net Total Leverage Ratio; provided, that the
aggregate principal amount of Indebtedness outstanding under this clause (s)(i)
at such time that is incurred by a Subsidiary other than a Subsidiary Loan Party
shall not exceed, when taken together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to Section 6.01(h), Section 6.01(q)(i),
Section 6.01(r)(i) and this Section 6.01(s)(i) that are incurred by Subsidiaries
other than the Subsidiary Loan Parties, the greater of $300,000,000 and 0.25
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period; provided, further, that the incurrence of any Indebtedness
for borrowed money pursuant to this clause (s)(i) shall be subject to the last
paragraph of Section 6.01 and (ii) any Permitted Refinancing Indebtedness in
respect thereof;

 

(t)       (i) Indebtedness of Subsidiaries that are not Subsidiary Loan Parties
in an aggregate principal amount outstanding that, immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
would not exceed the greater of $240,000,000 and 0.20 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period and
(ii) any Permitted Refinancing Indebtedness in respect thereof;

 

(u)       Indebtedness incurred in the ordinary course of business or consistent
with past practice or industry norm in respect of obligations of a Borrower or
any Subsidiary to pay the deferred purchase price of goods or services or
progress payments in connection with such goods and services; provided, that
such obligations are incurred in connection with open accounts extended by
suppliers on customary trade terms in the ordinary course of business or
consistent with past practice or industry norm and not in connection with the
borrowing of money or any Hedging Agreements;

 

(v)       Indebtedness representing deferred compensation to employees,
consultants or independent contractors of a Borrower (or, to the extent such
work is done for a Borrower or its Subsidiaries, any direct or indirect parent
thereof) or any Subsidiary incurred in the ordinary course of business or
consistent with past practice or industry norm;

 

(w)       (i) Indebtedness, including in respect of the Senior Unsecured Notes,
in an aggregate principal amount outstanding pursuant to this Section 6.01(w)(i)
not to exceed $2,000,000,000, (ii) Indebtedness, including in respect of the
Amortizing Notes, in an aggregate principal amount outstanding pursuant to this
Section 6.01(w)(ii) not to exceed $79,207,700 and (iii) any Permitted
Refinancing Indebtedness in respect thereof;

 

(x)       Indebtedness incurred by a Special Purpose Securitization Subsidiary
in connection with Permitted Securitization Financings that is not recourse to
the Borrower or any Subsidiary thereof other than a Special Purpose
Securitization Subsidiary;

 

(y)       obligations in respect of Cash Management Agreements (other than
bi-lateral letter of credit facilities);

 

(z)       (i) Refinancing Notes and (ii) any Permitted Refinancing Indebtedness
incurred in respect thereof;

 

(aa)     (i) Indebtedness in an aggregate principal amount outstanding not to
exceed at the time of incurrence the Incremental Amount available at such time;
provided that the incurrence of any Indebtedness for borrowed money pursuant to
this clause (aa)(i) shall be subject to the last paragraph of Section 6.01 and
the incurrence of any Indebtedness for borrowed money in the form of term loans
pursuant to this clause (aa)(i) secured by Liens that are Other First Liens
shall be subject to the last paragraph of Section 6.02, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 

(bb)     Indebtedness in respect of letters of credit, bank guarantees or
similar instruments issued in connection with licensing or regulatory
requirements;

 



143

 

 

(cc)     (i) Indebtedness of, incurred on behalf of, or representing Guarantees
of Indebtedness of, joint ventures in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(cc), would not
exceed the greater of $180,000,000 and 0.15 times the EBITDA calculated on a Pro
Forma Basis for the then most recently ended Test Period, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 

(dd)    Indebtedness issued by a Borrower or any Subsidiary to current or former
officers, directors and employees of the Borrower or any such Subsidiary (or of
any Parent Entity), or to their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests of the Borrower or any
Parent Entity permitted by Section 6.06;

 

(ee)     Indebtedness consisting of obligations of a Borrower or any Subsidiary
under deferred compensation or other similar arrangements incurred by such
person in connection with the Transactions and Permitted Business Acquisitions
or any other Investment permitted hereunder;

 

(ff)       Indebtedness of the Borrower or any Subsidiary to or on behalf of any
joint venture (regardless of the form of legal entity) that is not a Subsidiary
arising in the ordinary course of business or consistent with past practice in
connection with the cash management operations (including with respect to
intercompany self-insurance arrangements) of the Borrower and its Subsidiaries;

 

(gg)     Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business or consistent with past practice or industry
norm;

 

(hh)     Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit (or a letter of credit
issued under any other revolving credit or letter of credit facility permitted
by Section 6.01);

 

(ii)       customer deposits and advance payments received in the ordinary
course of business from customers for goods and services purchased in the
ordinary course of business;

 

(jj)       Indebtedness arising from or in connection with any cross guarantee
pursuant to Part 2M of the Australian Corporations Act or any equivalent
provision given from time to time, provided that the only parties to such cross
guarantee are Subsidiaries or the Borrower;

 

(kk)     Indebtedness or guarantees arising under a TFA or TSA;

 

(ll        all premium (if any, including tender premiums) expenses, defeasance
costs, interest (including post-petition interest), fees, expenses, charges and
additional or contingent interest on obligations described in clauses (a)
through (kk) above or refinancings thereof.

 



144

 

 

For purposes of determining compliance with this Section 6.01 or Section 6.02,
the amount of any Indebtedness denominated in any currency other than Dollars
shall be calculated based on customary currency exchange rates in effect, in the
case of such Indebtedness incurred (in respect of term Indebtedness) or
committed (in respect of revolving Indebtedness) on or prior to the Closing
Date, on the Closing Date and, in the case of such Indebtedness incurred (in
respect of term Indebtedness) or committed (in respect of revolving
Indebtedness) after the Closing Date, on the date on which such Indebtedness was
incurred (in respect of term Indebtedness) or committed (in respect of revolving
Indebtedness); provided, that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a currency other than Dollars (or in a
different currency from the Indebtedness being refinanced), and such refinancing
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such Dollar-denominated restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed (i) the outstanding or committed principal amount, as
applicable, of such Indebtedness being refinanced plus (ii) the aggregate amount
of fees, underwriting discounts, premiums (including tender premiums), accrued
interest, defeasance costs and other costs and expenses incurred in connection
with such refinancing.

 

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in Sections 6.01(a)
through (ll) (including, for the avoidance of doubt, with respect to the clauses
set forth in the definition of “Incremental Amount”) but may be permitted in
part under any combination thereof, (B) in the event that an item of
Indebtedness (or any portion thereof) meets the criteria of one or more of the
categories of permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (ll) (including, for the avoidance of doubt, with
respect to the clauses set forth in the definition of “Incremental Amount”), the
Borrower may, in its sole discretion, divide, classify or reclassify, or later
divide, classify or reclassify (as if incurred at such later time), such item of
Indebtedness (or any portion thereof) in any manner that complies with this
Section 6.01 and at the time of incurrence, division, classification or
reclassification will be entitled to only include the amount and type of such
item of Indebtedness (or any portion thereof) in one of the above clauses (or
any portion thereof) and such item of Indebtedness (or any portion thereof)
shall be treated as having been incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or any portion thereof) when calculating the amount of Indebtedness
(or any portion thereof) that may be incurred, divided, classified or
reclassified pursuant to any other clause (or any portion thereof) at such time;
provided, that (x) all Indebtedness outstanding on the Closing Date under this
Agreement shall at all times be deemed to have been incurred pursuant to clause
(b) of this Section 6.01 and (y) all Indebtedness outstanding on the Closing
Date under the Senior Unsecured Notes shall at all times be deemed to have been
incurred pursuant to clause (w)(i) of this Section 6.01, (C) in connection with
(1) the incurrence of revolving loan Indebtedness under this Section 6.01 or (2)
any commitment relating to the incurrence of Indebtedness under this Section
6.01 and the granting of any Lien to secure such Indebtedness, the Borrower or
applicable Subsidiary may designate the incurrence of such Indebtedness and the
granting of such Lien therefor as having occurred on the date of first
incurrence of such revolving loan Indebtedness or commitment (such date, the
“Deemed Date”), and any related subsequent actual incurrence and the granting of
such Lien therefor will be deemed for purposes of this Section 6.01 and Section
6.02 of this Agreement to have been incurred or granted on such Deemed Date,
including, without limitation, for purposes of calculating usage of any baskets
hereunder (if applicable), the Net Total Leverage Ratio, the Net Secured
Leverage Ratio, the Net First Lien Leverage Ratio, the Interest Coverage Ratio
and EBITDA (and all such calculations, without duplication, on the Deemed Date
and on any subsequent date until such commitment is funded or terminated or such
election is rescinded without the incurrence thereby shall be made on a Pro
Forma Basis after giving effect to the deemed incurrence, the granting of any
Lien therefor and related transactions in connection therewith) and (D) for
purposes of calculating the Interest Coverage Ratio, the Net Secured Leverage
Ratio and the Net First Lien Leverage Ratio under Section 6.01(h), (q), (r), (s)
and/or (aa) on any date of incurrence of Indebtedness pursuant to such Section
6.01(h), (q), (r), (s) and/or (aa), the net cash proceeds funded by financing
sources upon the incurrence of such Indebtedness incurred at such time of
calculation shall not be netted against the applicable amount of Consolidated
Debt for purposes of such calculation of the Interest Coverage Ratio, the Net
Secured Leverage Ratio or the Net First Lien Leverage Ratio, as applicable, at
such time. In addition, with respect to any Indebtedness that was permitted to
be incurred hereunder on the date of such incurrence, any Increased Amount of
such Indebtedness shall also be permitted hereunder after the date of such
incurrence.

 



145

 

 

This Agreement will not treat (1) unsecured Indebtedness as subordinated or
junior to secured Indebtedness merely because it is unsecured or (2) senior
Indebtedness as subordinated or junior to any other senior Indebtedness merely
because it has a junior priority with respect to the same collateral.

 

With respect to any Indebtedness for borrowed money incurred under Section
6.01(h)(i) (solely to the extent set forth therein), 6.01(q)(i), 6.01(r)(i),
6.01(s)(i) and 6.01(aa)(i), (A) in the form of term Indebtedness, (1) the stated
maturity date of any such Indebtedness shall be (x) in the case of such term
Indebtedness that would qualify as “Additional Term A Loans” if incurred under
Section 2.21(a) of this Agreement, no earlier than (I) the Revolving Facility
Maturity Date and (II) the date that is two years earlier than the Term Facility
Maturity Date and (y) otherwise, no earlier than the Term Facility Maturity
Date, in each case, as in effect at the time such Indebtedness is incurred and
(2) the Weighted Average Life to Maturity of such Indebtedness shall (other than
in the case of Additional Term A Loans) be no shorter than the remaining
Weighted Average Life to Maturity of the latest maturing Term Loans in effect at
the time such Indebtedness is incurred, (B) in the form of revolving
Indebtedness, (1) the stated maturity date of any such Indebtedness shall be no
earlier than the Revolving Facility Maturity Date as in effect at the time such
Indebtedness is incurred and (2) the Weighted Average Life to Maturity of such
Indebtedness shall be no shorter than the remaining Weighted Average Life to
Maturity of the Revolving Loans in effect at the time such Indebtedness is
incurred. With respect to any Indebtedness for borrowed money incurred under
Section 6.01(aa)(i), (A) there shall be no obligor of such Indebtedness that is
not a Loan Party, and (B) such Indebtedness that is secured (i) shall not be
secured by any assets not securing the Loan Obligations, (ii) shall be subject
to the relevant Intercreditor Agreement(s) and (iii) shall be subject to
security agreements relating to such Indebtedness that are substantially the
same as the Security Documents (with such differences as are reasonably
satisfactory to the Collateral Agent and the Borrower). With respect to any
Indebtedness for borrowed money incurred under Section 6.01(h)(i) (solely to the
extent set forth therein), 6.01(q)(i), 6.01(r)(i), 6.01(s)(i) and 6.01(aa)(i),
in each case, (A) if such Indebtedness is in the form of term loans, the
mandatory prepayment terms, taken as a whole, shall be no more favorable to the
lenders or holders of such Indebtedness than those applicable to the Term Loans
(except to the extent such terms apply solely to any period after the Term
Facility Maturity Date) as determined by the Borrower in good faith and (B)
solely to the extent required by the applicable documentation for such
Indebtedness, no Default or Event of Default shall have occurred and be
continuing or would result from the incurrence thereof.

 

Section 6.02      Liens. Create, incur, assume or permit to exist any Lien on
any property or assets (including stock or other securities of any person) of
the Borrowers or any Subsidiary at the time owned by it or on any income or
revenues or rights in respect of any thereof, except the following
(collectively, “Permitted Liens”):

 

(a)       Liens on property or assets of a Borrower and the Subsidiaries
existing on the Closing Date (or created following the Closing Date pursuant to
agreements in existence on the Closing Date (or refinancings thereof) requiring
the creation of such Liens) and, to the extent securing Indebtedness in an
aggregate principal amount in excess of $10,000,000, set forth on
Schedule 6.02(a) and any modifications, replacements, renewals or extensions
thereof; provided, that such Liens shall secure only those obligations that they
secure on the Closing Date (and any Permitted Refinancing Indebtedness in
respect of such obligations permitted by Section 6.01) and shall not
subsequently apply to any other property or assets of a Borrower or any
Subsidiary other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien, and (B) proceeds and
products thereof;

 

(b)       any Lien created under the Loan Documents (including Liens created
under the Security Documents securing obligations in respect of Secured Hedge
Agreements and Secured Cash Management Agreements) or permitted in respect of
any Mortgaged Property by the terms of the applicable Mortgage;

 



146

 

 

(c)       any Lien on any property or asset of the Borrower or any Subsidiary
securing Indebtedness or Permitted Refinancing Indebtedness permitted by Section
6.01(h); provided, that (i) in the case of Liens that do not extend to the
Collateral, such Lien does not apply to any other property or assets of the
Borrower or any of the Subsidiaries not securing such Indebtedness at the date
of the acquisition of such property or asset and accessions and additions
thereto and proceeds and products thereof (other than after-acquired property
required to be subjected to such Lien pursuant to the terms of such Indebtedness
(and refinancings thereof)), (ii) in the case of Liens on the Collateral that
are (or are intended to be) junior in priority to the Liens securing the
Obligations, such Liens shall be subject to a Permitted Junior Intercreditor
Agreement and (iii) in the case of Liens on the Collateral that are (or are
intended to be) pari passu with the Liens securing the Obligations, (x) such
Liens shall be subject to a Permitted Pari Passu Intercreditor Agreement and (y)
any Indebtedness for borrowed money incurred in the form of term loans that are
incurred in contemplation of an acquisition, merger or consolidation and that
are secured by such Liens shall be subject to the last paragraph of Section
6.02;

 

(d)       Liens for Taxes, assessments or other governmental charges or levies
not yet delinquent by more than 30 days or that are being contested in
compliance with Section 5.03;

 

(e)       Liens imposed by law such as landlord’s (including for this purpose
landlord’s Liens created pursuant to the applicable lease), carriers’,
warehousemen’s, mechanics’, materialmen’s, repairmen’s, supplier’s, construction
or other like Liens, securing obligations that are not overdue by more than 30
days or that are being contested in good faith by appropriate proceedings and in
respect of which, if applicable, the Borrower or any Subsidiary shall have set
aside on its books reserves in accordance with GAAP;

 

(f)       (i) pledges and deposits and other Liens made in the ordinary course
of business in compliance with the Federal Employers Liability Act or any other
workers’ compensation, unemployment insurance, employers’ health tax and other
social security laws or regulations and deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in respect of such
obligations and (ii) pledges and deposits and other Liens securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to the Borrower or
any Subsidiary;

 

(g)       deposits and other Liens to secure the performance of bids, trade
contracts (other than for Indebtedness), leases (other than Capitalized Lease
Obligations), statutory obligations, surety, indemnity, warranty, release,
appeal or similar bonds, performance and return of money bonds, bids, leases,
government contracts, trade contracts, agreements with utilities, and other
obligations of a like nature (including letters of credit in lieu of any such
bonds or to support the issuance thereof) incurred in the ordinary course of
business, including those incurred to secure health, safety and environmental
obligations in the ordinary course of business;

 

(h)       zoning restrictions, easements, survey exceptions, trackage rights,
leases (other than Capitalized Lease Obligations), licenses, special
assessments, rights-of-way, covenants, conditions, servitudes, declarations,
homeowners’ associations and similar agreements and other restrictions
(including minor defects and irregularities in title and similar encumbrances)
on or with respect to the use of Real Property, servicing agreements,
development agreements, site plan agreements and other similar encumbrances
incurred in the ordinary course of business and title defects or irregularities
that are of a minor nature and that, in the aggregate, do not interfere in any
material respect with the ordinary conduct of the business of the Borrower or
any Subsidiary;

 



147

 

 

(i)       Liens securing Indebtedness permitted by Section 6.01(i) or (j);
provided, that such Liens do not apply to any property or assets of a Borrower
or any Subsidiary other than the property or assets acquired, leased,
constructed, replaced, repaired or improved with such Indebtedness (or the
Indebtedness Refinanced thereby) or Disposed of in the applicable Sale and
Lease-Back Transaction, and accessions and additions thereto, proceeds and
products thereof, customary security deposits and related property; provided,
further, that individual financings provided by one lender may be
cross-collateralized to other financings provided by such lender (and its
Affiliates) (it being understood that with respect to any Liens on the
Collateral being incurred under this clause (i) to secure Permitted Refinancing
Indebtedness, if Liens on the Collateral securing the Indebtedness being
Refinanced (if any) were Junior Liens, then any Liens on such Collateral being
incurred under this clause (i) to secure Permitted Refinancing Indebtedness
shall also be Junior Liens);

 

(j)       Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.03, so long as such Liens attach only to the property Disposed of and
being leased in such transaction and any accessions and additions thereto,
proceeds and products thereof, customary security deposits and related property;

 

(k)       Liens securing judgments that do not constitute an Event of Default
under Section 7.01(j) and notices of lis pendens and associated rights related
to litigation;

 

(l)       Liens disclosed by the title insurance policies, title opinions or
equivalent foreign documentation delivered on or subsequent to the Closing Date
and pursuant to the Collateral and Guarantee Requirement, Section 5.10 or
Schedule 5.12 and any replacement, extension or renewal of any such Lien;
provided, that such replacement, extension or renewal Lien shall not cover any
property other than the property that was subject to such Lien prior to such
replacement, extension or renewal and any accessions and additions thereto or
proceeds and products thereof and related property; provided, further, that the
Indebtedness and other obligations secured by such replacement, extension or
renewal Lien are permitted by this Agreement;

 

(m)       any interest or title of a lessor or sublessor under any leases or
subleases entered into by the Borrower or any Subsidiary in the ordinary course
of business;

 

(n)       Liens that are (i) contractual or statutory rights of set-off (and
related pledges) or similar rights relating to the establishment of depository
relations with banks and other financial institutions not given in connection
with the issuance of Indebtedness, (ii) relating to pooled deposits, cash
management (including controlled disbursement accounts or services) or foreign
currency exchanges services, sweep accounts, reserve accounts, commodity or
trading accounts, or similar accounts of the Borrower or any Subsidiary to
permit satisfaction of overdraft or similar obligations incurred in the ordinary
course of business of the Borrower or any Subsidiary, including with respect to
credit cards, credit card processing services, debit cards, purchase cards, ACH
transactions, and similar obligations or (iii) relating to purchase orders and
other agreements entered into with customers, suppliers or service providers of
the Borrower or any Subsidiary in the ordinary course of business;

 

(o)       Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights,
(ii) attaching to commodity trading accounts or other commodity brokerage
accounts incurred in the ordinary course of business, (iii) encumbering
reasonable customary initial deposits and margin deposits and similar Liens
attaching to brokerage accounts incurred in the ordinary course of business and
not for speculative purposes, (iv) in respect of Third Party Funds or (v) in
favor of credit card companies pursuant to agreements therewith;

 



148

 

 

(p)       Liens securing obligations in respect of trade-related letters of
credit, bankers’ acceptances, bank guarantees or similar obligations and
completion guarantees permitted under Section 6.01(f) or (o) and covering the
property (or the documents of title in respect of such property) financed by
such letters of credit, bankers’ acceptances, bank guarantees or similar
obligations and completion guarantees and the proceeds and products thereof;

 

(q)       leases or subleases, licenses or sublicenses (including with respect
to Intellectual Property) granted to others in the ordinary course of business
not interfering in any material respect with the business of the Borrower and
its Subsidiaries, taken as a whole;

 

(r)       Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods;

 

(s)       Liens solely on any cash earnest money deposits made by a Borrower or
any of the Subsidiaries in connection with any letter of intent or purchase
agreement in respect of any Investment permitted hereunder;

 

(t)       (i) Liens with respect to property or assets of any Subsidiary that is
not a Loan Party securing obligations of a Subsidiary that is not a Loan Party
permitted under Section 6.01 and (ii) Liens with respect to property or assets
of the applicable joint venture or the Equity Interests of such joint venture
securing Indebtedness permitted under Section 6.01(cc) (it being understood that
with respect to any Liens on the Collateral being incurred under this clause
(t)(ii) to secure Permitted Refinancing Indebtedness, if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then any
Liens on such Collateral being incurred under this clause (t)(ii) to secure
Permitted Refinancing Indebtedness shall also be Junior Liens);

 

(u)       Liens on any amounts held by a trustee or agent under any indenture or
other debt agreement issued in escrow pursuant to customary escrow arrangements
pending the release thereof, or under any indenture or other debt agreement
pursuant to customary discharge, redemption or defeasance provisions;

 

(v)       the prior rights of consignees and their lenders under consignment
arrangements entered into in the ordinary course of business;

 

(w)       agreements to subordinate any interest of a Borrower or any Subsidiary
in any accounts receivable or other proceeds arising from inventory consigned by
a Borrower or any of its Subsidiaries pursuant to an agreement entered into in
the ordinary course of business;

 

(x)       Liens arising from precautionary Uniform Commercial Code financing
statements (or the foreign equivalent) regarding operating leases or other
obligations not constituting Indebtedness or purported Liens evidenced by the
filing of precautionary Uniform Commercial Code financing statements or
equivalent filings;

 

(y)       Liens on (i) Equity Interests of, or loans to, joint ventures
(A) securing obligations of such joint venture or (B) pursuant to the relevant
joint venture agreement or arrangement and (ii) Equity Interests of, or loans
to, Unrestricted Subsidiaries;

 

(z)       Liens on securities that are the subject of repurchase agreements
constituting Permitted Investments under clause (c) of the definition thereof;

 



149

 

 

 

(aa)      Liens in respect of Permitted Securitization Financings that extend
only to the assets subject thereto and Equity Interests of Special Purpose
Securitization Subsidiaries;

 

(bb)      Liens securing insurance premiums financing arrangements; provided,
that such Liens are limited to the applicable unearned insurance premiums;

 

(cc)      in the case of Real Property that constitutes a leasehold interest,
any Lien to which the fee simple interest (or any superior leasehold interest)
is subject;

 

(dd)      Liens securing Indebtedness or other obligation (i) of a Borrower or a
Subsidiary in favor of a Borrower or any Subsidiary Loan Party and (ii) of any
Subsidiary that is not Loan Party in favor of any Subsidiary that is not a Loan
Party;

 

(ee)      Liens (i) on not more than $100,000,000 of deposits securing Hedging
Agreements entered into for non-speculative purposes and (ii) on cash or
Permitted Investments securing Hedging Agreements in the ordinary course of
business submitted for clearing in accordance with applicable Requirements of
Law;

 

(ff)       Liens on goods or inventory the purchase, shipment or storage price
of which is financed by a documentary letter of credit, bank guarantee or
bankers’ acceptance issued or created for the account of the Borrower or any
Subsidiary in the ordinary course of business; provided, that such Lien secures
only the obligations of the Borrower or such Subsidiaries in respect of such
letter of credit, bank guarantee or banker’s acceptance to the extent permitted
under Section 6.01;

 

(gg)      Junior Liens, so long as immediately after giving effect to the
incurrence of the Indebtedness secured by such Junior Liens and the use of
proceeds thereof, the Net Secured Leverage Ratio on a Pro Forma Basis is not
greater than 0.25 to 1.00 above the Closing Date Net Secured Leverage Ratio;

 

(hh)      Other First Liens, so long as immediately after giving effect to the
incurrence of the Indebtedness secured by such Other First Liens and the use of
proceeds thereof, the Net First Lien Leverage Ratio on a Pro Forma Basis is not
greater than the Closing Date Net First Lien Leverage Ratio; provided, that any
Indebtedness for borrowed money in the form of term loans secured by such Liens
shall be subject to the last paragraph of Section 6.02;

 

(ii)       (i) Other First Liens, so long as such Other First Liens secure
Indebtedness permitted by Section 6.01(b)(i), 6.01(h)(i)(w), 6.01(q)(i),
6.01(z)(i) or 6.01(aa)(i) (and, in each case, Permitted Refinancing Indebtedness
in respect thereof), (ii) Liens on Collateral that are Junior Liens, so long as
such Junior Liens secure Indebtedness permitted by Section 6.01(b)(i),
6.01(h)(i)(x), 6.01(i)(i), 6.01(r)(i), 6.01(z)(i) or 6.01(aa)(i) (and, in each
case, Permitted Refinancing Indebtedness in respect thereof) and (iii) Liens to
secure Indebtedness permitted by Section 6.01(i) (and Liens securing Permitted
Refinancing Indebtedness in respect thereof);

 

(jj)        Liens arising out of conditional sale, title retention, consignment
or similar arrangements for the sale or purchase of goods by a Borrower or any
of the Subsidiaries in the ordinary course of business or consistent with past
practice or industry norm;

 



150

 

 

(kk)      Liens to secure any Indebtedness issued or incurred to Refinance (or
successive Indebtedness issued or incurred for subsequent Refinancings) as a
whole, or in part, any Indebtedness secured by any Lien permitted by this
Section 6.02; provided, however, that (u) with respect to any Liens on the
Collateral being incurred under this clause (kk), if Liens on the Collateral
securing the Indebtedness being Refinanced (if any) were Junior Liens, then such
Liens on such Collateral being incurred under this clause (kk) shall also be
Junior Liens, (v) with respect to any Liens on the Collateral being incurred
under this clause (kk), if Liens on the Collateral securing the Indebtedness
being Refinanced (if any) were Other First Liens, then such Liens on such
Collateral being incurred under this clause (kk) may also be Other First Liens
or Junior Liens, (w) (other than Liens contemplated by the foregoing clauses
(u) and (v)) such new Lien shall be limited to all or part of the same type of
property that secured the original Lien (plus improvements on and accessions to
such property, proceeds and products thereof, customary security deposits and
any other assets pursuant to after-acquired property clauses to the extent such
assets secured (or would have secured) the Indebtedness being Refinanced),
(x) the Indebtedness secured by such Lien at such time is not increased to any
amount greater than the sum of (A) the outstanding principal amount (or accreted
value, if applicable) or, if greater, committed amount of the applicable
Indebtedness at the time the original Lien became a Lien permitted hereunder,
(B) unpaid accrued interest and premium (including tender premiums) and (C) an
amount necessary to pay any associated underwriting discounts, defeasance costs,
fees, commissions and expenses, (y) on the date of the incurrence of the
Indebtedness secured by such Liens, the grantors of any such Liens shall be no
different from the grantors of the Liens securing the Indebtedness being
Refinanced or grantors that would have been obligated to secure such
Indebtedness or a Loan Party, and (z) if the lenders or holders (or an agent or
trustee therefor) of the Indebtedness secured by such Liens were required by the
terms hereof to become party to an Intercreditor Agreement, the lenders or
holders (or an agent or trustee therefor) of such Refinancing Indebtedness shall
be so required to become party to an Intercreditor Agreement;

 

(ll)       Liens with respect to property or assets of the Borrower or any
Subsidiary securing obligations in an aggregate outstanding principal amount
outstanding that, immediately after giving effect to the incurrence of such
Liens, would not exceed the greater of $300,000,000 and 0.25 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;

 

(mm)    Liens on property of, or on Equity Interests or Indebtedness of, any
person existing at the time (A) such person becomes a Subsidiary of a Borrower
or (B) such person or property is acquired by a Borrower or any Subsidiary;
provided that (i) such Liens do not extend to any other assets of a Borrower or
any Subsidiary (other than accessions and additions thereto and proceeds or
products thereof and other than after-acquired property) and (ii) such Liens
secure only those obligations which they secure on the date such person becomes
a Subsidiary or the date of such acquisition (and any extensions, renewals,
replacements or refinancings thereof);

 

(nn)     Liens securing obligations in respect of letters of credit, bank
guarantees or similar instruments issued in connection with licensing or
regulatory requirements in an aggregate face amount at the time of incurrence of
such letters of credit, bank guarantees or similar instrument not to exceed
$120,000,000;

 

(oo)     Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code in effect in the State of New York or similar provisions in
similar codes, statutes or laws in other jurisdictions on items in the course of
collection;

 

(pp)     Liens on equipment of the Borrower or any Subsidiary granted in the
ordinary course of business or consistent with past practice or industry norm;

 

(qq)     [reserved];

 

(rr)       Liens that are deemed security interests under the Australian PPSA
that do not, in substance, secure payment or performance of an obligation; and

 



151

 

 

(ss)     movable hypothecs granted under the laws of the Province of Québec to
secure obligations under leases or subleases for Real Property (in each case
limited to the property and assets located from time to time in the premises
which are the subject of the lease or sublease secured by such movable
hypothec).

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (ss) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing an item of Indebtedness (or
any portion thereof) meets the criteria of one or more of the categories of
permitted Liens (or any portion thereof) described in Sections 6.02(a) through
(ss), the Borrower may, in its sole discretion, divide, classify or reclassify,
or later divide, classify or reclassify (as if incurred at such later time),
such Lien securing such item of Indebtedness (or any portion thereof) in any
manner that complies with this Section 6.02 and at the time of incurrence,
division, classification or reclassification will be entitled to only include
the amount and type of such Lien or such item of Indebtedness secured by such
Lien (or any portion thereof) in one of the above clauses (or any portion
thereof) and such Lien securing such item of Indebtedness (or any portion
thereof) will be treated as being incurred or existing pursuant to only such
clause or clauses (or any portion thereof) without giving pro forma effect to
such item (or any portion thereof) when calculating the amount of Liens or
Indebtedness (or any portion thereof) that may be incurred, divided, classified
or reclassified pursuant to any other clause (or any portion thereof) at such
time; provided, that all Liens securing Indebtedness permitted by Section
6.01(b) shall at all times be deemed to have been created under Section 6.02(b)
or Section 6.02(ii). In addition, with respect to any revolving loan
Indebtedness or commitment to incur Indebtedness that is designated to be
incurred on any Deemed Date pursuant to clause (C) of the third to last
paragraph of Section 6.01, any Lien that does or that shall secure such
Indebtedness may also be designated by the Borrower or any Subsidiary to be
incurred on such Deemed Date and, in such event, any related subsequent actual
incurrence of such Lien shall be deemed for purposes of Section 6.01 and 6.02 of
this Agreement, without duplication, to be incurred on such prior date (and on
any subsequent date until such commitment is funded or terminated or such
election is rescinded or until such time as the related Indebtedness is no
longer deemed outstanding pursuant to clause (C) of the third to last paragraph
of Section 6.01), including for purposes of calculating usage of any Permitted
Lien. In addition, with respect to any Lien securing Indebtedness that was
permitted to secure such Indebtedness at the time of the incurrence of such
Indebtedness, such Lien shall also be permitted to secure any Increased Amount
of such Indebtedness.

 

Subject to the MFN Exception, with respect to (x) Indebtedness for borrowed
money incurred in Dollars prior to the six-month anniversary of the Closing Date
in the form of term loans that are secured by Liens on the Collateral that are
Other First Liens incurred under Section 6.02(c) (to the extent set forth
therein) or Section 6.02(hh) or (y) any Indebtedness for borrowed money incurred
(but not assumed) in the form of term loans pursuant to Section 6.01(h)(i)(w)
(to the extent set forth therein) or any Indebtedness for borrowed money in the
form of term loans incurred pursuant to Section 6.01(q)(i) or Section
6.01(aa)(i), in each case, prior to the six-month anniversary of the Closing
Date that is secured by Liens on the Collateral that are Other First Liens (any
such Indebtedness, “Pari Term Loans”), in each case, if the All-in Yield in
respect of such Pari Term Loans exceeds the All-in Yield in respect of Term
Loans on the Closing Date by more than 0.75% (such difference, the “Pari Yield
Differential”), then the Applicable Margin (or “LIBOR floor” as provided in the
following proviso) applicable to such Term Loans on the Closing Date shall be
increased such that after giving effect to such increase, the Dollar Pari Yield
Differential shall not exceed 0.75%; provided that, to the extent any portion of
the Dollar Pari Yield Differential is attributable to a higher “LIBOR floor”
being applicable to such Dollar denominated Pari Term Loans, such floor shall
only be included in the calculation of the Dollar Pari Yield Differential to the
extent such floor is greater than the Adjusted LIBO Rate in effect for an
Interest Period of three months’ duration at such time, and, with respect to
such excess, the “LIBOR floor” applicable to such outstanding Term Loans shall
be increased to an amount not to exceed the “LIBOR floor” applicable to such
Pari Term Loans prior to any increase in the Applicable Margin applicable to
such Dollar denominated Term Loans.

 



152

 

 

Section 6.03     Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter, as part of such transaction, rent or lease
such property or other property that it intends to use for substantially the
same purpose or purposes as the property being sold or transferred (a “Sale and
Lease-Back Transaction”); provided, that a Sale and Lease-Back Transaction shall
be permitted (a) with respect to (i) Excluded Property, (ii) property owned by
the Borrower or any Subsidiary Loan Party that is acquired after the Closing
Date so long as such Sale and Lease-Back Transaction is consummated within 365
days of the acquisition of such property, (iii) property owned by any Subsidiary
that is not a Loan Party regardless of when such property was acquired, and
(b) with respect to any other property owned by the Borrower or any Subsidiary
Loan Party, (x) if such Sale and Lease-Back Transaction is of property owned by
the Borrower or any Subsidiary Loan Party as of the Closing Date, the Net
Proceeds therefrom are used to prepay the Term Loans to the extent required by
Section 2.11(b) and (y) with respect to any Sale and Lease-Back Transaction
pursuant to this clause (b) with Net Proceeds in excess of $36,000,000
individually or $96,000,000 in the aggregate in any fiscal year, the
requirements of the second to last paragraph of Section 6.05 shall apply to such
Sale and Lease-Back Transaction to the extent provided therein, in each case of
the foregoing clauses (a) and (b), not to exceed an aggregate amount of cash (or
Designated Non-Cash Consideration) received for all such Sale and Lease-Back
Transactions equal to the greater of $240,000,000 and 0.20 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period.

 

Section 6.04     Investments, Loans and Advances. (i) Purchase or acquire
(including pursuant to any merger with a person that is not a Wholly Owned
Subsidiary immediately prior to such merger) any Equity Interests, evidences of
Indebtedness or other securities of any other person, (ii) make any loans or
advances to or Guarantees of the Indebtedness of any other person (other than in
respect of (A) intercompany liabilities incurred in connection with the cash
management, tax and accounting operations of the Borrower and the Subsidiaries
and (B) intercompany loans, advances or Indebtedness having a term not exceeding
364 days (inclusive of any roll-overs or extensions of terms) and made in the
ordinary course of business or consistent with past practice or industry norm),
or (iii) purchase or otherwise acquire, in one transaction or a series of
related transactions, (x) all or substantially all of the property and assets or
business of another person or (y) assets constituting a business unit, line of
business or division of such person (each of the foregoing, an “Investment”),
except:

 

(a)       the Transactions;

 

(b)       (i) Investments by the Borrower or any Subsidiary in the Equity
Interests of the Borrower or any Subsidiary (or any entity that will become a
Subsidiary as a result of such Investment); (ii) intercompany loans from the
Borrower or any Subsidiary to the Borrower or any Subsidiary; and
(iii) Guarantees by the Borrower or any Subsidiary of Indebtedness otherwise
permitted hereunder of the Borrower or any Subsidiary;

 

(c)       Permitted Investments and Investments that were Permitted Investments
when made;

 

(d)       Investments arising out of the receipt by the Borrower or any
Subsidiary of non-cash consideration for the Disposition of assets permitted
under Section 6.05;

 



153

 

 

(e)       loans and advances to, or Guarantees of Indebtedness of, officers,
directors, employees or consultants of the Borrower or any Subsidiary (i) in the
ordinary course of business in an aggregate outstanding amount (valued at the
time of the making thereof, and without giving effect to any subsequent change
in value) not to exceed $35,000,000, (ii) in respect of payroll payments and
expenses in the ordinary course of business or consistent with past practice,
(iii) for business-related travel expenses, moving expenses and other similar
expenses, in each case, incurred in the ordinary course of business or
consistent with past practice or industry norm and (iv) in connection with such
person’s purchase of Equity Interests of the Borrower, any Parent Entity solely
to the extent that the amount of such loans and advances shall be contributed to
the Borrower in cash as common equity;

 

(f)       accounts receivable, security deposits and prepayments arising and
trade credit granted in the ordinary course of business or consistent with past
practice or industry norm and any assets or securities received in satisfaction
or partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss and any
prepayments and other credits to suppliers made in the ordinary course of
business or consistent with past practice or industry norm;

 

(g)       Hedging Agreements entered into for non-speculative purposes;

 

(h)       Investments existing on, or contractually committed as of, the Closing
Date and, to the extent any such Investment is in excess of $10,000,000, set
forth on Schedule 6.04 and any extensions, renewals, replacements or
reinvestments thereof, so long as the aggregate amount of all Investments
pursuant to this clause (h) is not increased at any time above the amount of
such Investment existing or committed on the Closing Date (other than pursuant
to an increase as required by the terms of any such Investment or contractual
commitment as in existence on the Closing Date or as otherwise permitted by this
Section 6.04);

 

(i)        Investments resulting from pledges and deposits under
Sections 6.02(f), (g), (o), (r), (s), (ee) and (nn);

 

(j)        Investments by the Borrower or any Subsidiary in an aggregate
outstanding amount (valued at the time of the making thereof, and without giving
effect to any subsequent change in value) not to exceed the sum of (X) the
greater of $600,000,000 and 0.50 times the EBITDA calculated on a Pro Forma
Basis for the then most recently ended Test Period, plus (Y) so long as no Event
of Default has occurred and is continuing or would result therefrom, any portion
of the Cumulative Credit on the date of such election that the Borrower elects
to apply to this Section 6.04(j)(Y), which such election shall (unless such
Investment is made pursuant to clause (a) of the definition of “Cumulative
Credit”) be set forth in a written notice of a Responsible Officer thereof,
which notice shall set forth calculations in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied, and plus (Z) an amount equal to any returns (including
dividends, interest, distributions, returns of principal, profits on sale,
repayments, income and similar amounts) actually received in respect of any such
Investment pursuant to clause (X); provided, that if any Investment pursuant to
this Section 6.04(j) is made in any person that was not a Subsidiary on the date
on which such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of the Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) and not in reliance on this Section
6.04(j);

 

(k)       Investments constituting Permitted Business Acquisitions;

 

(l)         intercompany loans between Subsidiaries that are not Loan Parties
and Guarantees by Subsidiaries that are not Loan Parties permitted by Section
6.01(m);

 



154

 

 

(m)       Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with or
judgments against, customers and suppliers, in each case in the ordinary course
of business or consistent with past practice or industry norm or Investments
acquired by the Borrower or a Subsidiary as a result of a foreclosure by the
Borrower or any of the Subsidiaries with respect to any secured Investments or
other transfer of title with respect to any secured Investment in default;

 

(n)       Investments of a Subsidiary acquired after the Closing Date or of a
person merged into a Borrower or merged into or consolidated with a Subsidiary
after the Closing Date, in each case, (i) to the extent such acquisition, merger
or consolidation is permitted under this Section 6.04, (ii) in the case of any
acquisition, merger or consolidation, in accordance with Section 6.05 and
(iii) to the extent that such Investments were not made in contemplation of or
in connection with such acquisition, merger or consolidation and were in
existence on the date of such acquisition, merger or consolidation;

 

(o)       acquisitions by the Borrower of obligations of one or more officers or
other employees of any Parent Entity, the Borrower or its Subsidiaries in
connection with such officer’s or employee’s acquisition of Equity Interests of
any Parent Entity, so long as no cash is actually advanced by the Borrower or
any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

 

(p)       Guarantees by the Borrower or any Subsidiary of operating leases
(other than Capitalized Lease Obligations) or of other obligations that do not
constitute Indebtedness, in each case entered into by the Borrower or any
Subsidiary in the ordinary course of business or consistent with past practice
or industry norm;

 

(q)       Investments to the extent that payment for such Investments is made
with Equity Interests of the Borrower, any Parent Entity; provided, that the
issuance of such Equity Interests are not included in any determination of the
Cumulative Credit;

 

(r)        Investments in the Equity Interests of one or more newly formed
persons that are received in consideration of the contribution by any Parent
Entity, the Borrower or the applicable Subsidiary of assets (including Equity
Interests and cash) to such person or persons; provided, that (i) the fair
market value of such assets, determined in good faith by the Borrower, so
contributed pursuant to this clause (r) shall not in the aggregate exceed
$60,000,000 and (ii) in respect of each such contribution, a Responsible Officer
of the Borrower shall certify (x) that immediately after giving effect to such
contribution, no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (y) the fair market value (as determined
in good faith by the Borrower) of the assets so contributed and (z) that the
requirements of clause (i) of this proviso remain satisfied;

 

(s)       Investments consisting of Restricted Payments permitted under Section
6.06;

 

(t)        Investments in the ordinary course of business or consistent with
past practice or industry norm consisting of Uniform Commercial Code Article 3
endorsements for collection or deposit and Uniform Commercial Code Article 4
customary trade arrangements with customers;

 

(u)       [reserved];

 

(v)       Guarantees permitted under Section 6.01 (except to the extent such
Guarantee is expressly subject to this Section 6.04);

 

(w)       advances in the form of a prepayment of expenses, so long as such
expenses are being paid in accordance with customary trade terms of a Borrower
or such Subsidiary;

 



155

 

 

(x)       Investments by the Borrower and its Subsidiaries, including loans to
any direct or indirect parent of the Borrower, if the Borrower or any other
Subsidiary would otherwise be permitted to make a Restricted Payment in such
amount (provided, that the amount of any such Investment shall also be deemed to
be a Restricted Payment under the appropriate clause of Section 6.06 for all
purposes of this Agreement);

 

(y)       Investments consisting of Securitization Assets or arising as a result
of Permitted Securitization Financings, including Investments of funds held in
accounts permitted or required by the arrangements governing a Permitted
Securitization Financing or any related Indebtedness, in each case that the
Borrower determines in good faith to be necessary to effectuate any Permitted
Securitization Financing;

 

(z)        [reserved];

 

(aa)     to the extent constituting Investments, purchases and acquisitions of
inventory, supplies, materials and equipment or purchases of contract rights or
licenses or leases of Intellectual Property in each case in the ordinary course
of business or consistent with past practice;

 

(bb)     Investments received substantially contemporaneously in exchange for
Equity Interests of the Borrower or any Parent Entity; provided, that the
issuance of such Equity Interests are not included in any determination of the
Cumulative Credit;

 

(cc)     Investments in joint ventures; provided that the aggregate outstanding
amount (valued at the time of the making thereof, and without giving effect to
any subsequent changes in value) of Investments made after the Closing Date
pursuant to this Section 6.04(cc) shall not exceed the sum of (X) the greater of
$180,000,000 and 0.15 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period, plus (Y) an aggregate amount equal to any
returns (including dividends, interest, distributions, returns of principal,
profits on sale, repayments, income and similar amounts) actually received in
respect of any such Investment; provided, that if any Investment pursuant to
this Section 6.04(cc) is made in any person that was not a Subsidiary on the
date on which such Investment was made but becomes a Subsidiary thereafter, then
such Investment may, at the option of a Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) and not in reliance on this Section
6.04(cc);

 

(dd)     Investments in Similar Businesses in an aggregate outstanding amount
(valued at the time of the making thereof, and without giving effect to any
subsequent changes in value) not to exceed the sum of (X) the greater of
$300,000,000 and 0.25 times the EBITDA calculated on a Pro Forma Basis for the
then most recently ended Test Period plus (Y) an amount equal to any returns
(including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) actually received in respect of
any such Investment; provided, that if any Investment pursuant to this Section
6.04(dd) is made in any person that was not a Subsidiary on the date on which
such Investment was made but becomes a Subsidiary thereafter, then such
Investment may, at the option of a Borrower, upon such person becoming a
Subsidiary and so long as such person remains a Subsidiary, be deemed to have
been made pursuant to Section 6.04(b) and not in reliance on this Section
6.04(dd);

 



156

 

 

(ee)     Investments in any Unrestricted Subsidiaries after giving effect to the
applicable Investments, in an aggregate outstanding amount (valued at the time
of the making thereof, and without giving effect to any subsequent changes in
value) not to exceed the sum of (X) the greater of $120,000,000 and 0.10 times
the EBITDA calculated on a Pro Forma Basis for the then most recently ended Test
Period plus (Y) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts) actually received in respect of any such Investment; provided,
that if any Investment pursuant to this Section 6.04(ee) is made in any person
that was not a Subsidiary on the date on which such Investment was made but
becomes a Subsidiary thereafter, then such Investment may, at the option of a
Borrower, upon such person becoming a Subsidiary and so long as such person
remains a Subsidiary, be deemed to have been made pursuant to Section 6.04(b)
and not in reliance on this Section 6.04(ee);

 

(ff)       any Investment may be made so long as, no Event of Default has
occurred and is continuing or would result therefrom and after giving effect to
such Investment, the Net Total Leverage Ratio on a Pro Forma Basis would not
exceed the ratio that is equal to 0.50 to 1.00 below the Closing Date Net Total
Leverage Ratio;

 

(gg)     without prejudice to paragraph (b) above, Investments made for the
purposes of, in connection with, pursuant to and/or as contemplated in (as the
case may be) the Acquisition Agreement, including, without limitation, any (i)
Investments by the Borrower or any of its subsidiaries in the Equity Interests
of any other subsidiary of the Borrower (or any entity that will become a
subsidiary as a result of such Investment); and (ii) intercompany loans from the
Borrower or any of its subsidiaries to any subsidiary of the Borrower; and

 

(hh)     Investments made (i) in connection with the exercise of any
subscriptions, options, warrants, calls, puts or other rights or commitments
pursuant to agreements set forth on Schedule 3.08(b) or (ii) in satisfaction of
obligations under joint venture agreements existing on the Closing Date.

 

The amount of Investments that may be made at any time pursuant to Section
6.04(j) or 6.04(dd) (such Sections, the “Related Sections”) may, at the election
of the Borrower, be increased by the amount of Investments that could be made at
such time under the other Related Section; provided, that the amount of each
such increase in respect of one Related Section shall be treated as having been
used under the other Related Section.

 

The amount of any Investment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Investment or as of the date of the definitive
agreement with respect to such Investment, and without giving effect to any
subsequent change in value.

 

For purposes of determining compliance with this covenant, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or portion thereof) described in the above clauses but may be
permitted in part under any combination thereof and (B) in the event that an
Investment (or any portion thereof) meets the criteria of one or more of the
categories of permitted Investments (or any portion thereof) described in the
above clauses, the Borrower may, in its sole discretion, classify or reclassify,
or later divide, classify or reclassify, such permitted Investment (or any
portion thereof) in any manner that complies with this covenant and at the time
of classification or reclassification will be entitled to only include the
amount and type of such Investment (or any portion thereof) in one of the
categories of permitted Investments (or any portion thereof) described in the
above clauses.

 



157

 

 

Section 6.05     Mergers, Consolidations, Sales of Assets and Acquisitions.
Merge into, or consolidate or amalgamate with any other person, or permit any
other person to merge into or consolidate with it, or Dispose of (in one
transaction or in a series of related transactions) all or any part of its
assets (whether now owned or hereafter acquired), or Dispose of any Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of related transactions) all of the assets of any other
person or division or line of business of a person, except that this Section
6.05 shall not prohibit:

 

(a)       (i) the purchase and Disposition of inventory, or the sale of
receivables pursuant to non-recourse factoring arrangements, in each case in the
ordinary course of business by the Borrower or any Subsidiary or the conversion
of accounts receivable to notes receivable, (ii) the acquisition or lease
(pursuant to an operating lease) of any other asset in the ordinary course of
business the Borrower or any Subsidiary or, with respect to operating leases,
otherwise for fair market value on market terms (as determined in good faith by
the Borrower), (iii) the Disposition of surplus, obsolete, damaged or worn out
equipment or other property by a Borrower or any Subsidiary in the ordinary
course of business or consistent with past practice or industry norm or
determined in good faith by the Borrower to be no longer used or useful or
necessary in the operation of the business of a Borrower or any Subsidiary, (iv)
assignments by a Borrower and any Subsidiary in connection with insurance
arrangements of their rights and remedies under, and with respect to, the
Acquisition Agreement in respect of any breach by the applicable entity of its
representations and warranties set forth therein or (v) the Disposition of
Permitted Investments in the ordinary course of business;

 

(b)       if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, (i) the merger, consolidation or amalgamation of any Subsidiary with
or into a Borrower in a transaction in which such Borrower is the survivor,
(ii) the merger, consolidation or amalgamation of any Subsidiary with or into
any Subsidiary Loan Party in a transaction in which the surviving or resulting
entity is or becomes a Subsidiary Loan Party and, in the case of each of
clauses (i) and (ii), no person other than a Borrower or a Subsidiary Loan Party
receives any consideration (unless otherwise permitted by Section 6.04),
(iii) the merger, consolidation or amalgamation of any Subsidiary that is not a
Subsidiary Loan Party with or into any other Subsidiary that is not a Subsidiary
Loan Party, (iv) the liquidation or dissolution or change in form of entity of
any Subsidiary if the Borrower determines in good faith that such liquidation,
dissolution or change in form is advisable or in the best interests of the
Borrowers and is not materially disadvantageous to the Lenders, (v) any
Subsidiary may merge, consolidate or amalgamate with any other person in order
to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary, (unless otherwise
permitted by Section 6.04) and which together with each of its Subsidiaries
shall have complied with any applicable requirements of Section 5.10 or (vi) any
Subsidiary may merge, consolidate or amalgamate with any other person in order
to effect an Asset Sale otherwise permitted pursuant to this Section 6.05;

 

(c)       Dispositions to a Borrower or a Subsidiary (upon voluntary liquidation
or otherwise); provided, that any Dispositions by a Loan Party to a Subsidiary
that is not a Subsidiary Loan Party in reliance on this clause (c) shall be made
in compliance with Section 6.04;

 

(d)       Sale and Lease-Back Transactions permitted by Section 6.03;

 

(e)        (i) Investments permitted by Section 6.04, Permitted Liens and
Restricted Payments permitted by Section 6.06 and (ii) any Disposition made
pursuant to the Acquisition Agreement or consummated or required to be
consummated in connection with the Transactions;

 

(f)        Dispositions of defaulted receivables in the ordinary course of
business and not as part of an accounts receivables financing transaction;

 

(g)       other Dispositions of assets; provided, that the Net Proceeds thereof,
if any, are applied in accordance with Section 2.11(b) to the extent required
thereby;

 



158

 

 

(h)       Permitted Business Acquisitions (including any merger, consolidation
or amalgamation in order to effect a Permitted Business Acquisition); provided,
that following any such merger, consolidation or amalgamation involving a
Borrower, such Borrower is the surviving entity or the requirements of Section
6.05(o) are otherwise complied with;

 

(i)        leases, assignments, licenses or subleases or sublicenses of any real
or personal property (including Intellectual Property) in the ordinary course of
business or consistent with past practice;

 

(j)        Dispositions of inventory or Dispositions or abandonment of
Intellectual Property of a Borrower and its Subsidiaries determined in good
faith by the management of the Borrower to be no longer useful or necessary in
the operation of the business of a Borrower or any of the Subsidiaries;

 

(k)       acquisitions and purchases made with the proceeds of any Asset Sale
pursuant to the first proviso of clause (a) of the definition of “Net Proceeds”
(it being understood that any acquisitions and purchases made pursuant to this
Section 6.05(k), to the extent constituting Investments, must comply with the
limitations of Section 6.04);

 

(l)        the purchase and Disposition (including by capital contribution) of
(i) Securitization Assets including pursuant to Permitted Securitization
Financings and (ii) any other Securitization Assets subject to Liens securing
Permitted Securitization Financings;

 

(m)       to the extent constituting a Disposition, any termination, settlement,
extinguishment or unwinding of obligations in respect of any Hedging Agreement;

 

(n)       any exchange of assets for services and/or other assets used or useful
in a Similar Business of comparable or greater value; provided, that (A) no
Default or Event of Default exists or would result therefrom, (B) the Net
Proceeds, if any, thereof are applied in accordance with Section 2.11(b) to the
extent required thereby and (C) with respect to any exchange of assets for
services, immediately after giving effect thereto, the Borrower shall be in Pro
Forma Compliance;

 

(o)       if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing or would result
therefrom, any Subsidiary or any other person may be merged, amalgamated or
consolidated with or into a Borrower, provided that (A) such Borrower shall be
the surviving entity or (B) if the surviving entity is not a Borrower (such
other person, the “Successor Borrower”), (1) the Successor Borrower shall be an
entity organized or existing under the laws of the United States, any state
thereof, the District of Columbia or any territory thereof, (2) the Successor
Borrower shall expressly assume all the obligations of such Borrower under this
Agreement and the other Loan Documents pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agents, (3) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have by a supplement to the applicable agreement, confirmed that its guarantee
thereunder shall apply to any Successor Borrower’s obligations under this
Agreement, (4) each Subsidiary Loan Party, unless it is the other party to such
merger or consolidation, shall have by a supplement to any applicable Security
Document affirmed that its obligations thereunder shall apply to its guarantee
as reaffirmed pursuant to clause (3), (5) each mortgagor of a Mortgaged
Property, unless it is the other party to such merger or consolidation, shall
have affirmed that its obligations under the applicable Mortgage shall apply to
its guarantee as reaffirmed pursuant to clause (3) and (6) the Successor
Borrower shall have delivered to the Administrative Agents (x) an officer’s
certificate stating that such merger or consolidation does not violate this
Agreement or any other Loan Document and (y) if requested by either
Administrative Agent, an opinion of counsel to the effect that such merger or
consolidation does not violate this Agreement or any other Loan Document and
covering such other matters as are contemplated by the Collateral and Guarantee
Requirement to be covered in opinions of counsel (it being understood that if
the foregoing are satisfied, the Successor Borrower will succeed to, and be
substituted for, such Borrower under this Agreement);

 



159

 

 

(p)       any disposition in the ordinary course of business, including
dispositions of Investments in joint ventures to the extent required by, or made
pursuant to buy/sell arrangements between the joint venture parties set forth in
joint venture arrangements and similar binding arrangements;

 

(q)       Dispositions in connection with the exercise of any subscriptions,
options, warrants, puts, calls or other rights or commitments pursuant to
agreements set forth on Schedule 3.08(b);

 

(r)        Dispositions of Intellectual Property among the Borrower and its
Subsidiaries for the purposes of improving operational efficiency of the
Borrowers and the Subsidiaries, or in the ordinary course or as otherwise deemed
appropriate by a Loan Party in its reasonable business judgment so long as such
Disposition would not materially impair the ability of the Loan Parties to meet
their ongoing payment obligations under the Loan Documents; and

 

(s)       any Antitrust Divestiture.

 

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g), or (s) or, solely with respect to
Sale and Lease-Back Transactions referred to in clause (b)(y) of Section 6.03,
under Section 6.05(d), shall be permitted unless (i) such Disposition is for
fair market value (as determined in good faith by the Borrower), or if not for
fair market value, the shortfall is permitted as an Investment under Section
6.04, and (ii) at least 75% of the proceeds of such Disposition (except to Loan
Parties) consist of cash or Permitted Investments (other than Permitted
Investments described in clause (m) of the definition thereof); provided, that
the provisions of this clause (ii) shall not apply to any individual transaction
or series of related transactions involving assets with a fair market value (as
determined in good faith by the Borrower) of less than $90,000,000 or to other
transactions involving assets with a fair market value (as determined in good
faith by the Borrower) of not more than the greater of $180,000,000 and 0.15
times the EBITDA calculated on a Pro Forma Basis for the then most recently
ended Test Period in the aggregate for all such transactions during the term of
this Agreement; provided, further, that for purposes of this clause (ii), each
of the following shall be deemed to be cash: (a) the amount of any liabilities
(as shown on the Borrower’s or such Subsidiary’s most recent balance sheet or in
the notes thereto) (other than liabilities that are by their terms subordinated
to the Loan Obligations) that are assumed by the transferee of any such assets
or are otherwise cancelled in connection with such transaction, (b) any notes or
other obligations or other securities or assets received by such Borrower or
such Subsidiary from the transferee that are converted by such Borrower or such
Subsidiary into cash within 180 days after receipt thereof (to the extent of the
cash received), (c) any Designated Non-Cash Consideration received by such
Borrower or any of its Subsidiaries in such Disposition having an aggregate fair
market value (as determined in good faith by the Borrower), taken together with
all other Designated Non-Cash Consideration received pursuant to this clause
(c) that is at that time outstanding, not to exceed the greater of $300,000,000
and 0.25 times the EBITDA calculated on a Pro Forma Basis for the Test Period
ended immediately prior to the receipt of such Designated Non-Cash Consideration
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value), (d) the amount of Indebtedness (other than Indebtedness that
is subordinated in right of payment to the Loan Obligations) of any Subsidiary
that is no longer a Subsidiary as a result of such Asset Sale, to the extent
that any Borrower and each other Subsidiary are released from any guarantee of
payment of such Indebtedness in connection with the Asset Sale and (e)
consideration consisting of Indebtedness of a Borrower or a Subsidiary (other
than Indebtedness that is subordinated in right of payment to the Loan
Obligations) received from persons who are not a Borrower or a Subsidiary in
connection with the Asset Sale and that is cancelled.

 



160

 

 

For purposes of this Agreement, the fair market value of any assets acquired,
leased, exchanged, Disposed of, sold, conveyed or transferred by a Borrower or
any Subsidiary shall be determined in good faith by the Borrower and may be
determined either, at the option of the Borrower, at the time of such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable, or as of the date of the definitive agreement with respect to such
acquisition, lease, exchange, Disposition, sale, conveyance or transfer, as
applicable.

 

Section 6.06     Dividends, Distributions and Payments of Certain Indebtedness.
Declare or pay any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any of its Equity Interests (other than dividends and
distributions on Equity Interests payable solely by the issuance of additional
Qualified Equity Interests of the person paying such dividends or distributions)
or directly or indirectly redeem, purchase, retire or otherwise acquire for
value (or permit any Subsidiary to purchase or acquire) any of the Borrower’s
Equity Interests or set aside any amount for any such purpose (other than
through the issuance of additional Qualified Equity Interests of the person
redeeming, purchasing, retiring or acquiring such shares) (all of the foregoing,
“Restricted Payments”); provided, however, that:

 

(a)       Restricted Payments may be made to the Borrower or any Wholly Owned
Subsidiary of the Borrower (or, in the case of non-Wholly Owned Subsidiaries, to
the Borrower or any Subsidiary that is a direct or indirect parent of such
Subsidiary and to each other owner of Equity Interests of such Subsidiary on a
pro rata basis (or more favorable basis from the perspective of the Borrower or
such Subsidiary) based on their relative ownership interests);

 

(b)       the Borrower may make Restricted Payments in respect of (i) general
corporate operating, overhead, legal, accounting and other professional fees and
expenses of, or attributable to, the Borrowers and the Subsidiaries, to any
Parent Entity, (ii) fees and expenses related to any public offering or private
placement of debt or equity securities of any Parent Entity whether or not
consummated, (iii) franchise and similar taxes and other fees and expenses in
connection with the maintenance of their (or any Parent Entity’s) existence and
their (or any Parent Entity’s indirect) ownership of the Borrowers, (iv)
payments permitted by Section 6.07(b) (other than clause (vii)) and (v)
customary salary, bonus, severance and other benefits payable to, and
indemnities provided on behalf of, officers, directors, employees and
consultants of any Parent Entity; provided that in the case of clauses (i), (ii)
and (iii), the amount of such Restricted Payments shall not exceed the portion
of any amounts referred to in such clauses (i), (ii) and (iii) that are
allocable to the Borrower and the Subsidiaries;

 

(c)       The purchase or redemption of (or Restricted Payments to any Parent
Entity the proceeds of which are used to purchase or redeem) the Equity
Interests of any Parent Entity or the Borrower (including related stock
appreciation rights or similar securities) held by then present or former
directors, consultants, officers or employees of the Borrowers or any of the
Subsidiaries or by any Plan or any shareholders’ agreement then in effect upon
such person’s death, disability, retirement or termination of employment or
under the terms of any such Plan or any other agreement under which such shares
of stock or related rights were issued; provided, that the aggregate amount of
such purchases or redemptions (or Restricted Payments to fund such purchases or
redemptions) under this clause (c) shall not exceed an amount in any fiscal year
equal to the greater of $60,000,000 and 0.06 times the EBITDA calculated on a
Pro Forma Basis for the Test Period ended immediately prior to the date of such
Restricted Payment (plus (x) the amount of net proceeds contributed to the
Borrowers that were (I) received by the Borrower during such calendar year from
sales of Equity Interests of the Borrower to directors, consultants, officers or
employees of such Parent Entity, the Borrowers or any Subsidiary in connection
with permitted employee compensation and incentive arrangements or (II) received
by any Parent Entity during such calendar year from sales of Equity Interests of
such Parent Entity to directors, consultants, officers or employees of such
Parent Entity, the Borrowers or any Subsidiary in connection with permitted
employee compensation and incentive arrangements; provided, in the case of
clauses (I) and (II), that such proceeds are not included in any determination
of the Cumulative Credit, (y) the amount of net proceeds of any key-man life
insurance policies received during such calendar year, and (z) the amount of any
cash bonuses otherwise payable to members of management, directors or
consultants of any Parent Entity, the Borrower or the Subsidiaries in connection
with the Transactions that are foregone in return for the receipt of Equity
Interests), which, if not used in any year, may be carried forward up to two
subsequent calendar years; and provided, further, that cancellation of
Indebtedness owing to a Borrower or any Subsidiary from members of management of
any Parent Entity, the Borrower or their Subsidiaries in connection with a
repurchase of Equity Interests of any Parent Entity will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

 



161

 

 

(d)       any person may make non-cash repurchases of Equity Interests deemed to
occur upon exercise of stock options if such Equity Interests represent a
portion of the exercise price of such options;

 

(e)       Restricted Payments may be made in an aggregate amount equal to a
portion of the Cumulative Credit on the date of such election that the Borrower
elects to apply to this Section 6.06(e), which such election shall (unless such
Restricted Payment is made pursuant to clause (a) of the definition of
“Cumulative Credit”) be set forth in a written notice of a Responsible Officer
of the Borrower, which notice shall set forth calculations in reasonable detail
the amount of Cumulative Credit immediately prior to such election and the
amount thereof elected to be so applied; provided, that no Event of Default
shall have occurred and be continuing or would result therefrom;

 

(f)        Restricted Payments may be made in connection with the consummation
of the Transactions;

 

(g)       Restricted Payments may be made to pay, or to allow any Parent Entity
to make payments, in cash, in lieu of the issuance of fractional shares, upon
the exercise of warrants or upon the conversion or exchange of Equity Interests
of any such person;

 

(h)       Restricted Payments may be made to pay, or to allow any Parent Entity
to pay, dividends and make distributions to, or repurchase or redeem shares
from, its equity holders in an amount per annum no greater than 7.0% of the
Market Capitalization; provided, that no Event of Default shall have occurred
and be continuing or would result therefrom;

 

(i)        Restricted Payments may be made to any Parent Entity to finance any
Investment that if made by a Borrower or any Subsidiary directly would be
permitted to be made pursuant to Section 6.04; provided, that (A) such
Restricted Payment shall be made substantially concurrently with the closing of
such Investment and (B) such parent shall, immediately following the closing
thereof, cause (1) all property acquired (whether assets or Equity Interests) to
be contributed to a Borrower or a Subsidiary or (2) the merger, consolidation or
amalgamation (to the extent permitted in Section 6.05) of the person formed or
acquired into a Borrower or a Subsidiary in order to consummate such Permitted
Business Acquisition or Investment, in each case, in accordance with the
requirements of Section 5.10;

 

(j)        Restricted Payments may be made in an aggregate amount not to exceed
the greater of $300,000,000 and 0.25 times the EBITDA calculated on a Pro Forma
Basis for the Test Period ended immediately prior to the date of such Restricted
Payment; provided, that no Event of Default shall have occurred and be
continuing;

 

(k)        Restricted Payments may be made to the extent required by the
Acquisition Agreement (as in effect on the Closing Date);

 

(l)        Restricted Payments may be made in an aggregate amount not to exceed
the aggregate amount of Excluded Contributions;

 



162

 

 

 

(m)       any Restricted Payment may be made so long as no Default or Event of
Default has occurred and is continuing or would result therefrom and after
giving effect to such Restricted Payment, the Net Total Leverage Ratio on a Pro
Forma Basis would not exceed the ratio that is equal to 0.75 to 1.00 below the
Closing Date Net Total Leverage Ratio;

 

(n)       purchases of Securitization Assets pursuant to a Permitted
Securitization Financing; and

 

(o)       for any taxable period for which the Borrower and/or any of its
Subsidiaries are members of a consolidated, combined or similar income tax or
VAT group for U.S. federal and/or applicable state, local or foreign income Tax
purposes of which a direct or indirect parent of the Borrower or a subsidiary of
the Borrower is the common parent (a “Tax Group”), Restricted Payments not in
excess of the portion of any U.S. federal, state, local or foreign income Taxes
or VAT (as applicable) of such Tax Group for such taxable period that are
attributable to the income or supplies and services of the Borrower and/or its
applicable Subsidiaries; provided that (i) the amount of such Restricted
Payments for any taxable period shall not exceed the amount of such Taxes that
the Borrower and/or its applicable Subsidiaries would have paid had the Borrower
and/or such Subsidiaries been a stand-alone taxpayer (or a stand-alone group)
and (ii) Restricted Payments in respect of an Unrestricted Subsidiary shall be
permitted only to the extent that cash distributions were made by such
Unrestricted Subsidiary to the Borrower or any of its Subsidiaries for such
purpose.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or any payment or other
payment within 60 days after the date of declaration thereof or the giving of
notice, as applicable, if at the date of declaration or the giving of such
notice such Restricted Payment or redemption, purchase, defeasance or other
payment would have complied with the provisions of this Agreement.

 

The amount of any Restricted Payment made other than in the form of cash or cash
equivalents shall be the fair market value thereof, which shall be determined in
good faith by the Borrower and may be determined either, at the option of the
Borrower, at the time of such Restricted Payment or as of the date of the
definitive agreement with respect to such Restricted Payment.

 

For purposes of determining compliance with this covenant, (A) a Restricted
Payment need not be permitted solely by reference to one category of permitted
Restricted Payments (or any portion thereof) described in the above clauses but
may be permitted in part under any combination thereof and (B) in the event that
a Restricted Payment (or any portion thereof) meets the criteria of one or more
of the categories of permitted Restricted Payments (or any portion thereof)
described in the above clauses, the Borrower may, in its sole discretion,
classify or reclassify, or later divide, classify or reclassify, such permitted
Restricted Payment (or any portion thereof) in any manner that complies with
this covenant and at the time of classification or reclassification will be
entitled to only include the amount and type of such Restricted Payment (or any
portion thereof) in one of the categories of permitted Restricted Payments (or
any portion thereof) described in the above clauses.

 

Section 6.07     Transactions with Affiliates. (a) Sell or transfer any property
or assets to, or purchase or acquire any property or assets from, or otherwise
engage in any other transaction with, any of its Affiliates (other than the
Borrowers and the Subsidiaries or any person that becomes a Subsidiary as a
result of such transaction) in a transaction (or series of related transactions)
involving aggregate consideration in excess of $100,000,000, unless such
transaction is (i) otherwise permitted (or required) under this Agreement or
(ii) upon terms that are substantially no less favorable, when taken as a whole,
to a Borrower or such Subsidiary, as applicable, than would be obtained in a
comparable arm’s-length transaction with a person that is not an Affiliate, as
determined by the Board of Directors of such Borrower or such Subsidiary in good
faith.

 



163

 

 

(b)       The foregoing clause (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

 

(i)       any issuance of securities, or other payments, awards or grants in
cash, securities or otherwise pursuant to, or the funding of, employment
arrangements, equity purchase agreements, stock options and stock ownership
plans approved by the Board of Directors of any Parent Entity or of a Borrower,

 

(ii)      (x) loans or advances to employees or consultants of any Parent
Entity, any Borrower or any of the Subsidiaries in accordance with Section
6.04(e) and (y) the cancellation of such loans or advances and other payments to
employees or consultants if such cancellation or payment is approved by a
majority of the Disinterested Directors of the Board of Directors of Borrower in
good faith, made in compliance with applicable laws and otherwise permitted
under this Agreement,

 

(iii)     transactions among the Borrowers or the Subsidiaries or any entity
that becomes a Subsidiary as a result of such transaction (including via merger,
consolidation or amalgamation in which a Borrower or a Subsidiary is the
surviving entity),

 

(iv)    the payment of fees, reasonable out-of-pocket costs and indemnities and
employment and severance arrangements provided to, or on behalf of or for the
benefit of, directors, officers, consultants and employees of any Parent Entity,
the Borrowers and the Subsidiaries in the ordinary course of business (limited,
in the case of any Parent Entity, to the portion of such fees and expenses that
are allocable to the Borrower and its Subsidiaries (which (x) shall be 100% for
so long as such Parent Entity, as the case may be, owns no assets other than the
Equity Interests of the Borrowers, any Parent Entity and assets incidental to
the ownership of a Borrower and its Subsidiaries and (y) in all other cases
shall be as determined in good faith by management of the Borrower)),

 

(v)     the Transactions and any transactions pursuant to the Transaction
Documents and permitted transactions, agreements and arrangements in existence
or contemplated on the Closing Date and, to the extent involving aggregate
consideration in excess of $10,000,000, set forth on Schedule 6.07 or any
amendment thereto or replacement thereof or similar arrangement to the extent
such amendment, replacement or arrangement is not materially adverse to the
Lenders when taken as a whole (as determined by the Borrower in good faith),

 

(vi)    (A) any employment agreements entered into by the Borrowers or any of
the Subsidiaries in the ordinary course of business, (B) any subscription
agreement or similar agreement pertaining to the repurchase of Equity Interests
pursuant to put/call rights or similar rights with employees, officers or
directors, and (C) any employee compensation, benefit plan or arrangement, any
health, disability or similar insurance plan which covers employees, and any
reasonable employment contract and transactions pursuant thereto,

 

(vii)   Restricted Payments permitted under Section 6.06, including payments to
any Parent Entity, and Investments permitted under Section 6.04,

 

(viii)  [reserved],

 



164

 

 

(ix)          [reserved],

 

(x)           transactions for the purchase or sale of goods, equipment,
products, parts and services (including property management and similar
services) entered into in the ordinary course of business,

 

(xi)          any transaction in respect of which the Borrower delivers to the
Administrative Agents a letter addressed to the Board of Directors of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing that is in the good faith determination of the
Borrower qualified to render such letter, which letter states that (i) such
transaction is on terms that are substantially no less favorable, when taken as
a whole, to such Borrower or such Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a person that is not an
Affiliate or (ii) such transaction is fair, when taken as a whole, to such
Borrower or such Subsidiary, as applicable, from a financial point of view,

 

(xii)          the payment of all fees, expenses, bonuses and awards related to
the Transactions,

 

(xiii)        transactions with joint ventures for the purchase or sale of
goods, equipment, products, parts and services entered into in the ordinary
course of business or consistent with past practice or industry norm,

 

(xiv)        [reserved],

 

(xv)         the issuance, sale or transfer of Equity Interests of a Borrower or
any Subsidiary to any Parent Entity and capital contributions by any Parent
Entity to a Borrower or any Subsidiary,

 

(xvi)        the issuance, sale or transfer of Equity Interests to the
management of any Parent Entity, the Borrower or any Subsidiary in connection
with the Transactions,

 

(xvii)       payments by any Parent Entity, the Borrower and the Subsidiaries
pursuant to a tax sharing agreement or arrangement (whether written or as a
matter of practice) that complies with Section 6.06(o), and entering into any
agreements (e.g., domination agreements) necessary to establish such Tax Group
in Germany as described in Section 6.06(o),

 

(xviii)      sales of Securitization Assets to a Special Purpose Securitization
Subsidiary pursuant to any Permitted Securitization Financing,

 

(xix)         payments, loans (or cancellation of loans) or advances to
employees or consultants that are (i) approved by a majority of the
Disinterested Directors of any Parent Entity or the Borrower in good faith,
(ii) made in compliance with applicable law and (iii) otherwise permitted under
this Agreement,

 

(xx)          transactions with customers, clients or suppliers, or purchasers
or sellers of goods or services, in each case in the ordinary course of business
or consistent with past practice or industry norm otherwise in compliance with
the terms of this Agreement that are fair to a Borrower or the Subsidiaries (in
the good faith determination of the Borrower),

 



165

 

 

(xxi)         transactions between the Borrower or any of the Subsidiaries and
any person, a director of which is also a director of the Borrower or any direct
or indirect parent company of the Borrower; provided, however, that (A) such
director abstains from voting as a director of the Borrower or such direct or
indirect parent company, as the case may be, on any matter involving such other
person and (B) such person is not an Affiliate of the Borrower for any reason
other than such director’s acting in such capacity,

 

(xxii)        transactions permitted by, and complying with, the provisions of
Section 6.05, and

 

(xxiii)       intercompany transactions undertaken in good faith (as certified
by a Responsible Officer of the Borrower) for the purpose of improving the
consolidated tax efficiency of the Borrowers and the Subsidiaries and not for
the purpose of circumventing any covenant set forth herein.

 

Section 6.08         Business of the Borrower and the Subsidiaries.
Notwithstanding any other provisions hereof, engage at any time to any material
respect in any business or business activity substantially different from any
business or business activity conducted by any of them on the Closing Date or
any Similar Business, and in the case of a Special Purpose Securitization
Subsidiary, Permitted Securitization Financings.

 

Section 6.09         Limitation on Payments and Modifications of Indebtedness;
Modifications of Certificate of Incorporation, By-Laws and Certain Other
Agreements; etc. (a) Amend or modify in any manner materially adverse to the
Lenders when taken as a whole (as determined in good faith by the Borrower), or
grant any waiver or release under or terminate in any manner (if such granting
or termination shall be materially adverse to the Lenders when taken as a whole
(as determined in good faith by the Borrower)), the memorandum, constitution,
articles or certificate of incorporation or association, by-laws, limited
liability company operating agreement, partnership agreement or other
organizational documents of any Loan Party.

 

(b)       (i) Make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of, or in respect of, principal
of or interest on any Junior Financing, or any payment or other distribution
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination in respect of any Junior Financing,
except for:

 

(A)       Refinancings with any Indebtedness permitted to be incurred under
Section 6.01;

 

(B)       payments of regularly-scheduled interest and fees due thereunder,
other non-principal payments thereunder, any mandatory prepayments of principal,
interest and fees thereunder, scheduled payments thereon necessary to avoid the
Junior Financing from constituting “applicable high yield discount obligations”
within the meaning of Section 163(i)(l) of the Code, and, to the extent this
Agreement is then in effect, principal on the scheduled maturity date of any
Junior Financing (or within twelve months thereof);

 

(C)       payments or distributions in respect of all or any portion of the
Junior Financing with the proceeds contributed to the Borrowers from the
issuance, sale or exchange by any Parent Entity of Equity Interests that are not
Disqualified Stock made within eighteen months prior thereto; provided, that
such proceeds are not included in any determination of the Cumulative Credit or
Excluded Contributions;

 



166

 

 

(D)       the conversion or exchange of any Junior Financing to Equity Interests
of the Borrower, any Parent Entity;

 

(E)       so long as (x) no Event of Default has occurred and is continuing and
(y) on a Pro Forma Basis after giving effect to such payments or distributions,
the Interest Coverage Ratio is not less than 2.00 to 1.00, payments or
distributions in respect of Junior Financings prior to any scheduled maturity
made, in an aggregate amount, not to exceed a portion of the Cumulative Credit
on the date of such election that the Borrower elects to apply to this Section
6.09(b)(i)(E), which such election shall (unless such payment or distribution is
made pursuant to clause (a) of the definition of “Cumulative Credit”) be set
forth in a written notice of a Responsible Officer thereof, which notice shall
set forth calculations in reasonable detail of the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied;

 

(F)       payments and distributions in an aggregate amount (valued at the time
of the making thereof, and without giving effect to any subsequent change in
value) not to exceed the greater of $300,000,000 and 0.25 times the EBITDA
calculated on a Pro Forma Basis for the then most recently ended Test Period;
provided, that no Event of Default shall have occurred and be continuing; and

 

(G)       any payment or distribution in respect of Junior Financing may be made
so long as no Default or Event of Default has occurred and is continuing or
would result therefrom and, after giving effect to such payment or distribution,
the Net Total Leverage Ratio on a Pro Forma Basis would not exceed the ratio
that is 0.75 to 1.00 below the Closing Date Net Total Leverage Ratio; or

 

(ii)       Amend or modify, or permit the amendment or modification of, any
provision of any Junior Financing that constitutes Material Indebtedness, or any
agreement, document or instrument evidencing or relating thereto, other than
amendments or modifications that (A) are not materially adverse to Lenders when
taken as a whole (as determined in good faith by the Borrower) and that do not
affect the subordination or payment provisions thereof (if any) in a manner
adverse to the Lenders when taken as a whole (as determined in good faith by the
Borrower) or (B) otherwise comply with the definition of “Permitted Refinancing
Indebtedness.”

 

(c)       Permit any Subsidiary to enter into any agreement or instrument that
by its terms restricts (i) the payment of dividends or distributions or the
making of cash advances to the Borrower or any Subsidiary that is a direct or
indirect parent of such Subsidiary or (ii) the granting of Liens by the
Borrowers or such Subsidiary that is a Loan Party pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 

(A)       restrictions imposed by applicable law;

 

(B)       contractual encumbrances or restrictions in effect on the Closing
Date, including under Indebtedness existing on the Closing Date and set forth on
Schedule 6.01, the Senior Unsecured Note Documents, any Refinancing Notes or any
agreements related to any Permitted Refinancing Indebtedness in respect of any
such Indebtedness and, in each case, any similar contractual encumbrances or
restrictions and any amendment, modification, supplement, replacement or
refinancing of such agreements or instruments that does not materially expand
the scope of any such encumbrance or restriction (as determined in good faith by
the Borrower);

 



167

 

 

(C)       any restriction on a Subsidiary imposed pursuant to an agreement
entered into for the sale or disposition of the Equity Interests or assets of a
Subsidiary pending the closing of such sale or disposition;

 

(D)       customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures entered into in the ordinary course of
business or consistent with past practice or industry norm;

 

(E)       any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

(F)       any restrictions imposed by any agreement relating to Indebtedness
incurred pursuant to Section 6.01 or Permitted Refinancing Indebtedness in
respect thereof, to the extent such restrictions are not materially more
restrictive, taken as a whole, than the restrictions contained in this Agreement
or are market terms at the time of issuance (in each case as determined in good
faith by the Borrower);

 

(G)       customary provisions contained in leases or licenses of Intellectual
Property and other similar agreements entered into in the ordinary course of
business or consistent with past practice;

 

(H)       customary provisions restricting subletting or assignment (including
any change of control deemed an assignment) of any lease governing a leasehold
interest;

 

(I)       customary provisions restricting assignment of any agreement entered
into in the ordinary course of business;

 

(J)       customary restrictions and conditions contained in any agreement
relating to the sale, transfer, lease or other disposition of any asset
permitted under Section 6.05 pending the consummation of such sale, transfer,
lease or other disposition;

 

(K)      customary restrictions and conditions contained in the document
relating to any Lien, so long as (1) such Lien is a Permitted Lien and such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(L)       customary net worth provisions imposed by suppliers, customers or
landlords of Real Property under contracts entered into in the ordinary course
of business or consistent with past practice or industry norm or customary
restrictions on cash or other deposits or net worth arising in connection with
any Liens permitted under Section 6.02 so long as the Borrower has determined in
good faith that such net worth provisions would not reasonably be expected to
impair the ability of a Borrower and its Subsidiaries to meet their ongoing
obligations under the Loan Documents;

 

(M)       any agreement in effect at the time such subsidiary becomes a
Subsidiary, so long as such agreement was not entered into in contemplation of
such person becoming a Subsidiary;

 



168

 

 

(N)       restrictions in agreements representing Indebtedness permitted under
Section 6.01 of a Subsidiary that is not a Subsidiary Loan Party;

 

(O)       customary restrictions contained in leases, subleases, licenses or
Equity Interests or asset sale agreements otherwise permitted hereby as long as
such restrictions relate to the Equity Interests and assets subject thereto;

 

(P)       restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

 

(Q)      restrictions contained in any Permitted Securitization Document with
respect to any Special Purpose Securitization Subsidiary that are, in the good
faith determination of the Borrower, necessary or advisable to effect any
Permitted Securitization Financing; and

 

(R)      any encumbrances or restrictions of the type referred to in Sections
6.09(c)(i) and 6.09(c)(ii) above imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of or similar arrangements to the contracts, instruments or
obligations referred to in clauses (A) through (Q) above; provided, that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements, refinancings or similar arrangements are, in the good
faith judgment of the Borrower, not materially more restrictive with respect to
such dividend and other payment restrictions than those contained in the
dividend or other payment restrictions as contemplated by such provisions prior
to such amendment, modification, restatement, renewal, increase, supplement,
refunding, replacement, refinancing or similar arrangement.

 

Section 6.10     Fiscal Year. In the case of the Borrower, permit any change to
its fiscal year without prior notice to the Administrative Agents, in which
case, the Borrower and the Administrative Agents will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

 

Section 6.11     Financial Covenant. With respect to the Revolving Facility
only, at any time that any Revolving Facility Commitments, Revolving Facility
Borrowings or Revolving Facility Credit Exposure is outstanding, (a) permit the
Net Total Leverage Ratio as of the last day of any fiscal quarter (beginning
with the end of the fiscal quarter ending September 30, 2020) to exceed 7.71 to
1.00 or (b) permit the Interest Coverage Ratio to be less than 2.00 to 1.00 as
of the last day of any fiscal quarter (beginning with the end of the fiscal
quarter ending September 30, 2020).

 

ARTICLE VII

 

Events of Default

 

Section 7.01     Events of Default. In case of the happening of any of the
following events (each, an “Event of Default”):

 

(a)       any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or any certificate or document delivered
pursuant hereto or thereto shall prove to have been false or misleading in any
material respect (except to the extent such representation or warranty is
qualified by “materiality” or “Material Adverse Effect”) when so made or deemed
made and such false or misleading representation or warranty (if curable) shall
remain false or misleading for a period of 30 days after notice thereof from any
Administrative Agent to the Borrower;

 



169

 

 

(b)       default shall be made in the payment of any principal of any Loan when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or by acceleration thereof or otherwise;

 

(c)       default shall be made in the payment of any interest on any Loan or
the reimbursement with respect to any L/C Disbursement or in the payment of any
Fee or any other amount (other than an amount referred to in clause (b) above)
due under any Loan Document, when and as the same shall become due and payable,
and such default shall continue unremedied for a period of five Business Days;

 

(d)       default shall be made in the due observance or performance by a
Borrower or a Subsidiary of any covenant, condition or agreement contained in,
Section 5.01(a), 5.05(a) or 5.08 or in Article VI; provided, that any breach of
the Financial Covenants shall not, by itself, constitute an Event of Default
under any Term Facility (other than, solely to the extent specified in the
Incremental Assumption Agreement therefor, any Incremental Term Facility in the
form of Additional Term A Loans) and the Term Loans (other than, solely to the
extent specified in the Incremental Assumption Agreement therefor, any Other
Term Loans in the form of Additional Term A Loans) may not be accelerated as a
result thereof unless there are Revolving Facility Loans outstanding that have
been accelerated by the Required Revolving Facility Lenders, respectively,
pursuant to the penultimate sentence of this Section 7.01 as a result of such
breach of the Financial Covenants;

 

(e)       default shall be made in the due observance or performance by any Loan
Party of any covenant, condition or agreement contained in any Loan Document
(other than those specified in clauses (b), (c) and (d) above) and such default
shall continue unremedied for a period of 30 days (or 60 days if such default
results solely from the failure of a Subsidiary that is not a Loan Party to duly
observe or perform any such covenant, condition or agreement) after notice
thereof from any Administrative Agent to the Borrower;

 

(f)        (i) any event or condition occurs that (A) results in any Material
Indebtedness becoming due prior to its scheduled maturity or (B) enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
or (ii) any Borrower or any of the Material Subsidiaries shall fail to pay the
principal of any Material Indebtedness at the stated final maturity thereof;
provided, that this clause (f) shall not apply to (i) any secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness or (ii)
Indebtedness with respect to Permitted Securitization Financings;

 

(g)       there shall have occurred a Change in Control;

 

(h)       an involuntary proceeding shall be commenced or an involuntary
petition shall be filed in a court of competent jurisdiction seeking (i) relief
in respect of the Borrowers or any of the Material Subsidiaries, or of a
substantial part of the property or assets of the Borrowers or any Material
Subsidiary, under the U.S. Bankruptcy Code, as now constituted or hereafter
amended, or any other Debtor Relief Law, (ii) the appointment of a receiver,
receiver or manager, trustee, custodian, sequestrator, monitor, conservator,
liquidator, administrator, manager or similar official for the Borrowers or any
of the Material Subsidiaries or for a substantial part of the property or assets
of the Borrowers or any of the Material Subsidiaries, (iii) the winding-up or
liquidation of the Borrower or any Material Subsidiary (except in a transaction
permitted hereunder) or (iv) with respect to an Australian Loan Party that is a
Material Subsidiary, the occurrence of an Australian Insolvency Event;

 



170

 

 

(i)        the Borrowers or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the U.S.
Bankruptcy Code, as now constituted or hereafter amended, or any other Debtor
Relief Law, (ii) consent to the institution of, or fail to contest in a timely
and appropriate manner, any proceeding or the filing of any petition described
in clause (h) above, (iii) apply for or consent to the appointment of a
receiver, receiver and manager, trustee, custodian, sequestrator, monitor,
conservator, administrator or similar official for the Borrowers or any of the
Material Subsidiaries or for a substantial part of the property or assets of the
Borrowers or any Material Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;

 

(j)        the failure by any Borrower or any Material Subsidiary to pay one or
more final judgments aggregating in excess of $100,000,000 (to the extent not
covered by insurance), which judgments are not discharged or effectively waived
or stayed for a period of 60 consecutive days (or which judgments have not been
bonded pending appeal within 60 days from the entry thereof), or any action
shall be legally taken by a judgment creditor to levy upon assets or properties
of any Borrower or any Material Subsidiary to enforce any such judgment;

 

(k)       (i) an ERISA Event shall have occurred, (ii) a termination, withdrawal
or noncompliance with applicable law or plan terms shall have occurred with
respect to a Canadian Benefit Plan or a Foreign Plan, (iii) the PBGC shall
institute proceedings (including giving notice of intent thereof) to terminate
any Plan or Plans, (iv) any Loan Party or any ERISA Affiliate shall have been
notified by the sponsor of a Multiemployer Plan that such Multiemployer Plan is
being terminated, within the meaning of Title IV of ERISA, (v) any Borrower or
any Subsidiary shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan that would
subject a Borrower or any of the Subsidiaries to tax or (vi) the imposition of
any statutory deemed trust or Lien on any Loan Party or its property in
connection with a Canadian Pension Plan (excluding inchoate liens for amounts
required to be remitted but not yet due under a Canadian Pension Plan); and in
each case in clauses (i) through (vi) above, such event or condition, together
with all other such events or conditions, if any, would reasonably be expected
to have a Material Adverse Effect; or

 

(l)        (i) any material provision of any Loan Document shall for any reason
cease to be (in a manner that is material and adverse to the interests of the
Lenders), or shall be asserted in writing by any Loan Party not to be a legal,
valid and binding obligation of any party thereto (other than in accordance with
its terms), (ii) any security interest purported to be created by any Security
Document and to extend to assets that constitute a material portion of the
Collateral shall cease to be, or shall be asserted in writing by any Loan Party
not to be (other than, in each case, in accordance with its terms), a valid and
perfected security interest (perfected as or having the priority required by
this Agreement or the relevant Security Document and subject to such limitations
and restrictions as are set forth herein and therein and the last paragraph of
Section 4.02) in the securities, assets or properties covered thereby, except to
the extent that any such loss of perfection or priority results from the
limitations of foreign laws, rules and regulations (other than the laws, rules
and regulations of the Security Jurisdictions) as they apply to pledges of
Equity Interests in Foreign Subsidiaries or the application thereof, or from the
failure of the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the U.S. Collateral
Agreement or the Collateral Agent or to file Uniform Commercial Code
continuation statements and except to the extent that such loss is covered by a
lender’s title insurance policy and the Collateral Agent shall be reasonably
satisfied with the credit of such insurer, or (iii) a material portion of the
Guarantees of the Loan Parties guaranteeing the Obligations shall cease to be in
full force and effect (other than in accordance with the terms thereof and
subject to the last paragraph of Section 4.02), or shall be asserted in writing
by Loan Party not to be in effect or not to be legal, valid and binding
obligations (other than in accordance with the terms thereof); provided, that no
Event of Default shall occur under this Section 7.01(l) if the Loan Parties
cooperate with the Collateral Agent to replace or perfect such security interest
and Lien, such security interest and Lien is replaced and the priority rights,
powers and privileges of the Secured Parties are not materially adversely
affected by such replacement;

 



171

 

 

then, and in every such event (other than (x) an event with respect to the
Borrowers described in clause (h) or (i) above and (y) an event described in
clause (d) above arising with respect to a failure to comply with the Financial
Covenant, unless the conditions of the proviso contained in clause (d) above
have been satisfied), and at any time thereafter during the continuance of such
event, the Administrative Agents, at the request of the Required Lenders, shall,
by notice to the Borrower, take any or all of the following actions, at the same
or different times: (i) terminate forthwith the Commitments, (ii) declare the
Loans then outstanding to be forthwith due and payable in whole or in part,
whereupon the principal of the Loans so declared to be due and payable, together
with accrued interest thereon and any unpaid accrued Fees and all other
liabilities of the Borrowers accrued hereunder and under any other Loan
Document, shall become forthwith due and payable, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrowers, anything contained herein or in any other Loan Document
to the contrary notwithstanding and (iii) if the Loans have been declared due
and payable pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(j); and in any event with respect to the Borrowers described in
clause (h) or (i) above, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall automatically become due and
payable and the Revolver Administrative Agent shall be deemed to have made a
demand for Cash Collateral to the full extent permitted under Section 2.05(j),
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by the Borrowers, anything contained herein or
in any other Loan Document to the contrary notwithstanding. In the case of an
Event of Default under clause (d) above arising with respect to a failure to
comply with the Financial Covenant, unless the conditions of the proviso
contained in clause (d) above have been satisfied, and at any time thereafter
during the continuance of such event, subject to Section 7.03, the Revolver
Administrative Agent, at the request of the Required Revolving Facility Lenders,
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times: (i) terminate forthwith the Revolving Facility
Commitments and (ii) declare the Revolving Facility Loans then outstanding to be
forthwith due and payable in whole or in part.

 

For purposes of clauses (h), (i) and (j) of this Section 7.01, “Material
Subsidiary” (1) shall mean any Subsidiary that would not be an Immaterial
Subsidiary under clause (a) of the definition thereof and (2) shall exclude any
Special Purpose Securitization Subsidiary.

 

Section 7.02     Treatment of Certain Payments. Subject to the terms of any
applicable Intercreditor Agreement and the turn over requirement of the Secured
Parties pursuant to Section 3.6 of the Subsidiary Guarantee Agreement, any
amount received by the Administrative Agents or the Collateral Agent from any
Loan Party (or from proceeds of any Collateral) following any acceleration of
the Obligations under this Agreement or any Event of Default with respect to the
Borrower under Section 7.01(h) or (i), in each case that is continuing, shall be
applied: (i) first, ratably, to pay any fees, indemnities or expense
reimbursements then due to the Administrative Agents or the Collateral Agent
from the Borrower (other than in connection with any Secured Cash Management
Agreement or Secured Hedge Agreement), (ii) second, towards payment of interest
and fees then due from the Borrowers hereunder, ratably among the parties
entitled thereto in accordance with the amounts of interest and fees then due to
such parties, (iii) third, towards payment of principal of Swingline Loans and
unreimbursed L/C Disbursements then due from the Borrowers hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
of unreimbursed L/C Disbursements then due to such parties, (iv) fourth, towards
payment of other Obligations (including Obligations of the Loan Parties owing
under or in respect of any Secured Cash Management Agreement or Secured Hedge
Agreement) then due from the Borrowers or any Loan Party, ratably among the
parties entitled thereto in accordance with the amounts of such Obligations then
due to such parties and (v) last, the balance, if any, after all of the
Obligations have been paid in full, to the Borrower or as otherwise required by
Requirements of Law.

 



172

 

 

Section 7.03     Right to Cure. Notwithstanding anything to the contrary
contained in Section 7.01, in the event that the Borrower fails (or, but for the
operation of this Section 7.03, would fail) to comply with the requirements of
the Financial Covenants, from the last day of the applicable fiscal quarter
until the expiration of the 10th Business Day subsequent to the date the
certificate calculating such Financial Covenants is required to be delivered
pursuant to Section 5.04(c), the Borrower and any Parent Entity shall have the
right to issue Permitted Cure Securities for cash or otherwise receive cash
contributions to the capital of such entities, and in each case, to contribute
any such cash to the capital of the Borrower (collectively, the “Cure Right”),
and upon the receipt by the Borrower of such cash (the “Cure Amount”), pursuant
to the exercise of the Cure Right, the Financial Covenants shall be recalculated
giving effect to a pro forma adjustment by which EBITDA shall be increased with
respect to such applicable quarter and any four-quarter period that contains
such quarter, solely for the purpose of measuring the Financial Covenants and
not for any other purpose under this Agreement, by an amount equal to the Cure
Amount; provided, that (i) in each four consecutive fiscal quarter period there
shall be at least two fiscal quarters in which a Cure Right is not exercised,
(ii) a Cure Right shall not be exercised more than five times during the term of
the Revolving Facility, (iii) for purposes of this Section 7.03, the Cure Amount
shall be no greater than the amount required for purposes of complying with the
Financial Covenants and (iv) there shall be no pro forma reduction in
Indebtedness with the proceeds of the exercise of the Cure Right for determining
compliance with the Financial Covenants for the fiscal quarter in respect of
which such Cure Right is exercised (either directly through prepayment or
indirectly as a result of the netting of unrestricted cash). If, after giving
effect to the adjustments in this Section 7.03, the Borrower shall then be in
compliance with the requirements of the Financial Covenants, the Borrower shall
be deemed to have satisfied the requirements of the Financial Covenants as of
the relevant date of determination with the same effect as though there had been
no failure to comply therewith at such date, and the applicable breach or
default of the Financial Covenants that had occurred shall be deemed cured for
the purposes of this Agreement.

 

Section 7.04     Clean-Up Period. For the purpose of this Agreement, for the
period from the Closing Date until the date falling 90 days after the Closing
Date (the “Clean-Up Period”), no Default or Event of Default would be deemed to
arise from a breach of representation or warranty or a breach of covenant or
other circumstance that would have been a Default or Event of Default (but for
this provision) only by reason of circumstances relating exclusively to the
Acquired Business (or any obligation to procure compliance by the Acquired
Business or the Seller), provided that such Default or Event of Default: (i) is
capable of being remedied within the Clean-Up Period and the Borrower is taking
appropriate steps to remedy such Default or Event of Default; (ii) does not have
a Material Adverse Effect; and (iii) was not procured or approved by the
Borrower. Notwithstanding the above, if the relevant circumstances are
continuing after the expiry of the Clean-Up Period, there shall be an immediate
Default or Event of Default, as applicable, and all rights and remedies which
would apply with regard thereto but for this Section 7.04 shall arise and be
exercisable.

 

ARTICLE VIII

 

The Agents

 

Section 8.01     Appointment. (a) Each Lender (in its capacities as a Lender and
the Swingline Lender (if applicable) and on behalf of itself and its Affiliates
as potential counterparties to Secured Cash Management Agreements and Secured
Hedge Agreements) and each Issuing Bank (in such capacities and on behalf of
itself and its Affiliates as potential counterparties to Secured Cash Management
Agreements and Secured Hedge Agreements) hereby irrevocably designates and
appoints (i) the applicable Administrative Agent as the agent of such Lender
under this Agreement and the other Loan Documents and (ii) the Collateral Agent
as the agent of such Lender and the other Secured Parties under the Security
Documents, each such Lender irrevocably authorizes each Administrative Agent and
the Collateral Agent, each, in such capacity, to take such action on its behalf
under the provisions of this Agreement and the other Loan Documents and to
exercise such powers and perform such duties as are expressly delegated to the
applicable Administrative Agent to the Collateral Agent by the terms of this
Agreement and the other Loan Documents, together with such other powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than the United States of America, each of the
Lenders and the Issuing Banks hereby grants to the Collateral Agent any required
powers of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf. Notwithstanding any
provision to the contrary elsewhere in this Agreement, no Agent shall have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender or Issuing Bank (or other Secured Party),
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against any Agent.

 



173

 

 

(b)       In furtherance of the foregoing, each Lender (in its capacities as a
Lender and the Swingline Lender (if applicable and on behalf of itself and its
Affiliates as potential counterparties to Secured Cash Management Agreements or
Secured Hedge Agreements), each Issuing Bank (in such capacities and on behalf
of itself and its Affiliates as potential counterparties to Secured Cash
Management Agreements and Secured Hedge Agreements) and, by accepting the
benefit of this Agreement, each non-Lender Hedge Bank party to a Secured Hedge
Agreement and each non-Lender Cash Management Bank party to a Secured Cash
Management Agreement, hereby appoints and authorizes the Collateral Agent to act
as the agent of such Lender for purposes of acquiring, holding and enforcing any
and all Liens on Collateral granted by any of the Loan Parties to secure any of
the Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection any Subagents appointed by the Collateral
Agent pursuant to Section 8.03 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights or remedies thereunder at the direction of the
Collateral Agent shall be entitled to the benefits of this Article VIII
(including, without limitation, Section 8.08) as though any such Subagent were
an “Agent” under the Loan Documents, as if set forth in full herein with respect
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Collateral Agent shall not have any duties or responsibilities
except those expressly set forth herein, or any fiduciary relationship with any
of the Secured Parties, and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against the Collateral Agent.

 

(c)       Terms in connection with Security Documents governed by the laws of
the Province of Québec:

 

(i)         Without limiting the powers of the Collateral Agent, each of the
Secured Parties hereby irrevocably constitutes the Collateral Agent as the
hypothecary representative (within the meaning of Article 2692 of the Civil Code
of Québec) for the Secured Parties in order to hold any hypothecs granted on any
Collateral pursuant to any deeds of hypothec governed by the laws of the
Province of Québec in order to secure obligations of any Loan Party.

 

(ii)        [Reserved].

 

(iii)       The appointment of the Collateral Agent as hypothecary
representative for the benefit of the Secured Parties, shall be deemed to have
been ratified and confirmed by each Secured Party by its acceptance of the
benefits under the Loan Documents. Each successor Collateral Agent under this
Agreement shall automatically (and without any further act or formality) become
the successor hypothecary representative for the purposes of all deeds of
hypothec referred to above.

 



174

 

 

(iv)         The Collateral Agent acting as hypothecary representative shall
have the same rights, powers, immunities, indemnities and exclusions from
liability as are prescribed in favor of the Collateral Agent in this Agreement,
which shall apply mutatis mutandis to the Collateral Agent acting in its
capacity as hypothecary representative.

 

(v)          This Section 8.01(c) shall be governed and construed in accordance
with the laws of the Province of Québec.

 

(d)       Terms in connection with German Security Documents:

 

(i)            Each Secured Party hereby appoints the Collateral Agent as
trustee (Treuhänder) and administrator for the purpose of accepting and
administering the Collateral governed by German law (“German Collateral”) for
and on behalf of the other Secured Parties.

 

(ii)           The Collateral Agent shall:

 

(A)       hold and administer any German Collateral which is a land charge,
security assignment (Sicherungseigentum / Sicherungsabtretung /
Sicherungsgrundschuld) or otherwise transferred under a non-accessory security
right (nicht-akzessorische Sicherheit) as trustee (treuhänderisch) for the
benefit of the Secured Parties; and

 

(B)       administer any German Collateral which is pledged (Verpfändung) or
otherwise transferred to any Secured Party under an accessory security right
(akzessorische Sicherheit) as agent.

 

(iii)          Each of the Secured Parties hereby authorizes the Collateral
Agent (whether or not by or through employees or agents):

 

(A)       to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Collateral Agent under the
German Security Documents together with such powers and discretions as are
reasonably incidental thereto;

 

(B)       to take such action on its behalf as the Collateral Agent may from
time to time be authorised under or in accordance with the German Security
Documents; and

 

(C)       to accept as its representative (Stellvertreter) any pledge or other
creation of any accessory security right granted in favor of such Secured
Parties in connection with the Loan Documents governed by German law and to
agree to and execute on its behalf as its representative (Stellvertreter) any
amendments and/or alterations to any German Security Documents which creates a
pledge or any other accessory security right (akzessorische Sicherheit)
including the release or confirmation of release of such German Security
Documents.

 

(iv)       To the fullest extent legally possible, each of the Secured Parties
hereby releases the Collateral Agent from any restrictions on representing
several persons and self-dealing under any applicable law, and in particular
from the restrictions of section 181 German Civil Code (Bürgerliches
Gesetzbuch), to enable it to make use of any authorization granted under this
Agreement and to perform its duties and obligations as the Collateral Agent
hereunder and under the German Security Documents. A Secured Party which is
barred from its constitutional documents or by-laws from granting such exemption
shall notify the Collateral Agent accordingly.

 



175

 

 

(v)          Each Secured Party hereby, and any Secured Party becoming a party
to this Agreement after the date hereof, upon becoming a party ratifies and
approves all acts and declarations previously done by the Collateral Agent on
such Secured Party’s behalf.

 

(vi)         At the request of the Collateral Agent, each other Secured Party
shall provide the Collateral Agent with a separate written power of attorney
(Spezialvollmacht) for the purposes of executing any relevant agreements and
documents on its behalf.

 

(vii)        Each Secured Party hereby authorizes the Collateral Agent to (sub-)
delegate any powers granted to it under this Section 8.01 to any attorney it may
elect in its discretion and to grant powers of attorney to any such attorney
(including the exemption from self-dealing and representing several persons (in
particular from the restrictions of section 181 of the German Civil Code
(Bürgerliches Gesetzbuch) (in each case to the extent legally possible))).

 

This Section 8.01(d) shall be governed and construed in accordance with the laws
of Germany.

 

(e)       The provisions of this Article VIII (except Section 8.10 and clause
(a) of the second paragraph of Section 8.13) are solely for the benefit of the
Administrative Agents, the Collateral Agent (including in its capacity as
hypothecary representative), the Lenders and each Issuing Bank, and none of the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions.

 

(f)        [Reserved].

 

(g)       Notwithstanding the above, with respect to Swiss Security Documents,
the Collateral Agent shall:

 

(i) hold and administer any such non-accessory Collateral (nicht-akzessorische
Sicherheit) governed by Swiss law as fiduciary (treuhänderisch) in its own name
but for the benefit of the Secured Parties; and

 

(ii) hold and administer any accessory Collateral (akzessorische Sicherheit)
governed by Swiss law as direct representative (direkter Stellvertreter) in the
name and on behalf of the Secured Parties.

 

(h) Each Secured Party (other than the Collateral Agent) hereby appoints the
Collateral Agent as its direct representative (direkter Stellvertreter) and
authorizes the Collateral Agent (whether or not by or through employees or
agents) to:

 

(i) exercise such rights, remedies, powers and discretions as are specifically
delegated to or conferred upon the Collateral Agent under the relevant Swiss
Security Documents together with such powers and discretions as are reasonably
incidental thereto;

 

(ii) take such action on its behalf as may from time to time be authorised under
or in accordance with the relevant Swiss Security Documents; and

 



176

 

 



(iii) accept, enter into and execute as its direct representative (direkter
Stellvertreter) any pledge or other creation of any accessory security right
granted in favor of such Secured Party in connection with the Loan Documents
under Swiss law and to agree to and execute in its name and on its behalf as its
direct representative (direkter Stellvertreter) any amendments, confirmations
and/or alterations to any Swiss Security Document governed by Swiss law which
creates a pledge or any other accessory security right (akzessorische
Sicherheit) including the release or confirmation of release of such Collateral.

 

Section 8.02     Term Loan Administrative Agent and Revolver Administrative
Agent. Each Lender, Agent, Issuing Bank and any other party hereto agree that
(i) the Term Loan Administrative Agent shall be the administrative agent with
respect to the Term Loans and the Term Lenders and shall exercise such duties,
rights and responsibilities set forth herein applicable to the Term Loans and
the Term Lenders and (ii) the Revolver Administrative Agent shall be the
administrative agent with respect to the Revolving Facility Loans, Revolving
Facility Commitments, Revolving Facility Lenders, Swingline Loans, Swingline
Lenders, Letters of Credit and Issuing Banks and shall exercise such duties,
rights and responsibilities set forth herein applicable to the Revolving
Facility Loans, Revolving Facility Commitments, Revolving Facility Lenders,
Swingline Loans, Swingline Lenders, Letters of Credit and Issuing Banks.

 

Section 8.03     Delegation of Duties. Each Administrative Agent and the
Collateral Agent may execute any of their respective duties under this Agreement
and the other Loan Documents (including for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof)) by or through agents, subagents
(including a subagent which is a non-U.S. Affiliate of such Agent), employees or
attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts concerning all matters pertaining to such duties. No
Agent shall be responsible for the negligence or misconduct of any agents,
employees or attorneys-in-fact selected by it with reasonable care. Each Agent
may also from time to time, when it deems it to be necessary or desirable,
appoint one or more trustees, co-trustees, collateral co-agents, collateral
subagents (including a subagent which is a non-U.S. Affiliate of such Agent) or
attorneys-in-fact (each, a “Subagent”) with respect to all or any part of the
Collateral; provided that no such Subagent shall be authorized to take any
action with respect to any Collateral unless and except to the extent expressly
authorized in writing by the applicable Administrative Agent or the Collateral
Agent, as applicable. Should any instrument in writing from a Borrowers or any
other Loan Party be required by any Subagent so appointed by an Agent to more
fully or certainly vest in and confirm to such Subagent such rights, powers,
privileges and duties, such Borrowers shall, or shall cause such Loan Party to,
execute, acknowledge and deliver any and all such instruments promptly upon
request by such Agent. If any Subagent, or successor thereto, shall become
incapable of acting, resign or be removed, all rights, powers, privileges and
duties of such Subagent, to the extent permitted by law, shall automatically
vest in and be exercised by the applicable Administrative Agent or the
Collateral Agent until the appointment of a new Subagent. No Agent shall be
responsible for the negligence or misconduct of any agent, employees,
attorney-in-fact or Subagent that it selects with reasonable care. Each
Administrative Agent, the Collateral Agent and any such Subagent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Related Parties. The exculpatory provisions of this Article
VIII shall apply to any such subagent and to the Related Parties of each
Administrative Agent, the Collateral Agent and any such Subagent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent and Collateral Agent.

 



177

 

 

Section 8.04     Exculpatory Provisions. None of the Agents, or their respective
Affiliates or any of their respective officers, directors, employees, agents,
attorneys-in-fact or affiliates shall be (a) liable for any action lawfully
taken or omitted to be taken by it or such person under or in connection with
this Agreement or any other Loan Document (except to the extent that any of the
foregoing are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from its or such person’s own gross
negligence or willful misconduct) or (b) responsible in any manner to any of the
Lenders for any recitals, statements, representations or warranties made by any
Loan Party or any officer thereof contained in this Agreement or any other Loan
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by any Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. No Agent shall be under any obligation to
any Lender to ascertain or to inquire as to the observance or performance of any
of the agreements contained in, or conditions of, this Agreement or any other
Loan Document, or to inspect the properties, books or records of any Loan Party.
No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Loan Documents. Without limiting the generality of the
foregoing, (a) no Agent shall be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, and (b) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, or be liable for the
failure to disclose, any information relating to the Borrowers or any of their
respective Affiliates that is communicated to or obtained by such Agent or any
of its Affiliates in any capacity. The Agents shall be deemed not to have
knowledge of any Default or Event of Default unless and until written notice
describing such Default or Event of Default is given to the applicable
Administrative Agent by a Borrower, a Lender or an Issuing Bank. No Agent shall
be responsible for or have any duty to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to either
Administrative Agent or the Collateral Agent, as applicable. No Cash Management
Bank or Hedge Bank that obtains the benefits of Section 7.02, any Guarantee or
any Collateral by virtue of the provisions hereof or of any Guarantee or any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Without limiting the
generality of the foregoing, neither Administrative Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Cash Management Agreements
and Secured Hedge Agreements unless such Administrative Agent has received
written notice of such Obligations, together with such supporting documentation
as such Administrative Agent may request, from the applicable Cash Management
Bank or Hedge Bank, as the case may be.

 



178

 

 

Section 8.05     Reliance by Agents. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event. Each Agent may consult with legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts. Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent. Each Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, the Required Revolving Facility Lenders, or all or other
Lenders) as it deems appropriate or it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement and the other Loan Documents in accordance
with a request of the Required Lenders (or, if so specified by this Agreement,
the Required Revolving Facility Lenders, or all or other Lenders), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Lenders and all future holders of the Loans.

 

Section 8.06     Notice of Default. No Agent shall be deemed to have knowledge
or notice of the occurrence of any Default or Event of Default unless such Agent
has received written notice from a Lender, the Borrowers referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” In the event that either Administrative Agent
receives such a notice, such Administrative Agent shall give notice thereof to
the applicable Lenders. The Administrative Agents shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders of each Class (or, if so specified by this Agreement, the
Required Revolving Facility Lenders or all or other Lenders); provided that,
unless and until an Administrative Agent shall have received such directions,
such Administrative Agent may (but shall not be obligated to) take such action,
or refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable in the best interests of the applicable
Lenders.

 

Section 8.07     Non-Reliance on Agents and Other Lenders. Each Lender and
Issuing Bank expressly acknowledges that neither the Agents nor any of their
respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or Issuing Bank. Each
Lender and Issuing Bank represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of, and
investigation into the business, operations, property, financial and other
condition and creditworthiness of, the Loan Parties and their affiliates and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Lender and each Issuing Bank also represents that it will, independently
and without reliance upon any Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the applicable Lenders by the
applicable Administrative Agent hereunder, the Agents shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Agents or any of their
officers, directors, employees, agents, attorneys-in-fact or affiliates.

 



179

 

 

Section 8.08     Indemnification. The Lenders agree to indemnify each Agent and
the Revolving Facility Lenders agree to indemnify each Issuing Bank and
Swingline Lender, in its capacity as such (to the extent not reimbursed by the
Borrowers and without limiting the obligation of the Borrowers to do so), in the
amount of its pro rata share (based on its aggregate Revolving Facility Credit
Exposure and, in the case of the indemnification of each Agent, outstanding Term
Loans and unused Commitments hereunder; provided, that the aggregate principal
amount of Swingline Loans owing to the Swingline Lender and L/C Disbursements
owing to any Issuing Bank shall be considered to be owed to the Revolving
Facility Lenders ratably in accordance with their respective Revolving Facility
Credit Exposure) (determined at the time such indemnity is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or such Issuing
Bank or Swingline Lender in any way relating to or arising out of the
Commitments, this Agreement, any of the other Loan Documents or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent,
Issuing Bank or Swingline Lender under or in connection with any of the
foregoing; provided, that no Lender shall be liable for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from such Agent’s or such Issuing Bank’s or Swingline Lender’s gross negligence
or willful misconduct. The failure of any Lender to reimburse any Agent, Issuing
Bank or Swingline Lender, as the case may be, promptly upon demand for its
ratable share of any amount required to be paid by the Lenders to such Agent,
Issuing Bank or Swingline Lender, as the case may be, as provided herein shall
not relieve any other Lender of its obligation hereunder to reimburse such
Agent, Issuing Bank or Swingline Lender, as the case may be, for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse such Agent, Issuing Bank or Swingline Lender, as the
case may be, for such other Lender’s ratable share of such amount. The
agreements in this Section 8.08 shall survive the payment of the Loans and all
other amounts payable hereunder and the resignation or removal of any Agent.

 

Section 8.09     Agent in Its Individual Capacity. Each Agent and its affiliates
may make loans to, accept deposits from, and generally engage in any kind of
business with any Loan Party as though such Agent were not an Agent. With
respect to its Loans made or renewed by it and with respect to any Letter of
Credit issued, or Letter of Credit or Swingline Loan participated in, by it,
each Agent shall have the same rights and powers under this Agreement and the
other Loan Documents as any Lender and may exercise the same as though it were
not an Agent, and the terms “Lender” and “Lenders” shall include each Agent in
its individual capacity.

 

Section 8.10     Successor Agents. Each Agent may resign as an Administrative
Agent and/or as Collateral Agent upon 10 days’ notice to the Lenders and the
Borrower, as applicable. If an Administrative Agent shall resign as
Administrative Agent or the Collateral Agent shall resign as Collateral Agent,
in each case under this Agreement and the other Loan Documents, then the
Borrower shall have the right, subject to the reasonable consent of the Required
Lenders (so long as no Event of Default under Section 7.01(b), (c), (h) or (i)
shall have occurred and be continuing, in which case the Required Lenders (or,
in the case of the Revolver Administrative Agent, the Required Revolving Lenders
and (subject to the succeeding paragraph) each Issuing Bank and the Swingline
Lender shall have the right), to appoint a successor which shall be a bank,
financial institution or other person with an office in the United States, or an
Affiliate of any such bank, financial institution or other person with an office
in the United States, whereupon such successor agent shall succeed to the
rights, powers and duties of such resigning Administrative Agent or Collateral
Agent, and the term “Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Agent’s rights, powers and duties as
Agent shall be terminated, without any other or further act or deed on the part
of such former Agent or any of the parties to this Agreement or any holders of
the Loans. If no successor agent has accepted appointment as Agent by the date
that is 10 days following a retiring Agent’s notice of resignation, the retiring
Agent’s resignation shall nevertheless thereupon become effective (except in the
case of the Collateral Agent holding collateral security on behalf of such
Secured Parties, the retiring Collateral Agent shall continue to hold such
collateral security as a nominee, acting as a gratuitous bailee, until such time
as a successor Collateral Agent is appointed), and the Lenders shall assume and
perform all of the duties of the Agent and Agent hereunder until such time, if
any, as the Borrower (or the applicable Required Lenders) appoints a successor
agent as provided for above. After any retiring Agent’s resignation as Agent,
the provisions of this Section 8.10 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
the other Loan Documents.

 

Any resignation by Goldman Sachs as Term Loan Administrative Agent or JPMorgan
as Revolver Administrative Agent pursuant to this Section shall, unless Goldman
Sachs or JPMorgan gives notice to the Borrower otherwise, also constitute its
resignation as Issuing Bank, and such resignations as an Issuing Bank shall
become effective simultaneously with the discharge of an Administrative Agent,
as applicable, from its duties and obligations as set forth in the immediately
preceding paragraph (except as to already outstanding Letters of Credit, as to
which the Issuing Bank shall continue in such capacities until the Obligations
relating thereto shall be reduced to zero, or until the applicable successor
Administrative Agent shall succeed to the roles of Issuing Bank in accordance
with the next sentence and perform the actions required by the next sentence).
Upon the acceptance of a successor’s appointment as an Administrative Agent
hereunder, unless Goldman Sachs or JPMorgan, as applicable, and such successor
gives notice to the Borrower otherwise, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank and (ii) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to the retiring
Issuing Bank to effectively assume the obligations of the retiring Issuing Bank
with respect to such Letters of Credit. At the time any such resignation of the
Issuing Bank shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the retiring Issuing Bank pursuant to Section
2.12(b). In addition, any resignation by JPMorgan as Revolver Administrative
Agent pursuant to this Section shall, unless JPMorgan gives notice to the
Borrower otherwise, also constitute its resignation as Swingline Lender, and
such resignation as Swingline Lender shall become effective simultaneously with
the discharge of the Revolver Administrative Agent from its duties and
obligations as set forth in the immediately preceding paragraph (and all
outstanding Swingline Loans shall be refinanced with participations by the
Revolving Facility Lenders as described in Section 2.04(c) upon such
resignation). Upon the acceptance of a successor’s appointment as Revolver
Administrative Agent hereunder, such successor may be concurrently designated as
an additional Swingline Lender pursuant to Section 2.04(d).

 



180

 

 



 

Section 8.11     Arrangers. Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each of the persons named
on the cover page hereof as Joint Bookrunner, Joint Lead Arranger, Senior
Managing Agent or Co-Manager is named as such for recognition purposes only, and
in its capacity as such shall have no rights, duties, responsibilities or
liabilities with respect to this Agreement or any other Loan Document, except
that each such person and its Affiliates shall be entitled to the rights
expressly stated to be applicable to them in Sections 9.05 and 9.17 (subject to
the applicable obligations and limitations as set forth therein).

 

Section 8.12     Security Documents and Collateral Agent

 

.  The Lenders and the other Secured Parties authorize the Collateral Agent to
release any Collateral and authorize the Administrative Agents to release any
Guarantees in accordance with Section 9.18 or if approved, authorized or
ratified in accordance with Section 9.08.

 

The Lenders and the other Secured Parties hereby irrevocably authorize and
instruct the Collateral Agent to, without any further consent of any Lender or
any other Secured Party, enter into (or acknowledge and consent to) or amend,
renew, extend, supplement, restate, replace, waive or otherwise modify (i) any
First Lien/First Lien Intercreditor Agreement, any First Lien/Second Lien
Intercreditor Agreement, any other Permitted Junior Intercreditor Agreement, any
other Permitted Pari Passu Intercreditor Agreement or any other intercreditor
agreement with the authorized representative of the holders of Indebtedness that
is to be secured by a Lien on the Collateral that is not prohibited (including
with respect to priority) under this Agreement and to subject the Liens on the
Collateral securing the Obligations to the provisions thereof (any of the
foregoing, an “Intercreditor Agreement”) and (ii) in the Collateral Agent’s sole
discretion, any Security Document in connection with the incurrence of
Indebtedness that is to be secured by a Lien on the Collateral that is not
prohibited (including with respect to priority) under this Agreement. The
Lenders and the other Secured Parties irrevocably agree that (x) the Collateral
Agent may rely exclusively on a certificate of a Responsible Officer of the
Borrower as to whether any such other Liens are not prohibited and (y) any
Intercreditor Agreement entered into by the Collateral Agent shall be binding on
the Secured Parties, and each Lender and the other Secured Parties hereby agrees
that it will take no actions contrary to the provisions of, if entered into and
if applicable, any Intercreditor Agreement. The foregoing provisions are
intended as an inducement to any provider of any Indebtedness not prohibited by
Section 6.01 hereof to extend credit to the Loan Parties and such persons are
intended third-party beneficiaries of such provisions. Furthermore, the Lenders
and the other Secured Parties hereby authorize the Administrative Agents, the
Collateral Agent to release any Lien on any property granted to or held by an
Administrative Agent or the Collateral Agent under any Loan Document (i) to the
holder of any Lien on such property that is permitted by clauses (c), (i), (j)
or (mm) of Section 6.02 or Section 6.02(a) (if the Liens thereunder are of a
type that is contemplated by any of the foregoing clauses) in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the applicable Administrative Agent, the Collateral Agent shall do
so upon request of the Borrower; provided, that prior to any such request, the
Borrower shall have in each case delivered to the Administrative Agents and the
Collateral Agent a certificate of a Responsible Officer of the Borrower
certifying (x) that such Lien is permitted under this Agreement, (y) in the case
of a request pursuant to clause (i) of this sentence, that the contract or
agreement pursuant to which such Lien is granted prohibits any other Lien on
such property and (z) in the case of a request pursuant to clause (ii) of this
sentence, that (A) such property is or has become Excluded Property and (B) if
such property has become Excluded Property as a result of a contractual
restriction, such restriction does not violate Section 6.09(c).

 

Section 8.13     Right to Realize on Collateral and Enforce Guarantees. In case
of the pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, (i) each Administrative Agent
(irrespective of whether the principal of any Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether such Administrative Agent shall have made any demand on the Borrowers)
shall be entitled and empowered, by intervention in such proceeding or otherwise
(A) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of any or all of the Obligations that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Issuing Banks and the
Administrative Agents and any Subagents allowed in such judicial proceeding, and
(B) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same, and (ii) any custodian, receiver,
receiver and manager, assignee, trustee, liquidator, sequestrator, monitor or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the applicable
Administrative Agent and, if the applicable Administrative Agent shall consent
to the making of such payments directly to the Lenders and the Issuing Banks, to
pay to the Administrative Agents any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agents and their
agents and counsel, and any other amounts due the Administrative Agents under
the Loan Documents. Nothing contained herein shall be deemed to authorize either
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or Issuing Bank any plan of reorganization, arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or Issuing
Bank or to authorize either Administrative Agent to vote in respect of the claim
of any Lender or Issuing Bank in any such proceeding.

 



181

 

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, each Administrative Agent, the Collateral Agent and each Secured
Party hereby agree that (a) no Secured Party (other than the Administrative
Agents) shall have any right individually to realize upon any of the Collateral
or to enforce the Guarantee of the Loan Parties guaranteeing the Obligations, it
being understood and agreed that all powers, rights and remedies hereunder may
be exercised solely by an Administrative Agent, on behalf of the Secured Parties
in accordance with the terms hereof and all powers, rights and remedies under
the Security Documents may be exercised solely by the Collateral Agent (acting,
if applicable, at the direction of the applicable Administrative Agent or the
Collateral Agent), and (b) in the event of a foreclosure by the Collateral Agent
on any of the Collateral pursuant to a public or private sale or other
disposition, the Collateral Agent or any Lender may be the purchaser or licensor
of any or all of such Collateral at any such sale or other disposition and the
Collateral Agent, as agent for and representative of the Secured Parties (but
not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) (and acting, if
applicable, at the direction of the applicable Administrative Agent or the
Collateral Agent) shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Collateral Agent at such sale or other Disposition.

 

Section 8.14     Withholding Tax. To the extent required by any applicable
Requirement of Law, each Administrative Agent may withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any authority of the United States or other jurisdiction asserts a claim that an
Administrative Agent did not properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including because the appropriate form
was not delivered, was not properly executed, or because such Lender failed to
notify such Administrative Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Lender shall
indemnify such Administrative Agent (to the extent that such Administrative
Agent has not already been reimbursed by any applicable Loan Party and without
limiting the obligation of any applicable Loan Party to do so) fully for all
amounts paid, directly or indirectly, by such Administrative Agent as Tax or
otherwise, including penalties, fines, additions to Tax and interest, together
with all expenses incurred, including legal expenses, allocated staff costs and
any out of pocket expenses. Each Lender hereby authorizes each Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Loan Document against any amount due to such
Administrative Agent under this Section 8.14. The agreements in this Section
8.14 shall survive the resignation of the Agent, any assignment of rights by a
Lender or the termination of the Commitments and the repayment, satisfaction or
discharge of all Obligations. For the avoidance of doubt, for purposes of this
Section 8.14, the term “Lender” shall include any Issuing Bank.

 

Section 8.15      Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such person
became a Lender party hereto, to, and (y) covenants, from the date such person
became a Lender party hereto to the date such person ceases being a Lender party
hereto, for the benefit of, the Administrative Agents, the Arrangers and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 



182

 

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the applicable Administrative Agent, in its sole discretion, and
such Lender.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such person became a Lender party
hereto, to, and (y) covenants, from the date such person became a Lender party
hereto to the date such person ceases being a Lender party hereto, for the
benefit of, the Administrative Agents and their respective Affiliates and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that none of the Administrative Agents or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Letters of Credit, the Commitments and this Agreement
(including in connection with the reservation or exercise of any rights by an
Administrative Agent under this Agreement, any Loan Document or any documents
related hereto or thereto).

 

Section 8.16     Payments Set Aside. To the extent that any payment by or on
behalf of the Borrowers is made to an Administrative Agent, an Issuing Bank or
any Lender, or an Administrative Agent, an Issuing Bank or any Lender exercises
its right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Administrative Agent, such Issuing Bank or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each Issuing Bank severally agrees to pay to each Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by such Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Effective Rate from time to time in effect. The obligations of the
Lenders and each Issuing Bank under clause (b) of the preceding sentence shall
survive the payment in full of the Obligations and the termination of this
Agreement.

 



183

 

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01      Notices; Communications. (a) Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)       if to any Loan Party, any Administrative Agent, the Collateral Agent,
the Issuing Banks as of the Closing Date or the Swingline Lender to the address,
electronic mail address, facsimile number, or telephone number specified for
such person on Schedule 9.01; and

 

(ii)       if to any other Lender or any other Issuing Bank, to the address,
facsimile number, electronic mail address or telephone number specified in its
Administrative Questionnaire.

 

(b)       Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including e
mail and Internet or intranet websites) pursuant to procedures approved by an
Administrative Agent. Each Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by them, provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)       Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received.
Notices delivered through electronic communications to the extent provided in
Section 9.01(b) above shall be effective as provided in such Section 9.01(b).

 

(d)       Any party hereto may change its address for notices and other
communications hereunder by notice to the other parties hereto. In addition,
each Lender agrees to notify the applicable Administrative Agent from time to
time to ensure that such Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.

 

(e)       Documents required to be delivered pursuant to Section 5.04 may be
delivered electronically (including as set forth in Section 9.17) and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower (or any Parent Entity) posts such documents, or provides a link thereto
on the website of the Borrower (or any Parent Entity) on the Internet at the
website address listed on Schedule 9.01, or (ii) on which such documents are
posted on any Parent Entity’s or the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender entitled to access thereto and
the applicable Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the applicable Administrative
Agent); provided, that the Borrower shall notify the applicable Administrative
Agent (by electronic mail) of the posting of any such documents and provide to
such Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Except for such certificates required by Section
5.04(c), each Administrative Agent shall have no obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by any Parent Entity or
the Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 



184

 

 

Section 9.02     Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein, in the other
Loan Documents and in the certificates or other instruments prepared or
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the Lenders and each
Issuing Bank and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein,
indemnification and reimbursement obligations contained herein (including
pursuant to Sections 2.15, 2.16, 2.17 and 9.05) shall survive the Termination
Date.

 

Section 9.03     Binding Effect. This Agreement shall become effective on the
Closing Date, and thereafter shall be binding upon and inure to the benefit of
the Borrowers, the Administrative Agents, the Collateral Agent, each Issuing
Bank and each Lender and their respective permitted successors and assigns.

 

Section 9.04     Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) except as
permitted by Section 6.05, the Borrowers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the Borrowers without
such consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in clause (d) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement or the other Loan Documents.

 

(b)       (i) Subject to the conditions set forth in subclause (ii) below, any
Lender may assign to one or more assignees (each, an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)       the Borrower, which consent, with respect to the assignment of a Term
Loan, will be deemed to have been given if the Borrower has not responded within
ten (10) Business Days after the delivery of any request for such consent;
provided, that no consent of the Borrowers shall be required (x) for an
assignment of a Term Loan to a Lender, an Affiliate of a Lender, an Approved
Fund, or in the case of assignments during the primary syndication of the
Commitments and Loans to persons identified to and agreed by the Borrower in
writing prior to the Closing Date, (y) for an assignment of a Revolving Facility
Commitment or Revolving Facility Loan to a Revolving Facility Lender, an
Affiliate of a Revolving Facility Lender or an Approved Fund with respect to a
Revolving Facility Lender or (z) in each case, if an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing, any other
person; and

 



185

 

 

(B)       (x) in the case of an assignment of a Term Loan, the Term Loan
Administrative Agent; provided, that no consent of the Term Loan Administrative
Agent shall be required for an assignment of all or any portion of a Term Loan
to a Lender, an Affiliate of a Lender, an Approved Fund, a Borrower or an
Affiliate of a Borrower made in accordance with Section 9.04(i) and (y) in the
case of an assignment of a Revolving Facility Commitment or Revolving Facility
Loan, the Revolver Administrative Agent; provided that no consent of the
Revolver Administrative Agent shall be required for an assignment of a Revolving
Facility commitment or Revolving Facility Loan to a Revolving Facility Lender,
an Affiliate of a Revolving Facility Lender or an Approved Fund with respect to
a Revolving Facility Lender; and

 

(C)       the Issuing Banks and the Swingline Lender; provided, that no consent
of the Issuing Banks and Swingline Lender shall be required for an assignment of
all or any portion of a Term Loan.

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitments or Loans under any Facility, the amount of
the Commitments or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the applicable Administrative Agent) shall not be
less than (x) $1,000,000 (or the Dollar Equivalent, as applicable) or an
integral multiple of $1,000,000 (or the Dollar Equivalent, as applicable) in
excess thereof in the case of Term Loans and (y) $5,000,000 (or the Dollar
Equivalent, as applicable) or an integral multiple of $1,000,000 (or the Dollar
Equivalent, as applicable) in excess thereof in the case of Revolving Facility
Loans or Revolving Facility Commitments, unless each of the Borrower and the
applicable Administrative Agent otherwise consent; provided, that (1) no such
consent of the Borrower shall be required if an Event of Default under Section
7.01(b), (c), (h) or (i) has occurred and is continuing and (2) such amounts
shall be aggregated in respect of each Lender and its Affiliates or Approved
Funds (with simultaneous assignments to or by two or more Related Funds shall be
treated as one assignment), if any;

 

(B)       the parties to each assignment shall (1) execute and deliver to the
applicable Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the applicable Administrative Agent or (2) if
previously agreed with the applicable Administrative Agent, manually execute and
deliver to the applicable Administrative Agent an Assignment and Acceptance, in
each case together with a processing and recordation fee of $3,500 (which fee
may be waived or reduced in the reasonable discretion of the applicable
Administrative Agent; provided, that such fee shall be deemed waived in respect
of any assignments by, to or among Goldman Sachs, Goldman Sachs Lending Partners
LLC or any of their respective Affiliates);

 

(C)       the Assignee, if it shall not be a Lender, shall deliver to the
applicable Administrative Agent an Administrative Questionnaire and any tax
forms required to be delivered pursuant to Section 2.17; and

 

(D)       the Assignee shall not be a Borrower or any of the Borrowers’
Affiliates or Subsidiaries except in accordance with Section 9.04(i).

 



186

 

 

For the purposes of this Section 9.04, “Approved Fund” shall mean any person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender. Notwithstanding the foregoing or anything to the contrary herein, no
Lender shall be permitted to assign or transfer any portion of its rights and
obligations under this Agreement to (A) any Disqualified Lender, (B) any
Defaulting Lender or any of its Subsidiaries, or any person who, upon becoming a
Lender hereunder, would constitute any of the foregoing persons described in
this clause (B), or (C) a natural person. Notwithstanding the foregoing, each
Loan Party and the Lenders acknowledge and agree that the Administrative Agents
shall not have any responsibility or obligation to determine whether any Lender
or potential Lender is a Disqualified Lender and the Administrative Agents shall
have no liability with respect to any assignment made to a Disqualified Lender.
Any assigning Lender shall, in connection with any potential assignment, provide
to the Borrower a copy of its request (including the name of the prospective
assignee) concurrently with its delivery of the same request to the applicable
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

 

(iii)       Subject to acceptance and recording thereof pursuant to subclause
(v) below, from and after the effective date specified in each Assignment and
Acceptance the Assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Agreement (and, in the
case of an Assignment and Acceptance covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.15,
2.16, 2.17 and 9.05 (subject to the limitations and requirements of those
Sections)). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 9.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (d) of
this Section 9.04 (except to the extent such participation is not permitted by
such clause (d) of this Section 9.04, in which case such assignment or transfer
shall be null and void).

 

(iv)       The Term Facility Administrative Agent (with respect to the Term
Loans and the Term Lenders) and the Revolver Administrative Agent (with respect
to the Revolving Facility Loans, Revolving Facility Commitments, Revolving
Facility Lenders, Swingline Loans, Swingline Lenders, Letters of Credit, L/C
Disbursements and Issuing Banks), in each case acting solely for this purpose as
non-fiduciary agents of the Borrowers, shall maintain at one of their respective
offices a copy of each Assignment and Acceptance delivered to it pursuant to
Section 9.04(b)(ii)(B) and a register for the recordation of the names and
addresses of the applicable Lenders or Issuing Banks, as applicable, and the
applicable Commitments of, and principal and interest amounts of the applicable
Loans and Revolving L/C Exposure owing to, each such Lender pursuant to the
terms hereof from time to time (each, a “Register”). The entries in each
Register shall be conclusive absent manifest error, and the Borrowers, the
applicable Administrative Agent, the Issuing Banks, the Swingline Lender and the
Lenders shall treat each person whose name is recorded in such Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. Each Register shall be available for
inspection by the Borrowers, the Issuing Banks, the Agents, the Swingline Lender
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice; provided, that no Lender shall, in such capacity, have access to,
or be otherwise permitted to review any information in the Register other than
information with respect to such Lender.

 

(v)       Upon its receipt of a duly completed Assignment and Acceptance
executed by an assigning Lender and an Assignee, the Assignee’s completed
Administrative Questionnaire (unless the Assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in clause (b) of this
Section 9.04, if applicable, and any written consent to such assignment required
by clause (b) of this Section 9.04 and any applicable tax forms, the applicable
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register. No assignment, whether
or not evidenced by a promissory note, shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
subclause (v).

 



187

 

 

(c)       [Reserved].

 

(d)       (i) Any Lender may, without the consent of the Borrowers or either
Administrative Agent, sell participations in Loans and Commitments to one or
more banks or other entities other than (I) any Disqualified Lender (to the
extent that the list of Disqualified Lenders has been made available to all
Lenders; provided, that regardless of whether the list of Disqualified Lenders
has been made available to all Lenders, no Lender may sell participations in
Loans or Commitments to a Disqualified Lender without the consent of the
Borrower if the list of Disqualified Lenders has been made available to such
Lender) or (II) any Defaulting Lender or any of its Subsidiaries, or any person
who, upon becoming a Lender hereunder, would constitute any of the foregoing
persons described in this clause (II) (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans owing to it); provided, that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement and the
other Loan Documents; provided, that (x) such agreement may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver that both (1) requires the consent of each Lender
directly affected thereby pursuant to clauses (i), (ii), (iii) or (vi) of the
first proviso to Section 9.08(b) and (2) directly adversely affects such
Participant (but, for the avoidance of doubt, not any waiver of any Default or
Event of Default) and (y) no other agreement with respect to amendment,
modification or waiver may exist between such Lender and such Participant.
Subject to clause (d)(iii) of this Section 9.04, the Borrowers agree that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16, 2.17
(subject to the limitations and requirements of those Sections including Section
2.17(d) and Section 2.19) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section 9.04
(it being agreed that any documentation required to be provided pursuant to
Section 2.17(d) shall be provided solely to the participating Lender). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender; provided, that such Participant
shall be subject to Section 2.18(c) as though it were a Lender. Notwithstanding
the foregoing, each Loan Party and the Lenders acknowledge and agree that the
Administrative Agents shall not have any responsibility or obligation to
determine whether any Participant or potential Participant is a Disqualified
Lender and the Administrative Agents shall have no liability with respect to any
participation made to a Disqualified Lender.

 

(ii)       Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrowers, maintain a register on which
it enters the name and address of each Participant and the principal amounts and
interest amounts of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and each
party hereto shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. Without limitation of the
requirements of this Section 9.04(d), no Lender shall have any obligation to
disclose all or any portion of a Participant Register to any person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans or other Loan Obligations under any Loan
Document), except to the extent that such disclosure is necessary to establish
that such Commitment, Loan or other Loan Obligation is in registered form for
U.S. federal income tax purposes or is otherwise required by applicable law. For
the avoidance of doubt, each Administrative Agent (in its capacity as an
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

 



188

 

 

(iii)       A Participant shall not be entitled to receive any greater payment
under Section 2.15, 2.16 or 2.17 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
except to the extent that the entitlement to a greater payment results from a
Change in Law after the Participant became a Participant.

 

(e)       Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank and in the case of any Lender that is an
Approved Fund, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender, including to any trustee for, or any other
representative of, such holders, and this Section 9.04 shall not apply to any
such pledge or assignment of a security interest; provided, that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto.

 

(f)       The Borrowers, upon receipt of written notice from the relevant
Lender, agree to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in clause (e) above.

 

(g)      Notwithstanding the foregoing, any Conduit Lender may assign any or all
of the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrowers or the applicable Administrative Agent. Each of the
Borrowers, each Lender and each Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Lender designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto and each Loan Party for any loss,
cost, damage or expense arising out of its inability to institute such a
proceeding against such Conduit Lender during such period of forbearance.

 

(h)      If the Borrowers wish to replace the Loans or Commitments under any
Facility with ones having different terms, it shall have the option, with the
consent of the applicable Administrative Agent and subject to at least three (3)
Business Days’ advance notice to the Lenders under such Facility, instead of
prepaying the Loans or reducing or terminating the Commitments to be replaced,
to (i) require the Lenders under such Facility to assign such Loans or
Commitments to the applicable Administrative Agent or its designees and
(ii) amend the terms thereof in accordance with Section 9.08 (with such
replacement, if applicable, being deemed to have been made pursuant to Section
9.08(d)). Pursuant to any such assignment, all Loans and Commitments to be
replaced shall be purchased at par (plus any applicable premium) (allocated
among the Lenders under such Facility in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrowers), accompanied by payment of
any accrued interest and fees thereon and any amounts owing pursuant to Section
9.05(b). By receiving such purchase price, the Lenders under such Facility shall
automatically be deemed to have assigned the Loans or Commitments under such
Facility pursuant to the terms of the form of Assignment and Acceptance attached
hereto as Exhibit A, and accordingly no other action by such Lenders shall be
required in connection therewith. The provisions of this clause (h) are intended
to facilitate the maintenance of the perfection and priority of existing
security interests in the Collateral during any such replacement.

 



189

 

 

(i)       Notwithstanding anything to the contrary in this Agreement, including
Section 2.18(c) (which provisions shall not be applicable to clauses (i) or (j)
of this Section 9.04), any of the Borrower or its Subsidiaries may purchase by
way of assignment and become an Assignee with respect to Term Loans at any time
and from time to time from Lenders in accordance with Section 9.04(b) hereof
(each, a “Permitted Loan Purchase”); provided, that, in respect of any Permitted
Loan Purchase, (A) no Permitted Loan Purchase shall be made from the proceeds of
any extensions of credit under the Revolving Facility, (B) upon consummation of
any such Permitted Loan Purchase, the Loans purchased pursuant thereto shall be
deemed to be automatically and immediately cancelled and extinguished in
accordance with Section 9.04(j), (C) in connection with any such Permitted Loan
Purchase, any of the Borrower or its Subsidiaries, including the Co-Borrower,
and such Lender that is the assignor (an “Assignor”) shall execute and deliver
to the Term Loan Administrative Agent a Permitted Loan Purchase Assignment and
Acceptance (and for the avoidance of doubt, (x) shall make the representations
and warranties set forth in the Permitted Loan Purchase Assignment and
Acceptance and (y) shall not be required to execute and deliver an Assignment
and Acceptance pursuant to Section 9.04(b)(ii)(B)) and shall otherwise comply
with the conditions to assignments under this Section 9.04 and (D) no Default or
Event of Default has occurred and is continuing or would exist immediately after
giving effect on a Pro Forma Basis to such Permitted Loan Purchase.

 

(j)       Each Permitted Loan Purchase shall, for purposes of this Agreement be
deemed to be an automatic and immediate cancellation and extinguishment of such
Term Loans and the Borrower shall, upon consummation of any Permitted Loan
Purchase, notify the Term Loan Administrative Agent that the Register be updated
to record such event as if it were a prepayment of such Loans.

 

(k)      In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the applicable
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the applicable Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the applicable Administrative
Agent, each Issuing Bank, each Swingline Lender or any other Lender hereunder
(and interest accrued thereon) and (y) acquire (and fund as appropriate) its
full pro rata share of all Loans and participations in Letters of Credit and
Swingline Loans in accordance with its Revolving Facility Percentage; provided
that notwithstanding the foregoing, in the event that any assignment of rights
and obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Section 9.05     Expenses; Indemnity. (a) The Borrowers jointly and severally
agree to pay (i) all reasonable and documented out-of-pocket expenses (including
Other Taxes) incurred by the Administrative Agents, the Collateral Agent or the
Arrangers in connection with the preparation, negotiation, execution, delivery
and administration of this Agreement and the other Loan Documents, or by an
Administrative Agent or the Collateral Agent in connection with the syndication
of commitments (including the obtaining and maintaining of CUSIP numbers for the
Loans) or the administration of this Agreement and any amendments, modifications
or waivers of the provisions hereof or thereof, including (i) in connection with
post-closing searches to confirm that security filings and recordations have
been properly made and including any costs and expenses of any service provider
performing such searches, (ii) all reasonable out of pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, (iii)
expenses incurred in connection with due diligence, (iv) the reasonable fees,
charges and disbursements of Milbank LLP, Osler, Hoskin and Harcourt LLP, King &
Wood Mallesons and Walder Wyss Ltd., counsel for the Administrative Agents, the
Collateral Agent and the Arrangers, and, if necessary, the reasonable fees,
charges and disbursements of one local counsel per jurisdiction, and (v) all
reasonable and documented out-of-pocket expenses (including Other Taxes)
incurred by the Agents, any Issuing Bank or any Lender in connection with the
enforcement of their rights in connection with this Agreement and the other Loan
Documents, in connection with the Loans made or the Letters of Credit issued
hereunder, including the fees, charges and disbursements of a single counsel for
all such persons, taken as a whole, and, if necessary, a single local counsel in
each appropriate jurisdiction for all such persons, taken as a whole (and, in
the case of an actual or perceived conflict of interest where such person
affected by such conflict informs the Borrowers of such conflict and thereafter
retains its own counsel with the Borrower’s prior written consent (not to be
unreasonably withheld), of another firm of counsel for such affected person).

 



190

 

 

(b)       The Borrowers jointly and severally agree to indemnify the
Administrative Agents, the Collateral Agent, the Arrangers, the Joint
Bookrunners, each Issuing Bank, each Lender, each of their respective
Affiliates, successors and assigns, and each of their respective directors,
officers, employees, agents, trustees, advisors, controlling persons,
representatives and members (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and expenses, joint or several, including reasonable
counsel fees, charges and disbursements (limited to not more than one counsel
for all such Indemnitees, taken as a whole, and, if necessary, a single local
counsel in each appropriate jurisdiction for all such Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
Indemnitee affected by such conflict informs the Borrowers of such conflict and
thereafter retains its own counsel with the Borrower’s prior written consent
(not to be unreasonably withheld or delayed), of another firm of counsel for
such affected Indemnitee)), incurred by or asserted against any Indemnitee
arising out of, in any way connected with, or as a result of (i) the execution
or delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
and thereto of their respective obligations thereunder or the consummation of
the Transactions and the other transactions contemplated hereby, (ii) the use of
the proceeds of the Loans or the use of any Letter of Credit (including any
refusal by any Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any violation of or
liability under or otherwise relating to Environmental Laws by the Borrowers or
any Subsidiary, (iv) any actual or alleged presence, Release or threatened
Release of or exposure to Hazardous Materials at, under, on, from or to any
property currently or formerly owned, leased or operated by the Borrowers or any
Subsidiary or (v) any claim, litigation, investigation or proceeding relating to
any of the foregoing, whether or not any Indemnitee is a party thereto and
regardless of whether such matter is initiated by a third party or by Borrowers
or any of the subsidiaries or Affiliates; provided, that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a final,
non-appealable judgment of a court of competent jurisdiction to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnitee or
any of its Related Parties, (y) arose from a material breach of such
Indemnitee’s or any of its Related Parties’ obligations under any Loan Document
(as determined by a court of competent jurisdiction in a final, non-appealable
judgment) or (z) arose from any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of any
Borrower or any of its Affiliates and is brought by an Indemnitee against
another Indemnitee (other than any claim, actions, suits, inquiries, litigation,
investigation or proceeding against any Agent, Issuing Bank, or Arranger in its
capacity as such). None of the Indemnitees (or any of their respective
affiliates) shall be responsible or liable to the Borrower or any of its
subsidiaries, Affiliates or stockholders or any other person or entity for any
special, indirect, consequential or punitive damages, which may be alleged as a
result of the Facilities or the Transactions. The provisions of this Section
9.05 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of an Administrative Agent,
the Collateral Agent, any Arranger, any Issuing Bank or any Lender. All amounts
due under this Section 9.05 shall be payable within 30 days after written demand
therefor accompanied by reasonable documentation with respect to any
reimbursement, indemnification or other amount requested.

 



191

 

 

(c)       Except as expressly provided in Section 9.05(a) with respect to Other
Taxes, which shall not be duplicative with any amounts paid pursuant to Section
2.17, this Section 9.05 shall not apply to any Taxes (other than Taxes that
represent losses, claims, damages, liabilities and related expenses resulting
from a non-Tax claim), which shall be governed exclusively by Section 2.17 and,
to the extent set forth therein, Section 2.15.

 

(d)       To the fullest extent permitted by applicable law, none of the
Borrowers or the Subsidiaries shall assert, and hereby waive, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof. No Indemnitee shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

 

(e)       The agreements in this Section 9.05 shall survive the resignation of
an Administrative Agent, the Collateral Agent or any Issuing Bank, the
replacement of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations and the termination of
this Agreement.

 

Section 9.06      Right of Set-off. If an Event of Default shall have occurred
and be continuing, each Lender and each Issuing Bank is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other Indebtedness at any time owing by such
Lender or such Issuing Bank to or for the credit or the account of the Borrowers
or any Subsidiary against any of and all the obligations of the Borrowers or any
Subsidiary now or hereafter existing under this Agreement or any other Loan
Document held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Agreement or such other Loan Document and although the obligations may be
unmatured; provided, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the applicable Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agents, each Issuing Bank and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the applicable
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender that exercises such right of set-off shall give prompt notice to the
Borrower; provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and each
Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 



192

 

 

 

Section 9.07      Applicable Law. THIS AGREEMENT (INCLUDING SECTION 9.15 BUT
EXCLUDING SECTION 8.01(c)) AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS OF LAW THAT COULD REQUIRE THE
APPLICATION OF ANY OTHER LAW; PROVIDED THAT THE INTERPRETATION OF THE DEFINITION
OF “BLUE MATERIAL ADVERSE EFFECT” AS DEFINED IN THE ACQUISITION AGREEMENT, AND
WHETHER OR NOT A BLUE MATERIAL ADVERSE EFFECT HAS OCCURRED (IN EACH CASE SOLELY
FOR PURPOSES OF SECTION 4.02 OF THIS AGREEMENT) SHALL BE GOVERNED BY THE LAWS OF
THE FEDERAL REPUBLIC OF GERMANY, EXCLUDING ITS CONFLICT OF LAWS PROVISIONS AND
EXCLUDING THE UN CONVENTION ON THE INTERNATIONAL SALE OF GOODS.

 

Section 9.08      Waivers; Amendment. (a) No failure or delay of an
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of each Administrative Agent, each
Issuing Bank and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrowers or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
clause (b) below, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. No notice or demand on
the Borrowers or any other Loan Party in any case shall entitle such person to
any other or further notice or demand in similar or other circumstances.

 

(b)       Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (x) as provided in
Section 2.21, (y) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers, the Administrative Agents
and the Required Lenders (or, (A) in respect of any waiver, amendment or
modification of Section 6.11 (or any Default or Event of Default in respect
thereof) or of Section 4.01 after the Closing Date, the Required Revolving
Facility Lenders voting as a single Class, rather than the Required Lenders, or
(B) in respect of any waiver, amendment or modification of Section 2.11(b) or
(c), the Required Prepayment Lenders, rather than the Required Lenders), and
(z) in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by each Loan Party thereto and the
Administrative Agents and consented to by the Required Lenders; provided,
however, that no such agreement shall:

 

(i)         decrease or forgive the principal amount of, or extend the final
maturity of, or decrease the rate of interest on, any Loan or any L/C
Disbursement, or extend the stated expiration of any Letter of Credit beyond the
applicable Revolving Facility Maturity Date (except as provided in Section
2.05(c)), without the prior written consent of each Lender directly adversely
affected thereby (which, notwithstanding the foregoing, such consent of such
Lender directly adversely affected thereby shall be the only consent required
hereunder to make such modification); provided, that any amendment to the
financial definitions in this Agreement shall not constitute a reduction in the
rate of interest for purposes of this clause (i),

 

(ii)        increase or extend the Commitment of any Lender, or decrease the
Commitment Fees, L/C Participation Fees or any other Fees of any Lender without
the prior written consent of such Lender (which, notwithstanding the foregoing,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default, mandatory prepayments or of
a mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii),

 



193

 

 

(iii)       extend or waive any Term Loan Installment Date or reduce the amount
due on any Term Loan Installment Date or extend any date on which payment of
interest on any Loan or any L/C Disbursement or any Fees is due, without the
prior written consent of each Lender directly adversely affected thereby (which,
notwithstanding the foregoing, such consent of such Lender directly adversely
affected thereby shall be the only consent required hereunder to make such
modification),

 

(iv)       amend the provisions of Section 2.18, 7.02 or any other provision of
this Agreement or any other Loan Document regarding pro rata sharing and
payments, in each case, in a manner that by its terms modifies the application
of such payments required thereby, without the prior written consent of each
Lender adversely affected thereby (which, notwithstanding the foregoing, such
consent of such Lender directly adversely affected thereby shall be the only
consent required hereunder to make such modification),

 

(v)        amend or modify the provisions of this Section 9.08 or the definition
of the terms “Required Lenders,” “Majority Lenders,” “Required Revolving
Facility Lenders”, “Required Prepayment Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the prior written consent of each Lender adversely affected
thereby, in each case except, for the avoidance of doubt, as otherwise provided
in Section 9.08(d) and (e) (it being understood that, with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Loans and Commitments are included on the Closing Date),

 

(vi)       release all or substantially all of the Collateral or all or
substantially all of the value of the Guarantees of the Obligations by the
Borrowers or the Subsidiary Loan Parties, unless, in each case to the extent
sold or otherwise disposed of in a transaction permitted by this Agreement,
without the prior written consent of each Lender other than a Defaulting Lender,

 

(vii)      effect any waiver, amendment or modification that by its terms
adversely affects the rights in respect of payments or collateral of Lenders
participating in any Facility differently from those of Lenders participating in
another Facility, without the consent of the Majority Lenders participating in
the adversely affected Facility except, for the avoidance of doubt, as otherwise
provided in Section 9.08(d) and (e) (it being agreed that the Required Lenders
may waive, in whole or in part, any prepayment or Commitment reduction required
by Section 2.11 so long as the application of any prepayment or Commitment
reduction still required to be made is not changed);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of an Administrative Agent, Swingline Lender or an
Issuing Bank hereunder without the prior written consent of such Administrative
Agent, the Swingline Lender or such Issuing Bank acting as such at the effective
date of such agreement, as applicable. Each Lender shall be bound by any waiver,
amendment or modification authorized by this Section 9.08 and any consent by any
Lender pursuant to this Section 9.08 shall bind any Assignee of such Lender.

 



194

 

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(c)       Without the consent of any Lender or Issuing Bank, the Loan Parties
and the Administrative Agents and/or Collateral Agent may (in their respective
sole discretion) enter into any amendment, modification or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, to include holders of Other First Liens in the benefit of the
Security Documents in connection with the incurrence of any Other First Lien
Debt, or as required by local law to give effect to, or protect any security
interest for the benefit of the Secured Parties, in any property or so that the
security interests therein comply with applicable law or this Agreement or in
each case to otherwise enhance the rights or benefits of any Lender under any
Loan Document.

 

(d)       Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the (a)(x) Required Prepayment
Lenders, the Term Loan Administrative Agent and the Borrowers to permit
additional extensions of credit to be outstanding hereunder from time to time
and the accrued interest and fees and other obligations in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the accrued interest and fees and other obligations in
respect thereof and (y) Required Revolving Lenders, the Revolver Administrative
Agent and the Borrowers to permit additional extensions of credit to be
outstanding hereunder from time to time and the accrued interest and fees and
other obligations in respect thereof to share ratably in the benefits of this
Agreement and the other Loan Documents with the Revolving Facility Loans and the
accrued interest and fees and other obligations in respect thereof and (b) to
include appropriately the holders of such extensions of credit in any
determination of the requisite lenders required hereunder, including Required
Lenders, Required Prepayment Lenders and the Required Revolving Facility
Lenders.

 

(e)       Notwithstanding the foregoing, technical and conforming modifications
to the Loan Documents may be made with the consent of the Borrower and the
Administrative Agents (but without the consent of any Lender) to the extent
necessary (A) to integrate any Incremental Term Loan Commitments or Incremental
Revolving Facility Commitments in a manner consistent with Section 2.21,
including, with respect to Other Revolving Loans or Other Term Loans, as may be
necessary to establish such Incremental Term Loan Commitments or Revolving
Facility Commitments as a separate Class or tranche from the existing
Commitments or Incremental Revolving Facility Commitments, as applicable, and,
in the case of Extended Term Loans, to reduce the amortization schedule of the
related existing Class of Term Loans proportionately, (B) to integrate any Other
First Lien Debt or (C) to cure any ambiguity, omission, defect or inconsistency.

 

(f)        Each of the parties hereto hereby agrees that the Term Loan
Administrative Agent may take any and all action as may be necessary to ensure
that all Term Loans established pursuant to Section 2.21 after the Closing Date
that will be included in an existing Class of Term Loans outstanding on such
date (an “Applicable Date”), when originally made, are included in each
Borrowing of outstanding Term Loans of such Class (the “Existing Class Loans”),
on a pro rata basis, and/or to ensure that, immediately after giving effect to
such new Term Loans (the “New Class Loans” and, together with the Existing Class
Loans, the “Class Loans”), each Lender holding Class Loans will be deemed to
hold its Pro Rata Share of each Class Loan on the Applicable Date (but without
changing the amount of any such Lender’s Term Loans), and each such Lender shall
be deemed to have effectuated such assignments as shall be required to ensure
the foregoing. The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.

 



195

 

 

(g)       With respect to the incurrence of any secured or unsecured
Indebtedness (including any intercreditor agreement relating thereto), the
Borrower may elect (in its discretion, but shall not be obligated) to deliver to
the Administrative Agents a certificate of a Responsible Officer at least three
Business Days prior to the incurrence thereof (or such shorter time as the
Administrative Agents may agree in their reasonable discretion), together with
either drafts of the material documentation relating to such Indebtedness or a
description of such Indebtedness (including a description of the Liens intended
to secure the same or the subordination provisions thereof, as applicable) in
reasonably sufficient detail to be able to make the determinations referred to
in this paragraph, which certificate shall either, at the Borrower’s election,
(x) state that the Borrower has determined in good faith that such Indebtedness
satisfies the requirements of the applicable provisions of Sections 6.01 and
6.02 (taking into account any other applicable provisions of this Section 9.08),
in which case such certificate shall be conclusive evidence thereof, or
(y) request the Administrative Agents to confirm, based on the information set
forth in such certificate and any other information reasonably requested by the
Administrative Agents, that such Indebtedness satisfies such requirements, in
which case the Administrative Agents may determine whether, in their reasonable
judgment, such requirements have been satisfied (in which case they shall
deliver to the Borrower a written confirmation of the same), with any such
determination of the Administrative Agents to be conclusive evidence thereof,
and the Lenders hereby authorize the Administrative Agents to make such
determinations.

 

(h)       Notwithstanding the foregoing, (i) this Agreement may be amended,
waived or otherwise modified with the written consent of the Required Revolving
Facility Lenders, the Revolver Administrative Agent and the Borrowers with
respect to the provisions of Section 4.01, solely as they relate to the
Revolving Facility Loans, Swingline Loans and Letters of Credit and (ii) this
Agreement may be amended, waived or otherwise modified with the written consent
of the Required Revolving Facility Lenders, the Revolver Administrative Agent
and the Borrowers with respect to the provisions of Section 6.11 (or Article VII
or any other provision incorporating such Section 6.11 with respect to the
effects thereof).

 

(i)        Notwithstanding the foregoing, this Agreement may be amended, with
the written consent of each Revolving Facility Lender or each applicable
Incremental Term Lender, as applicable, the applicable Administrative Agent and
the Borrowers to the extent necessary to integrate any Alternate Currency.

 

(j)        Further, notwithstanding anything to the contrary in this Section
9.08, the Borrower and the Administrative Agents, in their sole discretion (or
the Collateral Agent, in its sole discretion, as applicable), shall be permitted
to amend, restate or otherwise modify any Loan Document in order to (i) comply
with local law or the advice of local counsel or (ii) to cause any Loan Document
(other than this Agreement) to be consistent with this Agreement and the other
Loan Documents, and, in each case, such amendment shall become effective without
any further action or consent of any other party to any Loan Document.

 

(k)       Any amendment, waiver or modification of any term or provision of this
Agreement or any other Loan Document that by its terms directly affects Lenders
under one or more Classes and does not directly and adversely affect Lenders
under one or more other Classes may be effected by an agreement or agreements in
writing entered into by the Borrower and the requisite number or percentage in
interest of each affected Class of Lenders that would be required to consent
thereto under Section 9.08(b) if such Class of Lenders were the only Class of
Lenders hereunder at the time.

 



196

 

 

Section 9.09       Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the applicable interest rate, together with all
fees and charges that are treated as interest under applicable law
(collectively, the “Charges”), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by any Lender or any Issuing Bank, shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by such Lender in accordance with applicable law, the rate
of interest payable hereunder, together with all Charges payable to such Lender
or such Issuing Bank, shall be limited to the Maximum Rate; provided, that such
excess amount shall be paid to such Lender or such Issuing Bank on subsequent
payment dates to the extent not exceeding the legal limitation. Without limiting
the generality of the foregoing, if any provision of this Agreement or of any of
the other Loan Documents would obligate the Borrower or any other Loan Party to
make any payment of interest or other amount payable to any Lender in an amount
or calculated at a rate which would be prohibited by applicable law or would
result in receipt by such Lender of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
such Lender of interest at a criminal rate, such adjustment to be effected, to
the extent necessary, as follows: firstly by reducing the amount or rate of
interest required to be paid by such Lender and thereafter, by reducing any
fees, commissions, premiums and other amounts required to be paid to such Lender
which would constitute “interest” for purposes of Section 346 of the Criminal
Code (Canada).

 

Section 9.10      Entire Agreement. This Agreement, the other Loan Documents and
the agreements regarding certain Fees referred to herein constitute the entire
contract between the parties relative to the subject matter hereof. Any previous
agreement among or representations from the parties or their Affiliates with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Notwithstanding the foregoing, the Fee Letter shall
survive the execution and delivery of this Agreement and remain in full force
and effect. Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.

 

Section 9.11      WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF ANY LEGAL PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12       Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 



197

 

 

Section 9.13       Counterparts; Electronic Execution of Assignments and Certain
Other Documents.

 

(a)       This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract, and shall become effective as provided in Section
9.03. Delivery of an executed counterpart to this Agreement by electronic
transmission pursuant to procedures approved by the Administrative Agents shall
be as effective as delivery of a manually signed original. Any signature to this
Agreement may be delivered by facsimile, electronic mail (including pdf) or any
electronic signature complying with the U.S. federal ESIGN Act of 2000 or the
New York Electronic Signature and Records Act or other transmission method and
any counterpart so delivered shall be deemed to have been duly and validly
delivered and be valid and effective for all purposes to the fullest extent
permitted by applicable law. For the avoidance of doubt, the foregoing also
applies to any amendment, extension or renewal of this Agreement. Each of the
parties executing the Agreement through electronic means represents and warrants
to the other parties that it has the corporate capacity and authority to execute
the Agreement through electronic means and there are no restrictions for doing
so in that party’s constitutive documents.

 

(b)       The words “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Acceptances, amendments, Borrowing Requests, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the applicable Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act, the Electronic Commerce Act (Ontario) or any other similar provincial laws;
provided that notwithstanding anything contained herein to the contrary the
Administrative Agents are under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agents pursuant to procedures approved by them.

 

Section 9.14      Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 9.15      Jurisdiction; Consent to Service of Process. (a) the Borrowers
and each other Loan Party irrevocably and unconditionally agrees that it will
not commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
either Administrative Agent, the Collateral Agent, any Issuing Bank, any Lender,
or any Affiliate of the foregoing in any way relating to this Agreement or any
other Loan Document or the transactions relating hereto or thereto, in any forum
other than the courts of the State of New York sitting in New York County, and
of the United States District Court of the Southern District of New York sitting
in New York County, and any appellate court from any thereof, and each of the
parties hereto irrevocably and unconditionally submits to the jurisdiction of
such courts and agrees that all claims in respect of any such action, litigation
or proceeding may be heard and determined in such New York State court or, to
the fullest extent permitted by applicable law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action, litigation
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Loan Document shall affect any right that either
Administrative Agent, the Collateral Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

 



198

 

 

(b)       Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(c)       By the execution and delivery of this Agreement, each Loan Party
agrees that service of process upon such Loan Party and written notice of said
service to any Loan Party in accordance with the manner provided for notices in
Section 9.01 shall be deemed in every respect effective service of process upon
such Loan Party, in any such suit or proceeding. To the extent that any Loan
Party has or hereafter may acquire any immunity from jurisdiction of any court
of (i) any jurisdiction in which it owns or leases property or assets, or (ii)
the United States or the State of New York or any political subdivision thereof
or from any legal process (whether through service of notice, attachment prior
to judgment, attachment in aid of execution, execution or otherwise) with
respect to itself or its property and assets or this Agreement or any of the
other Loan Documents or actions to enforce judgments in respect of any thereof,
such Loan Party hereby irrevocably waives such immunity in respect of its
obligations under the above-referenced documents, to the extent permitted by
law. Nothing in this Agreement or any other Loan Document will affect the right
of any party to this Agreement to serve process in any other manner permitted by
law.

 

Section 9.16      Confidentiality. Each of the Lenders, each Issuing Bank and
each of the Agents agrees that it shall maintain in confidence any information
relating to any Parent Entity, the Borrower and any Subsidiary furnished to it
by or on behalf of any Parent Entity, the Borrower or any Subsidiary (other than
information that (a) has become generally available to the public other than as
a result of a disclosure by such party, (b) has been independently developed by
such Lender, such Issuing Bank or such Agent without violating this Section 9.16
or (c) was available to such Lender, such Issuing Bank or such Agent from a
third party having, to such person’s knowledge, no obligations of
confidentiality to any Parent Entity, the Borrower or any other Loan Party) and
shall not reveal the same other than to its directors, trustees, officers,
employees, agents and advisors with a need to know and any numbering,
administration or settlement service providers or to any person that approves or
administers the Loans on behalf of such Lender (so long as each such person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16), except: (A) to the extent necessary to comply with law or any
legal process or the requirements of any Governmental Authority, the National
Association of Insurance Commissioners or of any securities exchange on which
securities of the disclosing party or any Affiliate of the disclosing party are
listed or traded, (B) as part of normal reporting or review procedures to, or
examinations by, Governmental Authorities or regulatory or self-regulatory
authorities, including the National Association of Insurance Commissioners or
the Financial Industry Regulatory Authority, Inc., (C) to its parent companies,
Affiliates or auditors and their respective representatives (so long as each
such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (D) in order to enforce its rights under any
Loan Document in a legal proceeding, (E) to any pledgee under Section 9.04(d) or
any other prospective assignee of, or prospective Participant in, any of its
rights under this Agreement (so long as such person shall have been instructed
to keep the same confidential in accordance with this Section 9.16), (F) to any
direct or indirect contractual counterparty in Hedging Agreements or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or professional advisor to such contractual counterparty agrees to
be bound by the provisions of this Section 9.16), (G) for purposes of
establishing a “due diligence” defense, (H) to any rating agency, (I) to the
Lenders’ credit insurers and (J) to the extent such information was already in
the possession of the applicable Lender, Issuing Bank or Agent prior to any duty
or other undertaking of confidentiality entered into by such person in
connection with the Transactions; provided that, in the case of clauses (E) and
(F) and solely to the extent that the list of Disqualified Lenders has been made
available to all Lenders, no information may be provided to any Disqualified
Lender or person who is known to be acting for a Disqualified Lender. In
addition, each of the Agents, the Arrangers, the Issuing Banks and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to the CUSIP Service Bureau or any similar agency in connection with
the issuance and monitoring of CUSIP numbers with respect to the Loans, market
data collectors, similar service providers to the lending industry, and service
providers to the Agents, the Arrangers, the Issuing Banks and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents. To the extent permitted by section 275 of the Australian
PPSA, the parties agree to keep all information of the kind mentioned in section
275(1) of the Australian PPSA confidential and not to disclose that information
to any other person, other than to the extent permitted hereunder.

 



199

 

 

Section 9.17      Platform; Borrower Materials. The Borrowers hereby acknowledge
that (a) the Administrative Agents and/or the Arrangers will make available to
(i) the Lenders and the Issuing Banks materials and/or information provided by
or on behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials on IntraLinks or another similar electronic
system (the “Platform”) and (ii) each Administrative Agent will make available
to the other Administrative Agent, and may otherwise communicate with the other
Administrative Agent with respect to, any Borrower Materials or such other
information that may be relevant to such other Administrative Agent in order for
such Agent to exercise its duties, rights and responsibilities pursuant to this
Agreement and the Loan Documents, and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities)) (each, a
“Public Lender”). The Borrowers hereby agree that they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (i) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof,
(ii) by marking Borrower Materials “PUBLIC,” the Borrowers shall be deemed to
have authorized the Administrative Agents, the Arrangers, the Issuing Banks and
the Lenders to treat such Borrower Materials as solely containing information
that is either (A) publicly available information or (B) not material (although
it may be sensitive and proprietary) with respect to the Borrower or their
securities for purposes of United States Federal and state securities laws
(provided, however, that such Borrower Materials shall be treated as set forth
in Section 9.16, to the extent such Borrower Materials constitute information
subject to the terms thereof), (iii) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Investor;” and (iv) the Administrative Agents and the Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Investor.”

 

Section 9.18       Release of Liens and Guarantees.

 

(a)       The Lenders, the Issuing Banks and the other Secured Parties hereby
irrevocably agree that the Liens granted to the Collateral Agent by the Loan
Parties on any Collateral shall be automatically released: (i) in full upon the
occurrence of the Termination Date as set forth in Section 9.18(d) below;
(ii) upon the Disposition of such Collateral by any Loan Party to a person that
is not (and is not required to become) a Loan Party in a transaction not
prohibited by this Agreement (and the Collateral Agent may rely conclusively on
a certificate to that effect provided to it by any Loan Party upon its
reasonable request without further inquiry), provided that, for the avoidance of
doubt, with respect to any disposal consisting of an operating lease or license,
the underlying property retained by such Loan Party will not be so released,
(iii) to the extent that such Collateral comprises property leased to a Loan
Party, upon termination or expiration of such lease (and the Collateral Agent
may rely conclusively on a certificate to that effect provided to it by any Loan
Party upon its reasonable request without further inquiry), (iv) if the release
of such Lien is approved, authorized or ratified in writing by the Required
Lenders (or such other percentage of the Lenders whose consent may be required
in accordance with Section 9.08), (v) to the extent that the property
constituting such Collateral is owned by any Guarantor, upon the release of such
Guarantor from its obligations under the Subsidiary Guarantee Agreement in
accordance therewith or clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as provided in
Section 8.12 (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (vii) as required by the Collateral Agent to effect any
Disposition of Collateral in connection with any exercise of remedies of the
Collateral Agent pursuant to the Security Documents and (viii) on the first date
that the Borrower’s public corporate family rating from Credit Rating Agencies
are Baa3 and BBB-, respectively, or greater (in each case, with stable or
greater outlook); provided that, following a release of the Liens granted to the
Collateral Agent pursuant to this Section 9.18(a)(viii), if on any date after
such release any Indebtedness in an aggregate principal amount in excess of
$25,000,000 is secured by any assets that constituted Collateral prior to such
release of Liens, the Borrower and the other Loan Parties shall, within 5
Business Days after such date, re-grant the Liens on such assets and otherwise
satisfy the Collateral and Guarantee Requirement with respect thereto, in each
case, subject to Section 5.10. Any such release (other than pursuant to clause
(i) above) shall not in any manner discharge, affect, or impair the Obligations
or any Liens (other than those being released) upon (or obligations (other than
those being released) of the Loan Parties in respect of) all interests retained
by the Loan Parties, including the proceeds of any Disposition, all of which
shall continue to constitute part of the Collateral except to the extent
otherwise released in accordance with the provisions of the Loan Documents.

 



200

 

 

(b)       In addition, the Lenders, the Issuing Banks and the other Secured
Parties hereby irrevocably agree that the Guarantors shall be automatically
released from the Subsidiary Guarantee Agreement upon consummation of any
transaction not prohibited hereunder resulting in such Loan Party ceasing to
exist or constitute a Loan Party or otherwise becoming an Excluded Subsidiary
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without further
inquiry); provided that if any Guarantor qualifies as an Excluded Subsidiary
pursuant to clause (b) of the definition of such term, such Guarantor shall only
be released from the Subsidiary Guarantee Agreement if such guarantor so
qualifies as a result of a transaction not undertaken for the primary purpose of
obtaining the release of such Guarantor from its obligations under the Loan
Documents (and any Liens granted by it thereunder).

 

(c)       The Lenders, the Issuing Banks and the other Secured Parties hereby
authorize the Administrative Agents and the Collateral Agent, as applicable, to
execute and deliver any instruments, documents, and agreements necessary or
desirable to evidence and confirm the release of any Guarantor or Collateral
pursuant to the foregoing provisions of this Section 9.18 and to return to the
Borrowers all possessory collateral (including share certificates (if any)) held
by it in respect of any Collateral so released, all without the further consent
or joinder of any Lender or any other Secured Party. Any representation,
warranty or covenant contained in any Loan Document relating to any such
Collateral or Guarantor shall no longer be deemed to be made. In connection with
any release hereunder, the Administrative Agents and the Collateral Agent shall
promptly (and the Secured Parties hereby authorize the Administrative Agents and
the Collateral Agent to) take such action and execute any such documents as may
be reasonably requested by the Borrower and at the Borrower’s expense in
connection with the release of any Liens created by any Loan Document in respect
of such Subsidiary, property or asset; provided, that the Administrative Agents
shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agents shall reasonably
request and any such release shall be without recourse to or warranty by the
Administrative Agents or Collateral Agent.

 



201

 

 

(d)       Notwithstanding anything to the contrary contained herein or any other
Loan Document, on the Termination Date, all Liens granted to the Collateral
Agent by the Loan Parties on any Collateral and all obligations of the Borrowers
and the other Loan Parties under any Loan Documents (other than such obligations
that expressly survive the Termination Date pursuant to the terms hereof) shall,
in each case, be automatically released and, upon request of the Borrower, the
Administrative Agents and/or the Collateral Agent, as applicable, shall (without
notice to, or vote or consent of, any Secured Party) take such actions as shall
be required to evidence the release its security interest in all Collateral
(including returning to the Borrower all possessory collateral (including all
share certificates (if any)) held by it in respect of any Collateral), and to
evidence the release of all obligations under any Loan Document (other than such
obligations that expressly survive the Termination Date pursuant to the terms
hereof), whether or not on the date of such release there may be any
(i) obligations in respect of any Secured Hedge Agreements or any Secured Cash
Management Agreements and (ii) any contingent indemnification obligations or
expense reimburse claims not then due; provided, that the Administrative Agents
shall have received a certificate of a Responsible Officer of the Borrower
containing such certifications as the Administrative Agents and the Collateral
Agent shall reasonably request. Any such release of obligations shall be deemed
subject to the provision that such obligations shall be reinstated if after such
release any portion of any payment in respect of the obligations guaranteed
thereby shall be rescinded, avoided, or must otherwise be restored or returned
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Borrowers or any Guarantor, or upon or as a result of the appointment of a
receiver, receiver and manager, monitor, intervenor or conservator of, or
trustee or similar officer for, the Borrowers or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made. The Borrowers agree to pay all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agents or the Collateral
Agent (and their respective representatives) in connection with taking such
actions to release security interest in all Collateral and all obligations under
the Loan Documents as contemplated by this Section 9.18(d).

 

(e)       Obligations of the Borrowers or any of its Subsidiaries under any
Secured Cash Management Agreement or Secured Hedge Agreement (after giving
effect to all netting arrangements relating to such Secured Hedge Agreements)
shall be secured and guaranteed pursuant to the Security Documents only to the
extent that, and for so long as, the other Obligations are so secured and
guaranteed. No person shall have any voting rights under any Loan Document
solely as a result of the existence of obligations owed to it under any such
Secured Hedge Agreement or Secured Cash Management Agreement. For the avoidance
of doubt, no release of Collateral or Guarantors effected in the manner
permitted by this Agreement shall require the consent of any holder of
obligations under Secured Hedge Agreements or any Secured Cash Management
Agreements.

 

Section 9.19      Judgment Currency. If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from it to the Administrative Agent or
the Lenders hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency. If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrowers
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent in such currency, the Administrative Agent agrees to return
the amount of any excess to such Borrowers (or to any other person who may be
entitled thereto under applicable law).

 



202

 

 

Section 9.20      USA PATRIOT Act Notice. Each Lender that is subject to the USA
PATRIOT Act and the Beneficial Ownership Regulation and each Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrowers
that pursuant to the requirements of the USA PATRIOT Act and the Beneficial
Ownership Regulation, it is required to obtain, verify and record information
that identifies each Loan Party, which information includes the name and address
of each Loan Party and other information that will allow such Lender or such
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA PATRIOT Act and the Beneficial Ownership Regulation.

 

 

Section 9.21      No Advisory or Fiduciary Responsibility. In connection with
all aspects of each transaction contemplated hereby, the Borrowers acknowledge
and agree that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrowers, the
other Loan Parties and their respective Affiliates, on the one hand, and the
Agents, the Arrangers and the Lenders, on the other hand, and the Borrowers and
the other Loan Parties are capable of evaluating and understanding and
understand and accept the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Agent, each Arranger and each Lender
is and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrowers, any Loan Party or any of their respective
Affiliates, stockholders, creditors or employees or any other person; (iii) none
of the Agents, any Arranger or any Lender has assumed or will assume an
advisory, agency or fiduciary responsibility, it being understood that acting as
a trustee or fiduciary (Treuhänder) under the Swiss Security Documents or the
German Security Documents would not constitute such responsibility, in favor of
the Borrowers or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether any Agent, any Joint Lead Arranger or any Lender has
advised or is currently advising the Borrowers or any other Loan Party or their
respective Affiliates on other matters) and none of the Agents, any Arranger or
any Lender has any obligation to the Borrowers, the other Loan Parties or their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Agents, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers and the other Loan Parties and
their respective Affiliates, and none of the Agents, any Arranger or any Lender
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship; and (v) the Agents, the Arrangers and the
Lenders have not provided and will not provide any legal, accounting, regulatory
or tax advice with respect to any of the transactions contemplated hereby
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Borrowers and the other Loan Parties have consulted their
own legal, accounting, regulatory and tax advisors to the extent they deemed
appropriate. The Borrowers each hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against the Agents, the
Arrangers and the Lenders with respect to any breach or alleged breach of agency
or fiduciary duty.

 



203

 

 

Section 9.22      Agency of the Borrower for the Loan Parties. Each of the other
Loan Parties hereby appoints the Borrower as its agent for all purposes relevant
to this Agreement and the other Loan Documents, including the giving and receipt
of notices and the execution and delivery of all documents, instruments and
certificates contemplated herein and therein and all modifications hereto and
thereto. For purposes of the foregoing authorization of the Borrower, each
German Loan Party, to the fullest extent legally possible, hereby releases the
Borrower from any restrictions on representing several persons and self-dealing
under section 181 of the German Civil Code (Bürgerliches Gesetzbuch).

 

Section 9.23      No Liability of the Issuing Banks. The Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither any Issuing
Bank nor any of its officers or directors shall be liable or responsible for:
(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith; (b) the validity,
sufficiency or genuineness of documents, or of any endorsement thereon, even if
such documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrowers shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrowers, to the extent of any direct, but not consequential, damages suffered
by the Borrowers that the Borrowers prove were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary.

 

Section 9.24      Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Solely to the extent any Lender or Issuing Bank that is an
Affected Financial Institution is a party to this Agreement and notwithstanding
anything to the contrary in any Loan Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Lender or Issuing Bank that is an
Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by the
Applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any Lender or Issuing Bank that is the Affected
Financial Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)        a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 



204

 

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

Section 9.25      No Swiss Borrowers. Notwithstanding anything to the contrary
contained in this Agreement, no Loan Party that is incorporated in Switzerland
and/or having its registered office in Switzerland and/or qualifying as a Swiss
resident pursuant to article 9 of the Swiss Withholding Tax Act shall become a
Borrower or Co-Borrower under this Agreement.

 

Section 9.26      Exclusion of the Australian PPSA Provisions.

 

(a)       For the purposes of sections 115(1) and 115(7) of the Australian PPSA:

 

(i)        each Secured Party with the benefit of the security interest need not
comply with sections 95, 118, 121(4), 125, 130, 132(3)(d) or 132(4) of the
Australian PPSA; and

 

(ii)       sections 142 and 143 of the Australian PPSA are excluded;

 

(b)       For the purposes of section 115(7) of the Australian PPSA, each
Secured Party with the benefit of the security interest need not comply with
sections 132 and 137(3);

 

(c)       Each Party waives its right to receive from any Secured Party any
notice required under the Australian PPSA (including a notice of a verification
statement); and

 

(d)       If a Secured Party with the benefit of a security interest exercises a
right, power or remedy in connection with it, that exercise is taken not to be
an exercise of a right, power or remedy under the Australian PPSA unless the
Secured Party states otherwise at the time of exercise. However, this Section
does not apply to a right, power or remedy which can only be exercised under the
Australian PPSA.

 

Section 9.27 Acknowledgment Regarding any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for any
Hedging Agreement or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support”, and each such QFC, a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States): in the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

[Remainder of page intentionally left blank.]

 



205

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  BORROWER:       ELANCO ANIMAL HEALTH   INCORPORATED       By: /s/ David Pugh  
  Name: David Pugh     Title: Treasurer       CO-BORROWER:       ELANCO US INC.
      By: /s/ David Pugh     Name: David Pugh     Title: Treasurer

 

[Signature Page to Credit Agreement]

 



 

 

 

  GOLDMAN SACHS BANK USA,   as Term Loan Administrative Agent, Collateral Agent,
a
Revolving Facility Lender, an Issuing Bank and a Term Lender  

 

  By: /s/ Robert Ehudin   Name: Robert Ehudin   Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 



 

 

 

 
JPMORGAN CHASE BANK, N.A.,   as Revolver Administrative Agent, a Revolving
Facility Lender
and an Issuing Bank  

 

  By: /s/ Kyler Eng   Name: Kyler Eng   Title: Vice President

 

[Signature Page to Credit Agreement]

 



 

 

 

  CITIBANK, N.A.,   as a Revolving Facility Lender and an Issuing Bank       By:
/s/ Michael Tortora   Name: Michael Tortora   Title: Managing Director & Vice
President

 

[Signature Page to Credit Agreement]

 



 

 

 

  BANK OF AMERICA, N.A.,   as a Revolving Facility Lender       By: /s/ Darren
Merten   Name: Darren Merten   Title: Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  BARCLAYS BANK PLC,   as a Revolving Facility Lender       By: /s/ Ronnie Glenn
  Name: Ronnie Glenn   Title: Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  BNP PARIBAS,   as a Revolving Facility Lender       By: /s/ Bilal Nizami  
Name: Bilal Nizami   Title: Vice President       By: /s/ Mark Scioscia   Name:
Mark Scioscia   Title: Vice President

 

[Signature Page to Credit Agreement]

 



 

 

 

  MIZUHO BANK, LTD.,   as a Revolving Facility Lender       By: /s/ Tracy Rahn  
Name: Tracy Rahn   Title: Executive Director

 

[Signature Page to Credit Agreement]

 



 

 

 

  MUFG BANK, LTD.,   as a Revolving Facility Lender       By: /s/ Kevin Wood  
Name: Kevin Wood   Title: Director

 

[Signature Page to Credit Agreement]

 

 

 

 

  STIFEL BANK AND TRUST,   as a Revolving Facility Lender       By: /s/ John H.
Phillips   Name: John H. Phillips   Title: E.V.P. – C.L.O.

 

[Signature Page to Credit Agreement]

 



 

 